Exhibit 10.3

 

 

 

INDENTURE

by and between

TICC CLO LLC

Issuer

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION

Trustee

Dated as of August 10, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      2     

Section 1.1

 

Definitions

     2     

Section 1.2

 

Usage of Terms

     59     

Section 1.3

 

Assumptions as to Assets

     59   

ARTICLE II

  THE NOTES      61     

Section 2.1

 

Forms Generally

     61     

Section 2.2

 

Forms of Notes

     61     

Section 2.3

 

Authorized Amount; Stated Maturity; Denominations

     63     

Section 2.4

 

Execution, Authentication, Delivery and Dating

     64     

Section 2.5

 

Registration, Registration of Transfer and Exchange

     65     

Section 2.6

 

Mutilated, Defaced, Destroyed, Lost or Stolen Note

     73     

Section 2.7

 

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

     74     

Section 2.8

 

Persons Deemed Owners

     76     

Section 2.9

 

Cancellation

     76     

Section 2.10

 

DTC Ceases to be Depository

     77     

Section 2.11

 

Non-Permitted Holders

     78     

Section 2.12

 

Treatment and Tax Certification

     80   

ARTICLE III

  CONDITIONS PRECEDENT      81     

Section 3.1

 

Conditions to Issuance of Notes on Closing Date

     81     

Section 3.2

 

[Reserved]

     85     

Section 3.3

 

Custodianship; Delivery of Collateral Obligations and Eligible Investments

     85   

ARTICLE IV

  SATISFACTION AND DISCHARGE      85     

Section 4.1

 

Satisfaction and Discharge of Indenture

     85     

Section 4.2

 

Application of Trust Money

     87     

Section 4.3

 

Repayment of Monies Held by Paying Agent

     87   

ARTICLE V

  REMEDIES      87     

Section 5.1

 

Events of Default

     87     

Section 5.2

 

Acceleration of Maturity; Rescission and Annulment

     89     

Section 5.3

 

Collection of Indebtedness and Suits for Enforcement by Trustee

     90     

Section 5.4

 

Remedies

     91     

Section 5.5

 

Optional Preservation of Assets

     93     

Section 5.6

 

Trustee May Enforce Claims Without Possession of Notes

     94     

Section 5.7

 

Application of Money Collected

     94     

Section 5.8

 

Limitation on Suits

     94   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

Section 5.9

 

Unconditional Rights of Secured Noteholders to Receive Principal and Interest

     95     

Section 5.10

 

Restoration of Rights and Remedies

     95     

Section 5.11

 

Rights and Remedies Cumulative

     96     

Section 5.12

 

Delay or Omission Not Waiver

     96     

Section 5.13

 

Control by Majority of Controlling Class

     96     

Section 5.14

 

Waiver of Past Defaults

     96     

Section 5.15

 

Undertaking for Costs

     97     

Section 5.16

 

Waiver of Stay or Extension Laws

     97     

Section 5.17

 

Sale of Assets

     97     

Section 5.18

 

Action on the Notes

     98   

ARTICLE VI

  THE TRUSTEE      99     

Section 6.1

 

Certain Duties and Responsibilities

     99     

Section 6.2

 

Notice of Event of Default

     100     

Section 6.3

 

Certain Rights of Trustee

     100     

Section 6.4

 

Not Responsible for Recitals or Issuance of Notes

     104     

Section 6.5

 

May Hold Notes

     104     

Section 6.6

 

Money Held in Trust

     104     

Section 6.7

 

Compensation and Reimbursement

     104     

Section 6.8

 

Corporate Trustee Required; Eligibility

     105     

Section 6.9

 

Resignation and Removal; Appointment of Successor

     106     

Section 6.10

 

Acceptance of Appointment by Successor

     107     

Section 6.11

 

Merger, Conversion, Consolidation or Succession to Business of Trustee

     107     

Section 6.12

 

Co-Trustees

     107     

Section 6.13

 

Certain Duties of Trustee Related to Delayed Payment of Proceeds

     108     

Section 6.14

 

Authenticating Agents

     109     

Section 6.15

 

Withholding

     110     

Section 6.16

 

Fiduciary for Secured Noteholders Only; Agent for each other Secured Party and
the Holders of the Subordinated Notes

     110     

Section 6.17

 

Representations and Warranties of the Bank

     110   

ARTICLE VII

  COVENANTS      111     

Section 7.1

 

Payment of Principal and Interest

     111     

Section 7.2

 

Maintenance of Office or Agency

     111     

Section 7.3

 

Money for Note Payments to be Held in Trust

     111     

Section 7.4

 

Existence of Issuer

     113     

Section 7.5

 

Protection of Assets

     114     

Section 7.6

 

Opinions as to Assets

     115     

Section 7.7

 

Performance of Obligations

     115   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page    

Section 7.8

 

Negative Covenants

     115     

Section 7.9

 

Statement as to Compliance

     117     

Section 7.10

 

Issuer May Consolidate, etc., Only on Certain Terms

     117     

Section 7.11

 

Successor Substituted

     119     

Section 7.12

 

No Other Business

     119     

Section 7.13

 

Requests for Confirmation of Credit Estimates

     119     

Section 7.14

 

Annual Rating Review

     119     

Section 7.15

 

Reporting

     119     

Section 7.16

 

Calculation Agent

     120     

Section 7.17

 

Certain Tax Matters

     120     

Section 7.18

 

Effective Date; Purchase of Additional Collateral Obligations

     121     

Section 7.19

 

Representations Relating to Security Interests in the Assets

     125   

ARTICLE VIII

  SUPPLEMENTAL INDENTURES      127     

Section 8.1

 

Supplemental Indentures Without Consent of Holders of Notes

     127     

Section 8.2

 

Supplemental Indentures With Consent of Holders of Notes

     128     

Section 8.3

 

Execution of Supplemental Indentures

     130     

Section 8.4

 

Effect of Supplemental Indentures

     131     

Section 8.5

 

Reference in Notes to Supplemental Indentures

     131   

ARTICLE IX

  REDEMPTION OF NOTES      131     

Section 9.1

 

Mandatory Redemption

     131     

Section 9.2

 

Optional Redemption

     131     

Section 9.3

 

Tax Redemption

     133     

Section 9.4

 

Redemption Procedures

     133     

Section 9.5

 

Notes Payable on Redemption Date

     135     

Section 9.6

 

Special Redemption

     135   

ARTICLE X

  ACCOUNTS, ACCOUNTINGS AND RELEASES      136     

Section 10.1

 

Collection of Money

     136     

Section 10.2

 

Collection Account

     136     

Section 10.3

 

Transaction Accounts

     138     

Section 10.4

 

The Revolver Funding Account

     140     

Section 10.5

 

[Reserved]

     141     

Section 10.6

 

Reinvestment of Funds in Accounts; Reports by Trustee

     141     

Section 10.7

 

Accountings

     142     

Section 10.8

 

Release of Assets

     149     

Section 10.9

 

Reports by Independent Accountants

     150     

Section 10.10

 

Reports to Rating Agencies and Additional Recipients

     151     

Section 10.11

 

Procedures Relating to the Establishment of Accounts Controlled by the Trustee

     151     

Section 10.12

 

Section 3(c)(7) Procedures

     152   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XI

  APPLICATION OF MONIES      155     

Section 11.1

 

Disbursements of Monies from Payment Account

     155   

ARTICLE XII

  SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS
     159     

Section 12.1

 

Sales of Collateral Obligations

     159     

Section 12.2

 

Purchase of Additional Collateral Obligations

     161     

Section 12.3

 

Optional Repurchase or Substitution of Collateral Obligations

     163     

Section 12.4

 

Conditions Applicable to All Sale and Purchase Transactions

     166   

ARTICLE XIII

  NOTEHOLDERS’ RELATIONS      167     

Section 13.1

 

Subordination

     167     

Section 13.2

 

Standard of Conduct

     167   

ARTICLE XIV

  MISCELLANEOUS      167     

Section 14.1

 

Form of Documents Delivered to Trustee

     167     

Section 14.2

 

Acts of Holders

     168     

Section 14.3

 

Notices, etc., to Trustee, the Issuer, the Collateral Manager, Guggenheim
Securities, the Collateral Administrator, the Paying Agent and each Rating
Agency

     169     

Section 14.4

 

Notices to Holders; Waiver

     171     

Section 14.5

 

Effect of Headings and Table of Contents

     172     

Section 14.6

 

Successors and Assigns

     172     

Section 14.7

 

Severability

     172     

Section 14.8

 

Benefits of Indenture

     173     

Section 14.9

 

Provision or Notices, Reports and Other Information to Initial Purchaser

     173     

Section 14.10

 

Governing Law

     173     

Section 14.11

 

Submission to Jurisdiction

     173     

Section 14.12

 

WAIVER OF JURY TRIAL

     173     

Section 14.13

 

Counterparts

     174     

Section 14.14

 

Acts of Issuer

     174     

Section 14.15

 

Confidential Information

     174     

Section 14.16

 

Communications with Rating Agencies

     175     

Section 14.17

 

17g-5 Information

     176   

ARTICLE XV

  ASSIGNMENT OF CERTAIN AGREEMENTS      177     

Section 15.1

 

Assignment of Collateral Management Agreement

     177   

 

iv



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule 1

   List of Collateral Obligations

Schedule 2

   Moody’s Industry Classification Group List

Schedule 3

   S&P Industry Classifications

Schedule 4

   Diversity Score Classification

Schedule 5

   Moody’s Rating Definitions

Schedule 6

   S&P Recovery Rate Tables

Schedule 7

   Moody’s RiskCalc Calculation

Exhibit A

   Forms of Notes A-1    Form of Global Class A Note A-2    Form of Certificated
Subordinated Note A-3    Form of Certificated Class A Note

Exhibit B

   Forms of Transfer and Exchange Certificates B-1    Form of Transferor
Certificate for Transfer of Rule 144A Global Secured Note or Certificated Note
to Regulation S Global Secured Note B-2    Form of Purchaser Representation
Letter for Certificated Secured Notes B-3    Form of Transferor Certificate for
Transfer of Regulation S Global Secured Note to Rule 144A Global Secured Note
B-4    Form of Purchaser Representation Letter for Certificated Subordinated
Notes B-5    Form of Subordinated Note ERISA Certificate B-6    Form of
Transferee Certificate of Rule 144A Global Secured Note B-7    Form of
Transferee Certificate of Regulation S Global Secured Note

Exhibit C

   Calculation of LIBOR

Exhibit D

   Form of Beneficial Owner Certificate

Exhibit E

   [Reserved]

Exhibit F

   [Reserved]

Exhibit G

   Form of Weighted Average S&P Recovery Rate Notice

Exhibit H

   Form of Portfolio Acquisition and Disposition Certificate

Exhibit I

   Form of Notice of Substitution or Repurchase

 

v



--------------------------------------------------------------------------------

INDENTURE, dated as of August 10, 2011, by and between TICC CLO LLC, a Delaware
limited liability company (the “Issuer”) and THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION, a limited purpose national banking association
with trust powers, as trustee (herein, together with its permitted successors
and assigns in the trusts hereunder, the “Trustee”).

PRELIMINARY STATEMENT

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein. Except as otherwise provided herein,
all covenants and agreements made by the Issuer herein are for the benefit and
security of the Secured Parties. The Issuer is entering into this Indenture, and
the Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Trustee, the Collateral Manager and the
Collateral Administrator (collectively, the “Secured Parties”), all of its
right, title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising, (a) the Collateral Obligations
(listed, as of the Closing Date, in Schedule 1 to this Indenture) which the
Issuer causes to be delivered to the Trustee (directly or through an
intermediary or bailee) herewith and all payments thereon or with respect
thereto, and all Collateral Obligations which are delivered to the Trustee in
the future pursuant to the terms hereof and all payments thereon or with respect
thereto, (b) each of the Accounts and any Eligible Investments purchased with
funds on deposit in any of the Accounts, and all income from the investment of
funds therein, (c) the Collateral Management Agreement as set forth in Article
XV hereof, the Collateral Administration Agreement and the Master Loan Sale
Agreement, (d) all Cash or Money delivered to the Trustee (or its bailee) from
any source for the benefit of the Secured Parties or the Issuer, (e) any Equity
Securities received by the Issuer, (f) all accounts, chattel paper, deposit
accounts, financial assets, general intangibles, instruments, investment
property, letter-of-credit rights and other supporting obligations relating to
the foregoing (in each case as defined in the UCC), (g) any other property
otherwise delivered to the Trustee by or on behalf of the Issuer (whether or not
constituting Collateral Obligations or Eligible Investments) and (h) all
proceeds with respect to the foregoing (the assets referred to in (a) through
(h) are collectively referred to as the “Assets”).

The above Grant is made in trust to secure the Secured Notes and certain other
amounts payable by the Issuer as described herein. Except as set forth in the
Priority of Payments and Article XIII of this Indenture, the Secured Notes are
secured by the Grant equally and ratably without prejudice, priority or
distinction between any Secured Note and any other Secured Note by reason of
difference in time of issuance or otherwise. The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and Article
XIII of this Indenture, (i) the payment of all amounts due on the Secured Notes
in accordance with their

 

TICC CLO

Indenture



--------------------------------------------------------------------------------

terms, (ii) the payment of all other sums (other than in respect of the
Subordinated Notes) payable under this Indenture, (iii) the payment of amounts
owing by the Issuer under the Collateral Management Agreement, the Securities
Account Control Agreement, the Collateral Administration Agreement and the
Master Loan Sale Agreement and (iv) compliance with the provisions of this
Indenture, all as provided herein. The foregoing Grant shall, for the purpose of
determining the property subject to the lien of this Indenture, be deemed to
include any securities and any investments granted to the Trustee by or on
behalf of the Issuer, whether or not such securities or investments satisfy the
criteria set forth in the definitions of “Collateral Obligation” or “Eligible
Investments”, as the case may be.

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, the following terms have the respective meanings set
forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms. The word
“including” shall mean “including without limitation”. All references herein to
designated “Articles”, “Sections”, “sub-Sections” and other subdivisions are to
the designated articles, sections, sub-sections and other subdivisions of this
Indenture. The words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section, sub-Section or other subdivision.

“17g-5 Information”: The meaning specified in Section 14.17(a).

“1940 Act”: The Investment Company Act of 1940, as amended from time to time.

“25% Limitation”: A limitation that is exceeded only if Benefit Plan Investors
hold 25% or more of the value of any class of equity interests in the Issuer, as
calculated under 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA.

“Accountants’ Certificate”: A certificate of the firm or firms appointed by the
Issuer pursuant to Section 10.9(a).

“Accounts”: (i) the Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account and (vi) the Custodial Account.

“Act” and “Act of Holders”: The meanings specified in Section 14.2.

“Adjusted Collateral Principal Amount”: As of any date of determination, without
duplication (a) the Aggregate Principal Balance of the Collateral Obligations
(other than Defaulted Obligations and Discount Obligations), plus (b) the
amounts on deposit in the

 

2



--------------------------------------------------------------------------------

Collection Account and the Ramp-Up Account (including Eligible Investments
therein) representing Principal Proceeds, plus (c) the aggregate, for each
Defaulted Obligation, of the Defaulted Obligation Balance thereof, plus (d) the
aggregate, for each Discount Obligation, of the purchase price, excluding
accrued interest, expressed as a percentage of par and multiplied by the
outstanding principal balance thereof, for such Discount Obligation, minus
(e) the Excess CCC/Caa Adjustment Amount; provided that, with respect to any
Collateral Obligation that satisfies more than one of the definitions of
Defaulted Obligation, Discount Obligation or any asset that falls into the
Excess CCC/Caa Adjustment Amount, such Collateral Obligation shall, for the
purposes of this definition, be treated as belonging to the category of
Collateral Obligations which results in the lowest Adjusted Collateral Principal
Amount on any date of determination.

“Adjusted Weighted Average Moody’s Rating Factor”: As of any Measurement Date, a
number equal to the Weighted Average Moody’s Rating Factor determined in the
following manner: for purposes of determining a Moody’s Default Probability
Rating, Moody’s Rating or Moody’s Derived Rating in connection with determining
the Weighted Average Moody’s Rating Factor for purposes of this definition, the
paragraph immediately preceding the last paragraph of the section entitled
“Moody’s Rating” as set forth in Schedule 5 hereto and the last paragraph of
each of the sections entitled “Moody’s Default Probability Rating” and “Moody’s
Derived Rating” as set forth in Schedule 5 hereto shall be disregarded, and
instead each applicable rating on credit watch by Moody’s that is on
(a) positive watch will be treated as having been upgraded by one rating
subcategory, (b) negative watch will be treated as having been downgraded by two
rating subcategories and (c) negative outlook will be treated as having been
downgraded by one rating subcategory.

“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.03% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months) of the Fee Basis Amount on the related Determination Date
and (b) U.S.$150,000 per annum (prorated for the related Interest Accrual Period
on the basis of a 360-day year consisting of twelve 30-day months); provided
that (1) in respect of any Payment Date after the third Payment Date following
the Closing Date, if the aggregate amount of Administrative Expenses paid
pursuant to Sections 11.1(a)(i)(A), 11.1(a)(ii)(A) and 11.1(a)(iii)(A)
(including any excess applied in accordance with this proviso) on the three
immediately preceding Payment Dates and during the related Collection Periods is
less than the stated Administrative Expense Cap (without regard to any excess
applied in accordance with this proviso) in the aggregate for such three
preceding Payment Dates, then the excess may be applied to the Administrative
Expense Cap with respect to the then-current Payment Date; and (2) in respect of
the third Payment Date following the Closing Date, such excess amount shall be
calculated based on the Payment Dates preceding such Payment Date.

“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer: first, to the Trustee (including indemnities)
pursuant to Section 6.7 and the other provisions of this

 

3



--------------------------------------------------------------------------------

Indenture, second, to the Collateral Administrator (including indemnities)
pursuant to the Collateral Administration Agreement, third, on a pro rata basis,
the following amounts (excluding indemnities) to the following parties: (i) the
Independent accountants, agents (other than the Collateral Manager) and counsel
of the Issuer for fees and expenses; (ii) the Rating Agencies for fees and
expenses (including any annual fee, amendment fees and surveillance fees) in
connection with any rating of the Secured Notes or in connection with the rating
of (or provision of credit estimates in respect of) any Collateral Obligations;
(iii) the Collateral Manager under this Indenture and the Collateral Management
Agreement, including without limitation reasonable expenses of the Collateral
Manager (including fees for its accountants, agents and counsel) incurred in
connection with the purchase or sale of any Collateral Obligations, any other
expenses incurred in connection with the Collateral Obligations and any other
amounts payable pursuant to the Collateral Management Agreement but excluding
the Collateral Management Fee; (iv) the Independent Manager for any fees or
expenses due under the management agreement between the Issuer and Independent
Manager; and (v) any other Person in respect of any other fees or expenses
permitted under this Indenture and the documents delivered pursuant to or in
connection with this Indenture (including without limitation the payment of all
legal and other fees and expenses incurred in connection with the purchase or
sale of any Collateral Obligations and any other expenses incurred in connection
with the Collateral Obligations) and the Notes, including but not limited to,
any amounts due in respect of the listing of the Secured Notes on any stock
exchange or trading system and fourth, on a pro rata basis, indemnities payable
to any Person pursuant to any Transaction Document; provided that (x) amounts
due in respect of actions taken on or before the Closing Date shall not be
payable as Administrative Expenses but shall be payable only from the Expense
Reserve Account pursuant to Section 10.3(d) and (y) for the avoidance of doubt,
amounts that are expressly payable to any Person under the Priority of Payments
in respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses (including, without limitation, interest and principal
in respect of the Notes) shall not constitute Administrative Expenses.

“Affected Class”: The Secured Notes that, as a result of the occurrence of a Tax
Event described in the definition of “Tax Redemption”, have not received 100% of
the aggregate amount of principal and interest that would otherwise be due and
payable to the Secured Notes on any Payment Date.

“Affiliate”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above. For the purposes
of this definition, “control” of a Person shall mean the power, direct or
indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Persons or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.

“Aggregate Coupon”: As of any Measurement Date, the sum of the products obtained
by multiplying, in the case of each Fixed Rate Obligation, (i) the stated coupon
on such Collateral

 

4



--------------------------------------------------------------------------------

Obligation expressed as a percentage and (ii) the outstanding principal balance
of such Collateral Obligation.

“Aggregate Excess Funded Spread”: As of any Measurement Date, the amount
obtained by multiplying: (a) the amount equal to LIBOR applicable to the Secured
Notes during the Interest Accrual Period in which such Measurement Date occurs;
by (b) the amount (not less than zero) equal to (i) the Aggregate Principal
Balance of the Collateral Obligations as of such Measurement Date minus (ii) the
Target Initial Par Amount.

“Aggregate Funded Spread”: As of any Measurement Date, the sum of: (a) in the
case of each Floating Rate Obligation that bears interest at a spread over a
London interbank offered rate based index, (i)(A) the stated interest rate
spread on such Collateral Obligation above such index, plus (B) for each
Floating Rate Obligation that provides for a minimum LIBOR, the excess of such
minimum LIBOR over such index multiplied by (ii) the outstanding principal
balance of such Collateral Obligation and (b) in the case of each Floating Rate
Obligation that bears interest at a spread over an index other than a London
interbank offered rate based index, (i) the excess of the sum of such spread and
such index over LIBOR as of the immediately preceding Interest Determination
Date (which spread or excess may be expressed as a negative
percentage) multiplied by (ii) the outstanding principal balance of each such
Collateral Obligation.

“Aggregate Outstanding Amount”: With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding on such date.

“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee then in effect as of such date and (ii) the undrawn commitments
of each such Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation as of such date.

“Applicable Advance Rate”: For each Collateral Obligation and for the applicable
number of Business Days between the certification date for a sale or
participation required by Section 9.4 and the expected date of such sale or
participation, the percentage specified below:

 

     Same Day     1-2 Days     3-5 Days     6-15
Days  

Collateral Obligations with a Market Value of:

        

80% or more

     100 %      93 %      92 %      88 % 

below 80%

     100 %      89 %      85 %      75 % 

 

5



--------------------------------------------------------------------------------

“Applicable Qualified Valuation”: The meaning assigned in Section 12.1(g).

“Applicable Recovery Rate”: For each Collateral Obligation with respect to any
date of determination, the lower of (i) the Moody’s Recovery Rate and (ii) the
S&P Recovery Rate, in each case, for such Collateral Obligation as of such date
of determination.

“Asset Quality Matrix”: The following chart used to determine which of the
“row/column combinations” are applicable for purposes of determining compliance
with the Moody’s Diversity Test, the Maximum Moody’s Weighted Average Rating
Factor Test and the Minimum Weighted Average Spread Test, as set forth in
Section 7.18(g).

 

Minimum Weighted Average Spread   Minimum Diversity Score       20     23     25
    30  

3.75%

    3300        3400        3500        3600   

4.25%

    3400        3500        3600        3700   

4.50%

    3500        3650        3750        3950   

5.00%

    3600        3850        3950        4150       


 

Adjusted Weighted Average Moody’s Rating


Factor

  


  

“Asset-backed Commercial Paper”: Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.

“Assets”: The meaning assigned in the Granting Clause hereof.

“Assumed Reinvestment Rate”: LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date) minus 0.25% per annum; provided that the Assumed
Reinvestment Rate shall not be less than 0.00%.

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.

“Available Funds”: With respect to any Payment Date, the amount of any positive
balance (of Cash and Eligible Investments) in the Collection Account as of the
Determination Date relating to such Payment Date and, with respect to any other
date, such amount as of that date.

“Balance”: On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

 

6



--------------------------------------------------------------------------------

“Bank”: The Bank of New York Mellon Trust Company, National Association, in its
individual capacity and not as Trustee, or any successor thereto.

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

“Base Collateral Management Fee”: A fee, if any, payable to the Collateral
Manager equal to the percentage per annum, specified in Section 8(b) of the
Collateral Management Agreement (calculated on the basis of a 360-day year
consisting of twelve 30-day months) of the Fee Basis Amount at the beginning of
the Collection Period relating to such Payment Date; provided, however, that so
long as TICC Capital Corp. is the Collateral Manager, the Base Collateral
Management Fee shall be zero.

“Beneficial Owner”: With respect to any Note (including any Global Secured
Note), the owner of a beneficial interest in such Note who has delivered written
notice or certification thereof to the Trustee, the Issuer and the Collateral
Manager in accordance with this Indenture.

“Benefit Plan Investor”: An employee benefit plan (as defined in Section 3(3) of
ERISA) that is subject to the fiduciary responsibility provisions of Title I of
ERISA, a plan to which Section 4975 of the Code applies or an entity whose
underlying assets include “plan assets” by reason of such an employee benefit
plan’s or a plan’s investment in such entity.

“Bond”: Any debt security (other than a loan) issued by a corporation, limited
liability company, partnership or trust.

“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

“Caa Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation) with a Moody’s Default Probability Rating of “Caa1” or lower.

“Calculation Agent”: The meaning specified in Section 7.16.

“Cash”: Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.

 

7



--------------------------------------------------------------------------------

“CCC Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation) with an S&P Rating of “CCC+” or lower.

“CCC/Caa Collateral Obligations”: Each of the CCC Collateral Obligations and
each of the Caa Collateral Obligations; provided that, for the avoidance of
doubt, any Collateral Obligation which is both a CCC Collateral Obligation and a
Caa Collateral Obligation shall be counted as constituting only one CCC/Caa
Collateral Obligation.

“CCC/Caa Excess”: As of any date of determination, the amount equal to the
excess of the outstanding Principal Balance of all CCC/Caa Collateral
Obligations over an amount equal to 25.0% of the Collateral Principal Amount as
of such date; provided that, in determining which of the CCC/Caa Collateral
Obligations shall be included in the CCC/Caa Excess, the CCC/Caa Collateral
Obligations with the lowest Market Value (assuming that such Market Value is
expressed as a percentage of the outstanding principal balance of such
Collateral Obligations as of such date) shall be deemed to constitute such
CCC/Caa Excess; provided, further, that any Collateral Obligation which is both
a CCC Collateral Obligation and a Caa Collateral Obligation shall be counted
only once for purposes of calculating the CCC/Caa Excess.

“Certificate of Authentication”: The meaning specified in Section 2.1.

“Certificated Notes”: The meaning specified in Section 2.2(b)(iv).

“Certificated Secured Note”: The meaning specified in Section 2.2(b)(iii).

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

“Certificated Subordinated Note”: The meaning specified in Section 2.2(b)(iv).

“Class”: In the case of (i) the Secured Notes, all of the Secured Notes and
(ii) the Subordinated Notes, all of the Subordinated Notes.

“Class A Notes”: The Class A Senior Secured Floating Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.

“Class Break-even Default Rate”: With respect to the Secured Notes, the maximum
percentage of defaults, at any time, that the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain, determined through application of the
applicable S&P CDO Monitor chosen by the Collateral Manager in accordance with
the definition of “S&P CDO Monitor” that is applicable to the portfolio of
Collateral Obligations, which, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments, will result in
sufficient funds remaining for the payment of the Secured Notes in full. After
the Effective Date, S&P will provide the Collateral Manager with the Class
Break-even Default Rates for each S&P CDO Monitor based upon a Weighted Average
Floating Spread of 3.75% and a Weighted Average S&P Recovery Rate of 38.00% or
any other Weighted Average Floating Spread and Weighted Average S&P Recovery
Rate that is selected by the Collateral Manager from time to time and confirmed
by S&P.

 

8



--------------------------------------------------------------------------------

“Class Default Differential”: With respect to the Secured Notes, at any time,
the rate calculated by subtracting the Class Scenario Default Rate at such time
for the Secured Notes from the Class Break-even Default Rate for the Secured
Notes at such time.

“Class Scenario Default Rate”: With respect to the Secured Notes, at any time,
an estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s Initial Rating of the
Secured Notes, determined by the Collateral Manager and the Collateral
Administrator (which determination shall be made solely by application of the
S&P CDO Monitor at such time).

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

“Clearing Corporation Security”: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

“Closing Date”: August 10, 2011.

“Code”: The United States Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.

“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time.

“Collateral Administrator”: The Bank of New York Mellon Trust Company, National
Association, in its capacity as collateral administrator under the Collateral
Administration Agreement, and any successor thereto.

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, but including (subject to clause (A) in the
proviso in the definition of “Interest Proceeds”) Interest Proceeds actually
received from Defaulted Obligations), in each case during the Collection Period
in which such date of determination occurs (or after such Collection Period but
on or prior to the related Payment Date if such Interest Proceeds would be
treated as Interest Proceeds with respect to such Collection Period).

“Collateral Management Agreement”: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral

 

9



--------------------------------------------------------------------------------

Obligations and the other Assets by the Collateral Manager on behalf of the
Issuer, as amended from time to time in accordance with the terms thereof.

“Collateral Management Fee”: The fee, if any, payable to the Collateral Manager
in arrears on each Payment Date (prorated for the related Interest Accrual
Period) pursuant to Section 8(b) of the Collateral Management Agreement and
Section 11.1 of this Indenture, which consists of the Base Collateral Management
Fee and the Subordinated Collateral Management Fee; provided, however, that so
long as TICC Capital Corp. is the Collateral Manager, the Collateral Management
Fee shall be zero.

“Collateral Manager”: TICC Capital Corp., a Maryland corporation, until a
successor Person shall have become the Collateral Manager pursuant to the
provisions of the Collateral Management Agreement, and thereafter “Collateral
Manager” shall mean such successor Person.

“Collateral Manager Standard”: The standard of care applicable to the Collateral
Manager set forth in the Collateral Management Agreement.

“Collateral Obligation”: A Senior Secured Loan or Participation Interest
therein, a Second Lien Loan or Participation Interest therein, an Unsecured Loan
or a Participation Interest therein, a Subordinated Loan or a Participation
Interest therein, a Bond, or a Letter of Credit, which, in each case, as of the
date of acquisition by the Issuer:

 

  (i) is U.S. Dollar denominated and is neither convertible by the issuer
thereof into, nor payable in, any other currency;

 

  (ii) is not a Defaulted Obligation or a Credit Risk Obligation;

 

  (iii) is not a lease;

 

  (iv) is not a Deferrable Obligation;

 

  (v) provides for a fixed amount of principal payable in Cash on scheduled
payment dates and/or at maturity and does not by its terms provide for earlier
amortization or prepayment at a price of less than par;

 

  (vi) does not constitute Margin Stock;

 

  (vii) the Issuer will receive payments due under the terms of such asset and
proceeds from disposing of such asset free and clear of withholding tax, other
than withholding tax as to which the obligor or issuer must make additional
payments so that the net amount received by the Issuer after satisfaction of
such tax is the amount due to the Issuer before the imposition of any
withholding tax;

 

  (viii) has a Moody’s Rating and an S&P Rating;

 

  (ix) is not a debt obligation whose repayment is subject to substantial
non-credit related risk as determined by the Collateral Manager;

 

10



--------------------------------------------------------------------------------

  (x) except for Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations, is not an obligation pursuant to which any future
advances or payments to the borrower or the Obligor thereof may be required to
be made by the Issuer;

 

  (xi) does not have an “f”, “r”, “p”, “pi”, “q” or “t” subscript assigned by
S&P;

 

  (xii) is not a Zero Coupon Bond, a Bridge Loan, a Commercial Real Estate Loan,
a Step-Down Obligation or a Step-Up Obligation;

 

  (xiii) will not require the Issuer or the pool of Assets to be registered as
an investment company under the 1940 Act;

 

  (xiv) is not an Equity Security or by its terms convertible into or
exchangeable for an Equity Security at the option of the issuer thereof or any
other Person other than the Issuer, provided that a Collateral Obligation may be
by its terms convertible into or exchangeable for an Equity Security if the
convertible or exchangeable portion of such Collateral Obligation constitutes
less than or equal to 2% of the portion of the Collateral Principal Amount
represented by such Collateral Obligation;

 

  (xv) is not the subject of an Offer of exchange, or tender by its issuer, for
cash, securities or any other type of consideration other than (A) a Permitted
Offer or (B) an exchange offer in which a security that is not registered under
the Securities Act is exchanged for a security that has substantially identical
terms (except for transfer restrictions) but is registered under the Securities
Act or a security that would otherwise qualify for purchase under the Investment
Criteria described herein;

 

  (xvi) does not have a Moody’s Default Probability Rating that is below “Caa3”
or an S&P Rating that is below “CCC-”; provided, however that a Collateral
Obligation that is not a Defaulted Obligation and is not rated by S&P and
Moody’s shall be deemed to have a rating of “CCC-” from S&P;

 

  (xvii) other than the case of a Fixed Rate Obligation, accrues interest at a
floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or LIBOR or (b) a similar interbank offered rate, commercial deposit
rate or any other index in respect of which the S&P Rating Condition is
satisfied;

 

  (xviii) is Registered;

 

  (xix) is not a Structured Finance Obligation or a Synthetic Security;

 

  (xx) is not a Synthetic Letter of Credit, and, unless it is a Letter of
Credit, does not include or support a letter of credit;

 

  (xxi) does not pay interest less frequently than annually;

 

11



--------------------------------------------------------------------------------

  (xxii) is not an interest in a grantor trust;

 

  (xxiii) is purchased at a price at least equal to 50% of its outstanding
principal balance;

 

  (xxiv) is issued by an obligor Domiciled in the United States, Canada, a Group
I Country or a Tax Jurisdiction;

 

  (xxv) if it is a Participation Interest, the Moody’s Counterparty Criteria is
satisfied with respect to the acquisition thereof;

 

  (xxvi) is an Eligible Asset;

 

  (xxvii) does not mature after the Stated Maturity of the Notes; and

 

  (xxviii) is not an obligation of a Portfolio Company.

“Collateral Principal Amount”: As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, except as otherwise expressly set forth herein) and
(b) without duplication, the amounts on deposit in any Account (including
Eligible Investments therein) representing Principal Proceeds; provided that for
purposes of calculating the Concentration Limitations, Defaulted Obligations
shall be included in the Collateral Principal Amount with a principal balance
equal to the Defaulted Obligation Balance thereof.

“Collateral Quality Test”: A test satisfied on any Measurement Date on and after
the Effective Date and during the Reinvestment Period if, in the aggregate, the
Collateral Obligations owned (or in relation to a proposed purchase of a
Collateral Obligation, proposed to be owned) by the Issuer satisfy each of the
tests set forth below or, after the Effective Date, if a test is not satisfied
on such date, the degree of compliance with such test is maintained or improved
after giving effect to the investment, calculated in each case as required by
Section 1.3 herein:

 

  (i) the Minimum Weighted Average Spread Test;

 

  (ii) the Minimum Weighted Average Coupon Test;

 

  (iii) the Maximum Moody’s Weighted Average Rating Factor Test;

 

  (iv) the Moody’s Diversity Test;

 

  (v) the S&P CDO Monitor Test;

 

  (vi) the Minimum Weighted Average Moody’s Recovery Rate Test;

 

  (vii) the Minimum Weighted Average S&P Recovery Rate Test; and

 

  (viii) the Weighted Average Life Test.

 

12



--------------------------------------------------------------------------------

“Collection Account”: The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the second
Business Day of the calendar month in which the first Payment Date occurs; and
(ii) with respect to any other Payment Date, the period commencing on the day
immediately following the prior Collection Period and ending (a) in the case of
the final Collection Period preceding the latest Stated Maturity, on the Stated
Maturity date, (b) in the case of the final Collection Period preceding an
Optional Redemption or Tax Redemption in whole of the Notes, on the Redemption
Date and (c) in any other case, at the close of business on the second Business
Day of the calendar month in which such Payment Date occurs.

“Commercial Real Estate Loan”: Any Loan for which the underlying collateral
consists primarily of real property owned by the obligor and is evidenced by a
note or other evidence of indebtedness.

“Concentration Limitations”: Limitations satisfied on any Measurement Date on or
after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer comply
with all of the requirements set forth below (or in relation to a proposed
purchase after the Effective Date, if not in compliance, the relevant
requirements) must be maintained or improved after giving effect to the
purchase), calculated in each case as required by Section 1.3 herein:

(i) not less than 90.0% of the Collateral Principal Amount may consist of Senior
Secured Loans, Second Lien Loans, Cash and Eligible Investments;

(ii) not more than 15.0% of the Collateral Principal Amount may consist of
Second Lien Loans;

(iii) not more than 10% of the Collateral Principal Amount may consist of Bonds;

(iv) not more than 10% of the Collateral Principal Amount may consist of Letters
of Credit;

(v) not more than 3.0% of the Collateral Principal Amount may consist of
Collateral Obligations issued by a single Obligor and its Affiliates, except
that, without duplication, (A) Collateral Obligations that are issued by up to
three Obligors and their respective Affiliates may each constitute up to 3.5% of
the Collateral Principal Amount and (B) Collateral Obligations that are issued
by up to three additional Obligors and their respective Affiliates may each
constitute up to 4.5% of the Collateral Principal Amount; provided that if at
any time there are ten or less Obligors constituting more than 33% in the
aggregate of the Collateral Principal Amount, any new Collateral Obligation must
have a Moody’s Default Probability Rating of at least B3 and an S&P Rating of at
least B- if such purchase would result in the Obligor’s balance exceeding 3.0%
of the Collateral Principal Amount;

 

13



--------------------------------------------------------------------------------

(vi) less than 3.0% of the Collateral Principal Amount may consist of Collateral
Obligations issued by a single Obligor and its Affiliates, which Collateral
Obligations have a Moody’s Rating based on credit estimates and/or private
ratings, in each case, as set forth in clause (a) under the heading “Moody’s
Rating” on Schedule 5;

(vii) not more than 25.0% of the Collateral Principal Amount may consist of
Collateral Obligations with a Moody’s Default Probability Rating of “Caa1” or
below (other than a Defaulted Obligation);

(viii) not more than 25.0% of the Collateral Principal Amount may consist of
Collateral Obligations with an S&P Rating of “CCC+” or below (other than a
Defaulted Obligation);

(ix) not more than 10.0% of the Collateral Principal Amount may consist of Fixed
Rate Obligations;

(x) not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are Unsecured Loans or Subordinate Loans;

(xi) not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations that have a portion that may be convertible into or
exchangeable for an Equity Security;

(xii) not more than 5.0% of the Collateral Principal Amount may consist of DIP
Collateral Obligations;

(xiii) not more than 5.0% of the Collateral Principal Amount may consist of
Delayed Drawdown Collateral Obligations or Revolving Collateral Obligations, and
not more than 3.0% of the Collateral Principal Amount may consist of Revolving
Collateral Obligations;

(xiv) not more than 20.0% of the Collateral Principal Amount may consist of
Participation Interests;

(xv) the Third Party Credit Exposure may not exceed 20.0% of the Collateral
Principal Amount and the Third Party Credit Exposure Limits may not be exceeded;

(xvi) not more than 10.0% of the Collateral Principal Amount may have an S&P
Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of the
definition of the term “S&P Rating”;

(xvii) not more than 30.0% of the Collateral Principal Amount may consist of
Collateral Obligations that have an S&P Rating based on credit estimates as set
forth in clause (iii)(b) of the definition of the term “S&P Rating”;

(xviii) not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations with a Moody’s Rating derived from an S&P Rating as
provided

 

14



--------------------------------------------------------------------------------

in clauses (e)(i)(A) or (B) under the heading “Moody’s Derived Rating” on
Schedule 5;

(xix) not more than 5.0% of the Collateral Principal Amount may be issued by
obligors Domiciled outside the United States;

(xx) not more than 2.5% of the Collateral Principal Amount may be issued by
obligors Domiciled in all Tax Jurisdictions in the aggregate;

(xxi) not more than 15.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are issued by obligors that belong to any single S&P
Industry Classification, except that (x) the first and second largest S&P
Industry Classification may each represent up to 20.0% of the Collateral
Principal Amount; and (y) the third and fourth largest S&P Industry
Classification may each represent up to 17.5% of the Collateral Principal
Amount;

(xxii) not more than 15.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are issued by obligors that belong to any single
Moody’s Industry Classification, except that (x) the first and second largest
Moody’s Industry Classification may each represent up to 20.0% of the Collateral
Principal Amount; and (y) the third and fourth largest Moody’s Industry
Classification may each represent up to 17.5% of the Collateral Principal
Amount;

(xxiii) not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations that pay interest at least annually, but less frequently
than quarterly; and

(xxiv) not more than 20.0% of the Collateral Principal Amount may consist of
Collateral Obligations that are Cov-Lite Loans.

“Confidential Information”: The meaning specified in Section 14.15(b).

“Controlling Class”: The Class A Notes so long as any Class A Notes are
Outstanding; and then the Subordinated Notes.

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of an entity or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
“affiliate” of a Person includes any Person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the Person. “Control,” with respect to a Person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such Person.

“Corporate Trust Office”: The principal corporate trust office of the Trustee at
which this Indenture is administered, currently located at 601 Travis Street,
16th Floor, Houston, TX 77002, and, for Note transfer purposes and presentment
of the Notes for final payment thereon, currently located at 101 Barclay, 1st
Floor East, New York, NY 10286, Attn: Corporate Trust Window; or

 

15



--------------------------------------------------------------------------------

such other address as the Trustee may designate from time to time by notice to
the Holders, the Collateral Manager and the Issuer or the principal corporate
trust office of any successor Trustee.

“Cov-Lite Loan”: A Collateral Obligation the Underlying Documents for which do
not (i) contain any financial covenants or (ii) require the borrower thereunder
to comply with any Maintenance Covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Underlying
Documents).

“Coverage Tests”: The Overcollateralization Ratio Test and Interest Coverage
Test.

“Credit Improved Criteria”: The criteria that will be met if, with respect to
any Collateral Obligation, any of the following occur:

 

  (a) such Collateral Obligation has experienced a reduction in its credit
spread of 10% or more compared to the credit spread in effect as of the Cut-Off
Date for such Collateral Obligation, such reduction in spread being determined
by reference to an Eligible Loan Index; or

 

  (b) such Collateral Obligation has a Market Value above the higher of (i) par
and (ii) the initial purchase price paid by the Issuer for such Collateral
Obligation.

“Credit Improved Obligation”: Any Collateral Obligation which, in the Collateral
Manager’s reasonable commercial judgment, has significantly improved in credit
quality after it was acquired by the Issuer; provided, that during a Restricted
Trading Period, a Collateral Obligation will qualify as a Credit Improved
Obligation only if (i) it has been upgraded by any Rating Agency at least one
rating sub-category or has been placed and remains on a credit watch with
positive implication by Moody’s or S&P since it was acquired by the Issuer,
(ii) the Credit Improved Criteria are satisfied with respect to such Collateral
Obligation or (iii) a Majority of the Controlling Class consents to treat such
Collateral Obligation as a Credit Improved Obligation.

“Credit Risk Criteria”: The criteria that will be met if, with respect to any
Collateral Obligation, any of the following occur:

 

  (a) the spread over LIBOR or other Eligible Loan Index for such Collateral
Obligation has been increased since the date of purchase by (A) 0.25% or more
(in the case of a Collateral Obligation with a spread over the applicable
reference rate selected by the Collateral Manager in the exercise of its
reasonable business judgment (prior to such increase) less than or equal to
3.0%), (B) 0.375% or more (in the case of a Collateral Obligation with a spread
over the applicable reference rate selected by the Collateral Manager in the
exercise of its reasonable business judgment (prior to such increase) greater
than 3.0% but less than or equal to 5.0%) or (C) 0.5% or more (in the case of a
Collateral Obligation with a spread over the applicable reference rate selected
by the Collateral Manager in the exercise of its reasonable business judgment
(prior to such increase) greater than 5.0%) due, in each case, to a
deterioration in the related Obligor’s financial ratios or financial results in
accordance with the Underlying Documents relating to such Collateral Obligation;
or

 

16



--------------------------------------------------------------------------------

  (b) the Market Value of such Collateral Obligation has decreased by at least
2.0% of the price paid by the Issuer for such Collateral Obligation due to a
deterioration in the related Obligor’s financial ratios or financial results in
accordance with the Underlying Documents relating to such Collateral Obligation.

“Credit Risk Obligation”: Any Collateral Obligation that, in the Collateral
Manager’s reasonable commercial judgment, has a significant risk of declining in
credit quality or price unrelated to general market conditions; provided that,
during a Restricted Trading Period, a Collateral Obligation will qualify as a
Credit Risk Obligation for purposes of sales of Collateral Obligations only if
(i) such Collateral Obligation has been downgraded by any Rating Agency at least
one rating sub-category or has been placed and remains on a credit watch with
negative implication by Moody’s or S&P since it was acquired by the Issuer,
(ii) the Credit Risk Criteria are satisfied with respect to such Collateral
Obligation or (iii) a Majority of the Controlling Class consents to treat such
Collateral Obligation as a Credit Risk Obligation.

“Current Portfolio”: At any time, the portfolio of Collateral Obligations, Cash
and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable), then held by the Issuer.

“Custodial Account”: The custodial account established pursuant to
Section 10.3(b).

“Custodian”: The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

“Cut-Off Date”: Each date on or after the Closing Date on which a Collateral
Obligation is transferred to the Issuer.

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Defaulted Obligation”: Any Collateral Obligation included in the Assets as to
which:

 

  (a) a default as to the payment of principal and/or interest has occurred and
is continuing with respect to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee in writing, is not due to credit-related causes) of
five Business Days or seven calendar days, whichever is greater, but in no case
beyond the passage of any grace period applicable thereto);

 

  (b)

a default as to the payment of principal and/or interest has occurred and is
continuing on another debt obligation of the same issuer which is senior or pari
passu in right of payment to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee in writing, is not due to credit-related causes) of
three Business Days or five calendar days, whichever is greater, but in no case
beyond the passage of

 

17



--------------------------------------------------------------------------------

  any grace period applicable thereto; provided that both the Collateral
Obligation and such other debt obligation are full recourse obligations of the
applicable obligor or issuer or secured by the same collateral);

 

  (c) the obligor, issuer or others have instituted proceedings to have the
obligor or issuer adjudicated as bankrupt or insolvent or placed into
receivership and such proceedings have not been stayed or dismissed or such
obligor or issuer has filed for protection under Chapter 11 of the Bankruptcy
Code;

 

  (d) such Collateral Obligation has an S&P Rating of “CC” or lower, and “SD” or
had such rating before such rating was withdrawn or the obligor or issuer on
such Collateral Obligation has a “probability of default” rating assigned by
Moody’s of “D” or “LD”;

 

  (e) such Collateral Obligation is pari passu in right of payment as to the
payment of principal and/or interest to another debt obligation of the same
obligor or issuer which has an S&P Rating of “CC” or lower, and “SD” or had such
rating before such rating was withdrawn or the obligor or issuer on such
Collateral Obligation has a “probability of default” rating assigned by Moody’s
of “D” or “LD”; provided that both the Collateral Obligation and such other debt
obligation are full recourse obligations of the applicable obligor or issuer or
secured by the same collateral;

 

  (f) a default with respect to which the Collateral Manager has received notice
or a Responsible Officer thereof has actual knowledge that a default has
occurred under the Underlying Documents and any applicable grace period has
expired and the holders of such Collateral Obligation have accelerated the
repayment of the Collateral Obligation (but only until such acceleration has
been rescinded) in the manner provided in the Underlying Documents;

 

  (g) the Collateral Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a “Defaulted Obligation”;

 

  (h) such Collateral Obligation is a Participation Interest with respect to
which the Selling Institution has defaulted in any respect in the performance of
any of its payment obligations under the Participation Interest; or

 

  (i) such Collateral Obligation is a Participation Interest in a Loan that
would, if such Loan were a Collateral Obligation, constitute a “Defaulted
Obligation” or with respect to which the Selling Institution has an S&P Rating
of “CC” or lower, and “SD” or had such rating before such rating was withdrawn;

provided that a Collateral Obligation shall not constitute a Defaulted
Obligation if such Collateral Obligation (or, in the case of a Participation
Interest, the underlying Loan) is a DIP Collateral Obligation (other than a DIP
Collateral Obligation that has an S&P Rating of “CC” or lower).

 

18



--------------------------------------------------------------------------------

Notwithstanding anything in this Indenture, the Collateral Manager shall give
the Trustee prompt written notice should any Collateral Obligation become a
Defaulted Obligation.

“Defaulted Obligation Balance”: For any Defaulted Obligation, the lesser of the
(i) S&P Collateral Value of such Defaulted Obligation and (ii) Moody’s
Collateral Value of such Defaulted Obligation; provided that the Defaulted
Obligation Balance will be zero if the Issuer has owned such Defaulted
Obligation for more than three years after its default date.

“Deferrable Obligation”: A Collateral Obligation that by its terms permits the
deferral or capitalization of payment of accrued, unpaid interest.

“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Documents relating thereto, (b) specifies a maximum amount
that can be borrowed on one or more fixed borrowing dates, and (c) does not
permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

“Deliver” or “Delivered” or “Delivery”: The taking of the following steps:

 

  (i) in the case of each Certificated Security (other than a Clearing
Corporation Security), Instrument and Participation Interest in which the
underlying loan is represented by an Instrument,

 

  (a) causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 

  (b) causing the Custodian to indicate continuously on its books and records
that such Certificated Security or Instrument is credited to the applicable
Account; and

 

  (c) causing the Custodian to maintain continuous possession of such
Certificated Security or Instrument;

 

  (ii) in the case of each Uncertificated Security (other than a Clearing
Corporation Security),

 

  (a) causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Custodian; and

 

  (b) causing the Custodian to indicate continuously on its books and records
that such Uncertificated Security is credited to the applicable Account;

 

  (iii) in the case of each Clearing Corporation Security,

 

19



--------------------------------------------------------------------------------

  (a) causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to the securities account of the Custodian, and

 

  (b) causing the Custodian to indicate continuously on its books and records
that such Clearing Corporation Security is credited to the applicable Account;

 

  (iv) in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”),

 

  (a) causing the creation of a Security Entitlement to such Government Security
by the credit of such Government Security to the securities account of the
Custodian at such FRB, and

 

  (b) causing the Custodian to indicate continuously on its books and records
that such Government Security is credited to the applicable Account;

 

  (v) in the case of each Security Entitlement not governed by clauses
(i) through (iv) above,

 

  (a) causing a Securities Intermediary (x) to indicate on its books and records
that the underlying Financial Asset has been credited to the Custodian’s
securities account, (y) to receive a Financial Asset from a Securities
Intermediary or acquiring the underlying Financial Asset for a Securities
Intermediary, and in either case, accepting it for credit to the Custodian’s
securities account or (z) to become obligated under other law, regulation or
rule to credit the underlying Financial Asset to a Securities Intermediary’s
securities account,

 

  (b) causing such Securities Intermediary to make entries on its books and
records continuously identifying such Security Entitlement as belonging to the
Custodian and continuously indicating on its books and records that such
Security Entitlement is credited to the Custodian’s securities account, and

 

  (c) causing the Custodian to indicate continuously on its books and records
that such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 

  (vi) in the case of Cash or Money,

 

  (a) causing the delivery of such Cash or Money to the Trustee for credit to
the applicable Account or to the Custodian,

 

20



--------------------------------------------------------------------------------

  (b) if delivered to the Custodian, causing the Custodian to treat such Cash or
Money as a Financial Asset maintained by such Custodian for credit to the
applicable Account in accordance with the provisions of Article 8 of the UCC or
causing the Custodian to deposit such Cash or Money to a deposit account over
which the Custodian has control (within the meaning of Section 9-104 of the
UCC), and

 

  (c) causing the Custodian to indicate continuously on its books and records
that such Cash or Money is credited to the applicable Account; and

 

  (vii) in the case of each general intangible (including any Participation
Interest in which neither the Participation Interest nor the underlying loan is
represented by an Instrument), causing the filing of a Financing Statement in
the office of the Secretary of State of the State of Delaware.

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Documents relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

“Depositor”: TICC Capital Corp. 2011-1 Holdings, LLC, together with its
successors and assigns.

“Derivative Transaction”: Any forward, future, option, swap, cap, collar, floor,
foreign exchange contract, any combination thereof, whether for physical
delivery or cash settlement, relating to any interest rate, interest rate index,
currency, currency exchange rate, currency exchange rate index, debt instrument,
debt price, debt index, depository instrument, depository price, depository
index, equity instrument, equity price, equity index, commodity, commodity price
or commodity index.

“Determination Date”: The last day of each Collection Period.

“DIP Collateral Obligation”: A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.

“Discount Obligation”: Any Collateral Obligation forming part of the Assets
which was purchased (as determined without averaging prices of purchases on
different dates) for less than (a) 85.0% of its outstanding principal balance,
if such Collateral Obligation has a Moody’s Rating lower than “B3”, or (b) 80.0%
of its outstanding principal balance, if such Collateral Obligation has a
Moody’s Rating of “B3” or higher; provided that (x) such Collateral Obligation
shall cease to be a Discount Obligation at such time as the Market Value
(expressed as a percentage of the par amount of such Collateral Obligation)
determined for such Collateral Obligation on each day during any period of 30
consecutive days since the acquisition by the Issuer of such Collateral
Obligation, equals or exceeds 90% on each such day; (y) any Collateral
Obligation that would otherwise be considered a Discount Obligation, but that is
purchased in accordance with the Investment Criteria with the proceeds of a sale
of a Collateral Obligation that was not a Discount Obligation at the time of its
purchase, so long as such purchased

 

21



--------------------------------------------------------------------------------

Collateral Obligation (A) is purchased or committed to be purchased within five
Business Days of such sale, (B) is purchased at a purchase price (expressed as a
percentage of the par amount of such Collateral Obligation) equal to or greater
than the sale price of the sold Collateral Obligation, (C) is purchased at a
purchase price (expressed as a percentage of the par amount of such Collateral
Obligation) not less than 65.0% and (D) has a Moody’s Default Probability Rating
equal to or greater than the Moody’s Default Probability Rating of the sold
Collateral Obligation, will not be considered to be a Discount Obligation; and
(z) clause (y) above in this proviso shall not apply to any such Collateral
Obligation at any time on or after the acquisition by the Issuer of such
Collateral Obligation if, as determined at the time of such acquisition, such
application would result in (A) more than 5% of the Collateral Principal Amount
consisting of Collateral Obligations to which such clause (y) has been applied
(or more than 2.5% of the Collateral Principal Amount consisting of Collateral
Obligations to which such clause (y) has been applied if the purchase price of
the Collateral Obligation is less than 75% of the outstanding principal balance
thereof) or (B) the Aggregate Principal Balance of all Collateral Obligations to
which such clause (y) has been applied since the Closing Date being more than
10% of the Target Initial Par Amount.

“Distribution Compliance Period”: The 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the Initial Purchaser and any other distributor (as such term
is defined in Regulation S) of the Notes and (b) the Closing Date.

“Distribution Report”: The meaning specified in Section 10.7(b).

“Diversity Score”: A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 4 hereto.

“Dollar”, “USD” or “U.S.$”: A dollar or other equivalent unit in such coin or
currency of the United States of America as at the time shall be legal tender
for all debts, public and private.

“Domicile” or “Domiciled”: With respect to any obligor with respect to, or
issuer of, a Collateral Obligation:

 

  (a) except as provided in clause (b) below, its country of organization; or

 

  (b) if it is organized in a Tax Jurisdiction, each of such jurisdiction and
the country in which, in the Collateral Manager’s good faith estimate, a
substantial portion of its operations are located or from which a substantial
portion of its revenue is derived, in each case directly or through subsidiaries
(which shall be any jurisdiction and country known at the time of designation by
the Collateral Manager to be the source of the majority of revenues, if any, of
such obligor or issuer).

“DTC”: The Depository Trust Company, its nominees, and their respective
successors.

“Due Date”: Each date on which any payment is due on an Asset in accordance with
its terms.

 

22



--------------------------------------------------------------------------------

“Effective Date”: The earlier to occur of (i) the Determination Date occurring
in April 2012 and (ii) at the election of the Collateral Manager, the first date
on which the Collateral Manager certifies to the Trustee and the Collateral
Administrator that the Target Initial Par Condition has been satisfied.

“Eligible Assets”: Financial assets, either fixed or revolving, that by their
terms convert into Cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
securityholders.

“Eligible Investment Required Ratings”: If such obligation or security
(a) (i) has both a long-term and a short-term credit rating from Moody’s, such
ratings are “Aa3” or better (not on credit watch for possible downgrade) and
“P-1” (not on credit watch for possible downgrade), respectively, (ii) has only
a long-term credit rating from Moody’s, such rating is “Aaa” (not on credit
watch for possible downgrade) and (iii) has only a short-term credit rating from
Moody’s, such rating is “P-1” (not on credit watch for possible downgrade) and
(b) has a long-term credit rating from S&P of “A+” or better, and if such
obligation or security does not have a long-term credit rating, it shall have a
short-term credit rating from S&P of “A/A-1” or better.

“Eligible Investments”: Either Cash or any Dollar investment that, at the time
it is Delivered (directly or through an intermediary or bailee), (x) matures not
later than the earlier of (A) the date that is 60 days after the date of
Delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of Delivery thereof, and (y) is one or more of
the following obligations or securities:

 

  (i) direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America whose obligations are expressly backed by the full faith and
credit of the United States of America;

 

  (ii) demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including the Bank) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, in each case payable
within 183 days after issuance, so long as the commercial paper and/or the debt
obligations of such depository institution or trust company (or, in the case of
the principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

  (iii)

unleveraged repurchase obligations (if treated as debt by the Issuer and the
counterparty) with respect to (a) any security described in clause (i) above or
(b) any other Registered security issued or guaranteed by an agency or
instrumentality of the United States of America, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause

 

23



--------------------------------------------------------------------------------

  (ii) above or entered into with an entity (acting as principal) with, or whose
parent company has (in addition to a guarantee agreement with such entity, which
guarantee agreement complies with S&P’s then-current criteria with respect to
guarantees), the Eligible Investment Required Ratings;

 

  (iv) Registered debt securities bearing interest or sold at a discount issued
by a corporation formed under the laws of the United States of America or any
State thereof that satisfies the Eligible Investment Required Ratings at the
time of such investment or contractual commitment providing for such investment;

 

  (v) commercial paper or other short-term obligations (other than Asset-backed
Commercial Paper) with the Eligible Investment Required Ratings and that either
bear interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 183 days from their date of issuance;

 

  (vi) a Reinvestment Agreement issued by any bank (if treated as a deposit by
such bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case with the Eligible Investment Required
Ratings; provided that (a) the Issuer has received written confirmation from
each Rating Agency (with a copy to the Trustee), that such investment would not
cause the then-current rating of the Secured Notes to be reduced or withdrawn or
(b) such Reinvestment Agreement may be unwound at the option of the Issuer
without penalty; and

 

  (vii) money market funds that have, at all times, credit ratings of “Aaa” and
“MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively;

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (vii) above, as mature (or are putable at par to the
issuer thereof) no later than the Business Day prior to the next Payment Date
unless such Eligible Investments are issued by the Trustee in its capacity as a
banking institution, in which event such Eligible Investments may mature on such
Payment Date; and (2) none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by S&P, (b) all, or substantially
all, of the remaining amounts payable thereunder consist of interest and not
principal payments, (c) payments with respect to such obligations or securities
or proceeds of disposition are subject to withholding taxes by any jurisdiction
unless the payor is required to make “gross-up” payments that cover the full
amount of any such withholding tax on an after-tax basis, (d) such obligation or
security is secured by real property, (e) such obligation or security is
purchased at a price greater than 100% of the principal or face amount thereof,
(f) such obligation or security is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (g) in the
Collateral Manager’s judgment, such obligation or security is subject to
material non-credit related risks, (h) such obligation is a Structured Finance
Obligation, or (i) such obligation or security is represented by a certificate
of interest in a grantor trust. Eligible Investments may include, without
limitation, those investments issued by or made with the Bank

 

24



--------------------------------------------------------------------------------

or an Affiliate of the Bank or for which the Bank or the Trustee or an Affiliate
of the Bank or the Trustee provides services and receives compensation.

“Eligible Loan Index”: With respect to each Collateral Obligation that is a
Senior Secured Loan, one of the following indices as selected by the Collateral
Manager in writing delivered to the Trustee upon acquisition of such Collateral
Obligation: CS Leveraged Loan Index (formerly CSFB Leveraged Loan Index), the
Deutsche Bank Leveraged Loan Index, the Goldman Sachs/Loan Pricing Corporation
Liquid Leveraged Loan Index, the Banc of America Securities Leveraged Loan
Index, the S&P/LSTA Leveraged Loan Indices or any other loan index for which the
Global Rating Agency Condition has been obtained.

“Enforcement Event”: The meaning specified in Section 11.1(a)(iii).

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

“Equity Security” means any security that by its terms does not provide for
periodic payments of interest at a stated coupon rate and repayment of principal
at a stated maturity, any other security that is not eligible for purchase by
the Issuer as a Collateral Obligation and any security which the Issuer had
initially purchased as part of a unit with a Collateral Obligation and that has
been detached from the Collateral Obligation and that is itself not eligible for
purchase by the Issuer; it being understood that Equity Securities may not be
purchased by the Issuer but may be received by the Issuer in exchange for a
Collateral Obligation or a portion thereof in connection with an insolvency,
bankruptcy, reorganization, debt restructuring or workout of the issuer thereof.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

“Euroclear”: Euroclear Bank S.A./N.V.

“Event of Default”: The meaning specified in Section 5.1.

“Excel Default Model Input File”: The meaning specified in Section 7.18(c).

“Excess CCC/Caa Adjustment Amount”: As of any date of determination, an amount
equal to the product of (i) the Aggregate Principal Balance of all Collateral
Obligations included in the CCC/Caa Excess, (ii) multiplied by the difference of
(I) one minus (II) the number, expressed as a percentage, obtained by
(x) summing the Market Values of all CCC/Caa Collateral Obligations,
(y) dividing such sum by the Aggregate Principal Balance of all CCC/Caa
Collateral Obligations and (z) rounding up to the nearest tenth of a percentage.

“Excess Weighted Average Coupon”: A percentage equal as of any Measurement Date
to a number obtained by multiplying (a) the excess, if any, of the Weighted
Average Coupon over the Minimum Weighted Average Coupon by (b) the number
obtained by dividing the Aggregate Principal Balance of all Fixed Rate
Obligations by the Aggregate Principal Balance of all Floating Rate Obligations.

 

25



--------------------------------------------------------------------------------

“Excess Weighted Average Floating Spread”: A percentage equal as of any
Measurement Date to a number obtained by multiplying (a) the excess, if any, of
the Weighted Average Floating Spread over the Minimum Weighted Average Spread by
(b) the number obtained by dividing the Aggregate Principal Balance of all
Floating Rate Obligations by the Aggregate Principal Balance of all Fixed Rate
Obligations.

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).

“Federal Reserve Board”: The Board of Governors of the Federal Reserve System.

“Fee Basis Amount”: As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the aggregate outstanding principal balance of
all Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statements”: The meaning specified in Section 9-102(a)(39) of the
UCC.

“First Interim Report Date”: The meaning specified in Section 7.18(a).

“First Interim Targets”: The meaning specified in Section 7.18(a).

“First-Lien-Last-Out Loan”: Any assignment of or Participation Interest in a
Loan that would constitute a Senior Secured Loan (other than by operation of the
proviso in the definition of such term) but that, in the case of an event of
default under the applicable Underlying Document, will be paid after one or more
tranches of first lien loans issued by the same Obligor have been paid in full
in accordance with a specified waterfall of payments.

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

“GAAP”: The meaning specified in Section 6.3(j).

“Global Rating Agency Condition” means, with respect to any action taken or to
be taken by or on behalf of the Issuer, satisfaction of both the Moody’s Rating
Condition and the S&P Rating Condition.

“Global Secured Note”: Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.

“Grant” or “Granted”: To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate

 

26



--------------------------------------------------------------------------------

continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“Group I Country”: The Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be notified by Moody’s to the Collateral
Manager from time to time), so long as each such country has a country ceiling
for foreign currency bonds of at least “Aa2” by Moody’s.

“Guggenheim Securities”: Guggenheim Securities, LLC.

“Holder” or “holder”: The registered owner of any Note; provided that, with
respect to the delivery of notices, reports and other communications required to
be delivered thereto under any Transaction Document, the “Holder” or “holder”
shall be the registered owners of the related Class of Notes and each Beneficial
Owner thereof.

“Incurrence Covenant”: A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants. For purposes of this
definition, no manager or director of any Person will fail to be Independent
solely because such Person acts as an independent manager or independent
director thereof or of any such Person’s affiliates.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

27



--------------------------------------------------------------------------------

“Independent Manager”: A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer or direct
or indirect legal or beneficial owner (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer,
consultant, creditor, contractor or supplier (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer);
(iii) affiliated with a tax-exempt entity that receives significant
contributions from the member of the Issuer or any of its Affiliates; or
(iv) any member of the immediate family of a person described in (i), (ii) or
(iii) (other than with respect to clause (i), (ii) or (iii) relating to his or
her service as (y) an Independent Manager of the Issuer or (z) an independent
manager of any Affiliate of the Issuer which is a bankruptcy remote limited
purpose entity), and (B) has (i) prior experience as an Independent Manager for
a corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Managers thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. The term “Independent Manager” shall
include any successor or permitted assign of any person who has served as the
Independent Manager of the Issuer, so long as such person satisfies the
requirements for being an Independent Manager as set forth in the preceding
sentence.

“Index Maturity”: With respect to the Secured Notes, the period indicated in
Section 2.3.

“Ineligible Collateral Obligation”: The meaning set forth in the Master Loan
Sale Agreement.

“Information”: S&P’s “Credit Estimate Information Requirements” dated August
2008 and any other available information S&P reasonably requests in order to
produce a credit estimate for a particular asset.

“Information Agent”: The meaning specified in Section 14.17(a).

“Initial Contribution”: The initial contribution of Collateral Obligations from
the Depositor to the Issuer on the Closing Date.

“Initial Purchaser”: Guggenheim Securities, in its capacity as initial purchaser
of the Secured Notes under the Purchase Agreement.

“Initial Rating”: With respect to the Secured Notes, the rating or ratings, if
any, indicated in Section 2.3.

 

28



--------------------------------------------------------------------------------

“Institutional Accredited Investor”: The meaning set forth in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”: (i) With respect to the initial Payment Date, the
period from and including the Closing Date to but excluding such Payment Date;
and (ii) with respect to each succeeding Payment Date, the period from and
including the immediately preceding Payment Date to but excluding the following
Payment Date until the principal of the Secured Notes is paid or made available
for payment.

“Interest Collection Subaccount”: The meaning specified in Section 10.2(a).

“Interest Coverage Ratio”: means, as of any Measurement Date occurring on or
after the Effective Date, the percentage derived from the following equation: (A
– B) / C, where:

A = The Collateral Interest Amount as of such Measurement Date;

B = Amounts payable (or expected as of such Measurement Date to be payable) on
the following Payment Date as set forth in clause (A) in Section 11.1(a)(i); and

C = Interest due and payable on the Secured Notes.

“Interest Coverage Test”: A test that is satisfied as of any Measurement Date
occurring on or after the Effective Date if (i) the Interest Coverage Ratio on
such date is at least equal to the Required Interest Coverage Ratio or (ii) the
Secured Notes are no longer outstanding.

“Interest Determination Date”: The second London Banking Day preceding the first
day of each Interest Accrual Period; provided that the “Interest Determination
Date” with respect to the first Interest Accrual Period will be August 4, 2011.

“Interest Diversion Test”: A test that is satisfied if, when measured on each
Measurement Date on or after the Effective Date and during the Reinvestment
Period on which Class A Notes remain Outstanding, the Overcollateralization
Ratio as of such Measurement Date is at least equal to 150.0%.

“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

  (i) all payments of interest and delayed compensation (representing
compensation for delayed settlement) received in Cash by the Issuer during the
related Collection Period on the Collateral Obligations and Eligible
Investments, including the accrued interest received in connection with a sale
thereof during the related Collection Period, less any such amount that
represents Principal Financed Accrued Interest;

 

  (ii) all principal and interest payments received by the Issuer during the
related Collection Period on Eligible Investments purchased with Interest
Proceeds;

 

29



--------------------------------------------------------------------------------

  (iii) all amendment and waiver fees, late payment fees and other fees received
by the Issuer during the related Collection Period, except for those in
connection with (a) the lengthening of the maturity of the related Collateral
Obligation or (b) the reduction of the par of the related Collateral Obligation,
as determined by the Collateral Manager with notice to the Trustee and the
Collateral Administrator;

 

  (iv) commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations;

 

  (v) all dividend payments received by the Issuer during the related Collection
Period on any Equity Securities;

 

  (vi) any amounts deposited in the Expense Reserve Account pursuant to
Section 3.1(xi)(B); and

 

  (vii) any amounts deposited in the Interest Collection Subaccount pursuant to
Section 3.1(xi)(C) and Section 11.1(a)(i)(B)(2);

provided that (A) any amounts received in respect of any Defaulted Obligation
will constitute Principal Proceeds (and not Interest Proceeds) until the
aggregate of all collections in respect of such Defaulted Obligation since it
became a Defaulted Obligation equals the outstanding principal balance of such
Collateral Obligation at the time it became a Defaulted Obligation, (B) any
amounts deposited in Collection Account as Principal Proceeds as described in
Section 11.1(a)(i)(D) shall not constitute Interest Proceeds, (C) the initial
U.S.$1.5 million of Interest Proceeds received by the Issuer since the Closing
Date (other than amounts constituting Interest Proceeds pursuant to clause
(vii) above) that are transferred to the Principal Collection Subaccount as
Principal Proceeds pursuant to Section 10.2(a) shall not constitute Interest
Proceeds, and (D) capitalized interest shall not constitute Interest Proceeds.

“Interest Rate”: With respect to the Secured Notes, the per annum stated
interest rate payable on the Secured Notes with respect to each Interest Accrual
Period equal to LIBOR for such Interest Accrual Period plus the spread specified
in Section 2.3.

“Interest Reserve Payment Date”: The first Payment Date, but only if (i) the
Effective Date has not occurred on or prior to such date, and (ii) the First
Interim Targets were not satisfied as of the First Interim Report Date.

“Investment Advisers Act”: The Investment Advisers Act of 1940, as amended.

“Investment Criteria”: The criteria specified in Section 12.2.

“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

30



--------------------------------------------------------------------------------

“Issuer Order and Issuer Request”: A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or by a
Responsible Officer of the Issuer or by the Collateral Manager by a Responsible
Officer thereof, on behalf of the Issuer.

“Issuer’s Website”: The Issuer’s internet website, which shall initially be
located at https://www.watchdox.com. Any change of the Issuer’s Website shall
only occur after notice has been delivered to the Trustee, the Collateral
Administrator, the Collateral Manager, the Initial Purchaser, and the Rating
Agencies setting the date of change and new location of its website.

“Junior Class”: With respect to a particular Class of Notes, each Class of Notes
that is subordinated to such Class, as indicated in Section 2.3.

“Letter of Credit”: A letter of credit; provided that, if the Issuer is required
to collateralize its obligations thereunder or to make a deposit into a trust in
respect of the related commitment amount, in each case, pursuant to the related
Underlying Documents, (a) the collateral posted by the Issuer is held by, or the
Issuer’s deposit is made in, a depository institution meeting the requirement
for an institution in which an Account may be established and maintained
pursuant to Section 10.1 and (b) the collateral posted by the Issuer is invested
in overnight funds that are Eligible Investments.

“LIBOR”: The meaning set forth in Exhibit C hereto.

“Lien”: Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).

“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement or any debt security issued by a corporation, limited liability
company, partnership or trust, including for the avoidance of doubt, a Bond.

“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

“Maintenance Covenant”: A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action.

“Majority”: With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes, as applicable.

“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock”.

 

31



--------------------------------------------------------------------------------

“Market Value”: With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the Principal
Balance thereof and the price determined in the following manner:

 

  (i) the bid price determined by (i) any one of the following as selected by
the Collateral Manager in its sole discretion: Loan Pricing Corporation, LoanX
Mark-It Partners, FT Interactive Data, Duff & Phelps, LLC, Lincoln Partners
Advisors, LLC or Houlihan Lokey Financial Advisors, Inc., or (ii) any other
nationally recognized pricing service selected by the Collateral Manager in its
sole discretion with notice to Moody’s and S&P, and which selection is approved
by a Majority of the Controlling Class in writing; or

 

  (ii) if the price described in clause (i) is not available,

 

  (A) the average of the bids determined by three broker-dealers active in the
trading of such asset that are Independent from each other and the Issuer and
the Collateral Manager;

 

  (B) if only two such bids can be obtained, the lower of such bids; or

 

  (C) if only one such bid can be obtained, and such bid was obtained from a
Qualified Broker/Dealer, such price; or

 

  (iii) if a value cannot be obtained by the Collateral Manager exercising
reasonable efforts pursuant to the means contemplated by clauses (i) or (ii),
the Market Value of such Collateral Obligation for a period of 30 days after
such date of determination shall be the lower of:

 

  (A) the bid side market value thereof as reasonably determined by the
Collateral Manager consistent with the Collateral Manager Standard and certified
by the Collateral Manager to the Trustee; and

 

  (B) the lower of (x) 70% multiplied by the outstanding principal balance of
such Collateral Obligation and (y) the Applicable Recovery Rate multiplied by
the outstanding principal balance of such Collateral Obligation,

and, following such 30 day period, the Market Value of such Collateral
Obligation shall be zero; or

 

  (iv)

if the Market Value of an asset is not determined in accordance with clauses
(i), (ii) or (iii) above, then such Market Value shall be deemed to be zero
until such determination is made in accordance with clauses (i), (ii) or
(iii) above; provided that to the extent the Collateral Manager is not a
registered investment adviser under the Investment Advisers Act, then the
Collateral Manager’s determination of any market value pursuant to clause
(iii) hereof shall not be higher than the market value contemporaneously
determined by the Collateral Manager for such

 

32



--------------------------------------------------------------------------------

  asset in relation to any other account or portfolio for which the Collateral
Manager serves as investment adviser.

“Master Loan Sale Agreement”: That certain Master Loan Sale Agreement, dated as
of the Closing Date, by and between the Originator, the Issuer and the Depositor
whereby (i) the Originator will sell and/or contribute to the Depositor, without
recourse, all of the right, title and interest of the Originator in and to the
Collateral Obligations and the proceeds thereof and (ii) the Depositor will
transfer and assign to the Issuer, without recourse, all of the right, title and
interest of the Depositor in and to the Collateral Obligations and the proceeds
thereof.

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Document, that gives rise to the right of the lender(s) thereunder to
accelerate the principal of such Collateral Obligation.

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

“Maximum Moody’s Weighted Average Rating Factor Test”: A test that will be
satisfied on any Measurement Date if the Adjusted Weighted Average Moody’s
Rating Factor of the Collateral Obligations is less than or equal to the number
set forth in the Asset Quality Matrix at the intersection of the applicable
“row/column combination” chosen by the Collateral Manager (or interpolating
between two adjacent rows and/or two adjacent columns, as applicable) as set
forth in Section 7.18(g).

“Measurement Date”: (i) The Closing Date (solely for the purposes of
Section 3.1(xiii)), (ii) any Determination Date, (iii) the Effective Date,
(iv) any Monthly Report Determination Date and (v) solely for the purpose of
calculating the Concentration Limitations and the Collateral Quality Tests, any
day on which a purchase of a Collateral Obligation occurs.

“Membership Interests”: As defined in Section 2.5(c)(ii).

“Merging Entity”: As defined in Section 7.10.

“Minimum Weighted Average Coupon”: With respect to any Collateral Obligations
that are Fixed Rate Obligations 5.25%.

“Minimum Weighted Average Coupon Test”: A test that is satisfied on any
Measurement Date if the Weighted Average Coupon plus the Excess Weighted Average
Floating Spread equals or exceeds the Minimum Weighted Average Coupon.

“Minimum Weighted Average Moody’s Recovery Rate Test”: The test that will be
satisfied on any Measurement Date if the Weighted Average Moody’s Recovery Rate
equals or exceeds 40.00%.

“Minimum Weighted Average Spread”: The number set forth in the column entitled
“Minimum Weighted Average Spread” in the Asset Quality Matrix based upon the
applicable

 

33



--------------------------------------------------------------------------------

“row/column combination” chosen by the Collateral Manager (or interpolating
between two adjacent rows and/or two adjacent columns, as applicable) in
accordance with Section 7.18(g).

“Minimum Weighted Average Spread Test”: The test that is satisfied on any
Measurement Date if the Weighted Average Floating Spread plus the Excess
Weighted Average Coupon equals or exceeds the Minimum Weighted Average Spread.

“Minimum Weighted Average S&P Recovery Rate Test”: The test that will be
satisfied on any Measurement Date if the Weighted Average S&P Recovery Rate for
the Secured Notes outstanding equals or exceeds the Weighted Average S&P
Recovery Rate for the Secured Notes selected by the Collateral Manager in
connection with the S&P CDO Monitor Test.

“Money”: The meaning specified in Section 1-201(24) of the UCC.

“Monthly Report”: The meaning specified in Section 10.7(a).

“Monthly Report Determination Date”: The meaning specified in Section 10.7(a).

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Collateral Value”: As of any Measurement Date, with respect to any
Defaulted Obligation, the lesser of (i) the Moody’s Recovery Amount of such
Defaulted Obligation as of such Measurement Date and (ii) the Market Value of
such Defaulted Obligation as of such Measurement Date.

“Moody’s Counterparty Criteria”: With respect to any Participation Interest
proposed to be acquired by the Issuer, criteria that will be met if immediately
after giving effect to such acquisition, (x) the percentage of the Collateral
Principal Amount that consists in the aggregate of Participation Interests with
Selling Institutions that have the same or a lower Moody’s credit rating does
not exceed the “Aggregate Percentage Limit” set forth below for such Moody’s
credit rating and (y) the percentage of the Collateral Principal Amount that
consists in the aggregate of Participation Interests with any single Selling
Institution that has the Moody’s credit rating set forth below or a lower credit
rating does not exceed the “Individual Percentage Limit” set forth below for
such Moody’s credit rating:

 

Moody’s credit rating of Selling Institution (at or below)   
Aggregate Percentage
Limit     Individual Percentage
Limit  

Aaa

     20 %      20 % 

Aa1

     20 %      20 % 

Aa2

     20 %      20 % 

Aa3

     20 %      15 % 

A1 and P-1 (both)

     12.5 %      10 % 

A2* and P-1 (both)

     7.5 %      5 % 

A2

     0 %      0 % 

 

34



--------------------------------------------------------------------------------

 

* and not on watch for possible downgrade

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
the rating determined pursuant to Schedule 5 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).

“Moody’s Derived Rating”: With respect to any Collateral Obligation whose
Moody’s Rating or Moody’s Default Probability Rating cannot otherwise be
determined pursuant to the definitions thereof, the rating determined for such
Collateral Obligation as set forth in Schedule 5 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).

“Moody’s Diversity Test”: A test that will be satisfied on any Measurement Date
if the Diversity Score (rounded to the nearest whole number) equals or exceeds
the number set forth in the column entitled “Minimum Diversity Score” in the
Asset Quality Matrix based upon the applicable “row/column combination” chosen
by the Collateral Manager (or interpolating between two adjacent rows and/or two
adjacent columns, as applicable) in accordance with Section 7.18(g).

“Moody’s Industry Classification”: The industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody’s publishes revised industry
classifications.

“Moody’s Non-Senior Secured Loan”: Any assignment of or Participation Interest
in or other interest in a loan that is not a Moody’s Senior Secured Loan.

“Moody’s Ramp-Up Failure”: The meaning specified in Section 7.18(e).

“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 5 hereto (or such other schedule provided by
Moody’s to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager).

“Moody’s Rating Condition”: With respect to any action taken or to be taken by
or on behalf of the Issuer, a condition that is satisfied if Moody’s has
confirmed in writing to the Issuer, the Trustee, the Collateral Administrator
and the Collateral Manager that no immediate withdrawal or reduction with
respect to its then-current rating by Moody’s of the Secured Notes will occur as
a result of such action, or has issued a press release to this effect; provided
that the Moody’s Rating Condition will be deemed to be satisfied if the Secured
Notes then Outstanding are not rated by Moody’s.

“Moody’s Rating Factor”: For each Collateral Obligation, the number set forth in
the table below opposite the Moody’s Default Probability Rating of such
Collateral Obligation;

 

Moody’s Default Probability Rating

   Moody’s Rating
Factor      Moody’s Default
Probability
Rating      Moody’s Rating
Factor  

Aaa

     1         Ba1         940   

Aa1

     10         Ba2         1,350   

 

35



--------------------------------------------------------------------------------

Moody’s Default Probability Rating

   Moody’s Rating
Factor      Moody’s Default
Probability
Rating      Moody’s Rating
Factor  

Aa2

     20         Ba3         1,766   

Aa3

     40         B1         2,220   

A1

     70         B2         2,720   

A2

     120         B3         3,490   

A3

     180         Caa1         4,770   

Baa1

     260         Caa2         6,500   

Baa2

     360         Caa3         8,070   

Baa3

     610         Ca or lower         10,000   

For purposes of the Maximum Moody’s Weighted Average Rating Factor Test, any
Collateral Obligation issued or guaranteed by the United States government or
any agency or instrumentality thereof is assigned a Moody’s Rating Factor of 1.

“Moody’s Recovery Amount”: With respect to any Collateral Obligation that is a
Defaulted Obligation, an amount equal to (a) the applicable Moody’s Recovery
Rate multiplied by (b) the Principal Balance of such Collateral Obligation.

“Moody’s Recovery Rate”: With respect to any Collateral Obligation, as of any
Measurement Date, the recovery rate determined in accordance with the following,
in the following order of priority:

 

  (i) if the Collateral Obligation has been specifically assigned a recovery
rate by Moody’s (for example, in connection with the assignment by Moody’s of an
estimated rating), such recovery rate;

 

  (ii) if the preceding clause does not apply to the Collateral Obligation, and
the Collateral Obligation is a Moody’s Senior Secured Loan (other than a DIP
Collateral Obligation), a Moody’s Non-Senior Secured Loan (other than a DIP
Collateral Obligation) or a Bond, the rate determined pursuant to the table
below based on the number of rating subcategories difference between the
Collateral Obligation’s Moody’s Rating and its Moody’s Default Probability
Rating (for purposes of clarification, if the Moody’s Rating is higher than the
Moody’s Default Probability Rating, the rating subcategories difference will be
positive and if it is lower, negative):

 

36



--------------------------------------------------------------------------------

Number of Moody’s Ratings Subcategories Difference Between the Moody’s
Rating and the Moody’s Default Probability Rating

   Moody’s Senior
Secured Loans     Moody’s  Non-Senior
Secured Loans     Bonds  

+2 or more

     60 %      35 %      35 % 

+1

     50 %      30 %      30 % 

0

     45 %      25 %      25 % 

-1

     40 %      10 %      10 % 

-2

     30 %      5 %      5 % 

-3 or less

     20 %      0 %      0 % 

 

  (iii) if the Collateral Obligation is a DIP Collateral Obligation (other than
a DIP Collateral Obligation which has been specifically assigned a recovery rate
by Moody’s), 50%.

“Moody’s RiskCalc”: The meaning specified in Schedule 7.

“Moody’s Senior Secured Loan”: The meaning specified in Schedule 5 (or such
other schedule provided by Moody’s to the Issuer, the Trustee and the Collateral
Manager).

“Net Exposure Amount”: As of the applicable Cut-Off Date, with respect to any
Substitute Collateral Obligation which is a Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, the lesser of (i) the aggregate amount
of the then unfunded funding obligations thereunder and (ii) the amount
necessary to cause, upon completion of such substitution on the applicable
Cut-Off Date, the amount of funds on deposit in the Revolver Funding Account to
be at least equal to the sum of the unfunded funding obligations under all
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
then included in the Assets.

“Net Purchased Loan Balance”: As of any date of determination, an amount equal
to (a) the sum of (i) the Aggregate Principal Balance of all Collateral
Obligations (without duplication) conveyed by the Originator to the Depositor
and by the Depositor to the Issuer under the Master Loan Sale Agreement prior to
such date, calculated as of the respective Cut-Off Dates of such Collateral
Obligations, and (ii) the Aggregate Principal Balance of all Collateral
Obligations (without duplication) acquired by the Issuer other than from the
Depositor prior to such date minus (b) the Aggregate Principal Balance of all
Collateral Obligations (other than Ineligible Collateral Obligations, and
without duplication) repurchased or substituted by the Originator prior to such
date.

“Non-Call Period”: The period from the Closing Date to but excluding the Payment
Date occurring in July 2014.

“Non-Permitted ERISA Holder”: As defined in Section 2.11(d).

“Non-Permitted Holder”: As defined in Section 2.11(b).

 

37



--------------------------------------------------------------------------------

“Note Interest Amount”: With respect to the Secured Notes and any Payment Date,
the amount of interest for the related Interest Accrual Period payable in
respect of each U.S.$100,000 outstanding principal amount of the Secured Notes.

“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, to the
payment of principal of the Class A Notes (including any defaulted interest)
until such amount has been paid in full.

“Noteholder”: The registered owner of any Note; provided that, with respect to
the delivery of notices, reports and other communications required to be
delivered thereto under any Transaction Document, the “Noteholder” shall be the
registered owners of the related Class of Notes and each Beneficial Owner
thereof.

“Noteholder Reporting Obligations”: The obligations set forth in
Section 2.12(d).

“Notice of Substitution”: The meaning specified in Section 12.3(a)(ii).

“Notes”: Collectively, the Secured Notes and the Subordinated Notes authorized
by, and authenticated and delivered under, this Indenture (as specified in
Section 2.3).

“NRSRO”: Any nationally recognized statistical ratings organization, other than
any Rating Agency.

“Obligor”: With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.

“Offer”: As defined in Section 10.8(c).

“Offering”: The offering of any Notes pursuant to the relevant Offering
Circular.

“Offering Circular”: Each offering circular relating to the offer and sale of
the Notes, including any supplements thereto.

“Officer”: (a) With respect to any corporation, the Chairman of the board of
directors, the President, any Vice President, the Secretary, an Assistant
Secretary, the Treasurer or an Assistant Treasurer of such entity, (b) with
respect to any limited liability company, any person to whom the rights and
powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company, (c) with respect
to the Issuer, any Responsible Officer of the designated manager of the Issuer,
or any Officer of the Collateral Manager on behalf of the Issuer and (d) with
respect to the Collateral Manager, any manager of the Collateral Manager or any
duly authorized officer of the Collateral Manager with direct responsibility for
the administration of the Collateral Management Agreement and this Indenture and
also, with respect to a particular matter, any other duly authorized officer of
the Collateral Manager to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.

 

38



--------------------------------------------------------------------------------

“Opinion of Counsel”: A written opinion addressed to the Trustee and, if
required by the terms hereof, each Rating Agency, in form and substance
reasonably satisfactory to the Trustee (and, if so addressed, each Rating
Agency), of an attorney admitted to practice, or a nationally or internationally
recognized and reputable law firm one or more of the partners of which are
admitted to practice, before the highest court of any State of the United States
or the District of Columbia, which attorney or law firm, as the case may be,
may, except as otherwise expressly provided herein, be counsel for the Issuer,
and which attorney or law firm, as the case may be, shall be reasonably
satisfactory to the Trustee. Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so admitted and so satisfactory, which opinions of other counsel shall accompany
such Opinion of Counsel and shall be addressed to the Trustee (and, if required
by the terms hereof, each Rating Agency) or shall state that the Trustee (and,
if required by the terms hereof, each Rating Agency) shall be entitled to rely
thereon.

“Optional Redemption”: A redemption of the Notes in accordance with Section 9.2.

“Originator”: TICC Capital Corp., together with its successors and assigns, in
its capacity as seller and/or contributor of Collateral Obligations pursuant to
the Master Loan Sale Agreement.

“Other Plan Law”: Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the fiduciary responsibility or
prohibited transaction provisions of Section 406 of ERISA or Section 4975 of the
Code.

“Outstanding”: With respect to the Notes or the Notes of any specified Class, as
of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:

 

  (i) Notes theretofore canceled by the Registrar or delivered to the Registrar
for cancellation in accordance with the terms of Section 2.9;

 

  (ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Trustee or
any Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

  (iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
“protected purchaser” (within the meaning of Section 8-303 of the UCC); and

 

  (iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver

 

39



--------------------------------------------------------------------------------

hereunder, (a) Notes owned by the Issuer or (only in the case of a vote on
(i) the removal of the Collateral Manager for “cause”, (ii) the approval of a
successor Collateral Manager if the appointment of the Collateral Manager is
being terminated pursuant to the Collateral Management Agreement for “cause” and
(iii) the waiver of any event constituting “cause”) Notes owned by the
Collateral Manager, an Affiliate thereof, or an account, fund, client or
portfolio established and controlled by the Collateral Manager or an Affiliate
thereof or for which the Collateral Manager or an Affiliate thereof acts as the
investment adviser or with respect to which it or an Affiliate exercises
discretionary authority shall be disregarded and deemed not to be Outstanding,
except that, in determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Notes that a Trust Officer of the Trustee actually knows to be so
owned shall be so disregarded and (b) Notes so owned that have been pledged in
good faith shall be regarded as Outstanding if the pledgee establishes to the
reasonable satisfaction of the Trustee the pledgee’s right so to act with
respect to such Notes and that the pledgee is not one of the Persons specified
above.

“Overcollateralization Ratio”: As of any Measurement Date occurring on or after
the Effective Date, with respect to the Secured Notes, the percentage derived
from: (i) the Adjusted Collateral Principal Amount on such date divided by
(ii) the Aggregate Outstanding Amount on such date of the Secured Notes.

“Overcollateralization Ratio Test”: A test that is satisfied as of any
Measurement Date occurring on or after the Effective Date if (i) the
Overcollateralization Ratio on such date is at least equal to the Required
Overcollateralization Ratio or (ii) the Secured Notes are no longer outstanding.

“Pari Passu Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.

“Participation Interest”: A participation interest in a Loan that, at the time
of acquisition or the Issuer’s commitment to acquire the same, is represented by
a contractual obligation of a Selling Institution that has at the time of such
acquisition or the Issuer’s commitment to acquire the same at least a short-term
rating of “A-1” (or if no short-term rating exists, a long-term rating of
“A+”) by S&P.

“Passing Accountants’ Certificate”: The meaning specified in Section 7.18(e).

“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

“Payment Account”: The payment account of the Trustee established pursuant to
Section 10.3(a).

“Payment Date”: The 25th day of July, October, January and April of each year
(or, if such day is not a Business Day, then the next succeeding Business Day),
commencing in January 2012, except that the final Payment Date (subject to any
earlier redemption or payment of the Notes) shall be July 25, 2021 (or, if such
day is not a Business Day, the next succeeding Business Day).

 

40



--------------------------------------------------------------------------------

“PBGC”: The United States Pension Benefit Guaranty Corporation.

“Permitted Liens”: With respect to the Assets: (i) security interests, liens and
other encumbrances created pursuant to the Transaction Documents, (ii) security
interests, liens and other encumbrances in favor of the Trustee created pursuant
to this Indenture, (iii) with respect to agented Collateral Obligations,
security interests, liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such Obligor under the related facility, (iv) with respect to any Equity
Security, any security interests, liens and other encumbrances granted on such
Equity Security to secure indebtedness of the related Obligor and/or any
security interests, liens and other rights or encumbrances granted under any
governing documents or other agreement between or among or binding upon the
Issuer as the holder of equity in such Obligor and (v) security interests, liens
and other encumbrances, if any, which have priority over first priority
perfected security interests in the Collateral Obligations or any portion
thereof under the UCC or any other applicable law.

“Permitted Offer”: An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of Cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest and (ii) as to which the Collateral Manager has determined in
its reasonable commercial judgment that the offeror has sufficient access to
financing to consummate the Offer.

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

“Portfolio Acquisition and Disposition Requirements”: With respect to any
acquisition (whether by purchase or substitution) or disposition of a Collateral
Obligation, each of the following conditions, which shall be certified to in
writing in the form of Exhibit H or Exhibit I hereto (as applicable) by the
Collateral Manager on behalf of the Issuer to the Trustee: (a) such Collateral
Obligation, if being acquired by the Issuer, is an Eligible Asset; (b) such
Collateral Obligation is being acquired or disposed of in accordance with the
terms and conditions set forth herein; (c) the acquisition or disposition of
such Collateral Obligation does not result in a reduction or withdrawal of the
then-current rating issued by any Rating Agency on the Secured Notes then
Outstanding; and (d) such Collateral Obligation is not being acquired or
disposed of for the primary purpose of recognizing gains or decreasing losses
resulting from market value changes.

“Portfolio Company”: Any company that is controlled by the Collateral Manager,
an Affiliate thereof, or an account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof.

“Principal Balance”: Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral

 

41



--------------------------------------------------------------------------------

Obligation, as of any date of determination, the outstanding principal amount of
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation
(excluding any capitalized interest), plus (except as expressly set forth
herein) any undrawn commitments that have not been irrevocably reduced or
withdrawn with respect to such Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation; provided that for all purposes the Principal
Balance of (1) any Equity Security or interest only strip shall be deemed to be
zero and (2) any Defaulted Obligation that is not sold or terminated within
three years after becoming a Defaulted Obligation shall be deemed to be zero.

“Principal Collection Subaccount”: The meaning specified in Section 10.2(a).

“Principal Financed Accrued Interest”: The amount of Principal Proceeds, if any,
applied towards the purchase of accrued interest on a Collateral Obligation.

“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.

“Priority Category”: With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in clause
1(b) of Schedule 6.

“Priority Class”: With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.

“Priority of Payments”: The meaning specified in Section 11.1(a).

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“Proposed Portfolio”: The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

“Purchase Agreement”: The agreement dated as of August 4, 2011 by and between
the Issuer, the Depositor, the Originator and the Initial Purchaser of the
Secured Notes, as amended from time to time.

“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both a Qualified Institutional Buyer and a
Qualified Purchaser.

“Qualified Broker/Dealer”: Any of Bank of America/Merrill Lynch; Bank of
Ireland; The Bank of Montreal; Bank of Nova Scotia; The Bank of New York Mellon,
N.A.; Barclays Bank plc; BNP Paribas; Broadpoint Securities; Calyon; Citibank,
N.A.; Credit Agricole S.A.; Canadian Imperial Bank of Commerce; Credit Suisse;
Deutsche Bank AG; Dresdner Bank AG; General Electric Capital Corporation;
Goldman Sachs & Co.; Guggenheim Securities, LLC; HSBC Bank; Imperial Capital
LLC; Jefferies & Company, Inc.; JPMorgan Chase Bank, N.A.; Lloyds TSB Bank;
Macquarie; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Morgan

 

42



--------------------------------------------------------------------------------

Stanley & Co.; Natixis; Northern Trust Company; Oppenheimer & Co. Inc.; Royal
Bank of Canada; The Royal Bank of Scotland plc; Societe Generale; The
Toronto-Dominion Bank; UBS AG; U.S. Bank, National Association; Wells Fargo
Bank, National Association; and any other regulated broker/dealer that the
Collateral Manager reasonably believes is nationally recognized and that is
selected by the Collateral Manager in good faith.

“Qualified Institutional Buyer”: The meaning specified in Rule 144A under the
Securities Act.

“Qualified Purchaser”: The meaning specified in Section 2(a)(51) of the 1940 Act
and Rule 2a51-2 or 2a51-3 under the 1940 Act.

“Ramp-Up Account”: The account established pursuant to Section 10.3(c).

“Rating Agency”: Each of Moody’s and S&P or, with respect to Assets generally,
if at any time Moody’s or S&P ceases to provide rating services with respect to
debt obligations, any other nationally recognized investment rating agency
selected by the Issuer (or the Collateral Manager on behalf of the Issuer). If
at any time Moody’s ceases to be a Rating Agency, references to rating
categories of Moody’s herein shall be deemed instead to be references to the
equivalent categories (as determined by the Collateral Manager) of such other
rating agency as of the most recent date on which such other rating agency and
Moody’s published ratings for the type of obligation in respect of which such
alternative rating agency is used; provided that, if any S&P Rating is
determined by reference to a rating by Moody’s, such change shall be subject to
satisfaction of the S&P Rating Condition. If at any time S&P ceases to be a
Rating Agency, references to rating categories of S&P herein shall be deemed
instead to be references to the equivalent categories (as determined by the
Collateral Manager) of such other rating agency as of the most recent date on
which such other rating agency and S&P published ratings for the type of
obligation in respect of which such alternative rating agency is used.

“Record Date”: With respect to the Global Secured Notes, Certificated Secured
Notes and Certificated Subordinated Notes, the date 15 days prior to the
applicable Payment Date.

“Redemption Date”: Any Payment Date specified for a redemption of Notes pursuant
to Article IX.

“Redemption Price”: (a) For each Secured Note to be redeemed (x) 100% of the
Aggregate Outstanding Amount of such Secured Note, plus (y) accrued and unpaid
interest thereon to the Redemption Date (in each case exclusive of accrued and
unpaid interest and any other amounts, the payment of which shall have been duly
provided for as provided hereunder) and (b) for each Subordinated Note, its
proportional share (based on the outstanding principal amount of such Notes) of
the amount of the proceeds of the Assets remaining after giving effect to the
Optional Redemption or Tax Redemption of the Secured Notes in whole or after all
of the Secured Notes have been repaid in full and payment in full of (and/or
creation of a reserve for) all expenses (including all outstanding Collateral
Management Fees and Administrative Expenses) of the Issuer; provided that, in
connection with any Tax Redemption, holders of 100% of the Aggregate Outstanding
Amount of the Secured Notes may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of the Secured
Notes.

 

43



--------------------------------------------------------------------------------

“Reference Banks”: The meaning specified in Exhibit C hereto.

“Refinancing”: A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Collateral Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Notes in
connection with an Optional Redemption.

“Refinancing Proceeds”: The Cash proceeds from the Refinancing.

“Register and Registrar”: The respective meanings specified in Section 2.5(a).

“Registered”: In registered form for U.S. federal income tax purposes and issued
after July 18, 1984; provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.

“Registered Investment Adviser”: A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act.

“Regulation S”: Regulation S, as amended, under the Securities Act.

“Regulation S Global Secured Note”: The meaning specified in Section 2.2(b)(i).

“Reinvestment Agreement”: A guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having an Eligible Investment
Required Rating; provided that such agreement provides that it is terminable by
the purchaser, without penalty, if the rating assigned to such agreement by
either Rating Agency is at any time lower than such agreement’s Eligible
Investment Required Rating.

“Reinvestment Period”: The period from and including the Closing Date to and
including (i) the Payment Date occurring in July 2014, (ii) the date of the
acceleration of the Maturity of the Secured Notes pursuant to Section 5.2 and
(iii) the date on which the Collateral Manager reasonably determines that it can
no longer reinvest in additional Collateral Obligations in accordance with the
terms hereof or the Collateral Management Agreement; provided, in the case of
clause (iii), the Collateral Manager notifies the Issuer, the Trustee (who shall
notify the Holders of Notes) and the Collateral Administrator thereof in writing
at least one Business Day prior to such date.

“Reinvestment Target Par Balance”: As of any date of determination, the Target
Initial Par Amount minus the amount of any reduction in the Aggregate
Outstanding Amount of the Notes through the payment of Principal Proceeds.

“Related Person”: With respect to any Person, the owners of the equity interests
therein, directors, officers, employees, managers, agents and professional
advisors thereof.

“Repurchase and Substitution Limit”: The meaning specified in Section 12.3(c).

“Required Interest Coverage Ratio”: For the Secured Notes, as of any Measurement
Date occurring on or after the Effective Date, the applicable Interest Coverage
Ratio set forth in the

 

44



--------------------------------------------------------------------------------

column entitled “Required Interest Coverage Ratio” in the table below based upon
the applicable Minimum Weighted Average Spread that must be maintained or
exceeded to satisfy the Minimum Weighted Average Spread Test on such Measurement
Date.

 

Minimum Weighted Average Spread that Must be Maintained or Exceeded

   Required Interest
Coverage Ratio  

Less than (and excluding) 4.25%

     200.0 % 

Greater than (or equal to) 4.25% but less than (and excluding) 4.50%

     220.0 % 

Greater than (or equal to) 4.50% but less than (and excluding) 5.00%

     240.0 % 

Greater than (or equal to) 5.00%

     260.0 % 

“Required Interest Diversion Amount”: The lesser of (x) 50% of Available Funds
from the Collateral Interest Amount on any Payment Date after application of
such Collateral Interest Amount to the payment of amounts set forth in clauses
(A) through (E) of Section 11.1(a)(i) and (y) the minimum amount that needs to
be added to the Adjusted Collateral Principal Amount in order to cause the
Interest Diversion Test to be satisfied.

“Required Overcollateralization Ratio”: For the Secured Notes, 135.0%.

“Resolution”: A resolution of, or written consent of, the designated manager of
the Issuer.

“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of the
applicable agreement and also, with respect to a particular matter, any other
duly authorized officer of such Person to whom such matter is referred because
of such officer’s knowledge of and familiarity with the particular subject;
provided that, with (i) respect to the Issuer or Depositor, a Responsible
Officer shall only include the chairman, chief executive officer and chief
financial officer of the designated manager of the Issuer or Depositor, as
applicable, and (ii) with respect to the Originator, a Responsible Officer shall
only include the chairman, chief executive officer and chief financial officer
of the Originator. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

“Restricted Trading Period”: The period during which the Moody’s rating of any
of the Class A Notes is one or more sub-categories below its rating on the
Closing Date; provided, that such period will not be a Restricted Trading Period
(so long as the Moody’s rating of any of the Class A Notes has not been further
downgraded, withdrawn or put on watch for potential downgrade) upon the
direction of the Issuer with the consent of a Majority of the Controlling Class.

“Revolver Funding Account”: The account established pursuant to Section 10.4.

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans,

 

45



--------------------------------------------------------------------------------

including funded and unfunded portions of revolving credit lines and letter of
credit facilities, unfunded commitments under specific facilities and other
similar loans and investments) that by its terms may require one or more future
advances to be made to the borrower by the Issuer; provided that any such
Collateral Obligation will be a Revolving Collateral Obligation only until all
commitments to make advances to the borrower expire or are terminated or
irrevocably reduced to zero.

“Rule 144A”: Rule 144A, as amended, under the Securities Act.

“Rule 144A Global Secured Note”: The meaning specified in Section 2.2(b)(ii).

“Rule 144A Information”: The meaning specified in Section 7.15.

“Rule 17g-5 Information”: The meaning specified in Section 14.17(a).

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.

“S&P CDO Monitor”: Each dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Administrator and
the Trustee. Each S&P CDO Monitor shall be chosen by the Collateral Manager and
associated with either (x) a Weighted Average Floating Spread of 3.75% and a
Weighted Average S&P Recovery Rate of 38.00% or (y) a Weighted Average S&P
Recovery Rate and a Weighted Average Floating Spread confirmed by S&P; provided
that as of any Measurement Date the Weighted Average S&P Recovery Rate for the
Secured Notes Outstanding equals or exceeds the Weighted Average S&P Recovery
Rate for the Secured Notes chosen by the Collateral Manager and the Weighted
Average Floating Spread equals or exceeds the Weighted Average Floating Spread
chosen by the Collateral Manager.

“S&P CDO Monitor Test”: A test that will be satisfied during the Reinvestment
Period on any Measurement Date on or after the Effective Date following receipt
by the Issuer and the Collateral Administrator of the S&P CDO Monitor (along
with the assumptions and instructions to run the S&P CDO Monitor and in a form
that performs as intended with respect to the Assets) if, after giving effect to
the sale of a Collateral Obligation or the purchase of a Collateral Obligation,
each Class Default Differential of the Proposed Portfolio is positive. The
S&P CDO Monitor Test will be considered to be improved if each Class Default
Differential of the Proposed Portfolio is greater than the corresponding Class
Default Differential of the Current Portfolio.

“S&P Collateral Value”: With respect to any Defaulted Obligation, the lesser of
(i) the S&P Recovery Amount of such Defaulted Obligation, as of the relevant
Measurement Date and (ii) the Market Value of such Defaulted Obligation, as of
the relevant Measurement Date.

 

46



--------------------------------------------------------------------------------

“S&P Industry Classification”: The S&P Industry Classifications set forth in
Schedule 3 hereto, and such industry classifications shall be updated at the
option of the Collateral Manager if S&P publishes revised industry
classifications.

“S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

  (i) (a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer;
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition) or (b) if there is no
issuer credit rating of the issuer by S&P but (1) there is a senior secured
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one sub-category below such rating; (2) if clause
(1) above does not apply, but there is a senior unsecured rating on any
obligation or security of the issuer, the S&P Rating of such Collateral
Obligation shall equal such rating; and (3) if neither clause (1) nor clause
(2) above applies, but there is a subordinated rating on any obligation or
security of the issuer, then the S&P Rating of such Collateral Obligation shall
be one sub-category above such rating if such rating is higher than “BB+”, and
shall be two sub-categories above such rating if such rating is “BB+” or lower;

 

  (ii) with respect to any Collateral Obligation that is a DIP Collateral
Obligation, the S&P Rating thereof shall be the credit rating assigned to such
issue by S&P;

 

  (iii) if there is not a rating by S&P on the issuer or on an obligation of the
issuer, then the S&P Rating may be determined pursuant to clauses (a) through
(c) below:

 

  (a) if an obligation of the issuer is not a DIP Collateral Obligation and is
publicly rated by Moody’s, then the S&P Rating will be determined in accordance
with the methodologies for establishing the Moody’s Rating set forth above
except that the S&P Rating of such obligation will be (1) one sub-category below
the S&P equivalent of the Moody’s Rating if such Moody’s Rating is “Baa3” or
higher and (2) two sub-categories below the S&P equivalent of the Moody’s Rating
if such Moody’s Rating is “Ba1” or lower;

 

  (b)

the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, any affiliate of the Collateral Manager or the
Collateral Manager on behalf of the Issuer or the issuer of such Collateral
Obligation shall, prior to or within 30 days after the acquisition of such
Collateral Obligation, apply (and concurrently submit all available Information
in respect of such application) to S&P for a credit estimate

 

47



--------------------------------------------------------------------------------

  which shall be its S&P Rating; provided that, if such Information is submitted
within such 30-day period, then, pending receipt from S&P of such estimate, such
Collateral Obligation shall have an S&P Rating as determined by the Collateral
Manager in its sole discretion if the Collateral Manager certifies to the
Trustee and the Collateral Administrator that it believes that such S&P Rating
determined by the Collateral Manager is commercially reasonable and will be at
least equal to such rating; provided further, that if such Information is not
submitted within such 30-day period, then, pending receipt from S&P of such
estimate, the Collateral Obligation shall have (1) the S&P Rating as determined
by the Collateral Manager for a period of up to 90 days after the acquisition of
such Collateral Obligation and (2) an S&P Rating of “CCC-” following such 90-day
period; unless, during such 90-day period, the Collateral Manager has requested
the extension of such period and S&P, in its sole discretion, has granted such
request; provided further, that if such 90-day period (or other extended
period) elapses pending S&P’s decision with respect to such application, the S&P
Rating of such Collateral Obligation shall be “CCC-”; provided further, that if
the Collateral Obligation has had a public rating by S&P that S&P has withdrawn
or suspended within six months prior to the date of such application for a
credit estimate in respect of such Collateral Obligation, the S&P Rating in
respect thereof shall be “CCC-” pending receipt from S&P of such estimate, and
S&P may elect not to provide such estimate until a period of six months have
elapsed after the withdrawal or suspension of the public rating; provided
further that the S&P Rating may not be determined pursuant to this clause (b) if
the Collateral Obligation is a DIP Collateral Obligation; provided further that
such credit estimate shall expire 12 months after the acquisition of such
Collateral Obligation, following which such Collateral Obligation shall have an
S&P Rating of “CCC-” unless, during such 12-month period, the Issuer, the
Collateral Manager on behalf of the Issuer or any affiliate of the Collateral
Manager applies for renewal thereof in accordance with Section 7.14(b), in which
case such credit estimate shall continue to be the S&P Rating of such Collateral
Obligation until S&P has confirmed or revised such credit estimate, upon which
such confirmed or revised credit estimate shall be the S&P Rating of such
Collateral Obligation; provided further that such confirmed or revised credit
estimate shall expire on the next succeeding 12-month anniversary of the date of
the acquisition of such Collateral Obligation and (when renewed annually in
accordance with Section 7.14(b)) on each 12-month anniversary thereafter;

 

  (c)

with respect to a Collateral Obligation that is not a Defaulted Obligation, the
S&P Rating of such Collateral Obligation will at the election of the Issuer (at
the direction of the Collateral Manager) be “CCC-”; provided that (i) neither
the issuer of such Collateral Obligation nor any of its Affiliates are subject
to any bankruptcy or reorganization proceedings and (ii) the issuer has not
defaulted on any payment obligation in respect of

 

48



--------------------------------------------------------------------------------

  any debt security or other obligation of the issuer at any time within the two
year period ending on such date of determination, all such debt securities and
other obligations of the issuer that are pari passu with or senior to the
Collateral Obligation are current and the Collateral Manager reasonably expects
them to remain current; or

 

  (iv) with respect to a DIP Collateral Obligation that has no issue rating by
S&P, the S&P Rating of such DIP Collateral Obligation will be, at the election
of the Issuer (at the direction of the Collateral Manager), “CCC-” or the S&P
Rating determined pursuant to clause (iii)(b) above;

provided, that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P has confirmed in
writing to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager that no immediate withdrawal or reduction with respect to its
then-current rating by S&P of the Secured Notes will occur as a result of such
action; provided that the S&P Rating Condition will be deemed to be satisfied if
the Secured Notes then Outstanding are not rated by S&P.

“S&P Rating Confirmation Failure”: The meaning specified in Section 7.18(e)(y).

“S&P Recovery Amount”: With respect to any Collateral Obligation that is a
Defaulted Obligation, an amount equal to: (a) the applicable S&P Recovery Rate
multiplied by (b) the Principal Balance of such Collateral Obligation.

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 6 using the initial rating of the most senior
Secured Notes Outstanding at the time of determination.

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the following table:

 

Recovery Rating

  

Description of Recovery

   Recovery Range (%) 1+    High expectation, full recovery    75-95 1    Very
high recovery    65-95 2    Substantial recovery    50-85 3    Meaningful
recovery    30-65 4    Average recovery    20-45 5    Modest recovery    5-25 6
   Negligible recovery    2-10

 

49



--------------------------------------------------------------------------------

“Sale”: The meaning specified in Section 5.17.

“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with Article
XII less any reasonable expenses incurred by the Collateral Manager, the
Collateral Administrator or the Trustee (other than amounts payable as
Administrative Expenses) in connection with such sales. Sale Proceeds will
include Principal Financed Accrued Interest received in respect of such sale.

“Schedule of Collateral Obligations”: The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the issuer,
Principal Balance, coupon/spread, the stated maturity, the Moody’s Rating, the
S&P Rating (unless such rating is based on a credit estimate or is a private or
confidential rating from S&P), the Moody’s Industry Classification and the S&P
Industry Classification for each Collateral Obligation and the percentage of the
aggregate commitment under each Revolving Collateral Obligation and Delayed
Drawdown Collateral Obligation that is funded, as amended from time to time
(without the consent of or any action on the part of any Person) to reflect the
release of Collateral Obligations pursuant to Article X hereof, the inclusion of
additional Collateral Obligations pursuant to Section 7.18 hereof and the
inclusion of additional Collateral Obligations as provided in Section 12.2 and
Section 12.3 hereof.

“Scheduled Distribution”: With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after (a) in the case of the
initial Collateral Obligations, the Closing Date or (b) in the case of
Collateral Obligations added or substituted after the Closing Date, the related
Cut-Off Date, as adjusted pursuant to the terms of the related Underlying
Documents.

“Second Interim Report Date”: The meaning specified in Section 7.18(a).

“Second Interim Targets”: The meaning specified in Section 7.18(a).

“Second Lien Loan”: Means any assignment of or Participation Interest in a Loan
that: (1)(a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan but which is
subordinated (with respect to liquidation preferences with respect to pledged
collateral) to a Senior Secured Loan of the obligor; (b) is secured by a valid
second-priority perfected security interest or lien in, to or on specified
collateral securing the obligor’s obligations under the Second Lien Loan the
value of which is adequate (in the commercially reasonable judgment of the
Collateral Manager) to repay the Loan in accordance with its terms and to repay
all other Loans of equal or higher seniority secured by a lien or security
interest in the same collateral and (c) is not secured solely or primarily by
common stock or other equity interests; or (2) is a First-Lien-Last-Out Loan.

“Secured Noteholders”: The Holders of the Secured Notes.

“Secured Notes”: The Class A Notes.

“Secured Parties”: The meaning specified in the Granting Clauses.

 

50



--------------------------------------------------------------------------------

“Securities Account Control Agreement”: The Securities Account Control Agreement
dated as of the Closing Date between the Issuer, the Trustee and The Bank of New
York Mellon Trust Company, National Association, as custodian.

“Securities Act”: The United States Securities Act of 1933, as amended.

“Securities Intermediary”: As defined in Section 8-102(a)(14) of the UCC.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

“Senior Secured Loan”: Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan; (b) is secured by a
valid first-priority perfected security interest or lien in, to or on specified
collateral securing the obligor’s obligations under the Loan (including pari
passu with other obligations of the related Obligor, but subject to customary
permitted liens, such as, but not limited to, any tax liens); (c) the value of
the collateral securing the Loan at the time of purchase together with other
attributes of the obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the Loan in accordance with its terms and to
repay all other Loans of equal seniority secured by a first lien or security
interest in the same collateral; and (d) is not secured solely or primarily by
common stock or other equity interests; provided, that a First-Lien-Last-Out
Loan shall not constitute a Senior Secured Loan.

“Similar Law”: Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other Persons
responsible for the investment and operation of the Issuer’s assets) to laws or
regulations that are similar to the fiduciary responsibility or prohibited
transaction provisions contained in Title I of ERISA or Section 4975 of the
Code.

“Special Redemption”: As defined in Section 9.6.

“Special Redemption Amount”: As defined in Section 9.6.

“Special Redemption Date”: As defined in Section 9.6.

“Specified Amendment”: With respect to any Collateral Obligation, any amendment,
waiver or modification which would:

 

  (a) modify the amortization schedule with respect to such Collateral
Obligation in a manner that:

 

  (i) reduces the Dollar amount of any Scheduled Distribution by more than the
greater of (x) 20% and (y) $250,000;

 

51



--------------------------------------------------------------------------------

  (ii) postpones any Scheduled Distribution by more than two payment periods or
eliminates a Scheduled Distribution; or

 

  (iii) causes the Weighted Average Life of the applicable Collateral Obligation
to increase by more than 10%.

 

  (b) reduce or increase the Cash interest rate payable by the Obligor
thereunder by more than 100 basis points (excluding any increase in an interest
rate arising by operation of a default or penalty interest clause under a
Collateral Obligation);

 

  (c) extend the stated maturity date of such Collateral Obligation by more than
24 months;

 

  (d) contractually or structurally subordinate in any material respect such
Collateral Obligation by operation of a priority of payments, turnover
provisions, the transfer of assets in order to limit recourse to the related
Obligor or the granting of Liens (other than Permitted Liens) on any of the
underlying collateral securing such Collateral Obligation;

 

  (e) release any party from its obligations under such Collateral Obligation,
if such release would have a material adverse effect on the Collateral
Obligation;

 

  (f) reduce the principal amount thereof; or

 

  (g) in the reasonable business judgment of the Collateral Manager, have a
material adverse impact on the value of such Collateral Obligation.

“STAMP”: Shall mean the Securities Transfer Agents Medallion Program.

“Standby Directed Investment”: Shall mean, initially, BNY Mellon Cash Reserve
(which investment, for the avoidance of doubt, shall constitute an Eligible
Investment so long as it satisfies the criteria set forth in the definition of
Eligible Investment); provided that the Issuer, or the Collateral Manager on
behalf of the Issuer, may by written notice to the Trustee change the Standby
Directed Investment to any other Eligible Investment of the type described in
clause (ii) of the definition of “Eligible Investments” maturing not later than
the earlier of (i) 30 days after the date of such investment (unless putable at
par to the issuer thereof) or (ii) the Business Day immediately preceding the
next Payment Date (or such shorter maturities expressly provided herein).

“Stated Maturity”: With respect to the Notes of any Class, the date specified as
such in Section 2.3.

“Step-Down Obligation”: An obligation or security which by the terms of the
related Underlying Documents provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for

 

52



--------------------------------------------------------------------------------

payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.

“Step-Up Obligation”: An obligation or security which by the terms of the
related Underlying Documents provides for an increase in the per annum interest
rate on such obligation or security, or in the spread over the applicable index
or benchmark rate, solely as a function of the passage of time; provided that an
obligation or security providing for payment of a constant rate of interest at
all times after the date of acquisition by the Issuer shall not constitute a
Step-Up Obligation.

“Structured Finance Obligation”: Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including, without
limitation, collateralized loan obligations, collateralized debt obligations,
mortgage-backed securities and credit linked notes.

“Subordinated Collateral Management Fee”: A fee, if any, payable to the
Collateral Manager equal to a percentage per annum specified in Section 8(b) of
the Collateral Management Agreement (calculated on the basis of a 360-day year
consisting of twelve 30-day months) of the Fee Basis Amount at the beginning of
the Collection Period relating to such Payment Date; provided, however, that so
long as TICC Capital Corp. is the Collateral Manager, the Subordinated
Collateral Management Fee shall be zero.

“Subordinated Loan”: A Loan obligation of any Person that is subordinated in
right of payment to any senior secured or unsecured debt obligation of the
related obligor.

“Subordinated Notes”: The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.

“Substitute Collateral Obligations”: Collateral Obligations conveyed by the
Depositor to the Issuer as substitute Collateral Obligations pursuant to
Section 12.3(a).

“Substitute Collateral Obligations Qualification Conditions”: The following
conditions:

 

  (i) The Coverage Tests, Collateral Quality Test and Concentration Limitations
are maintained or improved;

 

  (ii) the outstanding principal balance of such Substitute Collateral
Obligation (or, if more than one Substitute Collateral Obligation will be added
in replacement of a Collateral Obligation or Collateral Obligations, the
Aggregate Principal Balance of such Substitute Collateral Obligations) equals or
exceeds the outstanding principal balance of the Collateral Obligation being
substituted and the Net Exposure Amount, if any, with respect thereto shall have
been deposited in the Revolver Funding Account;

 

  (iii)

the Market Value of such Substitute Collateral Obligation (or, if more than one
Substitute Collateral Obligation will be added in replacement of a Collateral
Obligation or Collateral Obligations, the aggregate Market Value of such

 

53



--------------------------------------------------------------------------------

  Substitute Collateral Obligations) equals or exceeds the Market Value of the
Collateral Obligation being substituted;

 

  (iv) (x) if the Collateral Obligation being substituted is a Second Lien Loan,
the Aggregate Principal Balance of all Substitute Collateral Obligations that
are Second Lien Loans equals or is less than the Principal Balance of the
Collateral Obligation being substituted and (y) if the Collateral Obligation
being substituted is not a Second Lien Loan, no Substitute Collateral Obligation
is a Second Lien Loan;

 

  (v) the Moody’s Rating of each Substitute Collateral Obligation is equal to or
higher than the Moody’s Rating of the Collateral Obligation being substituted;
and

 

  (vi) the S&P Rating of each Substitute Collateral Obligation is equal to or
higher than the S&P Rating of the Collateral Obligation being substituted.

“Substitution Period”: The meaning specified in Section 12.3(a)(ii).

“Substitution Event”: An event which shall have occurred with respect to any
Collateral Obligation that:

 

  (i) becomes a Defaulted Obligation;

 

  (ii) has a Material Covenant Default;

 

  (iii) becomes subject to a proposed Specified Amendment;

 

  (iv) becomes a Credit Risk Obligation; or

 

  (v) becomes an Ineligible Collateral Obligation that would cause such
Collateral Obligation to be subject to mandatory substitution or repurchase
under the Master Loan Sale Agreement.

“Successor Entity”: The meaning specified in Section 7.10.

“Supermajority”: With respect to any Class of Notes, the Holders or at least
66-2/3% of the Aggregate Outstanding Amount of the Notes of such Class.

“Synthetic Letter of Credit”: A facility whereby (i) a fronting bank (“Synthetic
LOC Agent Bank”) issues or will issue a letter of credit for or on behalf of a
borrower, (ii) in the event that such letter of credit is drawn upon and the
borrower does not reimburse the Synthetic LOC Agent Bank, the lender/participant
is obligated to fund its portion of the facility and (iii) the Synthetic LOC
Agent Bank passes on (in whole or in part) the fees it receives for providing
such letter of credit to the lender/participant.

“Synthetic LOC Agent Bank”: The meaning specified in the definition of
“Synthetic Letter of Credit.”

“Synthetic Security”: A security or swap transaction, other than a Participation
Interest, Letter of Credit or Synthetic Letter of Credit that has payments
associated with either payments

 

54



--------------------------------------------------------------------------------

of interest on and/or principal of a reference obligation or the credit
performance of a reference obligation.

“Target Initial Par Amount”: U.S.$224,100,000.

“Target Initial Par Condition”: A condition satisfied as of any date of
determination if the Aggregate Principal Balance of Collateral Obligations
(i) that are held by the Issuer and (ii) of which the Issuer has committed to
purchase on such date, together with the amount of any proceeds of prepayments,
maturities or redemptions of Collateral Obligations purchased by the Issuer
prior to such date (other than any such proceeds that have been reinvested in
Collateral Obligations by the Issuer on such date of determination), will equal
or exceed the Target Initial Par Amount; provided that for purposes of this
definition, any Collateral Obligation that becomes a Defaulted Obligation prior
to such date of determination shall be treated as having a Principal Balance
equal to its Moody’s Collateral Value.

“Tax”: Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

“Tax Event”: An event that occurs if a change in or the adoption of any U.S. or
foreign tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), rule, ruling, practice,
procedure or judicial decision or interpretation of the foregoing after the
Closing Date results in (i)(x) any Obligor under any Collateral Obligation being
required to deduct or withhold from any payment under such Collateral Obligation
to the Issuer for or on account of any Tax for whatever reason (other than
withholding tax imposed as a result of the failure by any Holder to comply with
its Noteholder Reporting Obligations, so long as the Issuer, within 30 days
after the imposition of such withholding tax, exercises its right to demand that
such Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder and, if such Non-Permitted Holder fails to so transfer its
Notes, the Issuer exercises its right to sell such Notes or interest therein to
a Person that is not a Non-Permitted Holder) and such Obligor is not required to
pay to the Issuer such additional amount as is necessary to ensure that the net
amount actually received by the Issuer (free and clear of Taxes, whether
assessed against such Obligor or the Issuer) will equal the full amount that the
Issuer would have received had no such deduction or withholding occurred and
(y) the total amount of such deductions or withholdings on the Assets results in
a payment by, or charge or tax burden to, the Issuer that results or will result
in the withholding of 5% or more of Scheduled Distributions for any Collection
Period, or (ii) any jurisdiction imposing net income, profits or similar Tax on
the Issuer in an aggregate amount in any Collection Period in excess of
U.S.$1,000,000. The Collateral Manager shall give the Trustee prompt written
notice of the occurrence of a Tax Event upon its discovery thereof.

“Tax Jurisdiction”: The Bahamas, Bermuda, the British Virgin Islands, the Cayman
Islands, the Channel Islands or the Netherlands Antilles and any other tax
advantaged jurisdiction as may be notified by Moody’s to the Collateral Manager
from time to time.

“Tax Redemption”: The meaning specified in Section 9.3(a) hereof.

“Third Party Credit Exposure”: As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest.

 

55



--------------------------------------------------------------------------------

“Third Party Credit Exposure Limits”: Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:

 

S&P’s credit rating of Selling Institution

  

Aggregate

Percentage

Limit

  

Individual

Percentage

Limit

AAA    20%    20% AA+    10%    10% AA    10%    10% AA-    10%    10% A+    5%
   5% A    5%    5%

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.

“Trading Plan”: The meaning specified in Section 12.2(b).

“Trading Plan Period”: The meaning specified in Section 12.2(b).

“Transaction Documents”: The Indenture, the Collateral Management Agreement, the
Master Loan Sale Agreement, the Collateral Administration Agreement, the
Securities Account Control Agreement and the Purchase Agreement.

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

“Transfer Deposit Amount”: On any date of determination with respect to any
Collateral Obligation, an amount equal to the sum of the outstanding principal
balance of such Collateral Obligation, together with accrued interest thereon
through such date of determination, and in connection with any Substitute
Collateral Obligation which is a Revolving Collateral Obligation or a Delayed
Drawdown Collateral Obligation, an amount equal to the Net Exposure Amount
thereof as of the applicable Cut-Off Date.

“Trust Officer”: When used with respect to the Trustee, any officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
vice president, assistant vice president or officer of the Trustee customarily
performing functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such Person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

“Trustee”: As defined in the first sentence of this Indenture.

 

56



--------------------------------------------------------------------------------

“UCC”: The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest as amended from time to time.

“Uncertificated Security”: The meaning specified in Section 8-102(a)(18) of the
UCC.

“Underlying Document”: The indenture, loan agreement, credit agreement or other
customary agreement pursuant to which an Asset has been created or issued and
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.

“United States owned foreign entity”: The meaning specified in Section 2.12(d).

“Unregistered Securities”: The meaning specified in Section 5.17(c).

“Unsecured Loan”: A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the obligor under such Loan.

“U.S. Person” and “U.S. person”: The meanings specified in
Section 7701(a)(30) of the Code or in Regulation S, as the context requires.

“Valuation”: Means, with respect to any Collateral Obligation, a recent (as
determined by the Collateral Manager in its commercially reasonable business
judgment in accordance with the Collateral Manager Standard) valuation of the
fair market value of such Collateral Obligation determined by any one of the
following as selected by the Collateral Manager in its sole discretion: Loan
Pricing Corporation, LoanX Mark-It Partners, FT Interactive Data, Duff & Phelps,
LLC, Lincoln Partners Advisors, LLC, Houlihan Lokey Financial Advisors, Inc., or
any other valuation firm that the Collateral Manager reasonably believes is
nationally recognized and that is reasonably selected by the Collateral Manager
in good faith to establish a fair market value of such Collateral Obligation
which reflects the price that would be paid by a willing buyer to a willing
seller of such Collateral Obligation in a sale on an arm’s-length basis.

“Weighted Average Coupon”: As of any Measurement Date, the number obtained by
dividing:

 

  (a) the amount equal to the Aggregate Coupon; by

 

  (b) an amount equal to the Aggregate Principal Balance of all Fixed Rate
Obligations as of such Measurement Date.

“Weighted Average Floating Spread”: As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread plus (C) the Aggregate Excess Funded
Spread by (b) an amount equal to the Aggregate Principal Balance of all Floating
Rate Obligations as of such Measurement Date.

 

57



--------------------------------------------------------------------------------

“Weighted Average Life”: As of any Measurement Date with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

(a) the Average Life at such time of each such Collateral Obligation by (b) the
outstanding principal balance of such Collateral Obligation

and dividing such sum by:

(b) the Aggregate Principal Balance at such time of all Collateral Obligations
other than Defaulted Obligations.

For the purposes of the foregoing, the “Average Life” is, on any Measurement
Date with respect to any Collateral Obligation, the quotient obtained by
dividing (i) the sum of the products of (a) the number of years (rounded to the
nearest one hundredth thereof) from such Measurement Date to the respective
dates of each successive Scheduled Distribution of principal of such Collateral
Obligation and (b) the respective amounts of principal of such Scheduled
Distributions by (ii) the sum of all successive Scheduled Distributions of
principal on such Collateral Obligation.

“Weighted Average Life Test”: A test satisfied on any Measurement Date if the
Weighted Average Life of the Collateral Obligations as of such date is (A) as of
any Measurement Date occurring prior to the last day of the Reinvestment Period,
less than or equal to (i) 5.0 plus (ii) (x) 0.25 multiplied by (y) the aggregate
number of Determination Dates remaining until the end of the Reinvestment Period
and (B) as of any Measurement Date occurring on or after the last day of the
Reinvestment Period, less than or equal to (i) 5.0 minus (ii) (x) 0.25
multiplied by (y) the aggregate number of Determination Dates that have elapsed
since the end of the Reinvestment Period.

“Weighted Average Moody’s Rating Factor”: The number (rounded up to the nearest
whole number) determined by:

(a) summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Equity Securities) multiplied by (ii) the Moody’s Rating
Factor of such Collateral Obligation; and

(b) dividing such sum by the Principal Balance of all such Collateral
Obligations.

“Weighted Average Moody’s Recovery Rate”: As of any Measurement Date, the
number, expressed as a percentage, obtained by summing the product of the
Moody’s Recovery Rate on such Measurement Date of each Collateral Obligation and
the Principal Balance of such Collateral Obligation, dividing such sum by the
Aggregate Principal Balance of all such Collateral Obligations and rounding up
to the first decimal place.

“Weighted Average S&P Recovery Rate”: As of any Measurement Date, the number,
expressed as a percentage and determined for the Secured Notes, obtained by
summing the products obtained by multiplying the Principal Balance of each
Collateral Obligation by its corresponding recovery rate as determined in
accordance with Section 1 of Schedule 6 hereto,

 

58



--------------------------------------------------------------------------------

dividing such sum by the Aggregate Principal Balance of all Collateral
Obligations, and rounding to the nearest tenth of a percent.

“Zero Coupon Bond”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding,
(b) provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

Section 1.2 Usage of Terms. With respect to all terms in this Indenture, the
singular includes the plural and the plural the singular; words importing any
gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”

Section 1.3 Assumptions as to Assets. In connection with all calculations
required to be made pursuant to this Indenture with respect to Scheduled
Distributions on any Asset, or any payments on any other assets included in the
Assets, with respect to the sale of and reinvestment in Collateral Obligations,
and with respect to the income that can be earned on Scheduled Distributions on
such Assets and on any other amounts that may be received for deposit in the
Collection Account, the provisions set forth in this Section 1.3 shall be
applied. The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by this Section 1.3, whether or not
reference is specifically made to Section 1.3, unless some other method of
calculation or determination is expressly specified in the particular provision.

(a) All calculations with respect to Scheduled Distributions on the Assets
securing the Notes shall be made on the basis of information as to the terms of
each such Asset and upon reports of payments, if any, received on such Asset
that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.

(b) For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include scheduled
interest and principal payments on Defaulted Obligations unless or until such
payments are actually made.

(c) For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Asset (including DIP Collateral Obligations but
excluding Defaulted Obligations, which, except as otherwise provided herein,
shall be assumed to have a Scheduled Distribution of zero, except to the extent
any payments have actually been received) shall be the sum of (i) the total
amount of payments and collections to be received during such Collection Period
in respect of such Asset (including the proceeds of the sale of such Asset
received and, in the case of sales which have not yet settled, to be received
during the Collection Period and not reinvested in additional Collateral
Obligations or Eligible Investments or retained in the Collection Account for
subsequent reinvestment pursuant to Section 12.2) that, if received as
scheduled, will be available in the Collection Account at the end of the
Collection Period and

 

59



--------------------------------------------------------------------------------

(ii) any such amounts received in prior Collection Periods that were not
disbursed on a previous Payment Date.

(d) Each Scheduled Distribution receivable with respect to an Asset shall be
assumed to be received on the applicable Due Date, and each such Scheduled
Distribution shall be assumed to be immediately deposited in the Collection
Account to earn interest at the Assumed Reinvestment Rate. All such funds shall
be assumed to continue to earn interest until the date on which they are
required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture. For purposes of the
applicable determinations required by Section 10.7(b)(iv), Article XII and the
definition of “Interest Coverage Ratio”, the expected interest on the Secured
Notes and Floating Rate Obligations will be calculated using the then current
interest rates applicable thereto.

(e) References in Section 11.1(a) to calculations made on a “pro forma basis”
shall mean such calculations after giving effect to all payments, in accordance
with the Priority of Payments described herein, that precede (in priority of
payment) or include the clause in which such calculation is made.

(f) For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Defaulted Obligations will be treated as having a Principal Balance equal to the
Defaulted Obligation Balance.

(g) [Reserved].

(h) Except where expressly referenced herein for inclusion in such calculations,
Defaulted Obligations will not be included in the calculation of the Collateral
Quality Test.

(i) For purposes of calculating compliance with the Investment Criteria, upon
the direction of the Collateral Manager by notice to the Trustee and the
Collateral Administrator, any Eligible Investment representing Principal
Proceeds received upon the sale or other disposition of a Collateral Obligation
shall be deemed to have the characteristics of such Collateral Obligation until
reinvested in an additional Collateral Obligation. Such calculations shall be
based upon the principal amount of such Collateral Obligation, except in the
case of Defaulted Obligations and Credit Risk Obligations, in which case the
calculations will be based upon the Principal Proceeds received on the
disposition or sale of such Defaulted Obligation or Credit Risk Obligation.

(j) For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.1%. All other
calculations, unless otherwise set forth herein or the context otherwise
requires, shall be rounded to the nearest ten-thousandth if expressed as a
percentage, and to the nearest one-hundredth if expressed otherwise.

(k) For all purposes where expressly used in this Indenture, the “outstanding
principal balance” of a Revolving Collateral Obligation or a Delayed Drawdown
Collateral Obligation shall exclude all unfunded commitments.

 

60



--------------------------------------------------------------------------------

(l) Notwithstanding any other provision of this Indenture to the contrary, all
monetary calculations under this Indenture shall be in Dollars.

(m) Any reference herein to an amount of the Trustee’s or the Collateral
Administrator’s fees calculated with respect to a period at a per annum rate
shall be computed on the basis of a 360-day year of twelve 30-day months
prorated for the related Interest Accrual Period and shall be based on the
aggregate face amount of the Assets.

(n) To the extent of any ambiguity in the interpretation of any definition or
term contained herein or to the extent more than one methodology can be used to
make any of the determinations or calculations set forth herein, the Collateral
Administrator shall request direction from the Collateral Manager as to the
resolution of such ambiguity with respect to the interpretation and/or
methodology to be used, and the Collateral Administrator shall follow such
direction, and together with the Trustee, shall be entitled to conclusively rely
thereon without any responsibility or liability therefor.

(o) For purposes of calculating the Collateral Quality Test, DIP Collateral
Obligations will be treated as having an S&P Recovery Rate equal to the S&P
Recovery Rate for Senior Secured Loans.

(p) For purposes of calculating compliance with any trade testing under this
Indenture, the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Obligation or Eligible Investment
shall be used to determine whether and when such acquisition or disposition has
occurred.

(q) For all purposes where expressly used in this Indenture, the “outstanding
principal balance” shall exclude capitalized interest, if any.

ARTICLE II

THE NOTES

Section 2.1 Forms Generally. The Notes and the Trustee’s or Authenticating
Agent’s certificate of authentication thereon (the “Certificate of
Authentication”) shall be in substantially the forms required by this Article,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be consistent herewith, determined by the Responsible Officers
of the Issuer executing such Notes as evidenced by their execution of such
Notes. Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.

Section 2.2 Forms of Notes. (a) The forms of the Notes, including the forms of
Certificated Secured Notes, Certificated Subordinated Notes, Regulation S Global
Secured Notes and Rule 144A Global Secured Notes, shall be as set forth in the
applicable part of Exhibit A hereto.

(b) Regulation S Global Secured Notes and Rule 144A Global Secured Notes.

 

61



--------------------------------------------------------------------------------

(i) The Secured Notes sold to Qualified Purchasers who are not U.S. persons in
offshore transactions (as defined in Regulation S) in reliance on Regulation S
shall each be issued initially in the form of one permanent Global Secured Note
per Class in definitive, fully registered form without interest coupons
substantially in the applicable form attached as Exhibit A-1 hereto (each, a
“Regulation S Global Secured Note”), and shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Trustee as custodian
for, and registered in the name of Cede & Co., a nominee of, DTC, for the
respective accounts of Euroclear and Clearstream, duly executed by the Issuer
and authenticated by the Trustee as hereinafter provided.

(ii) The Secured Notes sold to Persons that are QIB/QPs shall each be issued
initially in the form of one permanent Global Secured Note per Class in
definitive, fully registered form without interest coupons substantially in the
applicable form attached as Exhibit A-1 hereto (each, a “Rule 144A Global
Secured Note”) and shall be deposited on behalf of the subscribers for such
Notes represented thereby with the Trustee as custodian for, and registered in
the name of Cede & Co., a nominee of, DTC, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided.

(iii) The Secured Notes sold to Persons that, at the time of the acquisition,
purported acquisition or proposed acquisition of any such Secured Note, are
Institutional Accredited Investors that are Qualified Purchasers (or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser) shall be issued in the form of definitive, fully registered
notes without interest coupons substantially in the applicable form attached as
Exhibit A-3 hereto (a “Certificated Secured Note”) which shall be registered in
the name of the beneficial owner or a nominee thereof, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided.

(iv) The Subordinated Notes will only be sold to U.S. persons that are
(x) Qualified Institutional Buyers or Institutional Accredited Investors and
(y) Qualified Purchasers and shall be issued in the form of definitive, fully
registered notes without coupons substantially in the form attached as Exhibit
A-2 hereto (each, a “Certificated Subordinated Note” and, together with the
Certificated Secured Notes, “Certificated Notes”) which shall be registered in
the name of the beneficial owner or a nominee thereof, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided. The
Subordinated Notes will be sold only to Persons that give certificates in the
form of Exhibits B-4 and B-5 attached hereto.

(v) The aggregate principal amount of the Regulation S Global Secured Notes and
the Rule 144A Global Secured Notes may from time to time be increased or
decreased by adjustments made on the records of the Trustee or DTC or its
nominee, as the case may be, as hereinafter provided.

 

62



--------------------------------------------------------------------------------

(c) Book Entry Provisions. This Section 2.2(c) shall apply only to Global
Secured Notes deposited with or on behalf of DTC. In addition, the Beneficial
Owners will have the rights of the Beneficial Owners expressly provided in this
Indenture.

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Secured Notes
insofar as interests in such Global Secured Notes are held by the Agent Members
of Euroclear or Clearstream, as the case may be.

Except, in each case, to the extent that they may have rights as Beneficial
Owners hereunder, Agent Members shall have no rights under this Indenture with
respect to any Global Secured Notes held on their behalf by the Trustee, as
custodian for DTC and DTC may be treated by the Issuer, the Trustee, and any
agent of the Issuer or the Trustee as the absolute owner of such Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Issuer, the Trustee, or any agent of the Issuer or the Trustee, from giving
effect to any written certification, proxy or other authorization furnished by
DTC or impair, as between DTC and its Agent Members, the operation of customary
practices governing the exercise of the rights of a Holder of any Note.

Section 2.3 Authorized Amount; Stated Maturity; Denominations. The aggregate
principal amount of Secured Notes and Subordinated Notes that may be
authenticated and delivered under this Indenture is limited to U.S.$225,000,000
aggregate principal amount of Notes (except for Notes authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Section 2.5, Section 2.6 or Section 8.5 of this
Indenture).

Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

Class Designation

 

A

 

Subordinated

Original Principal Amount1

  U.S.$101,250,000   U.S.$123,750,000

Stated Maturity

  July 25, 2021   July 25, 2021

Fixed Rate Note

  No   N/A

Interest Rate:

   

Floating Rate Note

  Yes   N/A

Index

  LIBOR   N/A

Index Maturity

  3 month2   N/A

Spread

  2.25%   N/A

Initial Rating(s):

   

S&P

  AAA (sf)   None

 

1 

As of the Closing Date.

2 

LIBOR shall be calculated by reference to three-month LIBOR, in accordance with
the definition of LIBOR set forth in Exhibit C hereto; provided that LIBOR for
the first Interest Accrual Period shall equal 0.40707%.

 

63



--------------------------------------------------------------------------------

Class Designation

 

A

 

Subordinated

Moody’s

  Aaa (sf)   None

Priority Classes

  None   A

Pari Passu Classes

  None   None

Junior Classes

  Subordinated   None

Interest deferrable

  No   N/A

The Secured Notes shall be issued in minimum denominations of U.S.$500,000 and
integral multiples of U.S.$1,000 in excess thereof. The Subordinated Notes shall
be issued in minimum denominations of U.S.$100,000 and integral multiples of
U.S.$1.00 in excess thereof. Notes shall only be transferred or resold in
compliance with the terms of this Indenture.

Section 2.4 Execution, Authentication, Delivery and Dating. The Notes shall be
executed on behalf of the Issuer by one of its Officers. The signature of such
Officer on the Notes may be manual or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Officers of the Issuer, shall bind the Issuer notwithstanding the fact
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided herein and not otherwise.

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

64



--------------------------------------------------------------------------------

Section 2.5 Registration, Registration of Transfer and Exchange. (a) The Issuer
shall cause the Notes to be Registered and shall cause to be kept a register
(the “Register”) at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed registrar (the “Registrar”) for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided. Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder a current list of Holders as reflected in the Register.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination and of a like aggregate principal or
face amount. At any time, the Issuer, the Collateral Manager or the Initial
Purchaser may request a list of Holders from the Trustee.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt
(to the extent they evidence debt), and entitled to the same benefits under this
Indenture as the Notes surrendered upon such registration of transfer or
exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Notes Registrar, which requirements include membership or participation in
STAMP or such other “signature guarantee program” as may be determined by the
Securities Registrar in addition to, or in substitution for, STAMP, all in
accordance with the Exchange Act.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any transfer, tax or

 

65



--------------------------------------------------------------------------------

other governmental charge payable in connection therewith. The Trustee shall be
permitted to request such evidence reasonably satisfactory to it documenting the
identity and/or signatures of the transferor and transferee.

(b) No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act, is exempt from the registration requirements
under applicable state securities laws and will not cause the Issuer to become
subject to the requirement that it register as an investment company under the
1940 Act.

(c) (i) No transfer of any Subordinated Note (or any interest therein) will be
effective, and the Trustee will not recognize any such transfer, if after giving
effect to such transfer 25% or more of the Aggregate Outstanding Amount of the
Subordinated Notes would be held by Persons who have represented that they are
Benefit Plan Investors. For purposes of these calculations and all other
calculations required by this sub-section, (A) any Notes of the Issuer held by a
Controlling Person, the Trustee, the Collateral Manager, the Initial Purchaser
or any of their respective affiliates shall be disregarded and not treated as
Outstanding and (B) an “affiliate” of a Person shall include any Person,
directly or indirectly through one or more intermediaries, controlling,
controlled by or under common control with the Person, and “control” with
respect to a Person other than an individual shall mean the power to exercise a
controlling influence over the management or policies of such Person. The
Trustee shall be entitled to rely exclusively upon the information set forth in
the face of the transfer certificates received pursuant to the terms of this
Section 2.5 and only Notes that a Trust Officer of the Trustee actually knows to
be so held shall be so disregarded.

(ii) No issuance, transfer, sale, pledge or other disposition of one or more
Subordinated Notes shall be made unless simultaneously with the issuance or
transfer of such Subordinated Note (1) a proportionate amount of the Membership
Interests of the Issuer (the “Membership Interests,” which shall be initially
held by the holder of the Subordinated Notes) are issued or transferred so that
the ratio of the percentage interest of the Membership Interests so issued or
transferred to all Membership Interests and the ratio of the percentage interest
of the Subordinated Notes so issued or transferred to all Subordinated Notes are
equal and (2) the issuances or the transfers of the Membership Interests and
Subordinated Notes referred to in this paragraph are made to the same Person and
(3) the percentage interest of the Membership Interests and Subordinated Notes,
respectively, so issued or transferred is no less than ten (10%) percent. The
Subordinated Notes and Membership Interests in the Issuer must at all times be
held such that the ratio of the percentage interest of Membership Interests held
by any one Person to all Membership Interests is equal to the ratio of
Subordinated Notes held by the same Person to all outstanding Subordinated
Notes. All of the Subordinated Notes and Membership Interests in the Issuer to
be issued on the Closing Date are intended to be issued to the Depositor, but
may be sold to related and/or unrelated Persons at any time thereafter in
accordance with the applicable provisions of this Indenture and, with respect to
the Membership Interests of the Issuer, the Issuer’s organizational documents.
As to the transfer and ownership of Subordinated Notes and Membership Interests,
the Trustee shall be entitled to rely exclusively upon the information set forth
in the transfer certificates received pursuant to the terms of this Section 2.5,
and the Trustee shall have no obligation to determine or monitor the ownership
and transfer of Membership Interests.

 

66



--------------------------------------------------------------------------------

(iii) No Subordinated Note (or interest therein) may be acquired or owned by any
Person that is classified for U.S. federal income tax purposes as a disregarded
entity (unless the beneficial owner for U.S. federal income tax purposes of the
disregarded entity is a corporation, other than a subchapter S corporation, or
is otherwise taxable as a corporation), partnership, subchapter S corporation or
grantor trust unless such Person obtains an Opinion of Counsel that such
acquisition or transfer will not cause the Issuer to be treated as a publicly
traded partnership taxable as a corporation.

(iv) No Subordinated Note (or interest therein) may be acquired, and no Holder
of a Subordinated Note may sell, transfer, assign, participate, pledge or
otherwise dispose of any Subordinated Note (or interest therein) or cause any
Subordinated Note (or interest therein) to be marketed, (1) on or through an
“established securities market” within the meaning of Section 7704(b)(1) of the
Code and Treas. Reg. § 1.7704-1(b), including, without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations, (2) on or through a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704(b)(2) of the Code, including a
market wherein any Subordinated Note (or interest therein) is regularly quoted
by any Person making a market in such interests and a market wherein any Person
regularly makes available bid or offer quotes with respect to any Subordinated
Note (or interest therein) and stands ready to effect buy or sell transactions
at the quoted prices for itself or on behalf of others, or (3) if such
acquisition, sale, transfer, assignment, participation, pledge or other
disposition would cause the Subordinated Notes (or interest therein) to be held
by more than 100 Persons at any time, taking into account the anti-avoidance
rule in U.S. Treasury Regulation Section 1.7704-1(h)(3).

(d) Notwithstanding anything contained herein to the contrary, the Trustee shall
not be responsible for ascertaining whether any transfer complies with, or for
otherwise monitoring or determining compliance with, the registration provisions
of or any exemptions from the Securities Act, applicable state securities laws
or the applicable laws of any other jurisdiction, ERISA, the Code, the 1940 Act,
or the terms hereof; provided that if a certificate is specifically required by
the terms of this Section 2.5 to be provided to the Trustee by a prospective
transferor or transferee, the Trustee shall be under a duty to receive and
examine the same to determine whether or not the certificate substantially
conforms on its face to the applicable requirements of this Indenture and shall
promptly notify the party delivering the same and the Issuer if such certificate
does not comply with such terms.

(e) [Reserved].

(f) Transfers of Global Secured Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.5(f).

(i) Rule 144A Global Secured Note to Regulation S Global Secured Note. If a
holder of a beneficial interest in a Rule 144A Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Rule 144A Global
Secured Note for an interest in the corresponding Regulation S Global Secured
Note, or to transfer its interest in such Rule 144A Global Secured Note to a
Person who wishes to take delivery thereof in the form of an interest in the
corresponding Regulation S Global Secured Note, such holder (provided that such
holder or, in the case of a

 

67



--------------------------------------------------------------------------------

transfer, the transferee is (x) not a U.S. person and is acquiring such interest
in an offshore transaction (as defined in Regulation S) and (y) is a Qualified
Purchaser) may, subject to the immediately succeeding sentence and the rules and
procedures of DTC, exchange or transfer, or cause the exchange or transfer of,
such interest for an equivalent beneficial interest in the corresponding
Regulation S Global Secured Note. Upon receipt by the Registrar of
(A) instructions given in accordance with DTC’s procedures from an Agent Member
directing the Registrar to credit or cause to be credited a beneficial interest
in the corresponding Regulation S Global Secured Note, but not less than the
minimum denomination applicable to such holder’s Notes, in an amount equal to
the beneficial interest in the Rule 144A Global Secured Note to be exchanged or
transferred, (B) a written order given in accordance with DTC’s procedures
containing information regarding the participant account of DTC and the
Euroclear or Clearstream account to be credited with such increase, (C) a
certificate in the form of Exhibit B-1 attached hereto given by the holder of
such beneficial interest stating that the exchange or transfer of such interest
has been made in compliance with the transfer restrictions applicable to the
Global Secured Notes, including that the holder or the transferee, as
applicable, is a Qualified Purchaser and not a U.S. person, and in an offshore
transaction pursuant to and in accordance with Regulation S, and (D) a written
certification in the form of Exhibit B-7 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is a Qualified Purchaser and a non-U.S. person purchasing such
beneficial interest in an offshore transaction pursuant to Regulation S, then
the Registrar shall approve the instructions at DTC to reduce the principal
amount of the Rule 144A Global Secured Note and to increase the principal amount
of the Regulation S Global Secured Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Secured Note to be exchanged or
transferred, and to credit or cause to be credited to the securities account of
the Person specified in such instructions a beneficial interest in the
corresponding Regulation S Global Secured Note equal to the reduction in the
principal amount of the Rule 144A Global Secured Note.

(ii) Regulation S Global Secured Note to Rule 144A Global Secured Note. If a
holder of a beneficial interest in a Regulation S Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Regulation S Global
Secured Note for an interest in the corresponding Rule 144A Global Secured Note
or to transfer its interest in such Regulation S Global Secured Note to a Person
who wishes to take delivery thereof in the form of an interest in the
corresponding Rule 144A Global Secured Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Secured Note. Upon receipt by the Registrar
of (A) instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Registrar to cause to be credited a beneficial interest in the
corresponding Rule 144A Global Secured Note in an amount equal to the beneficial
interest in such Regulation S Global Secured Note, but not less than the minimum
denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase, (B) a certificate in the form of
Exhibit B-3

 

68



--------------------------------------------------------------------------------

attached hereto given by the holder of such beneficial interest and stating,
among other things, that, in the case of a transfer, the Person transferring
such interest in such Regulation S Global Secured Note reasonably believes that
the Person acquiring such interest in a Rule 144A Global Secured Note is a
Qualified Purchaser and a Qualified Institutional Buyer, is obtaining such
beneficial interest in a transaction meeting the requirements of Rule 144A and
in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction and (C) a written certification in the form of
Exhibit B-6 attached hereto given by the transferee in respect of such
beneficial interest stating, among other things, that such transferee is a
Qualified Institutional Buyer and a Qualified Purchaser, then the Registrar will
approve the instructions at DTC to reduce, or cause to be reduced, the
Regulation S Global Secured Note by the aggregate principal amount of the
beneficial interest in the Regulation S Global Secured Note to be transferred or
exchanged and the Registrar shall instruct DTC, concurrently with such
reduction, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Secured Note equal to the reduction in the principal amount of
the Regulation S Global Secured Note.

(iii) Global Secured Note to Certificated Secured Note. If a holder of a
beneficial interest in a Global Secured Note deposited with DTC wishes at any
time to transfer its interest in such Global Secured Note to a Person who wishes
to take delivery thereof in the form of a corresponding Certificated Secured
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
transfer, or cause the transfer of, such interest for a Certificated Secured
Note. Upon receipt by the Registrar of (A) certificates substantially in the
form of Exhibit B-2 attached hereto executed by the transferee and
(B) appropriate instructions from DTC, if required, the Registrar will approve
the instructions at DTC to reduce, or cause to be reduced, the Global Secured
Note by the aggregate principal amount of the beneficial interest in the Global
Secured Note to be transferred, record the transfer in the Register in
accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, one or more corresponding
Certificated Secured Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Secured Note
transferred by the transferor), and in authorized denominations.

(g) Transfers of Certificated Secured Notes shall only be made in accordance
with Section 2.2(b) and this Section 2.5(g).

(i) Transfer of Certificated Secured Notes to Global Secured Notes. If a holder
of a Certificated Secured Note wishes at any time to transfer such Certificated
Secured Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a corresponding Global Secured Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such Certificated Secured Note for a
beneficial interest in a

 

69



--------------------------------------------------------------------------------

corresponding Global Secured Note. Upon receipt by the Registrar of (A) a
Holder’s Certificated Secured Note properly endorsed for assignment to the
transferee, (B) a certificate substantially in the form of Exhibit B-1 or
Exhibit B-3 (as applicable) attached hereto executed by the transferor and a
certificate substantially in the form of Exhibit B-6 or B-7 (as applicable)
attached hereto executed by the transferee, (C) instructions given in accordance
with Euroclear, Clearstream or DTC’s procedures, as the case may be, from an
Agent Member to instruct DTC to cause to be credited a beneficial interest in
the applicable Global Secured Notes in an amount equal to the Certificated
Secured Notes to be transferred or exchanged, and (D) a written order given in
accordance with DTC’s procedures containing information regarding the
participant’s account at DTC and/or Euroclear or Clearstream to be credited with
such increase, the Registrar shall cancel such Certificated Secured Note in
accordance with Section 2.9, record the transfer in the Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Global Secured Note equal to the principal amount of the Certificated Secured
Note transferred or exchanged.

(ii) Transfer of Certificated Secured Notes to Certificated Secured Notes. Upon
receipt by the Registrar of (A) a Holder’s Certificated Secured Note properly
endorsed for assignment to the transferee, and (B) certificates substantially in
the form of Exhibit B-2 attached hereto executed by the transferee, the
Registrar shall cancel such Certificated Secured Note in accordance with
Section 2.9, record the transfer in the Register in accordance with
Section 2.5(a) and upon execution by the Issuer and authentication and delivery
by the Trustee, deliver one or more Certificated Secured Notes bearing the same
designation as the Certificated Secured Note endorsed for transfer, registered
in the names specified in the assignment described in clause (A) above, in
principal amounts designated by the transferee (the aggregate of such principal
amounts being equal to the aggregate principal amount of the Certificated
Secured Note surrendered by the transferor), and in authorized denominations.

(h) Transfer and Exchange of Certificated Subordinated Note to Certificated
Subordinated Note. Transfers of Subordinated Notes shall only be made in
accordance with Section 2.2(b) and this Section 2.5(h). Upon receipt by the
Registrar of (A) a Holder’s Certificated Subordinated Note properly endorsed for
assignment to the transferee, and (B) certificates in the form of Exhibits B-4
and B-5 attached hereto given by the transferee of such Certificated
Subordinated Note, the Registrar shall cancel such Certificated Subordinated
Note in accordance with Section 2.9, record the transfer in the Register in
accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Subordinated Notes bearing the same designation as the Certificated Subordinated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Subordinated Note surrendered by the transferor), and
in authorized denominations.

(i) If Notes are issued upon the transfer, exchange or replacement of Notes
bearing the securities law legends set forth in the applicable part of Exhibit A
hereto, and if a request is

 

70



--------------------------------------------------------------------------------

made to remove such securities law legend on such Notes, the Notes so issued
shall bear such securities law legend, or such securities law legend shall not
be removed, as the case may be, unless there is delivered to the Trustee and the
Issuer such satisfactory evidence, which may include an Opinion of Counsel
acceptable to them, as may be reasonably required by the Issuer (and which shall
by its terms permit reliance by the Trustee), to the effect that neither such
securities law legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of the
Securities Act and the 1940 Act and, if required pursuant to Section 8.1(vii),
the consent thereto from a Majority of the Controlling Class and a Majority of
each other Class affected thereby (such consent not to be unreasonably withheld
or delayed). Upon provision of such satisfactory evidence, the Trustee or its
Authenticating Agent, at the written direction of the Issuer shall, after due
execution by the Issuer authenticate and deliver Notes that do not bear such
securities law legend.

(j) Each Person who becomes a beneficial owner of Secured Notes represented by
an interest in a Global Secured Note will be deemed to have represented and
agreed as follows:

(i) In connection with the purchase of such Notes: (A) none of the Issuer, the
Collateral Manager, Guggenheim Securities, the Trustee, the Collateral
Administrator or any of their respective Affiliates is acting as a fiduciary or
financial or investment adviser for such beneficial owner; (B) such beneficial
owner is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or
oral) of the Issuer, the Collateral Manager, the Trustee, the Collateral
Administrator, Guggenheim Securities or any of their respective Affiliates other
than any statements in the final Offering Circular for such Notes, and such
beneficial owner has read and understands such final Offering Circular; (C) such
beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Collateral Manager,
the Trustee, the Collateral Administrator, Guggenheim Securities or any of their
respective Affiliates; (D) such beneficial owner is either (1) (in the case of a
beneficial owner of an interest in a Rule 144A Global Secured Note) both (a) a
Qualified Institutional Buyer and (b) a Qualified Purchaser or (2) both (a) not
a “U.S. person” as defined in Regulation S and is acquiring the Notes in an
offshore transaction (as defined in Regulation S) in reliance on the exemption
from registration provided by Regulation S and (b) a Qualified Purchaser;
(E) such beneficial owner is acquiring its interest in such Notes for its own
account; (F) such beneficial owner was not formed for the purpose of investing
in such Notes; (G) such beneficial owner understands that the Issuer may receive
a list of participants holding interests in the Notes from one or more
book-entry depositories; (H) such beneficial owner will hold and transfer at
least the minimum denomination of such Notes; (I) such beneficial owner is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and is capable of and willing to
assume those risks; (J) such beneficial owner will provide notice of the
relevant transfer restrictions to subsequent transferees and

 

71



--------------------------------------------------------------------------------

(K) if it is not a U.S. person, it is not acquiring any Note as part of a plan
to reduce, avoid or evade U.S. federal income tax.

(ii) Each Person who acquires a Secured Note or any interest therein will be
required or deemed to represent, warrant and agree that (A) if such Person is,
or is acting on behalf of, a Benefit Plan Investor, its acquisition, holding and
disposition of such interest does not and will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, and (B) if such Person is a governmental, church, non-U.S. or other
plan which is subject to any Other Plan Law, such Person’s acquisition, holding
and disposition of such Note will not constitute or result in a non-exempt
violation of any such Other Plan Law.

(iii) Such beneficial owner understands that such Notes are being offered only
in a transaction not involving any public offering in the United States within
the meaning of the Securities Act, such Notes have not been and will not be
registered under the Securities Act, and, if in the future such beneficial owner
decides to offer, resell, pledge or otherwise transfer such Notes, such Notes
may be offered, resold, pledged or otherwise transferred only in accordance with
the provisions of this Indenture and the legend on such Notes. Such beneficial
owner acknowledges that no representation has been made as to the availability
of any exemption under the Securities Act or any state securities laws for
resale of such Notes. Such beneficial owner understands that the Issuer has been
registered under the 1940 Act, and that the Issuer is exempt from registration
as such by virtue of Section 3(c)(7) and Rule 3a-7 of the 1940 Act.

(iv) Such beneficial owner is aware that, except as otherwise provided herein,
any Notes being sold to it in reliance on Regulation S will be represented by
one or more Regulation S Global Secured Notes and that beneficial interests
therein may be held only through DTC for the respective accounts of Euroclear or
Clearstream.

(v) Such beneficial owner will provide notice to each Person to whom it proposes
to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein.

(k) Each Person who becomes an owner of a Certificated Secured Note will be
required to make the representations and agreements set forth in Exhibit B-2.
Each Person who becomes an owner of a Certificated Subordinated Note will be
required to make the representations and agreements set forth in Exhibit B-4 and
Exhibit B-5.

(l) Any purported transfer of a Note not in accordance with this Section 2.5
shall be null and void and shall not be given effect for any purpose whatsoever.

(m) To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon written notice
to the Trustee, impose additional transfer restrictions on the Notes to comply
with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of

 

72



--------------------------------------------------------------------------------

2001 and other similar laws or regulations, including, without limitation,
requiring each transferee of a Note to make such representations to the Issuer
as may be required in connection with such compliance.

(n) The Registrar, the Trustee and the Issuer shall be entitled to conclusively
rely on the information set forth on the face of any transferor and transferee
certificate delivered pursuant to this Section 2.5 and shall be able to presume
conclusively the continuing accuracy thereof, in each case without further
inquiry or investigation. Notwithstanding anything in this Indenture to the
contrary, the Trustee shall not be required to obtain any certificate
specifically required by the terms of this Section 2.5 if the Trustee is not
notified of or in a position to know of any transfer requiring such a
certificate to be presented by the proposed transferor or transferee.

(o) The Subordinated Notes may only be owned by United States persons (as
defined in Section 7701(a)(30) of the Code).

Section 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note. If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Issuer, the Trustee and the relevant Transfer Agent evidence
to their reasonable satisfaction of the destruction, loss or theft of any Note,
and (b) there is delivered to the Issuer, the Trustee and such Transfer Agent
such security or indemnity as may be required by them to save each of them
harmless, then, in the absence of notice to the Issuer, the Trustee or such
Transfer Agent that such Note has been acquired by a protected purchaser, the
Issuer shall execute and, upon Issuer Order, the Trustee shall authenticate and
deliver to the Holder, in lieu of any such mutilated, defaced, destroyed, lost
or stolen Note, a new Note, of like tenor (including the same date of
issuance) and equal principal or face amount, registered in the same manner,
dated the date of its authentication, bearing interest from the date to which
interest has been paid on the mutilated, defaced, destroyed, lost or stolen Note
and bearing a number not contemporaneously outstanding.

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new
Note, pay such Note without requiring surrender thereof except that any
mutilated or defaced Note shall be surrendered.

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

73



--------------------------------------------------------------------------------

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes of the same
Class duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved. (a) The Secured Notes shall accrue interest during
each Interest Accrual Period at the applicable Interest Rate and such interest
will be payable in arrears on each Payment Date on the Aggregate Outstanding
Amount thereof on the first day of the related Interest Accrual Period (after
giving effect to payments of principal thereof on such date), except as
otherwise set forth below. Payment of interest on the Secured Notes (and
payments of available Interest Proceeds to the Holders of the Subordinated
Notes) will be subordinated to the payment of interest on each related Priority
Class as provided in Section 11.1. To the extent lawful and enforceable,
interest on any interest that is not paid when due on any Class A Notes shall
accrue at the Interest Rate for such Class until paid as provided herein. The
Subordinated Notes shall not bear interest at a stated rate. Distributions in
respect of interest will be made on the Subordinated Notes on a noncumulative
basis if and when payments are available for such purpose in accordance with
Section 11.1.

(b) The principal of each Secured Note of each Class matures at par and is due
and payable on the date of the Stated Maturity for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise. Notwithstanding the foregoing,
the payment of principal of the Secured Notes (and payments of Principal
Proceeds to the Holders of the Subordinated Notes) may only occur in accordance
with the Priority of Payments. Payments of principal on the Secured Notes, and
distributions of Principal Proceeds to Holders of Subordinated Notes, which are
not paid, in accordance with the Priority of Payments, on any Payment Date
(other than the Payment Date which is the Stated Maturity of such Class of Notes
or any Redemption Date), because of insufficient funds therefor shall not be
considered “due and payable” for purposes of Section 5.1(a) until the Payment
Date on which such principal may be paid in accordance with the Priority of
Payments or all Priority Classes with respect to such Class have been paid in
full.

(c) Principal payments on the Notes will be made in accordance with the Priority
of Payments and Article IX.

(d) The Paying Agent shall require the previous delivery of properly completed
and signed applicable tax certifications (generally, in the case of U.S. federal
income tax, an Internal Revenue Service Form W-9 (or applicable successor form)
in the case of a United States person within the meaning of Section 7701(a)(30)
of the Code or the applicable Internal Revenue Service Form W-8 (or applicable
successor form) in the case of a Person that is not a United States person
within the meaning of Section 7701(a)(30) of the Code) or other certification

 

74



--------------------------------------------------------------------------------

acceptable to it to enable the Issuer, the Trustee and any Paying Agent to
determine their duties and liabilities with respect to any taxes or other
charges that they may be required to pay, deduct or withhold from payments in
respect of such Note or the Holder or beneficial owner of such Note under any
present or future law or regulation of the United States, any other jurisdiction
or any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation. The
Issuer shall not be obligated to pay any additional amounts to the Holders or
beneficial owners of the Notes as a result of deduction or withholding for or on
account of any present or future taxes, duties, assessments or governmental
charges with respect to the Notes. Nothing herein shall be construed to obligate
the Paying Agent to determine the duties or liabilities of the Issuer or any
other paying agent with respect to any tax certification or withholding
requirements, or any tax certification or withholding requirements of any
jurisdiction, political subdivision or taxing authority outside the United
States.

(e) Payments in respect of interest on and principal of any Secured Note and any
payment with respect to any Subordinated Note shall be made by the Trustee in
Dollars to DTC or its designee with respect to a Global Secured Note and to the
Holder or its nominee with respect to a Certificated Note, by wire transfer, as
directed by the Holder, in immediately available funds to a Dollar account
maintained by DTC or its nominee with respect to a Global Secured Note, and to
the Holder or its nominee with respect to a Certificated Note; provided that in
the case of a Certificated Note (1) the Holder thereof shall have provided
written wiring instructions to the Trustee on or before the related Record Date
and (2) if appropriate instructions for any such wire transfer are not received
by the related Record Date, then such payment shall be made by check drawn on a
U.S. chartered bank mailed to the address of the Holder specified in the
Register. Upon final payment due on the Maturity of a Note, the Holder thereof
shall present and surrender such Note at the Corporate Trust Office of the
Trustee or at the office of any Paying Agent on or prior to such Maturity;
provided that if the Trustee and the Issuer shall have been furnished such
security or indemnity as may be required by them to save each of them harmless
and an undertaking thereafter to surrender such certificate, then, in the
absence of notice to the Issuer or the Trustee that the applicable Note has been
acquired by a protected purchaser, such final payment shall be made without
presentation or surrender. Neither the Issuer, the Trustee, the Collateral
Manager, nor any Paying Agent will have any responsibility or liability for any
aspects of the records (or for maintaining, supervising or reviewing such
records) maintained by DTC, Euroclear, Clearstream or any of the Agent Members
relating to or for payments made thereby on account of beneficial interests in a
Global Secured Note.

(f) Payments of principal to Holders of the Secured Notes shall be made in the
proportion that the Aggregate Outstanding Amount of the Secured Notes of such
Class registered in the name of each such Holder on the applicable Record Date
bears to the Aggregate Outstanding Amount of all Secured Notes of such Class on
such Record Date. Distributions to the Holders of the Subordinated Notes from
Interest Proceeds and Principal Proceeds shall be made in the proportion that
the Aggregate Outstanding Amount of the Subordinated Notes registered in the
name of each such Holder on the applicable Record Date bears to the Aggregate
Outstanding Amount of all Subordinated Notes on such Record Date.

(g) Interest accrued with respect to the Secured Notes shall be calculated on
the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360.

 

75



--------------------------------------------------------------------------------

(h) All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date or Redemption Date shall be binding upon all future Holders of such Note
and of any Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, whether or not such payment is noted on such Note.

(i) Notwithstanding any other provision of this Indenture, the obligations of
the Issuer under the Notes and this Indenture are limited recourse obligations
of the Issuer payable solely from the Assets and following realization of the
Assets, and application of the proceeds thereof in accordance with this
Indenture, all obligations of and any claims against the Issuer hereunder or in
connection herewith after such realization shall be extinguished and shall not
thereafter revive. No recourse shall be had against any Officer, director,
manager, partner, member, employee, shareholder, authorized Person or
incorporator of the Issuer, the Collateral Manager or their respective
Affiliates, successors or assigns for any amounts payable under the Notes or
this Indenture. It is understood that the foregoing provisions of this paragraph
(i) shall not (i) prevent recourse to the Assets for the sums due or to become
due under any security, instrument or agreement which is part of the Assets or
(ii) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by this Indenture until such Assets have been
realized. It is further understood that the foregoing provisions of this
paragraph (i) shall not limit the right of any Person to name the Issuer as a
party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or this Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity. The Subordinated Notes are
not secured hereunder.

(j) Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights to unpaid interest and
principal (or other applicable amount) that were carried by such other Note.

Section 2.8 Persons Deemed Owners. The Issuer, the Trustee, and any agent of the
Issuer or the Trustee shall treat as the owner of each Note the Person in whose
name such Note is registered on the Register on the applicable Record Date for
the purpose of receiving payments of principal of and interest on such Note and,
except with respect to the rights reserved to the Beneficial Owners hereunder,
on any other date for all other purposes whatsoever (whether or not such Note is
overdue), and, except with respect to the rights reserved to the Beneficial
Owners hereunder, none of the Issuer, the Trustee or any agent of the Issuer or
the Trustee shall be affected by notice to the contrary.

Section 2.9 Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption, or deemed lost or stolen, shall be promptly
canceled by the Trustee and may not be reissued or resold. No Note may be
surrendered (including any surrender in connection with any abandonment) except
for payment as provided herein, or for registration of transfer, exchange or
redemption in accordance with Article IX hereof (in the case of Special
Redemption or a mandatory redemption, only to the extent that such Special
Redemption or mandatory redemption results in payment in full of the applicable
Class of Notes), or for replacement in connection with any Note deemed lost or
stolen. Any Notes surrendered for

 

76



--------------------------------------------------------------------------------

cancellation as permitted by this Section 2.9 shall, if surrendered to any
Person other than the Trustee, be delivered to the Trustee. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.9, except as expressly permitted by this Indenture. All canceled
Notes held by the Trustee shall be destroyed or held by the Trustee in
accordance with its standard retention policy unless the Issuer shall direct by
an Issuer Order received prior to destruction that they be returned to it.

Section 2.10 DTC Ceases to be Depository. (a) A Global Secured Note deposited
with DTC pursuant to Section 2.2 shall be transferred in the form of a
corresponding Certificated Note to the beneficial owners thereof only if
(A) such transfer complies with Section 2.5 of this Indenture and (B) either
(x) (i) DTC notifies the Issuer that it is unwilling or unable to continue as
depository for such Global Secured Note or (ii) DTC ceases to be a Clearing
Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Issuer within 90 days after such event or
(y) an Event of Default has occurred and is continuing and such transfer is
requested by the Holder of such Global Secured Note.

(b) Any Global Secured Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.10
shall be surrendered by DTC to the Trustee’s office located in the Borough of
Manhattan, the City of New York to be so transferred, in whole or from time to
time in part, without charge, and the Issuer shall execute and the Trustee shall
authenticate and deliver, upon such transfer of each portion of such Global
Secured Note, an equal aggregate principal amount of definitive physical
certificates (pursuant to the instructions of DTC) in authorized denominations.
Any Certificated Note delivered in exchange for an interest in a Global Secured
Note shall, except as otherwise provided by Section 2.5, bear the legends set
forth in the applicable Exhibit A and shall be subject to the transfer
restrictions referred to in such legends.

(c) Subject to the provisions of paragraph (b) of this Section 2.10, the Holder
of a Global Secured Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which such Holder is entitled to take under this
Indenture or the Notes.

(d) In the event of the occurrence of either of the events specified in
sub-Section (a) of this Section 2.10, the Issuer will promptly make available to
the Trustee a reasonable supply of Certificated Notes.

If Certificated Notes are not so issued by the Issuer to such beneficial owners
of interests in Global Secured Notes as required by sub-Section (a) of this
Section 2.10, the Issuer expressly acknowledges that the beneficial owners shall
be entitled to pursue any remedy that the Holders of a Global Secured Note would
be entitled to pursue in accordance with Article V of this Indenture (but only
to the extent of such beneficial owner’s interest in the Global Secured Note) as
if corresponding Certificated Notes had been issued; provided that the Trustee
shall be entitled to rely upon any certificate of ownership provided by such
beneficial owners (including a certificate in the form of Exhibit D) and/or
other forms of reasonable evidence of such ownership.

 

77



--------------------------------------------------------------------------------

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the depository and may conclusively rely on, and
shall be fully protected in relying on, such direction as to the names of the
beneficial owners in whose names such Certificated Notes shall be registered or
as to delivery instructions for such Certificated Notes.

Section 2.11 Non-Permitted Holders. (a) Notwithstanding anything to the contrary
elsewhere herein, (x) any transfer of a beneficial interest in any Secured Note
to (i) a U.S. person that is not a QIB/QP (other than a U.S. person that is an
Institutional Accredited Investor and is also a Qualified Purchaser (or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser)) or (ii) a non-U.S. person that is not purchasing such
beneficial interest in an offshore transaction pursuant to Regulation S or that
is not a Qualified Purchaser, and in each case, that is not made pursuant to an
applicable exemption under the Securities Act and the 1940 Act and (y) any
transfer of a beneficial interest in any Subordinated Note to a Person that is
not (i) a U.S. person as defined in Section 7701(a)(30) of the Code, (ii) a
Qualified Institutional Buyer or an Institutional Accredited Investor and
(iii) a Qualified Purchaser and that is not made pursuant to an applicable
exemption under the Securities Act and the 1940 Act shall be null and void and
any such purported transfer of which the Issuer or the Trustee shall have notice
may be disregarded by the Issuer and the Trustee for all purposes.

(b) If (x)(i) any U.S. person that is not a QIB/QP (other than a U.S. person
that is an Institutional Accredited Investor and is also a Qualified Purchaser
(or a corporation, partnership, limited liability company or other entity (other
than a trust), each shareholder, partner, member or other equity owner of which
is a Qualified Purchaser)) or (ii) any non-U.S. person that is not purchasing
such beneficial interest in an offshore transaction pursuant to Regulation S or
that is not a Qualified Purchaser, shall become the beneficial owner of an
interest in any Secured Note, (y) any Person that is not (i) a U.S. person as
defined in Section 7701(a)(30) of the Code, (ii) a Qualified Institutional Buyer
or an Institutional Accredited Investor and (iii) a Qualified Purchaser or that
does not have an exemption available under the Securities Act and the 1940 Act
shall become the beneficial owner of an interest in any Subordinated Note or
(z) any holder of Notes shall fail to comply with the Noteholder Reporting
Obligations (any such Person a “Non-Permitted Holder”), the Trustee shall,
promptly after a Trust Officer obtains actual knowledge that such Person is a
Non-Permitted Holder, send notice to such Non-Permitted Holder (with a copy to
the Issuer and the Collateral Manager), demanding that such Non-Permitted Holder
transfer its interest in the Notes held by such Person to a Person that is not a
Non-Permitted Holder within 30 days after the date of such notice. If such
Non-Permitted Holder fails to so transfer such Notes, the Trustee shall send the
Issuer and the Collateral Manager prompt notice thereof, and upon receipt of
such notice from the Trustee, the Issuer (or the Collateral Manager acting on
behalf of and at the direction for the Issuer) shall, without further notice to
the Non-Permitted Holder, sell such Notes or interest in such Notes to a
purchaser selected by the Issuer that the Issuer reasonably determines is not a
Non-Permitted Holder on such terms as the Issuer may choose in its sole
discretion. The Issuer (or the Collateral Manager acting on behalf of and at the
direction of the Issuer) in its sole discretion may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that deal in securities similar to the Notes and sell such Notes
to such bidder or bidders for an aggregate purchase price determined by the
Collateral Manager in its sole discretion; provided that the Collateral Manager,
its Affiliates and accounts, funds, clients or

 

78



--------------------------------------------------------------------------------

portfolios established and controlled by the Collateral Manager shall be
entitled (but shall not be obligated) to bid in any such sale and may purchase
such Notes pursuant thereto at a price which, in the good faith estimate of the
Collateral Manager, results in the highest aggregate purchase price for the
totality of such Notes. However, the Issuer (or the Collateral Manager acting on
behalf of and at the direction of the Issuer) may select a purchaser by any
other means determined by it in its sole discretion. The Holder of each Note,
the Non-Permitted Holder and each other Person in the chain of title from the
Holder to the Non-Permitted Holder, by its acceptance of an interest in the
Notes, agrees to cooperate with the Issuer, the Collateral Manager and the
Trustee to effect such transfers. The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder. The terms and conditions of any sale under
this sub-section shall be determined in the sole discretion of the Issuer (or
the Collateral Manager acting on behalf of the Issuer), and none of the Issuer,
the Trustee or the Collateral Manager shall be liable to any Person having an
interest in the Notes sold as a result of any such sale or the exercise of such
discretion and shall not be liable to any Person for failing to discover that
any Person is a Non-Permitted Holder.

(c) Notwithstanding anything to the contrary elsewhere herein, any transfer of a
beneficial interest in any Subordinated Note to a Person who has made an
ERISA-related representation required by Section 2.5 that is subsequently shown
to be false or misleading shall be null and void and any such purported transfer
of which the Issuer or the Trustee shall have notice may be disregarded by the
Issuer and the Trustee for all purposes.

(d) If any Person shall become the beneficial owner of an interest in any Note
who has made or is deemed to have made a prohibited transaction, Benefit Plan
Investor, Controlling Person, Similar Law or Other Plan Law representation
required by Section 2.5 that is subsequently shown to be false or misleading or
whose beneficial ownership otherwise causes a violation of the 25% Limitation
(any such Person a “Non-Permitted ERISA Holder”), the Issuer (or the Collateral
Manager on behalf of the Issuer) shall, promptly after discovery that such
Person is a Non-Permitted ERISA Holder by the Issuer or upon notice from the
Trustee (if a Trust Officer of the Trustee obtains actual knowledge) if it makes
the discovery (and who agrees to notify the Issuer of such discovery), send
notice to such Non-Permitted ERISA Holder demanding that such Non-Permitted
ERISA Holder transfer all or any portion of the Notes held by such Person to a
Person that is not a Non-Permitted ERISA Holder and that otherwise satisfies all
applicable requirements for holding such Notes within 20 days after the date of
such notice. If such Non-Permitted ERISA Holder fails to so transfer such Notes,
the Issuer shall have the right, without further notice to the Non-Permitted
ERISA Holder, to sell such Notes or interest in such Notes to a purchaser
selected by the Issuer that is not a Non-Permitted ERISA Holder and that
otherwise satisfies all applicable requirements for holding such Notes on such
terms as the Issuer may choose. The Issuer may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and selling
such Notes to the highest such bidder. The Holder of each Note, the
Non-Permitted ERISA Holder and each other Person in the chain of title from the
Holder to the Non-Permitted ERISA Holder, by its acceptance of an interest in
the Notes, agrees to cooperate with the Issuer and the Trustee to effect such
transfers. The proceeds of such sale, net of any commissions, expenses and taxes
due in connection with such sale shall be remitted to the Non-Permitted ERISA
Holder. The terms and conditions of any sale under this sub-Section shall

 

79



--------------------------------------------------------------------------------

be determined in the sole discretion of the Issuer, and none of the Issuer, the
Trustee or the Collateral Manager shall be liable to any Person having an
interest in the Notes sold as a result of any such sale or the exercise of such
discretion.]3

Section 2.12 Treatment and Tax Certification. (a) The Issuer and the Trustee
agree, and each Holder and each beneficial owner of a Secured Note, by
acceptance of such Secured Note or an interest in such Secured Note shall be
deemed to have agreed, to treat, and shall treat, the Secured Notes as debt of
the Issuer for United States federal and, to the extent permitted by law, state
and local income and franchise tax purposes and shall take no action
inconsistent with such treatment unless required by any relevant taxing
authority. The Issuer will also treat the Secured Notes as debt for legal and
accounting purposes.

(b) The Issuer and the Trustee agree, and each Holder and each beneficial owner
of a Subordinated Note, by acceptance of such Subordinated Note or an interest
in such Subordinated Note shall be deemed to have agreed, to treat, and shall
treat, the Subordinated Notes as equity in the Issuer for United States federal
and, to the extent permitted by law, state and local income and franchise tax
purposes and shall take no action inconsistent with such treatment unless
required by any relevant taxing authority.

(c) Each Holder and beneficial owner of a Note, by acceptance of such Note or an
interest in such Note, shall be deemed to understand and acknowledge that
failure to provide the Issuer, the Trustee or any Paying Agent with the properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an Internal Revenue Service Form W-9 (or applicable
successor form) in the case of a U.S. Person or the applicable Internal Revenue
Service Form W-8 (or applicable successor form) in the case of a Person that is
not a U.S. Person) or the failure to meet its Noteholder Reporting Obligations
may result in withholding from payments in respect of such Note, including U.S.
federal withholding or back-up withholding.

(d) Each purchaser, beneficial owner and subsequent transferee of a Note or
interest therein, by acceptance of such Note or an interest in such Note, shall
be deemed to have agreed (1) to provide the Issuer and Trustee (i) any
information as is necessary (in the sole determination of the Issuer or the
Trustee, as applicable) for the Issuer and the Trustee to determine whether such
purchaser, beneficial owner or transferee is a U.S. Person or a United States
owned foreign entity (as described in Section 1471(d)(3) of the Code) (“United
States owned foreign entity”) and (ii) any additional information that the
Issuer or its agent requests in connection with Sections 1471-1474 of the Code
and (2) if it is a United States person or a United States owned foreign entity
that is a Holder or beneficial owner of Notes or an interest therein as of
March 18, 2012 or that acquires an interest in the Notes after March 18, 2012,
be required to (x) provide the Issuer and Trustee its name, address, U.S.
taxpayer identification number and any other information requested by the Issuer
or its agent upon request and by March 18, 2012 or, if such Holder or beneficial
owner acquires an interest in the Notes after that date, by the date it acquires
such interest and (y) update any such information provided in clause
(x) promptly upon learning that any such information previously provided has
become obsolete

 

3 

Dechert ERISA to review.

 

80



--------------------------------------------------------------------------------

or incorrect or is otherwise required (such obligation, the “Noteholder
Reporting Obligations”). Each purchaser and subsequent transferee of Notes will
be required or deemed to acknowledge that the Issuer may provide such
information and any other information concerning its investment in the Notes to
the U.S. Internal Revenue Service. Each purchaser and subsequent transferee of
Notes acknowledges and agrees that the Issuer has the right, hereunder, to
compel any beneficial owner of an interest in a Note that fails to comply with
the foregoing requirements to sell its interest in such Note, or may sell such
interest on behalf of such owner as provided in Section 2.11(b).

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions to Issuance of Notes on Closing Date. The Notes to be
issued on the Closing Date may be executed by the Issuer and delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:

(i) Officers’ Certificate of the Issuer Regarding Corporate Matters. An
Officer’s certificate of the Issuer (A) evidencing the authorization by
Resolution of the execution and delivery of this Indenture, the Collateral
Management Agreement, the Collateral Administration Agreement and related
transaction documents and the execution, authentication and delivery of the
Notes applied for by it, with such Officer’s certificate specifying the Stated
Maturity, principal amount and Interest Rate of the Secured Notes to be
authenticated and delivered and the Stated Maturity and principal amount of
Subordinated Notes to be authenticated and delivered and (B) certifying that
(1) the attached copy of the Resolution is a true and complete copy thereof,
(2) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (3) the Officers authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon.

(ii) Governmental Approvals. From the Issuer either (A) a certificate of the
Issuer or other official document evidencing the due authorization, approval or
consent of any governmental body or bodies, at the time having jurisdiction in
the premises, together with an Opinion of Counsel of Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the Notes or (B) an Opinion of Counsel of Issuer that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes except as has been given.

(iii) U.S. Counsel Opinions. Opinions of (A) Dechert LLP, counsel to the Initial
Purchaser, (B) Sutherland Asbill & Brennan LLP, counsel to the Issuer, the
Collateral Manager and the Originator, (C) Pepper Hamilton LLP, special Delaware
counsel to the Issuer and Depositor and (D) Locke Lord Bissell & Liddell,
counsel to the Trustee and Collateral Administrator, each dated the Closing
Date.

 

81



--------------------------------------------------------------------------------

(iv) Officers’ Certificate of the Issuer Regarding Indenture. An Officer’s
certificate of the Issuer stating that, to the best of the signing Officer’s
knowledge, the Issuer is not in default under this Indenture and that the
issuance of the Notes applied for by it will not result in a default or a breach
of any of the terms, conditions or provisions of, or constitute a default under,
its organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject; that all conditions
precedent provided herein relating to the authentication and delivery of the
Notes applied for by it have been complied with; and that all expenses due or
accrued with respect to the Offering of such Notes or relating to actions taken
on or in connection with the Closing Date have been paid or reserves therefor
have been made. The Officer’s certificate of the Issuer shall also state that,
to the best of the signing Officer’s knowledge, all of the Issuer’s
representations and warranties contained herein are true and correct as of the
Closing Date.

(v) Certain Transaction Documents. An executed counterpart of this Indenture,
the Collateral Management Agreement, the Collateral Administration Agreement,
the Securities Account Control Agreement and the Master Loan Sale Agreement.

(vi) Certificate of the Collateral Manager. An Officer’s certificate of the
Collateral Manager, dated as of the Closing Date, to the effect that immediately
before the Delivery of the Collateral Obligations on the Closing Date:

(A) the information with respect to each Collateral Obligation in the Schedule
of Collateral Obligations is true and correct in all material respects and such
schedule is complete with respect to each such Collateral Obligation;

(B) each Collateral Obligation in the Schedule of Collateral Obligations
satisfies the requirements of the definition of “Collateral Obligation”;

(C) the Issuer purchased or entered into each Collateral Obligation in the
Schedule of Collateral Obligations in compliance with Section 12.2; and

(D) the Aggregate Principal Balance of the Collateral Obligations which the
Issuer has purchased, acquired in the Initial Contribution or entered into
binding commitments to purchase on or prior to the Closing Date is at least
U.S.$115,000,000.

(vii) Grant of Collateral Obligations. The Grant pursuant to the Granting
Clauses of this Indenture of all of the Issuer’s right, title and interest in
and to the Collateral Obligations pledged to the Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations (including any

 

82



--------------------------------------------------------------------------------

promissory note and all other Underlying Documents related thereto to the extent
received by the Issuer) as contemplated by Section 3.3 shall have been effected.

(viii) Certificate of the Issuer Regarding Assets. An Officer’s certificate of
the Issuer, dated as of the Closing Date, to the effect that:

(A) in the case of each Collateral Obligation pledged to the Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(ii) below) on the Closing Date;

(I) the Issuer is the owner of such Collateral Obligation free and clear of any
liens, claims or encumbrances of any nature whatsoever except for (i) those
which are being released on the Closing Date; (ii) those Granted pursuant to
this Indenture and (iii) any other Permitted Liens;

(II) the Issuer has acquired its ownership in such Collateral Obligation in good
faith without notice of any adverse claim, except as described in paragraph
(I) above;

(III) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Collateral Obligation (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to this Indenture;

(IV) the Issuer has full right to Grant a security interest in and assign and
pledge such Collateral Obligation to the Trustee;

(V) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(vi), the information set forth with respect to such Collateral
Obligation in the Schedule of Collateral Obligations is true and correct in all
material respects;

(VI) (i) based on the certificate of the Collateral Manager delivered pursuant
to Section 3.1(vi), each Collateral Obligation included in the Assets satisfies
the requirements of the definition of “Collateral Obligation” and (ii) the
requirements of Section 3.1(vii) have been satisfied; and

(VII) upon the Grant by the Issuer, the Trustee has a first priority perfected
security interest in the Collateral Obligations and other Assets, except as
permitted by this Indenture;

(B) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(vi), each Collateral Obligation that the Collateral Manager on
behalf of the Issuer purchased or committed to purchase on or

 

83



--------------------------------------------------------------------------------

prior to the Closing Date satisfies, or will upon its acquisition satisfy, the
requirements of the definition of “Collateral Obligation”; and

(C) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(vi), the Aggregate Principal Balance of the Collateral Obligations
which the Issuer has purchased, acquired in the Initial Contribution or entered
into binding commitments to purchase on or prior to the Closing Date is at least
U.S.$115,000,000.

(ix) Rating Letters. An Officer’s certificate of the Issuer to the effect that
attached thereto is a true and correct copy of a letter signed by each Rating
Agency, as applicable, and confirming that each Class of Notes has been assigned
the applicable Initial Rating and that such ratings are in effect on the Closing
Date.

(x) Accounts. Evidence of the establishment of each of the Accounts.

(xi) Issuer Order for Deposit of Funds into Accounts. (A) An Issuer Order signed
in the name of the Issuer by a Responsible Officer of the Issuer, dated as of
the Closing Date, authorizing the deposit of U.S.$105,509,129 from the proceeds
of the issuance of the Notes into the Ramp-Up Account for use pursuant to
Section 10.3(c), (B) an Issuer Order signed in the name of the Issuer by a
Responsible Officer of the Issuer, dated as of the Closing Date, authorizing the
deposit of U.S.$20,000 from the proceeds of the issuance of the Notes into the
Expense Reserve Account as Interest Proceeds for use pursuant to
Section 10.3(d); (C) an Issuer Order signed in the name of the Issuer by a
Responsible Officer of the Issuer, dated as of the Closing Date, authorizing the
deposit of U.S.$1.5 million from the proceeds of the issuance of the Notes into
the Interest Collection Subaccount as Interest Proceeds; and (D) an Issuer Order
signed in the name of the Issuer by a Responsible Officer of the Issuer, dated
as of the Closing Date, authorizing the deposit of U.S.$0 from the proceeds of
the issuance of the Notes into the Revolver Funding Account for use pursuant to
Section 10.4.

(xii) Accountant’s Certificate. An accountants’ certificate satisfactory to the
Issuer (i)(A) confirming the information with respect to each Collateral
Obligation set forth on the Schedule of Collateral Obligations attached hereto
as Schedule 1, by reference to such sources as shall be specified therein and
(B) confirming the results of each Coverage Test and each Collateral Quality
Test (other than the S&P CDO Monitor Test), and (ii) specifying the procedures
undertaken by them to review data and computations relating to the foregoing
statement and confirming that each Coverage Test and each Collateral Quality
Test is satisfied.

(xiii) Certain Calculations by the Collateral Manager. The Collateral Manager
shall deliver to Moody’s, the Collateral Administrator, the Trustee and the
Initial Purchaser a report calculating the Diversity Score, the Weighted Average
Moody’s Rating Factor, the Weighted Average Floating Spread and the Weighted
Average Moody’s Recovery Rate, in each case, as of the Closing Date.

 

84



--------------------------------------------------------------------------------

(xiv) Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xiv) shall imply or impose a duty
on the part of the Trustee to require any other documents.

Section 3.2 [Reserved].

Section 3.3 Custodianship; Delivery of Collateral Obligations and Eligible
Investments. (a) The Collateral Manager, on behalf of the Issuer, shall deliver
or cause to be delivered to a custodian appointed by the Issuer, which shall be
a Securities Intermediary (the “Custodian”), all Assets in accordance with the
definition of “Deliver”. Initially, the Custodian shall be the Bank. Any
successor custodian shall be a state or national bank or trust company that has
capital and surplus of at least U.S.$200,000,000 and is a Securities
Intermediary. Subject to the limited right to relocate Assets as provided in
Section 7.5(b), the Trustee or the Custodian, as applicable, shall hold (i) all
Collateral Obligations, Eligible Investments, Cash and other investments
purchased in accordance with this Indenture and (ii) any other property of the
Issuer otherwise Delivered to the Trustee or the Custodian, as applicable, by or
on behalf of the Issuer, in the relevant Account established and maintained
pursuant to Article X; as to which in each case the Trustee shall have entered
into the Securities Account Control Agreement with the Custodian providing,
inter alia, that the establishment and maintenance of such Account will be
governed by a law of a jurisdiction satisfactory to the Issuer and the Trustee.

(b) Each time that the Collateral Manager on behalf of the Issuer directs or
causes the acquisition of any Collateral Obligation, Eligible Investment or
other investment, the Collateral Manager (on behalf of the Issuer) shall, if the
Collateral Obligation, Eligible Investment or other investment is required to
be, but has not already been, transferred to the relevant Account, cause the
Collateral Obligation, Eligible Investment or other investment to be Delivered
to the Custodian to be held in the Custodial Account (or in the case of any such
investment that is not a Collateral Obligation, in the Account in which the
funds used to purchase the investment are held in accordance with Article X) for
the benefit of the Trustee in accordance with this Indenture. The security
interest of the Trustee in the funds or other property used in connection with
the acquisition shall, immediately and without further action on the part of the
Trustee, be released. The security interest of the Trustee shall nevertheless
come into existence and continue in the Collateral Obligation, Eligible
Investment or other investment so acquired, including all interests of the
Issuer in to any contracts related to and proceeds of such Collateral
Obligation, Eligible Investment or other investment.

ARTICLE IV

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture. This Indenture shall be
discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Holders to receive payments of
principal thereof and interest thereon, (iv) the rights, obligations and
immunities of the Trustee hereunder, (v) the rights, obligations and immunities
of the Collateral Manager hereunder and under the Collateral Management
Agreement, (vi) the

 

85



--------------------------------------------------------------------------------

rights, obligations and immunities of the Collateral Administrator under the
Collateral Administration Agreement and (vii) the rights of Holders as
beneficiaries hereof with respect to the property deposited with the Trustee and
payable to all or any of them (and the Trustee, on demand of and at the expense
of the Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture) when:

(a) either:

(i) all Notes theretofore authenticated and delivered to Holders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
whose payment Money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or

(ii) all Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, or (B) will become due and payable at their
Stated Maturity within one year, or (C) are to be called for redemption pursuant
to Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Issuer pursuant to Section 9.4 and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee, in trust for
such purpose, Cash or non-callable direct obligations of the United States of
America; provided that the obligations are entitled to the full faith and credit
of the United States of America or are debt obligations which are rated “Aaa” by
Moody’s and “AAA” by S&P, in an amount sufficient, as verified by a firm of
Independent certified public accountants which are nationally recognized, to pay
and discharge the entire indebtedness on such Notes not theretofore delivered to
the Trustee for cancellation, for principal and interest to the date of such
deposit (in the case of Notes which have become due and payable), or to their
Stated Maturity or Redemption Date, as the case may be, and shall have Granted
to the Trustee a valid perfected security interest in such Eligible Investment
that is of first priority and free of any adverse claim, as applicable, and
shall have furnished an Opinion of Counsel with respect thereto, it being
understood that the requirements of this clause (a) may be satisfied as set
forth in Section 5.7;

(b) the Issuer has paid or caused to be paid all other sums then due and payable
hereunder (including, without limitation, any amounts then due and payable
pursuant to the Collateral Administration Agreement and the Collateral
Management Agreement, in each case, without regard to the Administrative Expense
Cap) by the Issuer and no other amounts are scheduled to be due and payable by
the Issuer, it being understood that the requirements of this clause (b) may be
satisfied as set forth in Section 5.7; and

(c) the Issuer has delivered to the Trustee, Officers’ certificates and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with;

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Manager and, if
applicable, the Holders, as

 

86



--------------------------------------------------------------------------------

the case may be, under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18, 6.1, 6.3, 6.6, 6.7,
7.1, 7.3, and 13.1 shall survive.

Section 4.2 Application of Trust Money. All Cash and obligations deposited with
the Trustee pursuant to Section 4.1 shall be held in trust and applied by it in
accordance with the provisions of the Notes and this Indenture, including,
without limitation, the Priority of Payments, to the payment of principal and
interest (or other amounts with respect to the Subordinated Notes), either
directly or through any Paying Agent, as the Trustee may determine; and such
Cash and obligations shall be held in a segregated account identified as being
held in trust for the benefit of the Secured Parties.

Section 4.3 Repayment of Monies Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
Monies then held by any Paying Agent other than the Trustee under the provisions
of this Indenture shall, upon demand of the Issuer, be paid to the Trustee to be
held and applied pursuant to Section 7.3 hereof and in accordance with the
Priority of Payments and thereupon such Paying Agent shall be released from all
further liability with respect to such Monies.

ARTICLE V

REMEDIES

Section 5.1 Events of Default. “Event of Default”, wherever used herein, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

(a) a default in the payment, when due and payable, of (i) any interest on any
Class A Note, and the continuation of any such default, for five Business Days
after a Trust Officer of the Trustee has actual knowledge or receives notice
from any holder of Notes of such payment default, or (ii) any principal of, or
interest on, or any Redemption Price in respect of, any Secured Note at its
Stated Maturity or any Redemption Date; provided that the failure to effect any
Optional Redemption which is withdrawn by the Issuer in accordance with this
Indenture or with respect to which any Refinancing fails to occur shall not
constitute an Event of Default and provided, further, that, in the case of a
failure to disburse funds due to an administrative error or omission by the
Collateral Manager, Trustee, Collateral Administrator or any Paying Agent, such
failure continues for seven Business Days after a Trust Officer of the Trustee
receives written notice or has actual knowledge of the occurrence of such
administrative error or omission;

(b) the failure on any Payment Date to disburse amounts available in the Payment
Account in excess of $10,000 in accordance with the Priority of Payments and
continuation of such failure for a period of five Business Days or, in the case
of a failure to disburse due to an administrative error or omission by the
Trustee, Collateral Administrator or any Paying Agent, such failure continues
for seven Business Days after a Trust Officer of the Trustee receives written
notice or has actual knowledge of the occurrence of such administrative error or
omission;

 

87



--------------------------------------------------------------------------------

(c) either of the Issuer or the Assets becomes an investment company required to
be registered under the 1940 Act;

(d) except as otherwise provided in this Section 5.1, a default in a material
respect in the performance, or breach in a material respect, of any other
material covenant of the Issuer herein (it being understood, without limiting
the generality of the foregoing, that any failure to meet any Concentration
Limitation, Collateral Quality Test, Interest Diversion Test or Coverage Test is
not an Event of Default and any failure to satisfy the requirements of
Section 7.18 is not an Event of Default, except in either case to the extent
provided in clause (g) below), or the failure of any material representation or
warranty of the Issuer made herein or in any certificate or other writing
delivered pursuant hereto or in connection herewith to be correct in each case
in all material respects when the same shall have been made, and the
continuation of such default, breach or failure for a period of 45 days after
notice to the Issuer and the Collateral Manager by registered or certified mail
or overnight delivery service, by the Trustee, the Issuer or the Collateral
Manager or to the Issuer, the Collateral Manager and the Trustee by the Holders
of at least a Majority of the Controlling Class, specifying such default, breach
or failure and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;

(e) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer as bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of the
Issuer under the Bankruptcy Code or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order unstayed and in effect for a period of 60 consecutive days;

(f) the institution by the Issuer of Proceedings to have the Issuer adjudicated
as bankrupt or insolvent, or the consent of the Issuer to the institution of
bankruptcy or insolvency Proceedings against the Issuer, or the filing by the
Issuer of a petition or answer or consent seeking reorganization or relief under
the Bankruptcy Code or any other similar applicable law, or the consent by the
Issuer to the filing of any such petition or to the appointment in a Proceeding
of a receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of the Issuer or of any substantial part of its property, or the
making by the Issuer of an assignment for the benefit of creditors, or the
admission by the Issuer in writing of its inability to pay its debts generally
as they become due, or the taking of any action by the Issuer in furtherance of
any such action; or

(g) on any Measurement Date, failure of the Overcollateralization Ratio to equal
or exceed 100.0%.

Upon a Responsible Officer’s obtaining knowledge of the occurrence of an Event
of Default, each of (i) the Issuer, (ii) the Trustee and (iii) the Collateral
Manager shall notify each other. Upon the occurrence of an Event of Default
known to a Trust Officer of the Trustee, the Trustee shall promptly (and in no
event later than three Business Days thereafter) notify the Noteholders (as
their names appear on the Register), each Paying Agent and each of the Rating
Agencies of such Event of Default in writing; provided that no such notice to
Noteholders or any

 

88



--------------------------------------------------------------------------------

Paying Agent shall be required if such Event of Default has been waived as
provided in Section 5.14.

Section 5.2 Acceleration of Maturity; Rescission and Annulment. (a) If an Event
of Default occurs and is continuing (other than an Event of Default specified in
Section 5.1(e) or (f) ), the Trustee may, and shall, upon the written direction
of a Majority of the Controlling Class, by notice to the Issuer, the Trustee and
each Rating Agency, declare the principal of all the Secured Notes to be
immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
hereunder, shall become immediately due and payable. If an Event of Default
specified in Section 5.1(e) or (f) occurs, all unpaid principal, together with
all accrued and unpaid interest thereon, of all the Secured Notes, and other
amounts payable thereunder and hereunder, shall automatically become due and
payable without any declaration or other act on the part of the Trustee or any
Noteholder.

(b) At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Money due has been
obtained by the Trustee as hereinafter provided in this Article V, a Majority of
the Controlling Class by written notice to the Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

(i) The Issuer has paid or deposited with the Trustee a sum sufficient to pay:

(A) all unpaid installments of interest and principal then due on the Secured
Notes (other than the nonpayment of the interest on or principal of the Secured
Notes that has become due solely due to such acceleration); and

(B) all unpaid taxes and Administrative Expenses of the Issuer and other sums
paid or advanced by the Trustee hereunder or by the Collateral Administrator
under the Collateral Administration Agreement or hereunder, accrued and unpaid
Collateral Management Fees then due and owing and any other amounts then payable
by the Issuer hereunder prior to such Administrative Expenses and such
Collateral Management Fees.

(ii) It has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of the Secured Notes that has become
due solely by such acceleration, have (A) been cured, and a Majority of the
Controlling Class by written notice to the Trustee has agreed with such
determination (which agreement shall not be unreasonably withheld), or (B) been
waived as provided in Section 5.14.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

(c) Notwithstanding anything in this Section 5.2 to the contrary, the Secured
Notes will not be subject to acceleration by the Trustee or the Holders of a
Majority of the Controlling Class solely as a result of the failure to pay any
amount due on the Notes that are not of the Controlling Class.

 

89



--------------------------------------------------------------------------------

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee. The
Issuer covenants that if a default shall occur in respect of the payment of any
principal of or interest when due and payable on any Secured Note, the Issuer
will, upon demand of the Trustee, pay to the Trustee, for the benefit of the
Holder of such Secured Note, the whole amount, if any, then due and payable on
such Secured Note for principal and interest with interest upon the overdue
principal and, to the extent that payments of such interest shall be legally
enforceable, upon overdue installments of interest, at the applicable Interest
Rate, and, in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel.

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall, subject to
the terms of this Indenture (including Section 6.3(e)) upon direction of a
Majority of the Controlling Class, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or any other obligor upon
the Secured Notes and collect the Monies adjudged or decreed to be payable in
the manner provided by law out of the Assets.

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including
Section 6.3(e)) upon written direction of the Majority of the Controlling Class,
proceed to protect and enforce its rights and the rights of the Secured Parties
by such appropriate Proceedings as the Trustee shall deem most effectual (if no
such direction is received by the Trustee) or as the Trustee may be directed by
the Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement herein or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Indenture or by
law.

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Secured Notes under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or its
property or such other obligor or its property, or in case of any other
comparable Proceedings relative to the Issuer or other obligor upon the Secured
Notes, or the creditors or property of the Issuer or such other obligor, the
Trustee, regardless of whether the principal of any Secured Note shall then be
due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:

(a) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Secured Notes upon direction by a
Majority of the Controlling Class and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the

 

90



--------------------------------------------------------------------------------

Trustee and each predecessor Trustee, except as a result of negligence or bad
faith) and of the Secured Noteholders allowed in any Proceedings relative to the
Issuer or to the creditors or property of the Issuer;

(b) unless prohibited by applicable law and regulations, to vote on behalf of
the Secured Noteholders upon the direction of a Majority of the Controlling
Class, in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
Person performing similar functions in comparable Proceedings; and

(c) to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Secured Noteholders to make payments to the
Trustee, and, if the Trustee shall consent to the making of payments directly to
the Secured Noteholders to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
reasonable expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence or bad
faith.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured
Noteholders, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Secured Noteholders, as applicable, in
any such Proceeding except, as aforesaid, to vote for the election of a trustee
in bankruptcy or similar Person.

In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

Section 5.4 Remedies. (a) If an Event of Default has occurred and is continuing,
and the Secured Notes have been declared due and payable and such declaration
and its consequences have not been rescinded and annulled, the Issuer agrees
that the Trustee may, and shall, subject to the terms of this Indenture
(including Section 6.3(e)), upon written direction of a Majority of the
Controlling Class, to the extent permitted by applicable law, exercise one or
more of the following rights, privileges and remedies:

(i) institute Proceedings for the collection of all amounts then payable on the
Secured Notes or otherwise payable under this Indenture, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Assets any
Monies adjudged due;

 

91



--------------------------------------------------------------------------------

(ii) sell or cause the sale of all or a portion of the Assets or rights or
interests therein, at one or more public or private sales called and conducted
in any manner permitted by law and in accordance with Section 5.17 hereof;

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
and the Holders of the Secured Notes hereunder (including exercising all rights
of the Trustee under the Securities Account Control Agreement); and

(v) exercise any other rights and remedies that may be available at law or in
equity;

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense) in structuring and distributing securities
similar to the Secured Notes, which may be the Initial Purchaser, as to the
feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Notes which opinion shall be conclusive evidence
as to such feasibility or sufficiency.

(b) If an Event of Default as described in Section 5.1(d) hereof shall have
occurred and be continuing the Trustee may, and at the direction of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, subject to the terms of this Indenture (including Section 6.3(e)),
institute a Proceeding solely to compel performance of the covenant or agreement
or to cure the representation or warranty, the breach of which gave rise to the
Event of Default under such Section, and enforce any equitable decree or order
arising from such Proceeding.

(c) Upon any sale, whether made under the power of sale hereby given or by
virtue of judicial Proceedings, any Secured Party may bid for and purchase the
Assets or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

92



--------------------------------------------------------------------------------

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Notes, shall operate to divest all right, title and interest whatsoever, either
at law or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.

(d) Notwithstanding any other provision of this Indenture, none of the Trustee,
the Secured Parties or the Noteholders may, prior to the date which is one year
and one day (or if longer, any applicable preference period) after the payment
in full of all Notes, institute against, or join any other Person in instituting
against, the Issuer or the Depositor any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceedings, or other
Proceedings under U.S. federal or state bankruptcy or similar laws. Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Trustee (i) from
taking any action prior to the expiration of the aforementioned period in
(A) any case or Proceeding voluntarily filed or commenced by the Issuer or the
Depositor or (B) any involuntary insolvency Proceeding filed or commenced by a
Person other than the Trustee, or (ii) from commencing against the Issuer or the
Depositor or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
Proceeding.

Section 5.5 Optional Preservation of Assets. (a) Notwithstanding anything to the
contrary herein (but subject to the right of the Collateral Manager to direct
the Trustee to sell Collateral Obligations or Equity Securities in strict
compliance with Section 12.1), if an Event of Default shall have occurred and be
continuing, the Trustee shall retain the Assets securing the Secured Notes
intact, collect and cause the collection of the proceeds thereof and make and
apply all payments and deposits and maintain all accounts in respect of the
Assets and the Notes in accordance with the Priority of Payments and the
provisions of Article X, Article XII and Article XIII unless:

(i) the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Assets (after deducting the reasonable
expenses of such sale or liquidation) would be sufficient to discharge in full
the amounts then due (or, in the case of interest, accrued) and unpaid on the
Secured Notes for principal and interest, and all other amounts payable prior to
payment of principal on such Secured Notes (including amounts due and owing as
Administrative Expenses (without regard to the Administrative Expense Cap) and
due and unpaid Collateral Management Fees) and a Majority of the Controlling
Class agrees with such determination; or

(ii) Holders of at least a Majority of the Secured Notes direct the sale and
liquidation of the Assets.

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i) or (ii) exist.

(b) Nothing contained in Section 5.5(a) shall be construed to require the
Trustee to sell the Assets securing the Secured Notes if the conditions set
forth in clause (i) or (ii) of

 

93



--------------------------------------------------------------------------------

Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Assets securing the Notes if
prohibited by applicable law.

(c) In determining whether the condition specified in Section 5.5(a)(i) exists,
the Trustee shall use reasonable efforts to obtain, with the cooperation of the
Collateral Manager, bid prices with respect to each Asset from two nationally
recognized dealers (as specified by the Collateral Manager in writing) at the
time making a market in such Assets and shall compute the anticipated proceeds
of sale or liquidation on the basis of the lower of such bid prices for each
such Asset. In addition, for the purposes of determining issues relating to the
execution of a sale or liquidation of the Assets and the execution of a sale or
other liquidation thereof in connection with a determination whether the
condition specified in Section 5.5(a)(i) exists, the Trustee may retain and rely
on an opinion of an Independent investment banking firm of national reputation
(the cost of which shall be payable as an Administrative Expense).

The Trustee shall deliver to the Noteholders and the Collateral Manager a report
stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Trustee shall make the determinations required by Section 5.5(a)(i) at the
request of a Majority of the Controlling Class at any time during which the
Trustee retains the Assets pursuant to Section 5.5(a)(i).

Section 5.6 Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or under any of the Secured Notes may
be prosecuted and enforced by the Trustee without the possession of any of the
Secured Notes or the production thereof in any trial or other Proceeding
relating thereto, and any such action or Proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

Section 5.7 Application of Money Collected. Any Money collected by the Trustee
with respect to the Notes pursuant to this Article V and any Money that may then
be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of Section 11.1(a)(iii), at the date or dates fixed by the Trustee.
Upon the final distribution of all proceeds of any liquidation effected
hereunder, the provisions of Section 4.1(b) and Section 4.1(a)(ii) shall be
deemed satisfied for the purposes of discharging this Indenture pursuant to
Article IV.

Section 5.8 Limitation on Suits. No Holder of any Note shall have any right to
institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

(a) such Holder has previously given to the Trustee written notice of an Event
of Default;

(b) the Holders of not less than 25% of the then Aggregate Outstanding Amount of
the Notes of the Controlling Class shall have made written request to the
Trustee to institute Proceedings in respect of such Event of Default in its own
name as Trustee hereunder and such Holder or Holders have provided the Trustee
indemnity reasonably satisfactory to the Trustee

 

94



--------------------------------------------------------------------------------

against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities to be incurred in compliance with such request;

(c) the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and

(d) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

Section 5.9 Unconditional Rights of Secured Noteholders to Receive Principal and
Interest. Subject to Section 2.7(i), but notwithstanding any other provision of
this Indenture, the Holder of any Secured Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Secured Note, as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, as the
case may be, and, subject to the provisions of Section 5.8, to institute
proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder. Holders of Secured Notes ranking
junior to Notes still Outstanding shall have no right to institute Proceedings
or, except as otherwise expressly set forth in Section 5.8(b), to request the
Trustee to institute proceedings for the enforcement of any such payment until
such time as no Secured Note ranking senior to such Secured Note remains
Outstanding, which right shall be subject to the provisions of Section 5.8, and
shall not be impaired without the consent of any such Holder.

Section 5.10 Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Issuer, the Trustee and the Noteholder shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.

 

95



--------------------------------------------------------------------------------

Section 5.11 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Trustee or to the Noteholders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 5.12 Delay or Omission Not Waiver. No delay or omission of the Trustee
or any Holder of Secured Notes to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein or of a subsequent Event of
Default. Every right and remedy given by this Article V or by law to the Trustee
or to the Holders of the Secured Notes may be exercised from time to time, and
as often as may be deemed expedient, by the Trustee or by the Holders of the
Secured Notes.

Section 5.13 Control by Majority of Controlling Class. A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee or exercising any trust or power conferred upon the Trustee under
this Indenture; provided that:

(a) such direction shall not conflict with any rule of law or with any express
provision of this Indenture;

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that subject to Section 6.1, the
Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in (c) below);

(c) the Trustee shall have been provided with an indemnity reasonably
satisfactory to it; and

(d) notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Assets shall be by the Holders of Notes representing the requisite
percentage of the Aggregate Outstanding Amount of Notes of the Controlling Class
specified in Section 5.4 and/or Section 5.5.

Section 5.14 Waiver of Past Defaults. Prior to the time a judgment or decree for
payment of the Money due has been obtained by the Trustee, as provided in this
Article V, a Majority of the Controlling Class may on behalf of the Holders of
all the Notes waive any past Default or Event of Default and its consequences,
except a Default or Event of Default:

(a) in the payment of the principal of any Secured Note (which may be waived
only with the consent of the Holder of such Secured Note);

(b) in the payment of interest on the Secured Notes (which may be waived only
with the consent of the Holder of each Outstanding Note of the Secured Notes);

 

96



--------------------------------------------------------------------------------

(c) in respect of a covenant or provision hereof that under Section 8.2 cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Note materially and adversely affected thereby (which may be waived
only with the consent of each such Holder); or

(d) in respect of a representation contained in Section 7.19 (which may be
waived only by a Majority of the Controlling Class if the S&P Rating Condition
and the Moody’s Rating Condition are satisfied).

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereto. The Trustee shall
promptly give written notice of any such waiver to each Rating Agency, the
Collateral Manager and each Holder. Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured, for every purpose of this Indenture.

Section 5.15 Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken, or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 5.15 shall not apply to any suit
instituted by the Trustee, to any suit instituted by any Noteholder, or group of
Noteholders, holding in the aggregate more than 10% of the Aggregate Outstanding
Amount of the Controlling Class, or to any suit instituted by any Noteholder for
the enforcement of the payment of the principal of or interest on any Note on or
after the applicable Stated Maturity (or, in the case of redemption, on or after
the applicable Redemption Date).

Section 5.16 Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that Issuer may lawfully do so) that Issuer will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any valuation, appraisement,
redemption or marshalling law or rights, in each case wherever enacted, now or
at any time hereafter in force, which may affect the covenants, the performance
of or any remedies under this Indenture; and the Issuer (to the extent that the
Issuer may lawfully do so) hereby expressly waives all benefit or advantage of
any such law or rights, and covenants that the Issuer will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted or rights created.

Section 5.17 Sale of Assets.

(a) The power to effect any sale (a “Sale”) of any portion of the Assets
pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales
as to any portion of such Assets remaining unsold, but shall continue unimpaired
until the entire Assets shall have been

 

97



--------------------------------------------------------------------------------

sold or all amounts secured by the Assets shall have been paid. The Trustee may
upon notice to the Noteholders, and shall, upon direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at the time and place of such Sale. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Trustee shall be authorized to deduct the reasonable costs, charges and
expenses incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 or other applicable terms hereof.

(b) The Trustee may bid for and acquire any portion of the Assets in connection
with a public Sale thereof, and may pay all or part of the purchase price by
crediting against amounts owing on the Secured Notes in the case of the Assets
or other amounts secured by the Assets, all or part of the net proceeds of such
Sale after deducting the reasonable costs, charges and expenses incurred by the
Trustee in connection with such Sale notwithstanding the provisions of
Section 6.7 hereof or other applicable terms hereof. The Secured Notes need not
be produced in order to complete any such Sale, or in order for the net proceeds
of such Sale to be credited against amounts owing on the Notes. The Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.

(c) If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

(d) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof, without recourse to, or representation or warranty, from
the Trustee. In addition, the Trustee is hereby irrevocably appointed the agent
and attorney in fact of the Issuer to transfer and convey its interest in any
portion of the Assets in connection with a Sale thereof, and to take all action
necessary to effect such Sale. No purchaser or transferee at such a sale shall
be bound to ascertain the Trustee’s authority, to inquire into the satisfaction
of any conditions precedent or see to the application of any Monies.

Section 5.18 Action on the Notes. The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer.

 

98



--------------------------------------------------------------------------------

ARTICLE VI

THE TRUSTEE

Section 6.1 Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default known to the Trustee:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth herein, and no implied covenants or obligations shall be
read into this Indenture against the Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform to the requirements
of this Indenture and shall promptly, but in any event within three Business
Days in the case of an Officer’s certificate furnished by the Collateral
Manager, notify the party delivering the same if such certificate or opinion
does not conform. If a corrected form shall not have been delivered to the
Trustee within 15 days after such notice from the Trustee, the Trustee shall so
notify the Noteholders.

(b) In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
a Majority of the Controlling Class, or such other smaller percentage as
permitted by this Indenture, exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in its exercise, as
a prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

(i) this sub-Section shall not be construed to limit the effect of
sub-Section (a) of this Section 6.1;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

(iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Collateral Manager in accordance with this Indenture and/or a
Majority (or such other smaller percentage as may be required by the terms
hereof) of the Controlling Class (or other Class if required or permitted by the
terms hereof), relating to the time, method and place of conducting any
Proceeding for any remedy available to the

 

99



--------------------------------------------------------------------------------

Trustee, or exercising any trust or power conferred upon the Trustee, under this
Indenture;

(iv) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it unless such risk
or liability relates to the performance of its ordinary services, including
mailing of notices under this Indenture; and

(v) in no event shall the Trustee be liable for special, indirect, punitive or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.

(d) For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Default or Event of Default described in
Sections 5.1(c), (d), (e), or (f) unless a Trust Officer assigned to and working
in the Corporate Trust Office has actual knowledge thereof or unless written
notice of any event which is in fact such an Event of Default or Default is
received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Assets or this Indenture. For
purposes of determining the Trustee’s responsibility and liability hereunder,
whenever reference is made herein to such an Event of Default or a Default, such
reference shall be construed to refer only to such an Event of Default or
Default of which the Trustee is deemed to have notice as described in this
Section 6.1.

(e) Upon the Trustee receiving written notice from the Collateral Manager that
an event constituting “Cause” as defined in the Collateral Management Agreement
has occurred, the Trustee shall, not later than three Business Days thereafter,
notify the Noteholders (as their names appear in the Register).

(f) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 6.1.

Section 6.2 Notice of Event of Default. Promptly (and in no event later than
three Business Days) after the occurrence of any Event of Default actually known
to a Trust Officer of the Trustee or after any declaration of acceleration has
been made or delivered to the Trustee pursuant to Section 5.2, the Trustee shall
transmit by mail to the Collateral Manager, each Rating Agency, and all Holders,
as their names and addresses appear on the Register, notice of all Event of
Defaults hereunder known to the Trustee, unless such Event of Default shall have
been cured or waived.

Section 6.3 Certain Rights of Trustee. Except as otherwise provided in
Section 6.1:

(a) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report,

 

100



--------------------------------------------------------------------------------

notice, request, direction, consent, order, note or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

(b) any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

(c) whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s certificate or Issuer Order or (ii) be required to determine the
value of any Assets or funds hereunder or the cash flows projected to be
received therefrom, the Trustee may, in the absence of bad faith on its part,
rely on reports of nationally recognized accountants, investment bankers or
other Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in Assets of the type
being valued, securities quotation services, loan pricing services and loan
valuation agents;

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

(e) the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in compliance
with such request or direction;

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee may, and upon the written direction of a Majority of
the Controlling Class or a request of a Rating Agency shall (subject to the
right hereunder to be satisfactorily indemnified for associated expense and
liability), make such further inquiry or investigation into such facts or
matters as it may see fit or as it shall be directed, and the Trustee shall be
entitled, on reasonable prior notice to the Issuer and the Collateral Manager,
to examine the books and records relating to the Notes and the Assets,
personally or by agent or attorney, during the Issuer’s or the Collateral
Manager’s normal business hours; provided that the Trustee shall, and shall
cause its agents to, hold in confidence all such information, except (i) to the
extent disclosure may be required by law by any regulatory, administrative or
governmental authority and (ii) to the extent that the Trustee, in its sole
discretion, may determine that such disclosure is consistent with its
obligations hereunder; provided, further, that the Trustee may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder;

 

101



--------------------------------------------------------------------------------

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any agent or attorney appointed, with due care by it hereunder;

(h) the Trustee shall not be liable for any action it takes or omits to take in
good faith that it reasonably believes to be authorized or within its rights or
powers hereunder, including acts or omissions to act at the direction of the
Collateral Manager;

(i) nothing herein shall be construed to impose an obligation on the part of the
Trustee to monitor, recalculate, evaluate or verify or independently determine
the accuracy of any report, certificate or information received from the Issuer
or Collateral Manager (unless and except to the extent otherwise expressly set
forth herein;

(j) to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States) (“GAAP”), the Trustee shall be entitled to request and receive
(and rely upon) instruction from the Issuer or the accountants identified in the
Accountants’ Certificate (and in the absence of its receipt of timely
instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

(k) the Trustee shall not be liable for the actions or omissions of, or any
inaccuracies in the records of, the Collateral Manager, the Issuer or any Paying
Agent, DTC, Euroclear, Clearstream, or any other clearing agency or depository
(other than the Trustee) and without limiting the foregoing, the Trustee shall
not be under any obligation to monitor, evaluate or verify compliance by the
Collateral Manager with the terms hereof or of the Collateral Management
Agreement, or to verify or independently determine the accuracy of information
received by the Trustee from the Collateral Manager (or from any selling
institution, agent bank, trustee or similar source) with respect to the Assets;

(l) notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a “securities intermediary” as defined in the
UCC) to the contrary, none of the Trustee, the Custodian or the Securities
Intermediary shall be under a duty or obligation in connection with the
acquisition or Grant by the Issuer to the Trustee of any item constituting the
Assets, or to evaluate the sufficiency of the documents or instruments delivered
to it by or on behalf of the Issuer in connection with its Grant or otherwise,
or in that regard to examine any Underlying Document, in each case, in order to
determine compliance with applicable requirements of and restrictions on
transfer in respect of such Assets;

(m) in the event the Bank is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Article VI shall also be afforded to
the Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Account Agreement or any other
documents to which the Bank in such capacity is a party;

 

102



--------------------------------------------------------------------------------

(n) any permissive right of the Trustee to take or refrain from taking actions
enumerated herein shall not be construed as a duty;

(o) to the extent permitted by applicable law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Indenture or
otherwise;

(p) the Trustee shall not be deemed to have notice or knowledge of any matter
unless a Trust Officer has actual knowledge thereof or unless written notice
thereof is received by the Trustee at the Corporate Trust Office and such notice
references the Notes generally, the Issuer or this Indenture. Whenever reference
is made herein to a Default or an Event of Default such reference shall, insofar
as determining any liability on the part of the Trustee is concerned, be
construed to refer only to a Default or an Event of Default of which the Trustee
is deemed to have knowledge in accordance with this paragraph;

(q) the Trustee shall not be responsible for delays or failures in performance
resulting from circumstances beyond its control (such acts include but are not
limited to acts of God, strikes, lockouts, riots, acts of war, loss or
malfunctions of utilities, computer (hardware or software) or communications
services);

(r) to help fight the funding of terrorism and money laundering activities, the
Trustee will obtain, verify, and record information that identifies individuals
or entities that establish a relationship or open an account with the Trustee.
The Trustee will ask for the name, address, tax identification number and other
information that will allow the Trustee to identify the individual or entity who
is establishing the relationship or opening the account. The Trustee may also
ask for formation documents such as articles of incorporation, an offering
memorandum, or other identifying documents to be provided;

(s) to the extent not inconsistent herewith, the rights, protections, immunities
and indemnities afforded to the Trustee pursuant to this Indenture also shall be
afforded to the Collateral Administrator; provided that such rights, immunities
and indemnities shall be in addition to any rights, immunities and indemnities
provided in the Collateral Administration Agreement;

(t) in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm’s-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third party or dealing as principal for its own account. If otherwise qualified,
obligations of the Bank or any of its Affiliates shall qualify as Eligible
Investments hereunder;

(u) the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture; and

 

103



--------------------------------------------------------------------------------

(v) the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance.

Section 6.4 Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Issuer; and the Trustee assumes
no responsibility for their correctness. The Trustee makes no representation as
to the validity or sufficiency of this Indenture (except as may be made with
respect to the validity of the Trustee’s obligations hereunder), the Assets or
the Notes. The Trustee shall not be accountable for the use or application by
the Issuer of the Notes or the proceeds thereof or any Money paid to the Issuer
pursuant to the provisions hereof.

Section 6.5 May Hold Notes. The Trustee, any Paying Agent, Registrar or any
other agent of the Issuer, in its individual or any other capacity, may become
the owner or pledgee of Notes and may otherwise deal with the Issuer or any of
its Affiliates with the same rights it would have if it were not Trustee, Paying
Agent, Registrar or such other agent.

Section 6.6 Money Held in Trust. Money held by the Trustee hereunder shall be
held in trust to the extent required herein. The Trustee shall be under no
liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

Section 6.7 Compensation and Reimbursement. (a) The Issuer agrees:

(i) to pay the Trustee on each Payment Date reasonable compensation, as set
forth in a separate fee schedule, for all services rendered by it hereunder
(which compensation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust);

(ii) except as otherwise expressly provided herein, to reimburse the Trustee in
a timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or other Transaction Document (including, without limitation,
securities transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.4, 5.5,
6.3(c) or 10.7, except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith) but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Collection Period due to the Trustee’s receipt of
a payment from a financial institution with respect to certain Eligible
Investments, as specified by the Collateral Manager;

(iii) to indemnify the Trustee and its officers, directors, employees and agents
for, and to hold them harmless against, any loss, liability or expense
(including

 

104



--------------------------------------------------------------------------------

reasonable attorneys fees and expenses) incurred without negligence, willful
misconduct or bad faith on their part, arising out of or in connection with the
acceptance or administration of this trust, including the costs and expenses of
defending themselves (including reasonable attorney’s fees and costs) against
any claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any other agreement or instrument
related hereto; and

(iv) to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees) for any collection or enforcement
action taken pursuant to Section 6.13 or Article V, respectively hereof.

(b) The Trustee shall receive amounts pursuant to this Section 6.7 and any other
amounts payable to it under this Indenture or in any of the Transaction
Documents to which the Trustee is a party only as provided in Sections
11.1(a)(i) and (ii) but only to the extent that funds are available for the
payment thereof. Subject to Section 6.9, the Trustee shall continue to serve as
Trustee under this Indenture notwithstanding the fact that the Trustee shall not
have received amounts due it hereunder; provided that nothing herein shall
impair or affect the Trustee’s rights under Section 6.9. No direction by the
Noteholders shall affect the right of the Trustee to collect amounts owed to it
under this Indenture. If on any date when a fee or expense shall be payable to
the Trustee pursuant to this Indenture insufficient funds are available for the
payment thereof, any portion of a fee not so paid shall be deferred and payable
on such later date on which a fee shall be payable and sufficient funds are
available therefor.

(c) The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy for the non-payment to the Trustee of any amounts provided by this
Section 6.7 until at least one year and one day, or, if longer, the applicable
preference period then in effect, after the payment in full of all Notes issued
under this Indenture.

(d) The Issuer’s payment obligations to the Trustee under this Section 6.7 shall
be secured by the lien of this Indenture, and shall survive the discharge of
this Indenture and the resignation or removal of the Trustee. When the Trustee
incurs expenses after the occurrence of a Default or an Event of Default under
Section 5.1(e) or (f), the expenses are intended to constitute expenses of
administration under the Bankruptcy Code or any other applicable federal or
state bankruptcy, insolvency or similar law.

Section 6.8 Corporate Trustee Required; Eligibility. There shall at all times be
a Trustee hereunder which shall be an Independent organization or entity
organized and doing business under the laws of the United States of America or
of any state thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least U.S.$200,000,000,
subject to supervision or examination by federal or state authority, having a
rating of at least “Baa1” by Moody’s and at least “BBB+” by S&P and having an
office within the United States. The Trustee shall not be “affiliated” (as
defined in Rule 405 under the Securities Act) with the Issuer or any person
involved in the organization or operation of the Issuer. If such organization or
entity publishes reports of condition at least annually, pursuant to law or to
the requirements of the aforesaid supervising or examining authority, then for
the purposes of this Section 6.8, the combined capital and surplus of such
organization or entity shall be deemed to be its combined capital and surplus as
set forth in its most recent published report

 

105



--------------------------------------------------------------------------------

of condition. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.8, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article VI.

Section 6.9 Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.

(b) The Trustee may resign at any time by giving not less than 30 days’ written
notice thereof to the Issuer, the Collateral Manager, the Holders of the Notes
and each Rating Agency. Upon receiving such notice of resignation, the Issuer
shall promptly appoint a successor trustee or trustees satisfying the
requirements of Section 6.8 by written instrument, in duplicate, executed by a
Responsible Officer of the Issuer, one copy of which shall be delivered to the
Trustee so resigning and one copy to the successor Trustee or Trustees, together
with a copy to each Holder and the Collateral Manager; provided that such
successor Trustee shall be appointed only upon the written consent of a Majority
of the Secured Notes or, at any time when an Event of Default shall have
occurred and be continuing or when a successor Trustee has been appointed
pursuant to Section 6.9(e), by an Act of a Majority of the Controlling Class. If
no successor Trustee shall have been appointed and an instrument of acceptance
by a successor Trustee shall not have been delivered to the Trustee within
30 days after the giving of such notice of resignation, the resigning Trustee or
any Holder, on behalf of itself and all others similarly situated, may petition
any court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.

(c) The Trustee may be removed at any time by Act of a Majority of each Class of
Notes or, at any time when an Event of Default shall have occurred and be
continuing by an Act of a Majority of the Controlling Class, delivered to the
Trustee and to the Issuer.

(d) If at any time:

(i) the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Issuer or by any Holder; or

(ii) the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of the Trustee for any reason (other than
resignation), the Issuer, by Issuer Order, shall promptly appoint a successor
Trustee. If the Issuer shall fail to appoint a successor Trustee within 60 days
after such resignation, removal or incapability or the

 

106



--------------------------------------------------------------------------------

occurrence of such vacancy, a successor Trustee may be appointed by a Majority
of the Controlling Class by written instrument delivered to the Issuer and the
retiring Trustee. The successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee and supersede any
successor Trustee proposed by the Issuer. If no successor Trustee shall have
been so appointed by the Issuer or a Majority of the Controlling Class and shall
have accepted appointment in the manner hereinafter provided, subject to
Section 5.15, any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

(f) The Issuer shall give prompt notice of each resignation and each removal of
the Trustee and each appointment of a successor Trustee by mailing written
notice of such event by first class mail, postage prepaid, to the Collateral
Manager, to each Rating Agency and to the Holders of the Notes as their names
and addresses appear in the Register. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office. If the Issuer
fails to mail such notice within ten days after acceptance of appointment by the
successor Trustee, the successor Trustee shall cause such notice to be given at
the expense of the Issuer.

Section 6.10 Acceptance of Appointment by Successor. Every successor Trustee
appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Issuer and the retiring Trustee an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of the Secured Notes or the successor Trustee, such retiring Trustee shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and Money held by such retiring Trustee hereunder. Upon
request of any such successor Trustee, the Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder; provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

Section 6.12 Co-Trustees. At any time or times, for the purpose of meeting the
legal requirements of any jurisdiction in which any part of the Assets may at
the time be located, the Issuer and the Trustee shall have power to appoint one
or more Persons to act as co-trustee (subject to the written approval of the
Rating Agencies), jointly with the Trustee, of all or any

 

107



--------------------------------------------------------------------------------

part of the Assets, with the power to file such proofs of claim and take such
other actions pursuant to Section 5.6 herein and to make such claims and enforce
such rights of action on behalf of the Holders, as such Holders themselves may
have the right to do, subject to the other provisions of this Section 6.12.

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by them of a request to do so, the Trustee shall have the power to
make such appointment.

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

(a) the Notes shall be authenticated and delivered and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, Cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely by the Trustee;

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly as shall be provided in
the instrument appointing such co-trustee;

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Issuer evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12, and
in case an Event of Default has occurred and is continuing, the Trustee shall
have the power to accept the resignation of, or remove, any such co-trustee
without the concurrence of the Issuer. A successor to any co-trustee so resigned
or removed may be appointed in the manner provided in this Section 6.12;

(d) no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

(e) the Trustee shall not be liable by reason of any act or omission of a
co-trustee; and

(f) any Act of the Holders delivered to the Trustee shall be deemed to have been
delivered to each co-trustee.

The Issuer shall notify each Rating Agency of the appointment of a co-trustee
hereunder.

Section 6.13 Certain Duties of Trustee Related to Delayed Payment of Proceeds.
If the Trustee shall not have received a payment with respect to any Asset on
its Due Date, (a) the

 

108



--------------------------------------------------------------------------------

Trustee shall promptly notify the Issuer and the Collateral Manager in writing
and (b) unless within three Business Days (or the end of the applicable grace
period for such payment, if any) after such notice (x) such payment shall have
been received by the Trustee or (y) the Issuer, in its absolute discretion (but
only to the extent permitted by Section 10.2(a)), shall have made provision for
such payment satisfactory to the Trustee in accordance with Section 10.2(a), the
Trustee shall, not later than the Business Day immediately following the last
day of such period and in any case upon request by the Collateral Manager,
request the issuer of such Asset, the trustee under the related Underlying
Document or paying agent designated by either of them, as the case may be, to
make such payment not later than three Business Days after the date of such
request. If such payment is not made within such time period, the Trustee,
subject to the provisions of clause (iv) of Section 6.1(c), shall take such
action as the Collateral Manager shall direct. Any such action shall be without
prejudice to any right to claim a Default or Event of Default under this
Indenture. If the Issuer or the Collateral Manager requests a release of an
Asset and/or delivers an additional Collateral Obligation or a Substitute
Collateral Obligation in connection with any such action under the Collateral
Management Agreement or under this Indenture, such release and/or substitution
shall be subject to Section 10.6 and Article XII of this Indenture, as the case
may be. Notwithstanding any other provision hereof, the Trustee shall deliver to
the Issuer or its designee any payment with respect to any Asset or any
additional Collateral Obligation or Substitute Collateral Obligation received
after the Due Date thereof to the extent the Issuer previously made provisions
for such payment satisfactory to the Trustee in accordance with this
Section 6.13 and such payment shall not be deemed part of the Assets.

Section 6.14 Authenticating Agents. Upon the request of the Issuer, the Trustee
shall, and if the Trustee so chooses the Trustee may, appoint one or more
Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this
Section 6.14 shall be deemed to be the authentication of Notes by the Trustee.

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a successor Authenticating Agent and
shall give written notice of such appointment to the Issuer.

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services,

 

109



--------------------------------------------------------------------------------

and reimbursement for its reasonable expenses relating thereto as an
Administrative Expense. The provisions of Sections 2.8, 6.4 and 6.5 shall be
applicable to any Authenticating Agent.

Section 6.15 Withholding. If any withholding tax is imposed on the Issuer’s
payment (or allocations of income) under the Notes, such tax shall reduce the
amount otherwise distributable to the relevant Holder. The Trustee is hereby
authorized and directed to retain from amounts otherwise distributable to any
Holder sufficient funds for the payment of any tax that is legally owed or
required to be withheld by the Issuer (but such authorization shall not prevent
the Trustee from contesting any such tax in appropriate proceedings and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings) and to timely remit such amounts to the appropriate taxing
authority. The amount of any withholding tax imposed with respect to any Note
shall be treated as Cash distributed to the relevant Holder at the time it is
withheld by the Trustee. If there is a possibility that withholding tax is
payable with respect to a distribution, the Paying Agent or the Trustee may, in
its sole discretion, withhold such amounts in accordance with this Section 6.15.
If any Holder or beneficial owner wishes to apply for a refund of any such
withholding tax, the Trustee shall reasonably cooperate with such Person in
providing readily available information so long as such Person agrees to
reimburse the Trustee for any out-of-pocket expenses incurred. Nothing herein
shall impose an obligation on the part of the Trustee to determine the amount of
any tax or withholding obligation on the part of the Issuer or in respect of the
Notes.

Section 6.16 Fiduciary for Secured Noteholders Only; Agent for each other
Secured Party and the Holders of the Subordinated Notes. With respect to the
security interest created hereunder, the delivery of any item of Asset to the
Trustee is to the Trustee as representative of the Secured Noteholders and agent
for each other Secured Party and the Holders of the Subordinated Notes. In
furtherance of the foregoing, the possession by the Trustee of any Asset, the
endorsement to or registration in the name of the Trustee of any Asset
(including without limitation as entitlement holder of the Custodial
Account) are all undertaken by the Trustee in its capacity as representative of
the Secured Noteholders, and agent for each other Secured Party and the Holders
of the Subordinated Notes.

Section 6.17 Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

(a) Organization. The Bank has been duly organized and is validly existing as a
limited purpose national banking association with trust powers under the laws of
the United States and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent
and securities intermediary.

(b) Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture. The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant hereto.
This Indenture has been duly authorized, executed and delivered by the Bank and
constitutes the legal, valid and binding obligation of the Bank enforceable in
accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or similar

 

110



--------------------------------------------------------------------------------

laws affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Bank and (ii) to general equitable principles (whether
enforcement is considered in a proceeding at law or in equity).

(c) Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.

(d) No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Bank is a party or by which it or any of its
property is bound.

ARTICLE VII

COVENANTS

Section 7.1 Payment of Principal and Interest. The Issuer will duly and
punctually pay the principal of and interest on the Secured Notes, in accordance
with the terms of such Notes and this Indenture pursuant to the Priority of
Payments. The Issuer will, to the extent funds are available pursuant to the
Priority of Payments, duly and punctually pay all required distributions on the
Subordinated Notes, in accordance with the Subordinated Notes and this
Indenture.

Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Note shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.

Section 7.2 Maintenance of Office or Agency. The Issuer hereby appoints the
Trustee as a Paying Agent for payments on the Notes, and appoints the Trustee or
Transfer Agents at its applicable Corporate Trust Office as the Issuer’s agent
where Notes may be surrendered for registration of transfer or exchange.

Section 7.3 Money for Note Payments to be Held in Trust. All payments of amounts
due and payable with respect to any Notes that are to be made from amounts
withdrawn from the Payment Account shall be made on behalf of the Issuer by the
Trustee or a Paying Agent with respect to payments on the Notes.

When the Issuer shall have a Paying Agent that is not also the Registrar, the
Issuer shall furnish, or cause the Registrar to furnish, no later than the fifth
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.

 

111



--------------------------------------------------------------------------------

Whenever the Issuer shall have a Paying Agent other than the Trustee, Issuer
shall, on or before the Business Day next preceding each Payment Date and any
Redemption Date, as the case may be, direct the Trustee to deposit on such
Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuer shall
promptly notify the Trustee of its action or failure so to act. Any Monies
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Notes with respect to
which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article XI.

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee; provided that so long as the Notes of any Class are
rated by a Rating Agency, with respect to any additional or successor Paying
Agent, either (i) such Paying Agent has a long-term debt rating of “A+” or
higher by S&P and “A1” or higher by Moody’s or a short-term debt rating of “P-1”
by Moody’s and “A-1” by S&P or (ii) the Global Rating Agency Condition is
satisfied. If such successor Paying Agent ceases to have a long-term debt rating
of “A+” or higher by S&P and “A1” or higher by Moody’s or a short-term debt
rating of “P-1” by Moody’s and “A-1” by S&P, the Issuer shall promptly remove
such Paying Agent and appoint a successor Paying Agent. The Issuer shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Issuer shall
cause each Paying Agent other than the Trustee to execute and deliver to the
Trustee an instrument in which such Paying Agent shall agree with the Trustee
and if the Trustee acts as Paying Agent, it hereby so agrees, subject to the
provisions of this Section 7.3, that such Paying Agent will:

(a) allocate all sums received for payment to the Holders of Notes for which it
acts as Paying Agent on each Payment Date and any Redemption Date among such
Holders in the proportion specified in the applicable Distribution Report to the
extent permitted by applicable law;

(b) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

(c) if such Paying Agent is not the Trustee, immediately resign as a Paying
Agent and forthwith pay to the Trustee all sums held by it in trust for the
payment of Notes if at any time it ceases to meet the standards set forth above
required to be met by a Paying Agent at the time of its appointment;

(d) if such Paying Agent is not the Trustee, immediately give the Trustee notice
of any default by the Issuer in the making of any payment required to be made;
and

 

112



--------------------------------------------------------------------------------

(e) if such Paying Agent is not the Trustee, during the continuance of any such
default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Money.

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Notes have been called but have
not been surrendered for redemption or whose right to or interest in Monies due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

Section 7.4 Existence of Issuer. (a) The Issuer shall, to the maximum extent
permitted by applicable law, maintain in full force and effect its existence and
rights as a limited liability company organized under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business as a
foreign limited liability company, in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, or any of the Assets; provided that
the Issuer shall be entitled to change its jurisdiction of formation from the
State of Delaware to any other jurisdiction reasonably selected by the Issuer at
the direction of a Majority of the Subordinated Notes so long as (i) the Issuer
has received a legal opinion (upon which the Trustee may conclusively rely) to
the effect that such change is not disadvantageous in any material respect to
the Holders, (ii) written notice of such change shall have been given to the
Trustee by the Issuer, which notice shall be promptly forwarded by the Trustee
to the Holders, the Collateral Manager and each Rating Agency, (iii) the S&P
Rating Condition is satisfied and (iv) on or prior to the 15th Business Day
following receipt of such notice the Trustee shall not have received written
notice from a Majority of the Controlling Class objecting to such change.

(b) The Issuer shall ensure that all limited liability company formalities
regarding its existence are followed. The Issuer shall not take any action, or
conduct its affairs in a manner, that is likely to result in its separate
existence being ignored or in its assets and liabilities being substantively
consolidated with any other Person in a bankruptcy, reorganization or other
insolvency proceeding. Without limiting the foregoing, the Issuer shall
(i) maintain books and records separate from any other Person, (ii) maintain its
accounts separate from those of any

 

113



--------------------------------------------------------------------------------

other Person, (iii) not commingle its assets with those of any other Person,
(iv) conduct its own business in its own name, (v) maintain separate financial
statements, (vi) pay its own liabilities out of its own funds, (vii) maintain an
arm’s length relationship with its Affiliates, (viii) use separate stationery,
invoices and checks, (ix) hold itself out as a separate Person and (x) correct
any known misunderstanding regarding its separate identity.

Section 7.5 Protection of Assets. (a) The Collateral Manager on behalf of the
Issuer will cause the taking of such action within the Collateral Manager’s
control as is reasonably necessary in order to maintain the perfection and
priority of the security interest of the Trustee in the Assets; provided that
the Collateral Manager shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 7.6 and any Opinion of Counsel with respect to the
same subject matter delivered pursuant to Section 3.1(iii) to determine what
actions are reasonably necessary, and shall be fully protected in so relying on
such an Opinion of Counsel, unless the Collateral Manager has actual knowledge
that the procedures described in any such Opinion of Counsel are no longer
adequate to maintain such perfection and priority. The Issuer shall from time to
time execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such Financing Statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Holders of the Secured Notes hereunder and to:

(i) Grant more effectively all or any portion of the Assets;

(ii) maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

(iv) enforce any of the Assets or other instruments or property included in the
Assets;

(v) preserve and defend title to the Assets and the rights therein of the
Trustee and the Holders of the Secured Notes in the Assets against the claims of
all Persons and parties; or

(vi) pay or cause to be paid any and all taxes levied or assessed upon all or
any part of the Assets.

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file and hereby authorizes the filing of any Financing Statement,
continuation statement and all other instruments, and take all other actions,
required pursuant to this Section 7.5. Such designation shall not impose upon
the Trustee, or release or diminish, the Issuer’s and the Collateral Manager’s
obligations under this Section 7.5. The Issuer further authorizes and shall
cause the Issuer’s counsel to file without the Issuer’s signature a Financing
Statement that names the Issuer as debtor and the Trustee, on behalf of the

 

114



--------------------------------------------------------------------------------

Secured Parties, as secured party and that describes “all personal property of
the Debtor now owned or hereafter acquired” as the Assets in which the Trustee
has a Grant.

(b) The Trustee shall not, except in accordance with Section 5.5,
Section 10.8(a), (b) and (c), or Section 12.1, as applicable, permit the removal
of any portion of the Assets or transfer any such Assets from the Account to
which it is credited, or cause or permit any change in the Delivery made
pursuant to Section 3.3 with respect to any Assets, if, after giving effect
thereto, the jurisdiction governing the perfection of the Trustee’s security
interest in such Assets is different from the jurisdiction governing the
perfection at the time of delivery of the most recent Opinion of Counsel
pursuant to Section 7.6 (or, if no Opinion of Counsel has yet been delivered
pursuant to Section 7.6, the Opinion of Counsel delivered at the Closing Date
pursuant to Section 3.1(iii)) unless the Trustee shall have received an Opinion
of Counsel to the effect that the lien and security interest created by this
Indenture with respect to such property and the priority thereof will continue
to be maintained after giving effect to such action or actions.

Section 7.6 Opinions as to Assets. On or before July 31st in each calendar year,
commencing in 2012, the Issuer shall furnish to the Trustee and Moody’s an
Opinion of Counsel relating to the security interest granted by the Issuer to
the Trustee, stating that, as of the date of such opinion, the lien and security
interest created by this Indenture with respect to the Assets remain in effect
and that no further action (other than as specified in such opinion) needs to be
taken to ensure the continued effectiveness of such lien over the next year.

Section 7.7 Performance of Obligations. (a) The Issuer shall not take any
action, and will use its best efforts not to permit any action to be taken by
others, that would release any Person from any of such Person’s covenants or
obligations under any instrument included in the Assets, except in the case of
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity therewith or with this
Indenture, as applicable, or as otherwise required hereby or deemed necessary or
advisable by the Collateral Manager in accordance with the Collateral Management
Agreement.

(b) The Issuer shall notify S&P and Moody’s within 10 Business Days after it has
received notice from any Noteholder or the Issuer of any material breach of any
Transaction Document, following any applicable cure period for such breach.

Section 7.8 Negative Covenants. (a) The Issuer will not undertake any activities
other than the issuance, redemption and payment of the Notes, the acquisition,
holding, selling, exchanging, redeeming and pledging of the Assets, solely for
its own account, and other incidental activities, including entering into the
Transaction Documents to which it is a party, and from and after the Closing
Date, the Issuer shall not:

(i) sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist), any part of the Assets, or enter into an agreement or commitment to do
so or enter into or engage in any business with respect to any part of the
Assets, except as expressly permitted by this Indenture and the Collateral
Management Agreement;

 

115



--------------------------------------------------------------------------------

(ii) claim any credit on, make any deduction from, or dispute the enforceability
of payment of the principal or interest payable (or any other amount) in respect
of the Notes (other than amounts withheld or deducted in accordance with the
Code or any applicable laws or other applicable jurisdiction);

(iii) (A) incur or assume or guarantee any indebtedness, other than the Notes,
this Indenture and the transactions contemplated hereby or (B)(1) issue any
additional class of Notes or (2) issue any additional Membership Interests,
except in accordance with the Issuer’s organizational documents and as necessary
to permit the transfer of any Subordinated Notes in accordance with this
Indenture;

(iv) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes except as may be permitted hereby or by the Collateral Management
Agreement, (B) except as permitted by this Indenture, permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;

(v) amend the Collateral Management Agreement except pursuant to the terms
thereof and Article XV of this Indenture;

(vi) dissolve or liquidate in whole or in part, except as permitted hereunder or
required by applicable law;

(vii) pay any distributions other than in accordance with the Priority of
Payments;

(viii) permit the formation of any subsidiaries (provided, however, that this
restriction shall not prohibit the Issuer or the Collateral Manager from
receiving any Equity Securities in accordance with this Indenture or the
Collateral Management Agreement);

(ix) conduct business under any name other than its own;

(x) have any employees;

(xi) sell, transfer, exchange or otherwise dispose of Assets, or enter into an
agreement or commitment to do so or enter into or engage in any business with
respect to any part of the Assets, except as expressly permitted by both this
Indenture and the Collateral Management Agreement;

(xii) fail to maintain an Independent Manager under the Issuer’s limited
liability company operating agreement; and

 

116



--------------------------------------------------------------------------------

(xiii) enter into any Derivative Transaction with respect to any Collateral
Obligation.

(b) The Issuer shall not be party to any agreement without including customary
“non-petition” and “limited recourse” provisions therein (and shall not amend or
eliminate such provisions in any agreement to which it is party), except for any
agreements related to the purchase and sale of any Assets which contain
customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

(c) Notwithstanding anything contained herein to the contrary, the Issuer may
not acquire any of the Secured Notes; provided that this Section 7.8(c) shall
not be deemed to limit an optional or mandatory redemption pursuant to the terms
of this Indenture.

Section 7.9 Statement as to Compliance. On or before July 31st in each calendar
year commencing in 2012, or immediately if there has been a Default under this
Indenture, the Issuer shall deliver to the Trustee (to be forwarded by the
Trustee to the Collateral Manager, each Noteholder making a written request
therefor and each Rating Agency) an Officer’s certificate of the Issuer that,
having made reasonable inquiries of the Collateral Manager, and to the best of
the knowledge, information and belief of the Issuer, there did not exist, as at
a date not more than five days prior to the date of the certificate, nor had
there existed at any time prior thereto since the date of the last certificate
(if any), any Default hereunder or, if such Default did then exist or had
existed, specifying the same and the nature and status thereof, including
actions undertaken to remedy the same, and that the Issuer has complied with all
of its obligations under this Indenture or, if such is not the case, specifying
those obligations with which it has not complied.

Section 7.10 Issuer May Consolidate, etc., Only on Certain Terms. The Issuer
(the “Merging Entity”) shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by Delaware law and unless:

(a) the Merging Entity shall be the surviving corporation, or the Person (if
other than the Merging Entity) formed by such consolidation or into which the
Merging Entity is merged or to which all or substantially all of the assets of
the Merging Entity are transferred (the “Successor Entity”) (A) shall be a
company organized and existing under the laws of any of the United States, any
state thereof or the District of Columbia or such other jurisdiction approved by
a Majority of the Controlling Class; provided that no such approval shall be
required in connection with any such transaction undertaken solely to effect a
change in the jurisdiction of incorporation pursuant to Section 7.4, and
(B) shall expressly assume, by an indenture supplemental hereto and an omnibus
assumption agreement, executed and delivered to the Trustee, each Holder, the
Collateral Manager and the Collateral Administrator, the due and punctual
payment of the principal of and interest on all Secured Notes, the payments of
the Subordinated Notes and the performance and observance of every covenant of
this Indenture and of each other Transaction Document on its part to be
performed or observed, all as provided herein or therein, as applicable;

 

117



--------------------------------------------------------------------------------

(b) each Rating Agency shall have been notified in writing of such consolidation
or merger and the Trustee shall have received written confirmation from each
Rating Agency that its then-current ratings issued with respect to the Secured
Notes then rated by such Rating Agency will not be reduced or withdrawn as a
result of the consummation of such transaction;

(c) if the Merging Entity is not the Successor Entity, the Successor Entity
shall have agreed with the Trustee (i) to observe the same legal requirements
for the recognition of such formed or surviving corporation as a legal entity
separate and apart from any of its Affiliates as are applicable to the Merging
Entity with respect to its Affiliates and (ii) not to consolidate or merge with
or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;

(d) if the Merging Entity is not the Successor Entity, the Successor Entity
shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in sub-Section (a) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of a supplemental indenture hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Successor Entity to become the successor to the Issuer, (i) such
Successor Entity has title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture and any
other Permitted Liens, to the Assets securing all of the Secured Notes and
(ii) the Trustee continues to have a valid perfected first priority security
interest in the Assets securing all of the Secured Notes; and in each case as to
such other matters as the Trustee or any Noteholder may reasonably require;
provided, that nothing in this clause shall imply or impose a duty on the
Trustee to require other documents as to such other matters;

(e) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(f) the Merging Entity shall have notified each Rating Agency of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Noteholder an Officer’s certificate and an Opinion of Counsel
each stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article VII and that all conditions
precedent in this Article VII relating to such transaction have been complied
with; and

(g) the Merging Entity shall have delivered to the Trustee an Opinion of Counsel
stating that after giving effect to such transaction, the Issuer (or, if
applicable, the Successor Entity) will not be required to register as an
investment company under the 1940 Act.

 

118



--------------------------------------------------------------------------------

Section 7.11 Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
in accordance with Section 7.10 in which the Merging Entity is not the surviving
entity, the Successor Entity shall succeed to, and be substituted for, and may
exercise every right and power of, the Merging Entity under this Indenture with
the same effect as if such Person had been named as the Issuer herein. In the
event of any such consolidation, merger, transfer or conveyance, the Person
named as the “Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Article VII may be dissolved, wound up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture and the
other Transaction Documents to which it is a party.

Section 7.12 No Other Business. The Issuer shall not have any employees and
shall not engage in any business or activity other than issuing, paying and
redeeming the Notes and any additional notes issued pursuant to this Indenture,
purchasing, acquiring (including acting as a lender at the time of origination
of a Collateral Obligation), holding, selling, exchanging, redeeming and
pledging, solely for its own account, the Assets and other incidental
activities, including entering into the Transaction Documents to which it is a
party. The Issuer may amend, or permit the amendment of, its certificate of
formation and limited liability company agreement, respectively, only if such
amendment would satisfy the Global Rating Agency Condition.

Section 7.13 Requests for Confirmation of Credit Estimates. In December of each
year (commencing in 2012) the Issuer (or the Collateral Manager on behalf of the
Issuer) shall submit a request to each Rating Agency to confirm each credit
estimate previously received from such Rating Agency and then being relied on
with respect to any Collateral Obligation, unless such credit estimate was
obtained during such year (in which case such submission will not be required
until December of the next year).

Section 7.14 Annual Rating Review. (a) So long as any of the Secured Notes
remain Outstanding, on or before December 31 in each year commencing in 2012,
the Issuer shall obtain and pay for an annual review of the rating of the
Secured Notes from each Rating Agency as an Administrative Expense, as
applicable. The Issuer shall promptly notify the Trustee and the Collateral
Manager in writing (and the Trustee shall promptly provide the Holders with a
copy of such notice) if at any time the then-current rating of the Secured Notes
has been, or is known will be, changed or withdrawn.

(b) The Issuer shall obtain and pay for an annual review of any Collateral
Obligation which has a Moody’s Rating derived as set forth in clause
(e)(ii) under the heading “Moody’s Derived Rating” in Schedule 5 and any DIP
Collateral Obligation. The Issuer shall obtain and pay for an annual review of
any Collateral Obligation which has a S&P Rating derived as set forth in clause
(iii)(b) of the part of the definition of the term “S&P Rating”.

Section 7.15 Reporting. At any time when the Issuer is not subject to Section 13
or 15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3 - 2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer shall promptly furnish or cause to be furnished Rule
144A Information to such Holder or beneficial owner, to a prospective purchaser
of such Note designated by such Holder or beneficial owner,

 

119



--------------------------------------------------------------------------------

or to the Trustee for delivery upon an Issuer Order to such Holder or beneficial
owner or a prospective purchaser designated by such Holder or beneficial owner,
as the case may be, in order to permit compliance by such Holder or beneficial
owner with Rule 144A under the Securities Act in connection with the resale of
such Note. “Rule 144A Information” shall be such information as is specified
pursuant to Rule 144A(d)(4) under the Securities Act (or any successor provision
thereto).

Section 7.16 Calculation Agent. (a) The Issuer hereby agrees that for so long as
any Secured Notes remain Outstanding there will at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuer or its Affiliates or the Collateral Manager or its Affiliates)
to calculate LIBOR in respect of each Interest Accrual Period in accordance with
the terms of Exhibit C hereto (the “Calculation Agent”). The Issuer hereby
appoints the Trustee as Calculation Agent. The Calculation Agent may be removed
by the Issuer or the Collateral Manager, on behalf of the Issuer, at any time.
If the Calculation Agent is unable or unwilling to act as such or is removed by
the Issuer or the Collateral Manager, on behalf of the Issuer, in respect of any
Interest Accrual Period, the Issuer or the Collateral Manager, on behalf of the
Issuer, will promptly appoint a replacement Calculation Agent which does not
control or is not controlled by or under common control with the Issuer or its
Affiliates or the Collateral Manager or its Affiliates. The Calculation Agent
may not resign its duties or be removed without a successor having been duly
appointed.

(b) The Calculation Agent shall be required to agree (and the Trustee as
Calculation Agent does hereby agree) that, as soon as possible after 11:00 a.m.
London time on each Interest Determination Date, but in no event later than
11:00 a.m. New York time on the London Banking Day immediately following each
Interest Determination Date, the Calculation Agent will calculate the Interest
Rate applicable to the Secured Notes during the related Interest Accrual Period
and the Note Interest Amount (in each case, rounded to the nearest cent, with
half a cent being rounded upward) payable on the related Payment Date in respect
of the Secured Notes in respect of the related Interest Accrual Period. At such
time, the Calculation Agent will communicate such rates and amounts to the
Issuer, the Trustee, each Paying Agent, the Collateral Manager, Euroclear and
Clearstream. The Calculation Agent will also specify to the Issuer the
quotations upon which the foregoing rates and amounts are based, and in any
event the Calculation Agent shall notify the Issuer before 5:00 p.m. (New York
time) on every Interest Determination Date if it has not determined and is not
in the process of determining any such Interest Rate or Note Interest Amount
together with its reasons therefor. The Calculation Agent’s determination of the
foregoing rates and amounts for any Interest Accrual Period will (in the absence
of manifest error) be final and binding upon all parties.

Section 7.17 Certain Tax Matters. (a) So long as the Subordinated Notes and
Membership Interests are held by one Person, the Issuer will not elect to be
treated as other than an entity disregarded from its owner for U.S. federal
income tax purposes without first obtaining the consent of a Majority of the
Holders of the Subordinated Notes. So long as the Subordinated Notes and
Membership Interests are held by more than one Person, the Issuer will not elect
to be treated as other than a partnership for U.S. federal income tax purposes
without first obtaining the consent of a Majority of the Holders of the
Subordinated Notes.

 

120



--------------------------------------------------------------------------------

(b) The Issuer shall file, or cause to be filed, any tax returns, including
information tax returns, required by any governmental authority.

(c) The Issuer shall provide to any Holder of a Subordinated Note, in a timely
manner upon request, all information required by such Holder to satisfy its
obligations, if any, under U.S. Treasury Regulations Section 1.6011-4 with
respect to transactions undertaken by the Issuer.

(d) Notwithstanding anything herein to the contrary, the Collateral Manager, the
Issuer, the Trustee, the Collateral Administrator, the Initial Purchaser, the
Holders and beneficial owners of the Notes and each employee, representative or
other agent of those Persons may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment and tax structure of the
transactions contemplated by this Indenture and all materials of any kind,
including opinions or other tax analyses, that are provided to those Persons.
This authorization to disclose the U.S. tax treatment and tax structure does not
permit disclosure of information identifying the Collateral Manager, the Issuer,
the Trustee, the Collateral Administrator, the Initial Purchaser or any other
party to the transactions contemplated by this Indenture, the Offering or the
pricing (except to the extent such information is relevant to U.S. tax structure
or tax treatment of such transactions).

Section 7.18 Effective Date; Purchase of Additional Collateral Obligations.
(a) The Issuer will use commercially reasonable efforts to purchase, on or
before the Effective Date, Collateral Obligations (a) such that the Target
Initial Par Condition is satisfied and (b) that satisfy, as of the Effective
Date, the Concentration Limitations, the Collateral Quality Test and the
Coverage Tests. In addition, the Issuer (or the Collateral Manager on its
behalf) shall prepare a written report, determined as of October 25, 2011 (the
“First Interim Report Date”), setting forth the Aggregate Principal Balance of
the Collateral Obligations, the Diversity Score, the Weighted Average Moody’s
Rating Factor, the Weighted Average Floating Spread and the Weighted Average
Moody’s Recovery Rate. Such written report shall be delivered to the Trustee,
Moody’s and S&P within five Business Days of the First Interim Report Date. The
Issuer will use commercially reasonable efforts to meet the following measures
(collectively, the “First Interim Targets”) as of the First Interim Report Date:
the Aggregate Principal Balance of the Collateral Obligations greater than or
equal to $145,665,000, the Diversity Score greater than or equal to 15, the
Weighted Average Moody’s Rating Factor less than or equal to 3800, the Weighted
Average Floating Spread greater than or equal to 6.00% and the Weighted Average
Moody’s Recovery Rate greater than or equal to 36.50%. Furthermore, the Issuer
(or the Collateral Manager on its behalf) shall prepare another written report,
determined as of the Payment Date occurring in January 2012 (the “Second Interim
Report Date”), setting forth the Aggregate Principal Balance of the Collateral
Obligations, the Diversity Score, the Weighted Average Moody’s Rating Factor,
the Weighted Average Floating Spread and the Weighted Average Moody’s Recovery
Rate. Such written report shall be delivered to the Trustee, Moody’s and S&P
within five Business Days of the Second Interim Report Date. The Issuer will use
commercially reasonable efforts to meet the following measures (collectively,
the “Second Interim Targets”) as of the Second Interim Report Date: the
Aggregate Principal Balance of the Collateral Obligations greater than or equal
to $179,280,000, the Diversity Score greater than or equal to 17, the Weighted
Average Moody’s Rating Factor less than or equal to 3950, the Weighted Average
Floating Spread greater than or equal to 5.00% and the Weighted Average Moody’s
Recovery Rate greater than or equal to 38.00%. For the avoidance of doubt, the
Issuer

 

121



--------------------------------------------------------------------------------

shall have no obligation to satisfy the First Interim Targets and/or the Second
Interim Targets following the Effective Date.

(b) During the period from the Closing Date to and including the Effective Date,
the Issuer will use the following funds to purchase additional Collateral
Obligations in the following order: (i) to pay for the principal portion of any
Collateral Obligation, first, any amounts on deposit in the Ramp-Up Account, and
second, any Principal Proceeds on deposit in the Collection Account (including
proceeds deposited as a result of a failure to meet the Interest Diversion Test)
and (ii) to pay for accrued interest on any such Collateral Obligation, first,
any amounts on deposit in the Ramp-Up Account and second, any Principal Proceeds
on deposit in the Collection Account (including proceeds deposited as a result
of a failure to meet the Interest Diversion Test). In addition, the Issuer will
use commercially reasonable efforts to acquire such Collateral Obligations that
will satisfy, on the Effective Date, the Concentration Limitations, the
Collateral Quality Test and the Overcollateralization Ratio Test.

(c) Within 10 Business Days after the Effective Date, the Issuer shall provide,
or cause the Collateral Manager to provide, to S&P a Microsoft Excel file
(“Excel Default Model Input File”) that provides all of the inputs required to
determine whether the S&P CDO Monitor Test has been satisfied and the Collateral
Manager shall provide a Microsoft Excel file including, at a minimum, the
following data with respect to each Collateral Obligation: CUSIP number (if
any), the LoanX Mark-It Partners identifier (if any), name of Obligor, coupon,
spread (if applicable), legal final maturity date, average life, outstanding
principal balance, Principal Balance, identification as a Cov-Lite Loan or
otherwise, settlement date, S&P Industry Classification and S&P Recovery Rate.

(d) Unless clause (e) below is applicable, within 30 Business Days after the
Effective Date (but in no event later than the Determination Date occurring
immediately after the Effective Date), the Issuer shall provide, or cause the
Collateral Manager to provide, the following documents: (i) to each Rating
Agency, a report identifying the Collateral Obligations and requesting that S&P
reaffirm its Initial Ratings of the Secured Notes; and (ii) to the Trustee and
each Rating Agency, an Accountants’ Certificate (A) confirming the issuer,
outstanding principal balance, coupon/spread, stated maturity, country of
domicile, Moody’s Default Probability Rating and S&P Rating with respect to each
Collateral Obligation as of the Effective Date and the information provided by
the Issuer with respect to every other asset included in the Assets, by
reference to such sources as shall be specified therein, (B) calculating as of
the Effective Date the level of compliance with, or satisfaction or
non-satisfaction of (1) the Target Initial Par Condition, (2) the
Overcollateralization Ratio Test, (3) the Concentration Limitations and (4) the
Collateral Quality Test (excluding the S&P CDO Monitor Test); and (C) specifying
the procedures undertaken by them to review data and computations relating to
such Accountants’ Certificate.

(e) (x) If (1) the Issuer or the Collateral Manager, as the case may be, has not
provided to Moody’s an Accountants’ Certificate that shows that the Target
Initial Par Condition was satisfied, the Overcollateralization Ratio Test was
satisfied, the Concentration Limitations were complied with and the Collateral
Quality Test (excluding the S&P CDO Monitor Test) was satisfied (such an
Accountants’ Certificate, a “Passing Accountants’ Certificate”) on or prior to
the Effective Date or (2) any of the tests referred to in
Section 7.18(d)(ii)(B) above are not

 

122



--------------------------------------------------------------------------------

satisfied ((1) or (2) constituting a “Moody’s Ramp-Up Failure”), then (A) the
Issuer (or the Collateral Manager on the Issuer’s behalf) shall request Moody’s
to confirm, on or prior to the Effective Date, that it will not reduce or
withdraw its Initial Rating of the Secured Notes and (B) if, as of the
Determination Date occurring immediately after the Effective Date, the Issuer
(or the Collateral Manager on the Issuer’s behalf) has not obtained the
confirmation from Moody’s, as described in the preceding clause (A) of this
paragraph, the Issuer (or the Collateral Manager on the Issuer’s behalf) shall
instruct the Trustee to transfer amounts from the Interest Collection Subaccount
to the Principal Collection Subaccount and may, prior to the Payment Date
occurring immediately after the Effective Date, purchase additional Collateral
Obligations in an amount sufficient to enable the Issuer (or the Collateral
Manager on the Issuer’s behalf) to obtain from Moody’s written confirmation of
its Initial Rating of the Secured Notes; provided that, in lieu of this clause
(x), the Issuer (or the Collateral Manager on the Issuer’s behalf) may take such
action, including but not limited to, a Special Redemption and/or transferring
amounts from the Interest Collection Subaccount to the Principal Collection
Subaccount as Principal Proceeds (for use in a Special Redemption), sufficient
to enable the Issuer (or the Collateral Manager on the Issuer’s behalf) to
obtain from Moody’s written confirmation of its Initial Rating of the Secured
Notes; and (y) if S&P (which must receive the Accountants’ Certificate described
in Section 7.18(d)(ii) to provide written confirmation of its Initial Rating of
the Secured Notes) does not provide written confirmation of its Initial Rating
of the Secured Notes (such event, an “S&P Rating Confirmation Failure”) on or
prior to the Effective Date, then the Issuer (or the Collateral Manager on the
Issuer’s behalf) will instruct the Trustee to transfer amounts from the Interest
Collection Subaccount to the Principal Collection Subaccount and may, on or
prior to the Effective Date, use such funds on behalf of the Issuer for the
purchase of additional Collateral Obligations until such time as S&P has
provided written confirmation of its initial rating of the Secured Notes;
provided that, in lieu of this clause (y), the Issuer (or the Collateral Manager
on the Issuer’s behalf) may take such action, including but not limited to, a
Special Redemption and/or transferring amounts from the Interest Collection
Subaccount to the Principal Collection Subaccount as Principal Proceeds (for use
in a Special Redemption), sufficient to enable the Issuer (or the Collateral
Manager on the Issuer’s behalf) to obtain written confirmation from S&P of its
Initial Rating of the Secured Notes; it being understood that, if the events
specified in both of clauses (x) and (y) occur, the Issuer (or the Collateral
Manager on the Issuer’s behalf) will be required to satisfy the requirements of
both clause (x) and clause (y); provided further, that in the case of each of
the foregoing clauses (x) and (y), amounts may not be transferred from the
Interest Collection Subaccount to the Principal Collection Subaccount if, after
giving effect to such transfer, the amounts available pursuant to the Priority
of Payments on the next succeeding Payment Date would be insufficient to pay the
full amount of the accrued and unpaid interest on the Secured Notes on such next
succeeding Payment Date.

(f) The failure of the Issuer to satisfy the requirements of this
Section 7.18 will not constitute an Event of Default unless such failure
constitutes an Event of Default under Section 5.1(d) hereof and the Issuer, or
the Collateral Manager acting on behalf of the Issuer, has acted in bad faith.
Of the proceeds of the issuance of the Notes which are not applied to pay for
the purchase of Collateral Obligations acquired by the Issuer on the Closing
Date (including, without limitation, the acquisition of the initial Collateral
Obligations from the Depositor on the Closing Date) U.S.$105,509,129 will be
deposited in the Ramp-Up Account on the Closing Date. At the direction of the
Issuer (or the Collateral Manager on behalf of the Issuer), the Trustee shall
apply amounts held in the Ramp-Up Account to purchase additional Collateral
Obligations from

 

123



--------------------------------------------------------------------------------

the Closing Date to and including the Effective Date as described in clause
(b) above. If on the Effective Date, any amounts on deposit in the Ramp-Up
Account have not been applied to purchase Collateral Obligations, such amounts
shall be applied as described in Section 10.3(c).

(g) Asset Quality Matrix. On or prior to the Effective Date, the Collateral
Manager shall elect the “row/column combination” of the Asset Quality Matrix
that shall on and after the Effective Date apply to the Collateral Obligations
for purposes of determining compliance with the Moody’s Diversity Test, the
Maximum Moody’s Weighted Average Rating Factor Test and the Minimum Weighted
Average Spread Test, and if such “row/column combination” differs from the
“row/column combination” chosen to apply as of the Closing Date, the Collateral
Manager will so notify the Trustee, the Collateral Administrator and S&P in
writing. Thereafter, at any time on written notice of one Business Day to the
Trustee and S&P, the Collateral Manager may elect a different “row/column
combination” to apply to the Collateral Obligations; provided that if: (i) the
Collateral Obligations are currently in compliance with the Asset Quality Matrix
case then applicable to the Collateral Obligations, the Collateral Obligations
comply with the Asset Quality Matrix case to which the Collateral Manager
desires to change or (ii) the Collateral Obligations are not currently in
compliance with the Asset Quality Matrix case then applicable to the Collateral
Obligations or would not be in compliance with any other Asset Quality Matrix
case, the Collateral Obligations need not comply with the Asset Quality Matrix
case to which the Collateral Manager desires to change; provided that if
subsequent to such election the Collateral Obligations comply with any Asset
Quality Matrix case, the Collateral Manager shall elect a “row/column
combination” that corresponds to a Asset Quality Matrix case in which the
Collateral Obligations are in compliance. If the Collateral Manager does not
notify the Trustee, the Rating Agencies and the Collateral Administrator that it
will alter the “row/column combination” of the Asset Quality Matrix chosen on
the Effective Date in the manner set forth above, the “row/column combination”
of the Asset Quality Matrix chosen on or prior to the Effective Date shall
continue to apply. Notwithstanding the foregoing, the Collateral Manager may (by
notice to the Trustee, the Rating Agencies and the Collateral Administrator)
elect at any time after the Effective Date, in lieu of selecting a “row/column
combination” of the Asset Quality Matrix, to interpolate between two adjacent
rows and/or two adjacent columns, as applicable, on a straight-line basis and
round the results to two decimal points.

(h) Weighted Average S&P Recovery Rate. On or prior to the Effective Date, the
Collateral Manager shall elect the Weighted Average S&P Recovery Rate that shall
on and after the Effective Date apply to the Collateral Obligations for purposes
of determining compliance with the Minimum Weighted Average S&P Recovery Rate
Test, and if such Weighted Average S&P Recovery Rate differs from the Weighted
Average S&P Recovery Rate chosen to apply as of the Closing Date, the Collateral
Manager will so notify the Trustee and the Collateral Administrator by providing
written notice in the form of Exhibit G. Thereafter, at any time on written
notice to the Trustee, the Collateral Administrator and S&P, the Collateral
Manager may elect a different Weighted Average S&P Recovery Rate to apply to the
Collateral Obligations; provided that, if: (i) the Collateral Obligations are
currently in compliance with the Weighted Average S&P Recovery Rate case then
applicable to the Collateral Obligations, the Collateral Obligations comply with
the Weighted Average S&P Recovery Rate case to which the Collateral Manager
desires to change or (ii) the Collateral Obligations are not currently in
compliance with the Weighted Average S&P Recovery Rate case then applicable to
the Collateral Obligations and would not be in compliance with any other
Weighted Average S&P Recovery Rate case, the

 

124



--------------------------------------------------------------------------------

Weighted Average S&P Recovery Rate to apply to the Collateral Obligations shall
be the lowest Weighted Average S&P Recovery Rate in Section 1 of Schedule 6. If
the Collateral Manager does not notify the Trustee, the Rating Agencies and the
Collateral Administrator that it will alter the Weighted Average S&P Recovery
Rate chosen on or prior to the Effective Date in the manner set forth above, the
Weighted Average S&P Recovery Rate chosen on or prior to the Effective Date
shall continue to apply.

Section 7.19 Representations Relating to Security Interests in the Assets.
(a) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):

(i) The Issuer owns each Asset free and clear of any lien, claim or encumbrance
of any Person, other than such as are created under, or permitted by, this
Indenture and any other Permitted Liens.

(ii) Other than the security interest Granted to the Trustee pursuant to this
Indenture, except as permitted by this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Assets. The Issuer has not authorized the filing of and is not aware of any
Financing Statements against the Issuer that include a description of collateral
covering the Assets other than any Financing Statement relating to the security
interest granted to the Trustee hereunder or that has been terminated; the
Issuer is not aware of any judgment, PBGC liens or tax lien filings against the
Issuer.

(iii) All Assets constitute Cash, accounts (as defined in Section 9-102(a)(2) of
the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).

(iv) All Accounts constitute “securities accounts” under Section 8-501(a) of the
UCC.

(v) This Indenture creates a valid and continuing security interest (as defined
in Section 1 - 201(37) of the UCC) in such Assets in favor of the Trustee, for
the benefit and security of the Secured Parties, which security interest is
prior to all other liens, claims and encumbrances (except as permitted otherwise
herein), and is enforceable as such against creditors of and purchasers from the
Issuer.

(b) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:

(i) Either (x) the Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper

 

125



--------------------------------------------------------------------------------

office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Instruments granted to the Trustee, for the benefit
and security of the Secured Parties or (y) (A) all original executed copies of
each promissory note or mortgage note that constitutes or evidences the
Instruments have been delivered to the Trustee or the Issuer has received
written acknowledgement from a custodian that such custodian is holding the
mortgage notes or promissory notes that constitute evidence of the Instruments
solely on behalf of the Trustee and for the benefit of the Secured Parties and
(B) none of the Instruments that constitute or evidence the Assets has any marks
or notations indicating that they are pledged, assigned or otherwise conveyed to
any Person other than the Trustee, for the benefit of the Secured Parties.

(ii) The Issuer has received all consents and approvals required by the terms of
the Assets to the pledge hereunder to the Trustee of its interest and rights in
the Assets.

(c) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:

(i) All of such Assets have been and will have been credited to one of the
Accounts which are securities accounts within the meaning of Section 8-501(a) of
the UCC. The Securities Intermediary for each Account has agreed to treat all
assets credited to such Accounts as “financial assets” within the meaning of
Section 8-102(a)(9) the UCC.

(ii) The Issuer has received all consents and approvals required by the terms of
the Assets to the pledge hereunder to the Trustee of its interest and rights in
the Assets.

(iii) (x) The Issuer has caused or will have caused, within ten days after the
Closing Date, the filing of all appropriate Financing Statements in the proper
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest granted to the Trustee, for the benefit and security of
the Secured Parties, hereunder and (y) (A) the Issuer has delivered to the
Trustee a fully executed Securities Account Control Agreement pursuant to which
the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or
(B) the Issuer has taken all steps necessary to cause the Custodian to identify
in its records the Trustee as the Person having a security entitlement against
the Custodian in each of the Accounts.

(iv) The Accounts are not in the name of any Person other than the Issuer or the
Trustee. The Issuer has not consented to the Custodian to comply with the
Entitlement Order of any Person other than the Trustee (and the Issuer prior to
a notice of exclusive control being provided by the Trustee).

 

126



--------------------------------------------------------------------------------

(d) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:

(i) The Issuer has caused or will have caused, within ten days after the Closing
Date, the filing of all appropriate Financing Statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Assets granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder.

(ii) The Issuer has received, or will receive, all consents and approvals
required by the terms of the Assets to the pledge hereunder to the Trustee of
its interest and rights in the Assets.

The Issuer agrees to notify the Rating Agencies promptly if the Issuer becomes
aware of the breach of any of the representations and warranties contained in
this Section 7.19 and shall not, without satisfaction of the S&P Rating
Condition, waive any of the representations and warranties in this Section 7.19
or any breach thereof.

ARTICLE VIII

SUPPLEMENTAL INDENTURES

Section 8.1 Supplemental Indentures Without Consent of Holders of Notes.
(a) Without the consent of the Holders of any Notes (except for the consents
required by clauses (iii), (vii) or (ix) below) but with the written consent of
the Collateral Manager, at any time and from time to time subject to Section 8.3
and without an Opinion of Counsel being provided to the Issuer or the Trustee as
to whether any Class of Notes would be materially and adversely affected
thereby, the Issuer and the Trustee may enter into one or more indentures
supplemental hereto, for any of the following purposes:

(i) to evidence the succession of another Person to the Issuer and the
assumption by any such successor Person of the covenants of the Issuer herein
and in the Notes;

(ii) to add to the covenants of the Issuer or the Trustee for the benefit of the
Secured Parties;

(iii) to convey, transfer, assign, mortgage or pledge any property to or with
the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes; provided that consent to such supplemental indenture has been
obtained from a Majority of the Controlling Class;

(iv) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as

 

127



--------------------------------------------------------------------------------

shall be necessary to facilitate the administration of the trusts hereunder by
more than one Trustee, pursuant to the requirements of Sections 6.9, 6.10 and
6.12 hereof;

(v) to clarify or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;

(vi) to modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Issuer to rely upon
any exemption from registration under the Securities Act or the 1940 Act or
otherwise comply with any applicable securities law;

(vii) to remove restrictions on resale and transfer to the extent not required
under clause (vi) above; provided that, consent to such supplemental indenture
has been obtained from a Majority of the Controlling Class;

(viii) to correct or supplement any inconsistent or defective provisions herein,
to cure any ambiguity, omission or errors herein; provided that the Issuer shall
have received a written opinion of its counsel that is a nationally recognized
law firm (which will be promptly forwarded to the Trustee and upon which the
Trustee may rely) stating that (a) the execution of such supplemental indenture
is permitted by this clause (viii) and (b) the Secured Notes would not be
materially and adversely affected by such supplemental indenture (which written
opinion, solely for purposes of this sub-clause (b), may be based on an
Officer’s certificate from the Collateral Manager certifying as to whether the
Secured Notes would be materially and adversely affected by such supplemental
indenture); or

(ix) to take any action necessary or helpful to prevent the Issuer or the
Trustee from becoming subject to any withholding or other taxes or assessments;
provided that consent to such supplemental indenture has been obtained from a
Majority of the Controlling Class.

Section 8.2 Supplemental Indentures With Consent of Holders of Notes. (a) With
the written consent of the Collateral Manager, a Majority of the Secured Notes
and a Majority of the Subordinated Notes, the Trustee and the Issuer may,
subject to Section 8.3, execute one or more indentures supplemental hereto to
add any provisions to, or change in any manner or eliminate any of the
provisions of, this Indenture or modify in any manner the rights of the Holders
of the Notes of any Class under this Indenture; provided that notwithstanding
anything herein to the contrary, no such supplemental indenture shall, without
the consent of the Holder of each Outstanding Note of each Class:

(i) change the Stated Maturity of the principal of or the due date of any
installment of interest on any Secured Note, reduce the principal amount thereof
or the

 

128



--------------------------------------------------------------------------------

rate of interest thereon or, except as otherwise expressly permitted by this
Indenture, the Redemption Price with respect to any Note, or change the earliest
date on which Notes of any Class may be redeemed, change the provisions of this
Indenture relating to the application of proceeds of any Assets to the payment
of principal of or interest on the Secured Notes or distributions on the
Subordinated Notes or change any place where, or the coin or currency in which,
Notes or the principal thereof or interest or any distribution thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment on or after the Stated Maturity thereof (or, in the case of redemption,
on or after the applicable Redemption Date);

(ii) reduce the percentage of the Aggregate Outstanding Amount of Holders of
each Class whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain defaults hereunder or their consequences provided
for herein;

(iii) impair or adversely affect the Assets except as otherwise permitted
herein;

(iv) except as otherwise permitted by this Indenture, permit the creation of any
lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Note of the security
afforded by the lien of this Indenture;

(v) reduce the percentage of the Aggregate Outstanding Amount of Holders of the
Secured Notes whose consent is required to request the Trustee to preserve the
Assets or rescind the Trustee’s election to preserve the Assets pursuant to
Section 5.5 or to sell or liquidate the Assets pursuant to Section 5.4 or 5.5;

(vi) modify any of the provisions of (x) this Section 8.2, except to increase
the percentage of Outstanding Class A Notes or Subordinated Notes the consent of
the Holders of which is required for any such action or to provide that certain
other provisions of this Indenture cannot be modified or waived without the
consent of the Holder of each Class A Note Outstanding or Subordinated Note
Outstanding and affected thereby or (y) Section 8.1 or Section 8.3;

(vii) modify the definition of the term “Outstanding” or the Priority of
Payments set forth in Section 11.1(a); or

(viii) modify any of the provisions of this Indenture in such a manner as to
affect the calculation of the amount of any payment of interest or principal on
any Secured Note or any amount available for distribution to the Subordinated
Notes, or to affect the rights of the Holders of any Secured Notes to the
benefit of any provisions for the redemption of such Secured Notes contained
herein.

Notwithstanding any other provision relating to supplemental indentures herein,
at any time after the expiration of the Non-Call Period, if any Class of Notes
has been or contemporaneously with the effectiveness of any supplemental
indenture will be paid in full in

 

129



--------------------------------------------------------------------------------

accordance with this Indenture, the written consent of any Holder of any Note of
such Class will not be required with respect to such supplemental indenture.

Section 8.3 Execution of Supplemental Indentures. (a) The Collateral Manager
shall not be bound to follow any amendment or supplement to this Indenture
unless it has consented thereto in accordance with this Article VIII.

(b) The Trustee shall join in the execution of any such supplemental indenture
and to make any further appropriate agreements and stipulations which may be
therein contained, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

(c) In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying upon,
(i) an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture and that all conditions
precedent thereto have been satisfied and (ii) in the case of any proposed
supplemental indenture pursuant to Section 8.1, an Officer’s certificate from
the Collateral Manager certifying as to whether any Class of Notes would be
materially and adversely affected by such supplemental indenture. The Trustee
shall not be liable for any reliance made in good faith upon such an Opinion of
Counsel.

(d) At the cost of the Issuer, for so long as any Notes shall remain
Outstanding, not later than 10 Business Days prior to the execution of any
proposed supplemental indenture pursuant to Section 8.1 and not later than 15
Business Days prior to the execution of any proposed supplemental indenture
pursuant to Section 8.2, the Trustee shall deliver to the Collateral Manager,
the Collateral Administrator, the Holders of the Notes and the Beneficial Owners
a copy of such supplemental indenture. Except with respect to any supplemental
indenture described in clause (viii) of Section 8.1(a), if the Secured Notes are
then Outstanding and are rated by a Rating Agency, the Trustee shall not enter
into any such supplemental indenture unless, (i) the Global Rating Agency
Condition is satisfied in connection with such supplemental indenture or
(ii) the Holders of 100% of the Outstanding Notes of each Class have consented
to such supplemental indenture. At the cost of the Issuer, for so long as the
Secured Notes shall remain Outstanding and the Secured Notes are rated by a
Rating Agency, the Trustee shall provide to such Rating Agency a copy of any
proposed supplemental indenture (including any proposed supplemental indenture
described in clause (viii) of Section 8.1(a)) at least 10 Business Days prior to
the execution thereof by the Trustee (unless such period is waived by the
applicable Rating Agency) and, for so long as the Secured Notes are Outstanding
and so rated, request written confirmation that the Global Rating Agency
Condition is satisfied (except with respect to any supplemental indenture
described in clause (viii) of Section 8.1(a)) and, as soon as practicable after
the execution of any such supplemental indenture, provide to such Rating Agency
a copy of the executed supplemental indenture (including any supplemental
indenture described in clause (viii) of Section 8.1(a)). At the cost of the
Issuer, the Trustee shall provide to the Holders (in the manner described in
Section 14.4) a copy of the executed supplemental

 

130



--------------------------------------------------------------------------------

indenture after its execution. Any failure of the Trustee to publish or deliver
such notice, or any defect therein, shall not in any way impair or affect the
validity of any such supplemental indenture.

(e) It shall not be necessary for any Act of Holders to approve the particular
form of any proposed supplemental indenture, but it shall be sufficient, if the
consent of any Holders to such proposed supplemental indenture is required, that
such Act shall approve the substance thereof.

Section 8.4 Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article VIII, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Notes theretofore and
thereafter authenticated and delivered hereunder shall be bound thereby.

Section 8.5 Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered as part of a transfer, exchange or replacement pursuant to
Article II of Notes originally issued hereunder after the execution of any
supplemental indenture pursuant to this Article VIII may, and if required by the
Issuer shall, bear a notice in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Issuer shall so determine,
new Notes, so modified as to conform in the opinion of the Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.

ARTICLE IX

REDEMPTION OF NOTES

Section 9.1 Mandatory Redemption. If any of the Coverage Tests are not met on
any Determination Date on which such Coverage Test is applicable, the Issuer
shall apply available amounts in the Payment Account to make payments on the
Secured Notes pursuant to the Priority of Payments to the extent necessary to
cause such Coverage Test, as measured on such Determination Date, to be met.

Section 9.2 Optional Redemption. (a) The Secured Notes shall be redeemable by
the Issuer at the written direction of a Majority of the Subordinated Notes in
whole but not in part on any Payment Date after the end of the Non-Call Period.
In connection with any such redemption, the Secured Notes shall be redeemed at
the applicable Redemption Prices and a Majority of Subordinated Notes must
provide the above described written direction to the Issuer and the Trustee not
later than 45 days (unless a shorter time period is reasonably acceptable to the
Trustee) prior to the Payment Date on which such redemption is to be made;
provided that all Secured Notes to be redeemed must be redeemed simultaneously.

(b) Upon receipt of a notice of any redemption of Secured Notes (from the
Trustee via overnight delivery service, if addresses are available) pursuant to
Section 9.2(a), the Collateral Manager in its reasonable business judgment shall
direct the sale (and the manner thereof) of all or part of the Collateral
Obligations and other Assets such that the proceeds from

 

131



--------------------------------------------------------------------------------

such sale and all other funds available for such purpose in the Collection
Account and the Payment Account will be at least sufficient to pay the
Redemption Prices of the Secured Notes and to pay all Administrative Expenses
(regardless of the Administrative Expense Cap) and Collateral Management Fees
due and payable under the Priority of Payments. If such proceeds of such sale
and all other funds available for such purpose in the Collection Account and the
Payment Account would not be sufficient to redeem all Secured Notes and to pay
such fees and expenses, the Secured Notes may not be redeemed. The Collateral
Manager, in its sole discretion, may effect the sale of all or any part of the
Collateral Obligations or other Assets through the direct sale of such
Collateral Obligations or other Assets or by participation or other arrangement.

(c) The Subordinated Notes may be redeemed, in whole but not in part, on any
Payment Date on or after the redemption or repayment in full of the Secured
Notes, at the direction of a Majority of the Subordinated Notes.

(d) In addition to (or in lieu of) a sale of Collateral Obligations and/or
Eligible Investments in the manner provided in Section 9.2(b), the Secured Notes
may be redeemed in whole from Refinancing Proceeds and Sale Proceeds; provided
that the terms of such Refinancing and any financial institutions acting as
lenders thereunder or purchasers thereof must be acceptable to the Collateral
Manager and a Majority of the Subordinated Notes and such Refinancing otherwise
satisfies the conditions described below. Prior to effecting any Refinancing,
the Issuer shall satisfy the Global Rating Agency Condition in relation to such
Refinancing.

(e) [Reserved]

(f) [Reserved]

(g) The Holders of the Subordinated Notes will not have any cause of action
against the Issuer, the Collateral Manager, the Collateral Administrator or the
Trustee for any failure to obtain a Refinancing. If a Refinancing is obtained
meeting the requirements specified above as certified by the Collateral Manager,
the Issuer and the Trustee shall amend this Indenture to the extent necessary to
reflect the terms of the Refinancing and no further consent for such amendments
shall be required from the Holders of Notes other than a Majority of the
Subordinated Notes directing the redemption. The Trustee shall not be obligated
to enter into any amendment that, in its view, adversely affects its duties,
obligations, liabilities or protections hereunder, and the Trustee shall be
entitled to conclusively rely upon an Opinion of Counsel as to matters of law
(which may be supported as to factual (including financial and capital markets)
matters by any relevant certificates and other documents necessary or advisable
in the judgment of counsel delivering such Opinion of Counsel) provided by the
Issuer to the effect that such amendment meets the requirements specified above
and is permitted under this Indenture (except that such counsel shall have no
obligation to opine as to the sufficiency of the Refinancing Proceeds, or the
sufficiency of the Accountants’ Certificate required pursuant to Section 7.18).

(h) In the event of any redemption pursuant to this Section 9.2, the Issuer
shall, at least 30 days (unless a shorter time period is reasonably acceptable
to the Trustee) prior to the Redemption Date, notify the Trustee in writing of
such Redemption Date, the applicable Record

 

132



--------------------------------------------------------------------------------

Date, the principal amount of Notes to be redeemed on such Redemption Date and
the applicable Redemption Prices; provided, that failure to effect any Optional
Redemption which is withdrawn by the Issuer in accordance with this Indenture or
with respect to which a Refinancing fails to occur shall not constitute an Event
of Default.

Section 9.3 Tax Redemption. (a) The Notes shall be redeemed in whole but not in
part (any such redemption, a “Tax Redemption”) at the written direction
(delivered to the Trustee) of (x) a Majority of any Affected Class or (y) a
Majority of the Subordinated Notes, in either case following the occurrence and
continuation of a Tax Event.

(b) In connection with any Tax Redemption, Holders of 100% of the Aggregate
Outstanding Amount of the Secured Notes may elect to receive less than 100% of
the Redemption Price that would otherwise be payable to the Holders of the
Secured Notes.

(c) Upon its receipt of such written direction directing a Tax Redemption, the
Trustee shall promptly notify the Collateral Manager, the Holders and each
Rating Agency thereof.

(d) If an Officer of the Collateral Manager obtains actual knowledge of the
occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders of the Notes and
each Rating Agency thereof

Section 9.4 Redemption Procedures. (a) In the event of any redemption pursuant
to Section 9.2, the written direction of the Holders of the Subordinated Notes
required thereby shall be provided to the Issuer, the Trustee and the Collateral
Manager not later than 45 days (unless a shorter time period is reasonably
acceptable to the Trustee) prior to the Payment Date on which such redemption is
to be made (which date shall be designated in such notice). In the event of any
redemption pursuant to Section 9.2 or 9.3, a notice of redemption shall be given
by the Trustee by overnight delivery service, postage prepaid, mailed not later
than nine Business Days prior to the applicable Redemption Date, to each Holder
of Notes, at such Holder’s address in the Register and each Rating Agency.

(b) All notices of redemption delivered pursuant to Section 9.4(a) shall state:

(i) the applicable Redemption Date;

(ii) the Redemption Prices of the Notes to be redeemed;

(iii) all of the Secured Notes that are to be redeemed are to be redeemed in
full and that interest on such Secured Notes shall cease to accrue on the
Payment Date specified in the notice;

(iv) the place or places where Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2; and

(v) if all Secured Notes are being redeemed, whether the Subordinated Notes are
to be redeemed in full on such Redemption Date and, if so, the place or

 

133



--------------------------------------------------------------------------------

places where the Subordinated Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2.

(c) The Issuer may withdraw any such notice of redemption delivered pursuant to
Section 9.2 on any day up to and including the later of (x) the day on which the
Collateral Manager is required to deliver to the Trustee the sale agreement or
agreements or certifications as described in Section 9.4(e), by written notice
to the Trustee that the Collateral Manager will be unable to deliver the sale
agreement or agreements or certifications described in Section 9.4(e) and
Sections 12.1(b) and (g) and (y) the day on which the Holders of Notes are
notified of such redemption in accordance with Section 9.4(a), at the written
direction of a Majority of the Subordinated Notes to the Trustee and the
Collateral Manager.

(d) Notice of redemption pursuant to Section 9.2 or 9.3 shall be given by the
Issuer or, upon an Issuer Order, by the Trustee in the name and at the expense
of the Issuer. Failure to give notice of redemption, or any defect therein, to
any Holder of any Note selected for redemption shall not impair or affect the
validity of the redemption of any other Notes.

(e) Unless Refinancing Proceeds are being used to redeem the Secured Notes in
whole or in part, in the event of any redemption pursuant to Section 9.2 or 9.3,
no Secured Notes may be optionally redeemed unless (i) at least five Business
Days before the scheduled Redemption Date the Collateral Manager shall have
furnished to the Trustee evidence, in a form reasonably satisfactory to the
Trustee, that the Collateral Manager on behalf of the Issuer has entered into a
binding agreement or agreements with a financial or other institution or
institutions whose short-term unsecured debt obligations (other than such
obligations whose rating is based on the credit of a Person other than such
institution) are rated, or guaranteed by a Person whose short-term unsecured
debt obligations are rated, at least “A-1” by S&P and at least “P-1” by Moody’s
to purchase (directly or by participation or other arrangement), not later than
the Business Day immediately preceding the scheduled Redemption Date in
immediately available funds, all or part of the Assets at a purchase price at
least sufficient, together with the Eligible Investments maturing, redeemable or
putable to the issuer thereof at par on or prior to the scheduled Redemption
Date, to pay all Administrative Expenses (regardless of the Administrative
Expense Cap) and Collateral Management Fees payable in connection with such
Optional Redemption or Tax Redemption, as applicable, and redeem the Secured
Notes on the scheduled Redemption Date at the applicable Redemption Prices (or
in the case of the Secured Notes, such other amount that the Holders of the
Secured Notes have elected to receive, in the case of a Tax Redemption where
Holders of the Secured Notes have elected to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of the Secured
Notes), or (ii) prior to selling any Collateral Obligations and/or Eligible
Investments, the Collateral Manager shall certify to the Trustee that, in its
judgment, the aggregate sum of (A) expected proceeds from the sale of Eligible
Investments, and (B) for each Collateral Obligation, the product of its Market
Value and its Applicable Advance Rate, shall exceed the sum of (x) the aggregate
Redemption Prices (or in the case of the Secured Notes, such other amount that
the Holders of the Secured Notes have elected to receive, in the case of a Tax
Redemption where Holders of the Secured Notes have elected to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
the Secured Notes) of the Secured Notes and (y) all Administrative Expenses
(regardless of the Administrative Expense

 

134



--------------------------------------------------------------------------------

Cap) and Collateral Management Fees payable in connection with such Optional
Redemption or Tax Redemption, as applicable. Any certification delivered by the
Collateral Manager pursuant to this Section 9.4(e) shall include (1) the prices
of, and expected proceeds from, the sale (directly or by participation or other
arrangement) of any Collateral Obligations and/or Eligible Investments and
(2) all calculations required by this Section 9.4(e). Any holder of Notes, the
Originator, the Collateral Manager or any of their Affiliates or accounts
managed thereby or by their respective affiliates shall have the right, subject
to the same terms and conditions afforded to other bidders, to bid on Assets to
be sold as part of an Optional Redemption or Tax Redemption.

Section 9.5 Notes Payable on Redemption Date. (a) Notice of redemption pursuant
to Section 9.4 having been given as aforesaid, the Notes to be redeemed shall,
on the Redemption Date, subject to Section 9.4(e) and the Issuer’s right to
withdraw any notice of redemption pursuant to Section 9.4(c) , become due and
payable at the Redemption Prices therein specified, and from and after the
Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Notes that are Secured Notes
shall cease to bear interest on the Redemption Date. Upon final payment on a
Note to be so redeemed, the Holder shall present and surrender such Note at the
place specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Issuer and the Trustee such security
or indemnity as may be required by them to save such party harmless and an
undertaking thereafter to surrender such Note, then, in the absence of notice to
the Issuer or the Trustee that the applicable Note has been acquired by a
protected purchaser, such final payment shall be made without presentation or
surrender. Payments of interest on Secured Notes so to be redeemed which are
payable on or prior to the Redemption Date shall be payable to the Holders of
such Secured Notes, or one or more predecessor Notes, registered as such at the
close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(e).

(b) If any Secured Note called for redemption shall not be paid upon surrender
thereof for redemption, the principal thereof shall, until paid, bear interest
from the Redemption Date at the applicable Interest Rate for each successive
Interest Accrual Period such Secured Note remains Outstanding; provided that the
reason for such non-payment is not the fault of such Noteholder.

Section 9.6 Special Redemption. Principal payments on the Secured Notes shall be
made in part in accordance with the Priority of Payments on any Payment Date
(i) during the Reinvestment Period, if the Collateral Manager in good faith
notifies the Trustee at least five Business Days prior to the applicable Special
Redemption Date that it has been unable, for a period of at least 90 consecutive
Business Days, to identify additional Collateral Obligations that would satisfy
the Investment Criteria in sufficient amounts to permit the investment or
reinvestment of all or a portion of the funds then in the Collection Account
that are to be invested in additional Collateral Obligations or (ii) after the
Effective Date, if the Collateral Manager notifies the Trustee that a redemption
is required pursuant to Section 7.18 in order to obtain from each Rating Agency
its written confirmation of its Initial Ratings of the Secured Notes (in each
case, a “Special Redemption”). On the first Payment Date (and all subsequent
Payment Dates) following the Collection Period in which such notice is given (a
“Special Redemption Date”), the amount in the Collection Account representing as
applicable either (1) Principal Proceeds that the Collateral Manager has been
unable to reinvest in additional Collateral Obligations or

 

135



--------------------------------------------------------------------------------

(2) Interest Proceeds and Principal Proceeds available therefor in accordance
with the Priority of Payments on each Payment Date until the Issuer obtains
confirmation from each of the Rating Agencies of the initial ratings of the
Secured Notes (such amount, a “Special Redemption Amount”) will be applied in
accordance with the Priority of Payments. Notice of payments pursuant to this
Section 9.6 shall be given by the Trustee not less than (x) in the case of a
Special Redemption described in clause (i) above, three Business Days prior to
the applicable Special Redemption Date and (y) in the case of a Special
Redemption described in clause (ii) above, one Business Day prior to the
applicable Special Redemption Date, in each case by facsimile, email
transmission or first class mail, postage prepaid, to each Holder of Secured
Notes affected thereby at such Holder’s facsimile number, email address or
mailing address in the Register and to both Rating Agencies.

ARTICLE X

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 Collection of Money. Except as otherwise expressly provided herein,
the Trustee may demand payment or delivery of, and shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all Money and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Assets, in
accordance with the terms and conditions of such Assets. The Trustee shall
segregate and hold all such Money and property received by it in trust for the
Holders of the Notes and shall apply it as provided herein. Each Account shall
be established and maintained with (a) a federal or state-chartered depository
institution (i) having a long-term credit rating of at least “A+” and a
short-term credit rating of at least “A/A-1” from S&P and (ii) having a
short-term credit rating of at least “P-1” from Moody’s (or long-term credit
rating of at least “Aa3” from Moody’s if such institution has no short-term
rating) and, if such institution’s rating falls below the requirements specified
in the foregoing sub-clauses (i) and (ii), the assets held in such Account shall
be moved within 60 calendar days to another institution that has ratings that
satisfy the requirements specified in the foregoing sub-clauses (i) and (ii) or
(b) in segregated trust accounts with the corporate trust department of a
federal or state-chartered deposit institution subject to regulations regarding
fiduciary funds on deposit similar to Title 12 of the Code of Federal Regulation
Section 9.10(b). Such institution shall have a combined capital and surplus of
at least U.S.$200,000,000. All Cash deposited in the Accounts shall be invested
only in Eligible Investments or Collateral Obligations in accordance with the
terms of this Indenture. To avoid the consolidation of the Assets of the Issuer
with the general assets of the Bank under any circumstances, the Trustee shall
comply, and shall cause the Custodian to comply, with all law applicable to it
as a national bank with trust powers holding segregated trust assets in a
fiduciary capacity.

Section 10.2 Collection Account. (a) In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian two segregated trust
accounts, one of which will be designated the “Interest Collection Subaccount”
and one of which will be designated the “Principal Collection Subaccount” (and
which together will comprise the Collection Account), each held in the name of
The Bank of New York Mellon Trust Company, National Association, as Trustee, for
the benefit of the Secured Parties and each of which shall be maintained with
the

 

136



--------------------------------------------------------------------------------

Custodian in accordance with the Securities Account Control Agreement. The
Trustee shall from time to time deposit into the Interest Collection Subaccount,
in addition to the deposits required pursuant to Section 10.6(a), immediately
upon receipt thereof or upon transfer from the Payment Account, all Interest
Proceeds. In addition, on the Closing Date, the Trustee shall deposit U.S.$1.5
million from the proceeds of the issuance of the Notes into the Interest
Collection Subaccount as Interest Proceeds in accordance with
Section 3.1(xi)(C). Furthermore, if the first Payment Date is the Interest
Reserve Payment Date, the Trustee shall deposit up to U.S.$1.5 million of
Interest Proceeds into the Interest Collection Subaccount on the Interest
Reserve Payment Date in accordance with Section 11.1(a)(i)(B)(2). The Trustee
shall deposit immediately upon receipt thereof or upon transfer from the Expense
Reserve Account or Revolver Funding Account all other amounts remitted to the
Collection Account into the Principal Collection Subaccount, including in
addition to the deposits required pursuant to Section 10.6(a), (i) any funds
designated as Principal Proceeds by the Collateral Manager in accordance with
this Indenture and (ii) all other Principal Proceeds (unless simultaneously
reinvested in additional Collateral Obligations in accordance with Article XII
or in Eligible Investments). The Issuer may, but under no circumstances shall be
required to, deposit from time to time into the Collection Account, in addition
to any amount required hereunder to be deposited therein, such Monies received
from external sources for the benefit of the Secured Parties or the Issuer
(other than payments on or in respect of the Collateral Obligations, Eligible
Investments or other existing Assets) as the Issuer deems, in its sole
discretion, to be advisable and to designate them as Interest Proceeds or
Principal Proceeds. Furthermore, notwithstanding anything to the contrary set
forth herein, the Trustee shall promptly (but in any event within one Business
Day of receipt thereof) transfer from the Interest Collection Subaccount to the
Principal Collection Subaccount, as Principal Proceeds, the initial U.S.$1.5
million of Interest Proceeds received by the Issuer since the Closing Date
(other than amounts constituting Interest Proceeds pursuant to clause (vii) of
the definition of “Interest Proceeds”). All Monies deposited from time to time
in the Collection Account pursuant to this Indenture shall be held by the
Trustee as part of the Assets and shall be applied to the purposes herein
provided. Subject to Section 10.2(d), amounts in the Collection Account shall be
reinvested pursuant to Section 10.6(a).

(b) The Trustee, within one Business Day after receipt of any distribution or
other proceeds in respect of the Assets which are not Cash, shall so notify the
Issuer and the Issuer (or the Collateral Manager on behalf of the Issuer) shall
use its commercially reasonable efforts to, within five Business Days after
receipt of such notice from the Trustee (or as soon as practicable thereafter),
sell such distribution or other proceeds for Cash in an arm’s length transaction
and deposit the proceeds thereof in the Collection Account; provided that the
Issuer (i) need not sell such distributions or other proceeds if it delivers an
Issuer Order or an Officer’s certificate to the Trustee certifying that such
distributions or other proceeds constitute Collateral Obligations, Equity
Securities or Eligible Investments or (ii) may otherwise retain such
distribution or other proceeds for up to two years from the date of receipt
thereof if it delivers an Officer’s certificate to the Trustee certifying that
(x) it will sell such distribution within such two-year period and (y) retaining
such distribution is not otherwise prohibited by this Indenture.

(c) At any time when reinvestment is permitted pursuant to Article XII, the
Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with any Principal Finance Accrued

 

137



--------------------------------------------------------------------------------

Interest) and reinvest (or invest, in the case of funds referred to in
Section 7.18) such funds in additional Collateral Obligations, in each case in
accordance with the requirements of Article XII and such Issuer Order. At any
time, the Collateral Manager on behalf of the Issuer may by Issuer Order direct
the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
withdraw funds on deposit in the Principal Collection Subaccount representing
Principal Proceeds and deposit such funds in the Revolver Funding Account to
meet funding requirements on Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations.

(d) The Collateral Manager on behalf of the Issuer may by Issuer Order direct
the Trustee to, and upon receipt of such Issuer Order the Trustee shall, pay
from amounts on deposit in the Collection Account on any Business Day during any
Interest Accrual Period (i) any amount required to exercise a right to acquire
securities held in the Assets in accordance with the requirements of Article XII
and such Issuer Order, and (ii) from Interest Proceeds only, any Administrative
Expenses (such payments to be counted against the Administrative Expense Cap for
the applicable period and to be subject to the order of priority as stated in
the definition of Administrative Expenses); provided that the aggregate
Administrative Expenses paid pursuant to this Section 10.2(d) during any
Collection Period shall not exceed the Administrative Expense Cap for the
related Payment Date; provided, further, that the Trustee shall be entitled (but
not required) without liability on its part, to refrain from making any such
payment of an Administrative Expense pursuant to this Section 10.2 on any day
other than a Payment Date if, in its reasonable determination, the payment of
such amount is likely to leave insufficient funds available to pay in full each
of the items described in Section 11.1(a)(i)(A) as reasonably anticipated to be
or become due and payable on the next Payment Date, taking into account the
Administrative Expense Cap.

(e) The Trustee shall transfer to the Payment Account, from the Collection
Account for application pursuant to Section 11.1(a), on the Business Day
immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

(f) The Collateral Manager on behalf of the Issuer may by Issuer Order direct
the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
transfer from amounts on deposit in the Interest Collection Subaccount to the
Principal Collection Subaccount, amounts necessary for application pursuant to
Section 7.18(e)(x)(B), the proviso to Section 7.18(e)(x), Section 7.18(e)(y) or
the proviso to Section 7.18(e)(y), in each case subject to the last proviso in
Section 17.8(e).

Section 10.3 Transaction Accounts. (a) Payment Account. In accordance with this
Indenture and the Securities Account Control Agreement, the Issuer shall, prior
to the Closing Date, cause the Trustee to establish at the Custodian a single,
segregated non-interest bearing trust account held in the name of The Bank of
New York Mellon Trust Company, National Association, as Trustee, for the benefit
of the Secured Parties, which shall be designated as the Payment Account, which
shall be maintained with the Custodian in accordance with the Securities Account
Control Agreement. Except as provided in Section 11.1(a), the only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Payment Account shall be to pay amounts due and payable on the
Notes in accordance with their terms and the provisions of this Indenture and,
upon Issuer Order, to pay Administrative

 

138



--------------------------------------------------------------------------------

Expenses, fees and other amounts due and owing to the Collateral Manager under
the Collateral Management Agreement and other amounts specified herein, each in
accordance with the Priority of Payments. The Issuer shall not have any legal,
equitable or beneficial interest in the Payment Account other than in accordance
with the Priority of Payments. Amounts in the Payment Account shall remain
uninvested.

(b) Custodial Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Trustee to establish at the Custodian a single, segregated non-interest
bearing trust account held in the name of The Bank of New York Mellon Trust
Company, National Association, as Trustee, for the benefit of the Secured
Parties, which shall be designated as the Custodial Account, which shall be
maintained with the Custodian in accordance with the Securities Account Control
Agreement. All Collateral Obligations shall be credited to the Custodial
Account. The only permitted withdrawals from the Custodial Account shall be in
accordance with the provisions of this Indenture. The Trustee agrees to give the
Issuer immediate notice if (to the actual knowledge of a Trust Officer of the
Trustee) the Custodial Account or any assets or securities on deposit therein,
or otherwise to the credit of the Custodial Account, shall become subject to any
writ, order, judgment, warrant of attachment, execution or similar process. The
Issuer shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with this Indenture and the Priority
of Payments.

(c) Ramp-Up Account. In accordance with this Indenture and the Securities
Account Control Agreement, the Issuer shall, prior to the Closing Date, cause
the Trustee to establish at the Custodian a single, segregated non-interest
bearing trust account held in the name of The Bank of New York Mellon Trust
Company, National Association, as Trustee, for the benefit of the Secured
Parties, which shall be designated as the Ramp-Up Account, which shall be
maintained with the Custodian in accordance with the Securities Account Control
Agreement. The Issuer shall direct the Trustee to deposit the amount specified
in Section 3.1(xi)(A) to the Ramp-Up Account on the Closing Date. In connection
with any purchase of an additional Collateral Obligation, the Trustee will apply
amounts held in the Ramp-Up Account as provided by Section 7.18(b). On the
Effective Date or upon the occurrence of an Event of Default (and excluding any
proceeds that will be used to settle binding commitments entered into prior to
such date), the Trustee will deposit any remaining amounts in the Ramp-Up
Account into the Principal Collection Subaccount as Principal Proceeds. Any
income earned on amounts deposited in the Ramp-Up Account will be deposited in
the Interest Collection Subaccount.

(d) Expense Reserve Account. In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of The Bank of New York
Mellon Trust Company, National Association, as Trustee, for the benefit of the
Secured Parties, which shall be designated as the Expense Reserve Account, which
shall be maintained with the Custodian in accordance with the Securities Account
Control Agreement. The Issuer shall direct the Trustee to deposit the amount
specified in Section 3.1(xi)(B) to the Expense Reserve Account. On any Business
Day from the Closing Date to and including the Determination Date relating to
the first Payment Date following the Closing Date, the Trustee shall apply funds
from the Expense Reserve Account, as directed by the Collateral Manager, to pay
expenses of the Issuer incurred in connection with the

 

139



--------------------------------------------------------------------------------

establishment of the Issuer, the structuring and consummation of the Offering
and the issuance of the Notes or to the Collection Account as Principal
Proceeds. By the Determination Date relating to the first Payment Date following
the Closing Date, all funds in the Expense Reserve Account (after deducting any
expenses paid on such Determination Date) will be deposited in the Collection
Account as Principal Proceeds and the Expense Reserve Account will be closed.
Any income earned on amounts deposited in the Expense Reserve Account will be
deposited in the Interest Collection Subaccount as Interest Proceeds as it is
received.

Section 10.4 The Revolver Funding Account. Upon the purchase or acquisition of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
identified by written notice to the Trustee, funds in an amount equal to the
undrawn portion of such obligation shall be withdrawn first from the Ramp-Up
Account and, if necessary, from the Principal Collection Subaccount and
deposited by the Trustee in a single, segregated trust account established (in
accordance with this Indenture and the Securities Account Control Agreement) at
the Custodian and held in the name of The Bank of New York Mellon Trust Company,
National Association, as Trustee, for the benefit of the Secured Parties (the
“Revolver Funding Account”), which shall be maintained with the Custodian in
accordance with the Securities Account Control Agreement. Upon initial purchase
or acquisition of any such obligations, funds deposited in the Revolver Funding
Account in respect of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation shall be deemed to constitute a part of the purchase price
therefor. Amounts on deposit in the Revolver Funding Account will be invested in
overnight funds that are Eligible Investments selected by the Collateral Manager
pursuant to Section 10.6 and earnings from all such investments will be
deposited in the Interest Collection Subaccount as Interest Proceeds.

The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be at least equal to the sum of the unfunded
funding obligations under all such Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations then included in the Assets. Funds shall be
deposited in the Revolver Funding Account upon the purchase of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation and upon the
receipt by the Issuer of any Principal Proceeds with respect to a Revolving
Collateral Obligation as directed by the Collateral Manager on behalf of the
Issuer. In the event of any shortfall in the Revolver Funding Account, the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to, and the
Trustee thereafter shall, transfer funds in an amount equal to such shortfall
from the Principal Collections Subaccount to the Revolver Funding Account.

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
solely to cover any drawdowns on the Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations; provided that any excess of (A) the amounts on
deposit in the Revolver Funding Account over (B) the sum of the unfunded funding
obligations under all Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations that are included in the Assets (which excess may occur
for any reason, including upon (i) the sale or maturity of a Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation, (ii) the occurrence of
an event of default with respect to any such Delayed Drawdown Obligation or
Revolving Collateral Obligation or (iii) any other event or circumstance which
results in the irrevocable reduction of

 

140



--------------------------------------------------------------------------------

the undrawn commitments under such Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation) may be transferred by the Trustee (at the
written direction of the Collateral Manager on behalf of the Issuer) from time
to time as Principal Proceeds to the Principal Collection Subaccount.

Section 10.5 [Reserved].

Section 10.6 Reinvestment of Funds in Accounts; Reports by Trustee. (a) By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Manager on behalf of the Issuer) shall at all times direct the
Trustee to, and, upon receipt of such Issuer Order, the Trustee shall, invest
all funds on deposit in the Collection Account, the Ramp-Up Account, the
Revolver Funding Account and the Expense Reserve Account, as so directed in
Eligible Investments having stated maturities no later than the Business Day
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If prior to the occurrence of an Event of Default, the Issuer shall not
have given any such investment directions, the Trustee shall seek instructions
from the Collateral Manager within three Business Days after transfer of any
funds to such accounts. If the Trustee does not thereafter receive written
instructions from the Collateral Manager within five Business Days after
transfer of such funds to such accounts, it shall invest and reinvest the funds
held in such accounts, as fully as practicable, in the Standby Directed
Investment or other Eligible Investments of the type described in clause (ii) of
the definition of “Eligible Investments” maturing no later than the Business Day
immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein). If after the occurrence of an Event of Default, the
Issuer shall not have given such investment directions to the Trustee for three
consecutive days, the Trustee shall invest and reinvest such Monies as fully as
practicable in the Standby Directed Investment unless and until contrary
investment instructions as provided in the preceding sentence are received or
the Trustee receives a written instruction from the Issuer, or the Collateral
Manager on behalf of the Issuer, changing the Standby Directed Investment.
Except to the extent expressly provided otherwise herein, all interest and other
income from such investments shall be deposited in the Interest Collection
Subaccount, any gain realized from such investments shall be credited to the
Principal Collection Subaccount upon receipt, and any loss resulting from such
investments shall be charged to the Principal Collection Subaccount. The Trustee
shall not in any way be held liable by reason of any insufficiency of such
accounts which results from any loss relating to any such investment; provided
that nothing herein shall relieve the Bank of (i) its obligations or liabilities
under any security or obligation issued by the Bank or any Affiliate thereof or
(ii) liability for any loss resulting from gross negligence, willful misconduct
or fraud on the part of the Bank or any Affiliate thereof.

(b) The Trustee agrees to give the Issuer immediate notice if any Account or any
funds on deposit in any Account, or otherwise to the credit of an Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

(c) The Trustee shall supply, in a timely fashion, to the Issuer, each Rating
Agency and the Collateral Manager any information regularly maintained by the
Trustee that the Issuer, the Rating Agencies or the Collateral Manager may from
time to time reasonably request with respect to the Assets, the Accounts and the
other Assets and provide any other requested information reasonably available to
the Trustee by reason of its acting as Trustee hereunder and

 

141



--------------------------------------------------------------------------------

required to be provided by Section 10.7 or to permit the Collateral Manager to
perform its obligations under the Collateral Management Agreement or the
Issuer’s obligations hereunder that have been delegated to the Collateral
Manager. The Trustee shall promptly forward to the Collateral Manager copies of
notices and other writings received by it from the obligor or issuer of any
Asset or from any Clearing Agency with respect to any Asset which notices or
writings advise the holders of such Asset of any rights that the holders might
have with respect thereto (including, without limitation, requests to vote with
respect to amendments or waivers and notices of prepayments and redemptions) as
well as all periodic financial reports received from such obligor or issuer and
Clearing Agencies with respect to such issuer.

Section 10.7 Accountings. (a) Monthly. Not later than the tenth Business Day
after the second Business Day of each calendar month (other than July, October,
January and April in each year) and commencing in September 2011, the Issuer
shall compile and make available (or cause to be compiled and made available) to
each Rating Agency, the Trustee, the Collateral Manager, the Initial Purchaser,
each Beneficial Owner and each other Holder shown on the Register a monthly
report on a settlement date basis (except as otherwise expressly provided in
this Indenture) (each such report a “Monthly Report”). As used herein, the
“Monthly Report Determination Date” with respect to any calendar month will be
the second Business Day of such calendar month. The Monthly Report for a
calendar month shall contain the following information with respect to the
Collateral Obligations and Eligible Investments included in the Assets, and
shall be determined as of the Monthly Report Determination Date for such
calendar month:

(i) Aggregate Principal Balance of Collateral Obligations, the aggregate
unfunded commitments of the Collateral Obligations, any capitalized interest on
the Collateral Obligations and Eligible Investments representing Principal
Proceeds.

(ii) Adjusted Collateral Principal Amount of Collateral Obligations.

(iii) Collateral Principal Amount of Collateral Obligations.

(iv) A list of Collateral Obligations, including, with respect to each such
Collateral Obligation, the following information:

(A) The obligor thereon (including the issuer ticker, if any);

(B) The CUSIP or security identifier thereof, if available;

(C) The Principal Balance thereof, the outstanding principal balance thereof (in
each case, other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)) and any unfunded commitment
pertaining thereto;

(D) The percentage of the aggregate Collateral Principal Amount represented by
such Collateral Obligation;

(E) The related interest rate or spread;

 

142



--------------------------------------------------------------------------------

(F) The stated maturity thereof;

(G) The related Moody’s Industry Classification;

(H) The related S&P Industry Classification;

(I) The Moody’s Rating, unless such rating is based on a credit estimate
unpublished by Moody’s (and, in the event of a downgrade or withdrawal of the
applicable Moody’s Rating, the prior rating and the date such Moody’s Rating was
changed);

(J) The Moody’s Default Probability Rating;

(K) The S&P Rating, unless such rating is based on a credit estimate or is a
private or confidential rating from S&P;

(L) The country of Domicile;

(M) An indication as to whether each such Collateral Obligation is (1) a Senior
Secured Loan, (2) a Second Lien Loan, (3) an Unsecured Loan, (4) a Subordinated
Loan, (5) a Bond (6) a Defaulted Obligation, (7) a Delayed Drawdown Collateral
Obligation, (8) a Revolving Collateral Obligation, (9) a Participation Interest
(indicating the related Selling Institution, if applicable, and its ratings by
each Rating Agency), (10) a Fixed Rate Obligation, (11) a DIP Collateral
Obligation, (12) a Discount Obligation, (13) a Discount Obligation purchased in
the manner described in clause (y) of the proviso to the definition “Discount
Obligation”, (14) an obligation that pays interest less frequently than
quarterly, (15) a Cov-Lite Loan or (16) a First-Lien-Last-Out Loan;

(N) With respect to each Collateral Obligation that is a Discount Obligation
purchased in the manner described in clause (y) of the proviso to the definition
“Discount Obligation”,

(I) the identity of the Collateral Obligation (including whether such Collateral
Obligation was classified as a Discount Obligation at the time of its original
purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

(II) the purchase price (as a percentage of par) of the purchased Collateral
Obligation and the sale price (as a percentage of par) of the Collateral
Obligation the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

(III) the Moody’s Default Probability Rating assigned to the purchased
Collateral Obligation and the Moody’s Default Probability Rating assigned to the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation; and

 

143



--------------------------------------------------------------------------------

(IV) the Aggregate Principal Balance of Collateral Obligations that have been
excluded from the definition of “Discount Obligation” and relevant calculations
indicating whether such amount is in compliance with the limitations described
in clauses (z)(A) and (z)(B) of the proviso to the definition of “Discount
Obligation.”

(O) The Principal Balance of each Cov-Lite Loan and the Aggregate Principal
Balance of all Cov-Lite Loans;

(P) The Principal Balance of each Unsecured Loan and the Aggregate Principal
Balance of all Unsecured Loans;

(Q) The Principal Balance of each Subordinated Loan and the Aggregate Principal
Balance of all Subordinated Loans;

(R) The Principal Balance of each Bond and the Aggregate Principal Balance of
all Bonds;

(S) The Moody’s Recovery Rate;

(T) The S&P Recovery Rate;

(U) The date of the credit estimate or Moody’s RiskCalc rating of such
Collateral Obligation, if applicable; and

(V) The LIBOR floor for each Collateral Obligation with a LIBOR floor (as
applicable).

(v) If the Monthly Report Determination Date occurs on or after the Effective
Date and on or prior to the last day of the Reinvestment Period, for each of the
limitations and tests specified in the definitions of Concentration Limitations
and Collateral Quality Test, (1) the result, (2) the related minimum or maximum
test level and (3) a determination as to whether such result satisfies the
related test.

(vi) The calculation of each of the following:

(A) The Interest Coverage Ratio (and setting forth the percentage required to
satisfy the Interest Coverage Test);

(B) The Overcollateralization Ratio (and setting forth the percentage required
to satisfy the Overcollateralization Ratio Test); and

(C) The Interest Diversion Test (and setting forth the percentage required to
satisfy the Interest Diversion Test).

(vii) The calculation specified in Section 5.1(g).

 

144



--------------------------------------------------------------------------------

(viii) For each Account, a schedule showing the beginning balance, each credit
or debit specifying the nature, source and amount, and the ending balance.

(ix) A schedule showing for each of the following the beginning balance, the
amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:

(A) Interest Proceeds from Collateral Obligations; and

(B) Interest Proceeds from Eligible Investments.

(x) Purchases, prepayments, and sales:

(A) The identity, Principal Balance and outstanding principal balance (in each
case other than any accrued interest that was purchased with Principal Proceeds
(but excluding any capitalized interest)), unfunded commitment (if any),
capitalized interest (if any), Principal Proceeds and Interest Proceeds
received, and date for (X) each Collateral Obligation that was released for sale
or disposition pursuant to Section 12.1 since the last Monthly Report
Determination Date and (Y) for each prepayment or redemption of a Collateral
Obligation, and in the case of (X), whether such Collateral Obligation was a
Credit Risk Obligation or a Credit Improved Obligation, whether the sale of such
Collateral Obligation was a discretionary sale;

(B) The identity, Principal Balance and outstanding principal balance (in each
case other than any accrued interest that was purchased with Principal Proceeds
(but excluding any capitalized interest)), unfunded commitment (if any),
capitalized interest (if any) and Principal Proceeds and Interest Proceeds
expended to acquire each Collateral Obligation acquired pursuant to Section 12.2
or 12.3 since the last Monthly Report Determination Date; and

(C) The identity, Principal Balance and outstanding principal balance (in each
case other than any accrued interest that was purchased with Principal Proceeds
(but excluding any capitalized interest)), unfunded commitment (if any)
Principal Proceeds and Interest Proceeds received, and date for each Collateral
Obligation that was substituted pursuant to Section 12.3(a) or repurchased
pursuant to Section 12.3(b) (and, in either case, an indication as to whether
each such substitution or repurchase was a mandatory substitution or repurchase)
since the last Monthly Report Determination Date, all as reported to the Trustee
by the Collateral Manager at the time of such purchase, repurchase or
substitution.

(xi) The identity of each Defaulted Obligation, the Moody’s Collateral Value and
S&P Collateral Value and Market Value of each such Defaulted Obligation and date
of default thereof.

 

145



--------------------------------------------------------------------------------

(xii) The identity of each CCC/Caa Collateral Obligation, the Market Value of
each such Collateral Obligation, the Market Value of each such Collateral
Obligation and where such Collateral Obligation is included in the CCC/Caa
Excess.

(xiii) The Excess CCC/Caa Adjustment Amount.

(xiv) The Weighted Average Moody’s Rating Factor and the Adjusted Weighted
Average Moody’s Rating Factor.

(xv) The identity and Principal Balance of each Eligible Investment.

(xvi) Such other information as any Rating Agency or the Collateral Manager may
reasonably request.

For each instance in which the Market Value is reported pursuant to the
foregoing, the Monthly Report shall also indicate the manner in which such
Market Value was determined and the source(s) (if applicable) used in such
determination.

Upon receipt of each Monthly Report, the Trustee, if it is not the same entity
as the Collateral Administrator, shall (a) if the relevant Monthly Report
Determination Date occurred on or prior to the last day of the Reinvestment
Period, notify S&P if such Monthly Report indicates that the S&P CDO Monitor
Test has not been satisfied as of the relevant Measurement Date and (b) compare
the information contained in such Monthly Report to the information contained in
its records with respect to the Assets and shall, within three Business Days
after receipt of such Monthly Report, notify the Issuer, the Collateral
Administrator, the Rating Agencies and the Collateral Manager if the information
contained in the Monthly Report does not conform to the information maintained
by the Trustee with respect to the Assets. If any discrepancy exists, the
Trustee and the Issuer, or the Collateral Manager on behalf of the Issuer, shall
attempt to resolve the discrepancy. If such discrepancy cannot be promptly
resolved, the Trustee shall within ten (10) Business Days notify the Collateral
Manager who shall, on behalf of the Issuer, request that the Independent
accountants appointed by the Issuer pursuant to Section 10.9 review such Monthly
Report and the Trustee’s records to determine the cause of such discrepancy. If
such review reveals an error in the Monthly Report or the Trustee’s records, the
Monthly Report or the Trustee’s records shall be revised accordingly and, as so
revised, shall be utilized in making all calculations pursuant to this Indenture
and notice of any error in the Monthly Report shall be sent as soon as
practicable by the Issuer to all recipients of such report which may be
accomplished by making a notation of such error in the subsequent Monthly
Report.

(b) Payment Date Accounting. The Issuer shall render an accounting (each a
“Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Initial
Purchaser, each Beneficial Owner, each Rating Agency and any other Holder shown
on the Register of a Note not later than the Business Day preceding the related
Payment Date. The Distribution Report shall contain the following information:

 

146



--------------------------------------------------------------------------------

(i) the information required to be in the Monthly Report pursuant to
Section 10.7(a);

(ii) (a) the Aggregate Outstanding Amount of the Secured Notes at the beginning
of the Interest Accrual Period and such amount as a percentage of the original
Aggregate Outstanding Amount of the Secured Notes of such Class, (b) the amount
of principal payments to be made on the Secured Notes on the next Payment Date
and the Aggregate Outstanding Amount of the Secured Notes after giving effect to
the principal payments, if any, on the next Payment Date and such amount as a
percentage of the original Aggregate Outstanding Amount of the Secured Notes of
such Class and (c) the Aggregate Outstanding Amount of the Subordinated Notes at
the beginning of the Interest Accrual Period and such amount as a percentage of
the original Aggregate Outstanding Amount of the Subordinated Notes, the amount
of payments, if any, to be made on the Subordinated Notes on the next Payment
Date, and the Aggregate Outstanding Amount of the Subordinated Notes after
giving effect to such payments, if any, on the next Payment Date and such amount
as a percentage of the original Aggregate Outstanding Amount of the Subordinated
Notes;

(iii) the Interest Rate (including LIBOR for such Interest Accrual Period and
the spread specified in Section 2.3) and accrued interest for the Secured Notes
for such Payment Date;

(iv) the amounts payable pursuant to each clause of Section 11.1(a)(i) and each
clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii), as
applicable, on the related Payment Date;

(v) for the Collection Account:

(A) the Balance on deposit in the Collection Account at the end of the related
Collection Period (or, with respect to the Interest Collection Subaccount, the
next Business Day);

(B) the amounts payable from the Collection Account to the Payment Account, in
order to make payments pursuant to Section 11.1(a)(i) and Section 11.1(a)(ii) on
the next Payment Date (net of amounts which the Collateral Manager intends to
re-invest in additional Collateral Obligations pursuant to Article XII); and

(C) the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and

(vi) such other information as the Collateral Manager may reasonably request.

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

147



--------------------------------------------------------------------------------

(c) Interest Rate Notice. The Trustee shall include in the Distribution Report a
notice setting forth the Interest Rate (including LIBOR for such Interest
Accrual Period and the spread specified in Section 2.3) for the Secured Notes
for the Interest Accrual Period preceding the next Payment Date.

(d) Failure to Provide Accounting. If the Trustee shall not have received any
accounting provided for in this Section 10.7 on the first Business Day after the
date on which such accounting is due to the Trustee, the Trustee shall notify
the Collateral Manager who shall use all reasonable efforts to obtain such
accounting by the applicable Payment Date. To the extent the Collateral Manager
is required to provide any information or reports pursuant to this Section 10.7
as a result of the failure of the Issuer to provide such information or reports,
the Collateral Manager shall be entitled to retain an Independent certified
public accountant in connection therewith and the reasonable costs incurred by
the Collateral Manager for such Independent certified public accountant shall be
paid by the Issuer.

(e) Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Note shall contain, or be accompanied by, the following notices:

The Notes may be beneficially owned only by Persons that (a) (i) are Qualified
Purchasers who are not U.S. persons (within the meaning of Regulation S under
the United States Securities Act of 1933, as amended) and are purchasing their
beneficial interest in an offshore transaction (as defined in Regulation S) or
(ii) are Qualified Institutional Buyers or Institutional Accredited Investors
and, in either case, are Qualified Purchasers and (b) can make the
representations set forth in Section 2.5 of the Indenture or the appropriate
Exhibit to the Indenture. Beneficial ownership interests in the Rule 144A Global
Secured Notes may be transferred only to a Person that is both a Qualified
Institutional Buyer and a Qualified Purchaser and that can make the
representations referred to in clause (b) of the preceding sentence. The Issuer
has the right to compel any beneficial owner of an interest in Rule 144A Global
Secured Notes that does not meet the qualifications set forth in the preceding
sentence to sell its interest in such Notes, or may sell such interest on behalf
of such owner, pursuant to Section 2.11.

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of the Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of the Indenture.

(f) Initial Purchaser Information. The Issuer and the Initial Purchaser, or any
successor to the Initial Purchaser, may post the information contained in a
Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Notes, the Trustee and to the Collateral
Manager.

(g) Distribution of Reports. The Trustee will make the Monthly Report and the
Distribution Report available to the Issuer, the Collateral Manager, the
Collateral Administrator

 

148



--------------------------------------------------------------------------------

and the Holders of the Notes via its internet website. The Trustee’s internet
website shall initially be located at “gctinvestorreporting@bnymellon.com”. The
Trustee shall have the right to change the way such statements are distributed
and the Trustee shall provide timely and adequate notification to all above
Persons regarding any such changes. As a condition to access to the Trustee’s
internet website, the Trustee may require registration and the acceptance of a
disclaimer. The Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided in the
Monthly Report and the Distribution Report (other than information with respect
to itself) which the Trustee disseminates in accordance with this Indenture and
may affix thereto any disclaimer it deems appropriate in its reasonable
discretion.

Section 10.8 Release of Assets. (a) Subject to Article XII, the Issuer may, by
Issuer Order executed by an Officer of the Collateral Manager, delivered to the
Trustee at least one Business Day prior to the settlement date for any sale of
an Asset certifying that the sale, repurchase or substitution of such Asset is
being made in accordance with Section 12.1 or 12.3 hereof or Section 7.2 of the
Master Loan Sale Agreement, as applicable, hereof and such sale, repurchase or
substitution complies with all applicable requirements of Section 12.1 or 12.3
hereof or Section 7.2 of the Master Loan Sale Agreement, as applicable,
(provided that if an Event of Default has occurred and is continuing, neither
the Issuer nor the Collateral Manager (on behalf of the Issuer) may direct the
Trustee to release or cause to be released such Asset from the lien of this
Indenture pursuant to a sale under Section 12.1(e), Section 12.1(f) or
Section 12.1(g) unless the sale of such Asset is permitted pursuant to
Section 12.4(c)), direct the Trustee to release or cause to be released such
Asset from the lien of this Indenture and, upon receipt of such Issuer Order,
the Trustee shall deliver any such Asset, if in physical form, duly endorsed to
the broker or purchaser designated in such Issuer Order or, if such Asset is a
Clearing Corporation Security, cause an appropriate transfer thereof to be made,
in each case against receipt of the sales price therefor as specified by the
Collateral Manager in such Issuer Order; provided that the Trustee may deliver
any such Asset in physical form for examination in accordance with industry
custom.

(b) Subject to the terms of this Indenture, the Trustee shall upon an Issuer
Order (i) deliver any Asset, and release or cause to be released such Asset from
the lien of this Indenture, which is set for any mandatory call or redemption or
payment in full to the appropriate payor or paying agent, as applicable, on or
before the date set for such call, redemption or payment, in each case against
receipt of the call or redemption price or payment in full thereof and
(ii) provide notice thereof to the Collateral Manager.

(c) Upon receiving actual notice of any Offer or any request for a waiver,
direction, consent, amendment or other modification or action with respect to
any Asset, the Trustee on behalf of the Issuer shall notify the Collateral
Manager of any Asset that is subject to a tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an “Offer”) or such request.
Unless the Notes have been accelerated following an Event of Default, the
Collateral Manager may, by Issuer Order, direct (x) the Trustee to accept or
participate in or decline or refuse to participate in such Offer and, in the
case of acceptance or participation, to release from the lien of this Indenture
such Asset in accordance with the terms of the Offer against receipt of payment
therefor, or (y) the Issuer or the Trustee to agree to or otherwise act with
respect to such consent, direction, waiver, amendment, modification or action;
provided that

 

149



--------------------------------------------------------------------------------

in the absence of any such direction, the Trustee shall not respond or react to
such Offer or request.

(d) As provided in Section 10.2(a), the Trustee shall deposit any proceeds
received by it from the disposition or replacement of an Asset in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.

(e) The Trustee shall, upon receipt of an Issuer Order at such time as there are
no Secured Notes Outstanding and all obligations of the Issuer hereunder have
been satisfied, release any remaining Assets from the lien of this Indenture.

(f) Any security, Collateral Obligation or amounts that are released pursuant to
Section 10.8(a), (b) or (c) shall be released from the lien of this Indenture.

(g) Any amounts paid from the Payment Account to the Holders of the Subordinated
Notes or the Issuer in accordance with the Priority of Payments shall be
released from the lien of this Indenture.

Section 10.9 Reports by Independent Accountants. (a) At the Closing Date, the
Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Notes. Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and each Rating Agency a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager. If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Trustee of such failure
in writing. If the Issuer shall not have appointed a successor within ten days
thereafter, the Trustee shall promptly notify the Collateral Manager, and the
Collateral Manager shall appoint a successor firm of Independent certified
public accountants of recognized international reputation. The fees of such
Independent certified public accountants and its successor shall be payable by
the Issuer.

(b) On or before the date which is 30 days after the Payment Date occurring in
July of each year commencing in 2012, the Issuer shall cause to be delivered to
the Trustee, the Collateral Manager, each Holder of the Notes upon written
request therefor and each Rating Agency a statement from a firm of Independent
certified public accountants for each Distribution Report occurring in January
and July of each year (i) indicating that the calculations within those
Distribution Reports (excluding the S&P CDO Monitor Test) have been performed in
accordance with the applicable provisions of this Indenture and (ii) listing the
Aggregate Principal Balance

 

150



--------------------------------------------------------------------------------

of the Assets and the Aggregate Principal Balance of the Collateral Obligations
securing the Secured Notes as of the relevant Determination Dates; provided that
in the event of a conflict between such firm of Independent certified public
accountants and the Issuer with respect to any matter in this Section 10.9, the
determination by such firm of Independent public accountants shall be
conclusive.

(c) Upon the written request of the Trustee, or any Holder of a Subordinated
Note, the Issuer will cause the firm of Independent certified public accountants
appointed pursuant to Section 10.9(a) to provide any Holder of Subordinated
Notes with all of the information required to be provided by the Issuer or
pursuant to Section 7.17 or assist the Issuer in the preparation thereof.

Section 10.10 Reports to Rating Agencies and Additional Recipients. In addition
to the information and reports specifically required to be provided to each
Rating Agency pursuant to the terms of this Indenture, the Issuer shall provide
each Rating Agency with all information or reports delivered to the Trustee
hereunder, and such additional information as either Rating Agency may from time
to time reasonably request (including notification to Moody’s and S&P of any
modification of any loan document relating to a DIP Collateral Obligation or any
release of collateral thereunder not permitted by such loan documentation and
notification to S&P and Moody’s of any Specified Amendment, which notice to S&P
and Moody’s shall include (x) a copy of such Specified Amendment, (y) a brief
summary of its purpose (which, at the option of the Issuer, may be a copy of any
amendment summary provided to the Issuer or the Collateral Manager by the
administrative agent for the relevant Collateral Obligation) and (z) which
criteria under the definition of “Collateral Obligation” are no longer satisfied
with respect to such Collateral Obligation after giving effect to the Specified
Amendment, if any); provided, that any notification to Moody’s regarding a
Specified Amendment shall be delivered to GMOCreditEstimatesAmericas@moodys.com.
Moody’s may, at its option, re-determine the credit estimate of any such
Collateral Obligation which is subject to a Specified Amendment. Within
10 Business Days after the Effective Date, together with each Monthly Report and
on each Payment Date, the Issuer shall provide to S&P, via e-mail in accordance
with Section 14.3(a), a Microsoft Excel file of the Excel Default Model Input
File and, with respect to each Collateral Obligation, the name of each obligor
or issuer thereof, the CUSIP number thereof (if applicable) and the Priority
Category (as specified in the definition of “Weighted Average S&P Recovery
Rate”). The Issuer (or the Collateral Manager on behalf of the Issuer) shall
deliver to GMOCreditEstimatesAmericas@moodys.com the following: (i) updated
RiskCalc input and output files within five Business Days of delivery of the
Monthly Report (or upon request by Moody’s) and (ii) in connection with each
Monthly Report, a file containing the current RiskCalc estimates, the rating
date and rating for applicable Collateral Obligations.

Section 10.11 Procedures Relating to the Establishment of Accounts Controlled by
the Trustee. Notwithstanding anything else contained herein, the Trustee agrees
that with respect to each of the Accounts, it will cause each Securities
Intermediary establishing such accounts to enter into a securities account
control agreement and, if the Securities Intermediary is the Bank, shall cause
the Bank to comply with the provisions of such securities account control
agreement. The Trustee shall have the right to open such subaccounts of any such
account as it deems necessary or appropriate for convenience of administration.

 

151



--------------------------------------------------------------------------------

Section 10.12 Section 3(c)(7) Procedures. For so long as any Notes are
Outstanding, the Issuer shall do the following:

(a) Notification. Each Monthly Report and Distribution Report sent or caused to
be sent by the Issuer to the Noteholders will include a notice to the following
effect:

“The Investment Company Act of 1940, as amended (the “1940 Act”), requires that
all holders of the outstanding securities of the Issuer be “Qualified
Purchasers” (“Qualified Purchasers”) as defined in Section 2(a)(51)(A) of the
1940 Act and related rules. Under the rules, the Issuer must have a “reasonable
belief” that all holders of its outstanding securities, including transferees,
are Qualified Purchasers. Consequently, all sales and resales of the Notes must
be made solely to purchasers that are Qualified Purchasers. Each purchaser of a
Note will be deemed to represent at the time of purchase that: (i) the purchaser
is a Qualified Purchaser who is (x) an Institutional Accredited Investor (“IAI”)
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
of 1933, as amended (the “Securities Act”), (y) a qualified institutional buyer
as defined in Rule 144A under the Securities Act (“QIB”) or (z) in the case of
Secured Notes only, not a “U.S. person” as defined in Regulation S and is
acquiring the Notes in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from registration provided by Regulation S; (ii) the
purchaser is acting for its own account or the account of another Qualified
Purchaser who is a QIB, IAI or, in the case of the Secured Notes only, not a
U.S. Person (as defined in Regulation S) (as applicable); (iii) the purchaser is
not formed for the purpose of investing in Issuer; (iv) the purchaser, and each
account for which it is purchasing, will hold and transfer at least the minimum
denominations of the Notes specified in the Indenture; (v) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (vi) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Notes may only be transferred to
another Qualified Purchaser who is also a QIB, IAI or, in the case of the
Secured Notes only, not a U.S. Person (as defined in Regulation S) (as
applicable) and all subsequent transferees are deemed to have made
representations (i) through (vi) above.”

“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, a Trust Officer of the Trustee obtains actual knowledge that
any holder of, or beneficial owner of an interest in a Note who is determined
not to have been a Qualified Purchaser at the time of acquisition of such Note
or beneficial interest therein, the Trustee shall send notice to such Holder or
beneficial owner (with a copy to the Issuer and the Collateral Manager),
demanding that such Holder or beneficial owner sell all of its right, title and
interest to such Note (or any interest therein) to a Person that is a Qualified
Purchaser that is either (x) solely in the case of the Secured Notes, not a
“U.S. person” (as defined in Regulation S) or (y) an IAI or a QIB (as
applicable), with such sale to be effected within 30 days after notice of such
sale requirement is given. If such holder or beneficial owner fails to effect
the transfer required within such 30-day period, the Trustee shall send the
Issuer and the Collateral Manager prompt

 

152



--------------------------------------------------------------------------------

notice thereof, and upon receipt of such notice from the Trustee, the Issuer (or
the Collateral Manager acting on behalf of and at the direction for the Issuer)
shall, without further notice to the Non-Permitted Holder, sell such Notes or
interest in such Notes to a purchaser selected by the Issuer that the Issuer
reasonably determines is not a Non-Permitted Holder on such terms as the Issuer
may choose in its sole discretion. The Issuer (or the Collateral Manager acting
on behalf of and at the direction of the Issuer) in its sole discretion may
select the purchaser by soliciting one or more bids from one or more brokers or
other market professionals that deal in securities similar to the Notes and sell
such Notes to such bidder or bidders for an aggregate purchase price determined
by the Collateral Manager in its sole discretion; provided that the Collateral
Manager, its Affiliates and accounts, funds, clients or portfolios established
and controlled by the Collateral Manager shall be entitled (but shall not be
obligated) to bid in any such sale and may purchase such Notes pursuant thereto
at a price which, in the good faith estimate of the Collateral Manager, results
in the highest aggregate purchase price for the totality of such Notes. However,
the Issuer (or the Collateral Manager acting on behalf of and at the direction
of the Issuer) may select a purchaser by any other means determined by it in its
sole discretion. The Holder of each Note, the Non-Permitted Holder and each
other Person in the chain of title from the Holder to the Non-Permitted Holder,
by its acceptance of an interest in the Notes, agrees to cooperate with the
Issuer, the Collateral Manager and the Trustee to effect such transfers. The
proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to the Non-Permitted Holder. The
terms and conditions of any such sale shall be determined in the sole discretion
of the Issuer (or the Collateral Manager acting on behalf of the Issuer), and
none of the Issuer, the Trustee or the Collateral Manager shall be liable to any
Person having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion and shall not be liable to any Person for failing to
discover that any Person is a Non-Permitted Holder.”

(b) DTC Actions. The Issuer will direct DTC to take the following steps in
connection with the Global Secured Notes:

(i) The Issuer will direct DTC to include the marker “3c7” in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Secured Notes in order to indicate that sales are limited to
Qualified Purchasers.

(ii) The Issuer will direct DTC to cause each physical deliver order ticket that
is delivered by DTC to purchasers to contain the 20-character security
descriptor. The Issuer will direct DTC to cause each deliver order ticket that
is delivered by DTC to purchasers in electronic form to contain a “3c7”
indicator and a related user manual for participants. Such user manual will
contain a description of the relevant restrictions imposed by Section 3(c)(7).

(iii) On or prior to the Closing Date, the Issuer will instruct DTC to send a
Section 3(c)(7) Notice to all DTC participants in connection with the offering
of the Global Secured Notes.

(iv) In addition to the obligations of the Registrar set forth in Section 2.5,
the Issuer will from time to time (upon the request of the Trustee) make a
request to

 

153



--------------------------------------------------------------------------------

DTC to deliver to the Issuer a list of all DTC participants holding an interest
in the Global Secured Notes.

(v) The Issuer will cause each CUSIP number obtained for a Global Note to have a
fixed field containing “3c7” and “144A” indicators, as applicable, attached to
such CUSIP number.

(c) Bloomberg Screens, Etc. The Issuer will from time to time request all
third-party vendors to include on screens maintained by such vendors appropriate
legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act restrictions
on the Global Secured Notes. Without limiting the foregoing, the Initial
Purchaser will request that each third-party vendor include the following
legends on each screen containing information about the Notes:

(i) Bloomberg

(A) “Iss’d Under 144A/3c7”, to be stated in the “Note Box” on the bottom of the
“Security Display” page describing the Global Secured Notes;

(B) a flashing red indicator stating “See Other Available Information” located
on the “Security Display” page;

(C) a link to an “Additional Security Information” page on such indicator
stating that the Global Secured Notes are being offered in reliance on the
exception from registration under Rule 144A of the Securities Act of 1933 to
Persons that are both (i) “Qualified Institutional Buyers” as defined in Rule
144A under the Securities Act and (ii) “Qualified Purchasers” as defined under
Section 2(a)(51) of the 1940 Act, as amended; and

(D) a statement on the “Disclaimer” page for the Global Secured Notes that the
Notes will not be and have not been registered under the Securities Act of 1933,
as amended, that the Issuer has not been registered under the 1940 Act, as
amended, and that the Global Secured Notes may only be offered or sold in
accordance with Section 3(c)(7) of the 1940 Act, as amended.

(ii) Reuters.

(A) a “144A – 3c7” notation included in the security name field at the top of
the Reuters Instrument Code screen;

(B) a “144A3c7 Disclaimer” indicator appearing on the right side of the Reuters
Instrument Code screen; and

(C) a link from such “144A3c7 Disclaimer” indicator to a disclaimer screen
containing the following language: “These Notes may be sold or transferred only
to Persons who are both (i) Qualified Institutional Buyers, as defined in Rule
144A under the Securities Act, and (ii) Qualified

 

154



--------------------------------------------------------------------------------

Purchasers, as defined under Section 3(c)(7) under the U.S. Investment Company
Act of 1940.”

ARTICLE XI

APPLICATION OF MONIES

Section 11.1 Disbursements of Monies from Payment Account. (a) Notwithstanding
any other provision herein, but subject to the other sub-Sections of this
Section 11.1 and to Section 13.1, on each Payment Date, the Trustee shall
disburse amounts transferred from the Collection Account to the Payment Account
pursuant to Section 10.2 in accordance with the following priorities (the
“Priority of Payments”); provided that, unless an Enforcement Event has occurred
and is continuing, (x) amounts transferred from the Interest Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(i); and
(y) amounts transferred from the Principal Collection Subaccount shall be
applied solely in accordance with Section 11.1(a)(ii).

(i) On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Interest Proceeds on deposit in the Collection Account, to the
extent received on or before the related Determination Date and that are
transferred into the Payment Account, shall be applied in the following order of
priority:

(A) (1) first, to the payment of taxes and governmental fees owing by the
Issuer, if any, and (2) second, to the payment of the accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap (except as otherwise expressly provided in
connection with any Optional Redemption or Tax Redemption);

(B) (1) first, to the payment of (i) accrued and unpaid interest on the Class A
Notes and (ii) the Base Collateral Management Fee, if any, due and payable to
the Collateral Manager pursuant to the Collateral Management Agreement, on a pro
rata basis in accordance with the amounts due pursuant to this clause (B)(1);
and (2) second, if such Payment Date is the Interest Reserve Payment Date, for
deposit to the Interest Collection Subaccount all remaining Interest Proceeds in
an amount up to U.S.$1.5 million;

(C) on or after the Effective Date, if either of the Coverage Tests is not
satisfied on the related Determination Date, to make payments in accordance with
the Note Payment Sequence to the extent necessary to cause all Coverage Tests
that are applicable on such Payment Date to be satisfied on a pro forma basis
after giving effect to all payments pursuant to this clause (C);

(D) on or after the Effective Date and during the Reinvestment Period, if the
Interest Diversion Test is not satisfied on the related Determination Date, to
the Collection Account as Principal Proceeds for the purchase of additional
Collateral Obligations, an amount equal to the Required Interest Diversion
Amount;

 

155



--------------------------------------------------------------------------------

(E) if, with respect to any Payment Date following the Effective Date, either
(x) Moody’s has not yet confirmed its Initial Rating of the Secured Notes
pursuant to Section 7.18(e) (unless the Issuer or the Collateral Manager has
provided a Passing Accountants’ Certificate to Moody’s) or (y) S&P has not yet
confirmed satisfaction of the S&P Rating Condition pursuant to Section 7.18(e),
amounts available for distribution pursuant to this clause (E) shall be used for
application in accordance with the Note Payment Sequence on such Payment Date in
an amount sufficient to satisfy the Moody’s Rating Condition and/or the S&P
Rating Condition, as applicable;

(F) to the payment (in the same manner and order of priority stated therein) of
any Administrative Expenses not paid pursuant to clause (A)(2) above due to the
limitation contained therein;

(G) to the payment of the Subordinated Collateral Management Fee, if any, due
and payable to the Collateral Manager pursuant to the Collateral Management
Agreement; and

(H) any remaining Interest Proceeds to be paid to the Holders of the
Subordinated Notes as interest.

(ii) On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Principal Proceeds on deposit in the Collection Account that are
received on or before the related Determination Date and that are transferred to
the Payment Account (which will not include (i) amounts required to meet funding
requirements with respect to Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations that are deposited in the Revolver Funding
Account or (ii) during the Reinvestment Period, Principal Proceeds that have
previously been reinvested in Collateral Obligations or Principal Proceeds which
the Issuer has entered into any commitment to reinvest in Collateral
Obligations) shall be applied in the following order of priority:

(A) to pay the amounts referred to in clause (A) and clause (B)(1) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;

(B) to pay the amounts referred to in clause (C) of Section 11.1(a)(i) but only
to the extent not paid in full thereunder and to the extent necessary to cause
the Coverage Tests that are applicable on such Payment Date with respect to the
Secured Notes to be met as of the related Determination Date on a pro forma
basis after giving effect to any payments made through this clause (B);

(C) with respect to any Payment Date following the Effective Date, if after the
application of amounts referred to in clause (E) of Section 11.1(a)(i) either
(x) Moody’s has not yet confirmed its Initial Rating of the Secured Notes
pursuant to Section 7.18(e) (unless the Issuer or the Collateral

 

156



--------------------------------------------------------------------------------

Manager has provided a Passing Accountants’ Certificate to Moody’s) or (y) S&P
has not yet confirmed satisfaction of the S&P Rating Condition pursuant to
Section 7.18(e), amounts available for distribution pursuant to this clause
(C) shall be used for application in accordance with the Note Payment Sequence
on such Payment Date in an amount sufficient to satisfy the Moody’s Rating
Condition and/or the S&P Rating Condition, as applicable;

(D) (1) if such Payment Date is a Redemption Date, to make payments in
accordance with the Note Payment Sequence, and (2) on any other Payment Date, to
make payments in the amount of the Special Redemption Amount, if any, at the
election of the Collateral Manager, in accordance with the Note Payment
Sequence;

(E) during the Reinvestment Period, to the Collection Account as Principal
Proceeds to invest in Eligible Investments (pending the purchase of additional
Collateral Obligations) and/or to the purchase of additional Collateral
Obligations;

(F) after the Reinvestment Period, to make payments in accordance with the Note
Payment Sequence;

(G) after the Reinvestment Period, to pay the amounts referred to in clause
(F) of Section 11.1(a)(i) only to the extent not already paid (in the same
manner and order of priority stated therein);

(H) after the Reinvestment Period, to pay the amounts referred to in clause
(G) of Section 11.1(a)(i) but only to the extent not already paid;

(I) to the Holders of the Subordinated Notes, until the aggregate principal
amount of the Subordinated Notes is reduced to zero; and

(J) any remaining proceeds to be paid to the Issuer.

On the Stated Maturity of the Notes, the Trustee shall pay the net proceeds from
the liquidation of the Assets and all available Cash, but only after the payment
of (or establishment of a reserve for) all Administrative Expenses (in the same
manner and order of priority stated in the definition thereof), Collateral
Management Fees, and interest and principal on the Secured Notes, to the Holders
of the Subordinated Notes in final payment of such Subordinated Notes (such
payments to be made in accordance with the priority set forth in
Section 11.1(a)(iii)).

(iii) Notwithstanding the provisions of the foregoing Sections 11.1(a)(i) and
11.1(a)(ii) (other than the last paragraph thereof), if the maturity of the
Notes has been accelerated following an Event of Default and has not been
rescinded in accordance with the terms herein (an “Enforcement Event”), pursuant
to Section 5.7, proceeds in respect of the Assets will be applied on a Payment
Date in the following order of priority:

 

157



--------------------------------------------------------------------------------

(A) (1) first, to the payment of taxes and governmental fees owing by the
Issuer, if any, and (2) second, to the payment of the accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap;

(B) to the payment of accrued and unpaid interest on the Class A Notes;

(C) to the payment of principal of (i) the Class A Notes, until the Class A
Notes have been paid in full and (ii) the Base Collateral Management Fee, if
any, due and payable (including any accrued and unpaid interest thereon) to the
Collateral Manager pursuant to the Collateral Management Agreement, until such
amount has been paid in full on a pro rata basis in accordance with amounts due
pursuant to this clause (C).

(D) to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;

(E) to the payment of the Subordinated Collateral Management Fee, if any, due
and payable (including any accrued and unpaid interest thereon) to the
Collateral Manager pursuant to the Collateral Management Agreement until such
amount has been paid in full;

(F) to the payment to the Holders of the Subordinated Notes until the aggregate
principal amount of the Subordinated Notes is reduced to zero; and

(G) to pay the balance to the Issuer.

If any declaration of acceleration has been rescinded in accordance with the
provisions herein, proceeds in respect of the Assets will be applied in
accordance with the Section 11.1(a)(i) or (ii), as applicable.

(b) If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

(c) In connection with the application of funds to pay Administrative Expenses
of the Issuer in accordance with Section 11.1(a)(i), Section 11.1(a)(ii) and
Section 11.1(a)(iii), the Trustee shall remit such funds, to the extent
available (and subject to the order of priority set forth in the definition of
“Administrative Expenses”), as directed and designated in an Issuer Order (which
may be in the form of standing instructions, including standing instructions to
pay Administrative Expenses in such amounts and to such entities as indicated in
the Distribution Report in respect of such Payment Date) delivered to the
Trustee no later than the Business Day prior to each Payment Date.

 

158



--------------------------------------------------------------------------------

(d) The Collateral Manager may, in its sole discretion, elect to irrevocably
waive payment of any or all of any Collateral Management Fee otherwise due on
any Payment Date by notice to the Issuer, the Collateral Administrator and the
Trustee no later than the Determination Date immediately prior to such Payment
Date in accordance with the terms of Section 8(c) of the Collateral Management
Agreement. Any such Collateral Management Fee, once waived, shall not thereafter
become due and payable and any claim of the Collateral Manager therein shall be
extinguished.

ARTICLE XII

SALE OF COLLATERAL OBLIGATIONS;

PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

Section 12.1 Sales of Collateral Obligations. Subject to the satisfaction of the
conditions specified in Section 12.4, the Collateral Manager on behalf of the
Issuer may (except as otherwise specified in this Section 12.1) direct the
Trustee to sell and the Trustee shall sell on behalf of the Issuer in the manner
directed by the Collateral Manager any Collateral Obligation or Equity Security
if, as certified by the Collateral Manager, such sale meets the requirements of
any one of paragraphs (a) through (h) of this Section 12.1 (subject in each case
to any applicable requirement of disposition under Section 12.1(h) and provided
that if an Event of Default has occurred and is continuing, the Collateral
Manager may not direct the Trustee to sell any Collateral Obligation or Equity
Security pursuant to Section 12.1(e), Section 12.1(f) or Section 12.1(g)). For
purposes of this Section 12.1, the Sale Proceeds of a Collateral Obligation sold
by the Issuer shall include any Principal Financed Accrued Interest received in
respect of such sale.

(a) Credit Risk Obligations. The Collateral Manager may direct the Trustee to
sell any Credit Risk Obligation at any time without restriction.

(b) Credit Improved Obligations. The Collateral Manager may direct the Trustee
to sell any Credit Improved Obligation either:

(i) at any time if (A) the Sale Proceeds from such sale are at least equal to
the outstanding principal balance (or, in the case of any Discount Obligation,
the purchase price, excluding accrued interest expressed as a percentage of par
and multiplied by the outstanding principal balance thereof) of such Credit
Improved Obligation or (B) after giving effect to such sale, the Adjusted
Collateral Principal Amount (excluding the Collateral Obligation being sold but
including, without duplication, the anticipated net proceeds of such sale) will
be greater than the Reinvestment Target Par Balance; or

(ii) solely during the Reinvestment Period, if the Collateral Manager reasonably
believes prior to such sale that either (A) after giving effect to such sale and
subsequent reinvestment, the Adjusted Collateral Principal Amount (excluding the
Collateral Obligation being sold but including, without duplication, the
Collateral Obligation being purchased and the anticipated cash proceeds, if any,
of such sale that are not applied to the purchase of such additional Collateral
Obligation) will be greater than the Reinvestment Target Par Balance, or (B) it
will be able to enter into binding

 

159



--------------------------------------------------------------------------------

commitments to reinvest all or a portion of the proceeds of such sale, in
compliance with the Investment Criteria, in one or more additional Collateral
Obligations with an Aggregate Principal Balance at least equal to the
outstanding principal balance (or, in the case of any Discount Obligation, the
purchase price, excluding accrued interest expressed as a percentage of par and
multiplied by the outstanding principal balance thereof) of such Credit Improved
Obligation within 20 Business Days of such sale.

(c) Defaulted Obligations. The Collateral Manager may direct the Trustee to sell
any Defaulted Obligation at any time without restriction. With respect to each
Defaulted Obligation that has not been sold or terminated within three years
after becoming a Defaulted Obligation, the Market Value, Principal Balance and
outstanding principal balance of such Defaulted Obligation shall be deemed to be
zero.

(d) Equity Securities. The Collateral Manager may direct the Trustee to sell any
Equity Security at any time without restriction, and shall use its commercially
reasonable efforts to effect the sale of any Equity Security, regardless of
price (except that any sale to an Affiliate shall be made at fair market value
in accordance with applicable law); provided that any such sale of an Equity
Security to an Affiliate is to be evidenced by a certificate of a Responsible
Officer of the Collateral Manager delivered to the Trustee describing the Equity
Securities, the sales price thereof and certifying that such sale price is the
fair market value of such Equity Securities:

(i) within three years after receipt, if such Equity Security is (A) received
upon the conversion of a Defaulted Obligation, or (B) received in an exchange
initiated by the Obligor to avoid bankruptcy; and

(ii) within 45 days after receipt, if such Equity Security constitutes Margin
Stock, unless such sale is prohibited by applicable law, in which case such
Equity Security shall be sold as soon as such sale is permitted by applicable
law.

(e) Optional Redemption. After the Issuer has notified the Trustee of an
Optional Redemption of the Notes in accordance with Section 9.2, if necessary to
effect such Optional Redemption, the Collateral Manager shall direct the Trustee
to sell (which sale may be through participation or other arrangement) all or a
portion of the Collateral Obligations if the requirements of Article IX
(including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied. If any such sale is made through participations, the
Issuer shall use reasonable efforts to cause such participations to be converted
to assignments within six months after the sale.

(f) Tax Redemption. After a Majority of an Affected Class or a Majority of the
Subordinated Notes has directed (by a written direction delivered to the
Trustee) a Tax Redemption, the Issuer (or the Collateral Manager on its behalf),
if necessary to effect such Tax Redemption, may at any time effect the sale
(which sale may be through participation or other arrangement) of all or a
portion of the Collateral Obligations if the requirements of Article IX
(including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied. If any such sale is made through participations, the
Issuer shall use reasonable efforts to cause such participations to be converted
to assignments within six months after the sale.

 

160



--------------------------------------------------------------------------------

(g) Discretionary Sales. During the Reinvestment Period, the Collateral Manager
may direct the Trustee to sell any Collateral Obligation at any time other than
during a Restricted Trading Period if (i) (A) after giving effect to such sale,
the Aggregate Principal Balance of all Collateral Obligations sold as described
in this Section 12.1(g) during the preceding period of 12 calendar months (or,
for the first 12 calendar months after the Closing Date, during the period
commencing on the Closing Date) is not greater than 20% of the Collateral
Principal Amount as of the first day of such 12 calendar month period (or as of
the Closing Date, as the case may be), it being understood that the foregoing
limitation shall not apply to any optional or mandatory substitutions or
repurchases effected pursuant to the Master Loan Sale Agreement and
Section 12.3; and (B) if such Collateral Obligation is to be sold to an
Affiliate of the Collateral Manager or the Issuer, the Collateral Manager
obtains either (x) bids for such Collateral Obligation from three unaffiliated
loan market participants (or, if the Collateral Manager is unable to obtain bids
from three such participants, then such lesser number of unaffiliated loan
market participants from which the Collateral Manager can obtain bids using
efforts consistent with the Collateral Manager Standard), or (y) if the
Collateral Manager is unable to obtain any bids for such Collateral Obligation
from an unaffiliated loan market participant, a Valuation of the Collateral
Obligation (the highest bid provided by an unaffiliated loan market participant
described in clause (x) or the fair market value established by the Valuation
described in this clause (y) (the “Applicable Qualified Valuation”), and such
Affiliate acquires such Collateral Obligation for a price equal to the price
established by such Applicable Qualified Valuation); and (ii) either:

(A) solely during the Reinvestment Period, the Collateral Manager reasonably
believes prior to such sale that it will be able to enter into binding
commitments to reinvest all or a portion of the proceeds of such sale, in
compliance with the Investment Criteria, in one or more additional Collateral
Obligations with an Aggregate Principal Balance at least equal to the
outstanding principal balance (or, in the case of any Discount Obligation, the
purchase price, excluding accrued interest expressed as a percentage of par and
multiplied by the outstanding principal balance thereof) of such Collateral
Obligation within 30 days after such sale; or

(B) after giving effect to such sale, the Adjusted Collateral Principal Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the anticipated net proceeds of such sale) will be greater than the
Reinvestment Target Par Balance.

(h) Mandatory Sales. The Collateral Manager on behalf of the Issuer shall use
its commercially reasonable efforts to effect the sale (regardless of price) of
any Collateral Obligation that (i) no longer meets the criteria described in
clause (vii) of the definition of “Collateral Obligation”, within 18 months
after the failure of such Collateral Obligation to meet any such criteria and
(ii) no longer meets the criteria described in clause (vi) of the definition of
“Collateral Obligation” within 45 days after the failure of such Collateral
Obligation to meet either such criteria.

Section 12.2 Purchase of Additional Collateral Obligations. On any date during
the Reinvestment Period, the Collateral Manager on behalf of the Issuer may,
subject to the other requirements in the Indenture, direct the Trustee to invest
Principal Proceeds, amounts on deposit

 

161



--------------------------------------------------------------------------------

in the Ramp-Up Account and Principal Financed Accrued Interest, and the Trustee
shall invest such Principal Proceeds and other amounts in accordance with such
direction. After the Reinvestment Period, the Collateral Manager shall not
direct the Trustee to invest any amounts on behalf of the Issuer; provided that
in accordance with Section 12.2(d), Cash on deposit in any Account (other than
the Payment Account and the Custodial Account) may be invested in Eligible
Investments following the Reinvestment Period. Any acquisition of any Collateral
Obligation must satisfy the Portfolio Acquisition and Disposition Requirements.

(a) Investment Criteria. No obligation may be purchased by the Issuer unless
each of the following conditions is satisfied as of the date the Collateral
Manager commits on behalf of the Issuer to make such purchase, in each case as
determined by the Collateral Manager after giving effect to such purchase and
all other sales or purchases previously or simultaneously committed to; provided
that the conditions set forth in clauses (iii) and (iv) below need only be
satisfied with respect to purchases of Collateral Obligations occurring on or
after the Effective Date (the “Investment Criteria”):

(i) such obligation is a Collateral Obligation;

(ii) if the commitment to make such purchase occurs on or after the Effective
Date, each Coverage Test will be satisfied, or if not satisfied, such Coverage
Test will be maintained or improved;

(iii) (A) in the case of an additional Collateral Obligation purchased with the
proceeds from the sale of a Credit Risk Obligation or a Defaulted Obligation,
either (1) the Aggregate Principal Balance of all additional Collateral
Obligations purchased with the proceeds from such sale will at least equal the
Sale Proceeds from such sale, (2) the Aggregate Principal Balance of the
Collateral Obligations will be maintained or increased (when compared to the
Aggregate Principal Balance of the Collateral Obligations immediately prior to
such sale) or (3) the Adjusted Collateral Principal Amount (excluding the
Collateral Obligation being sold but including, without duplication, the
Collateral Obligation being purchased and the anticipated cash proceeds, if any,
of such sale that are not applied to the purchase of such additional Collateral
Obligation) will be greater than the Reinvestment Target Par Balance and (B) in
the case of any other purchase of additional Collateral Obligations purchased
with the proceeds from the sale of a Collateral Obligation, either (1) the
Aggregate Principal Balance of the Collateral Obligations will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such sale) or (2) the Adjusted Collateral
Principal Amount (excluding the Collateral Obligation being sold but including,
without duplication, the Collateral Obligation being purchased and the
anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) will be greater than the
Reinvestment Target Par Balance;

(iv) either (A) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Test (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation or a Defaulted Obligation, the S&P CDO Monitor Test)
will be

 

162



--------------------------------------------------------------------------------

satisfied or (B) if any such requirement or test was not satisfied immediately
prior to such investment, such requirement or test will be maintained or
improved after giving effect to the investment; and

(v) the date on which the Issuer (or the Collateral Manager on its behalf)
commits to purchase such Collateral Obligation occurs during the Reinvestment
Period.

(b) Trading Plan Period. For purposes of calculating compliance with the
Investment Criteria, at the election of the Collateral Manager in its sole
discretion, any proposed investment (whether a single Collateral Obligation or a
group of Collateral Obligations) identified by the Collateral Manager as such at
the time when compliance with the Investment Criteria is required to be
calculated (a “Trading Plan”) may be evaluated after giving effect to all sales
and reinvestments proposed to be entered into within the three Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (w) no Trading Plan may result in the
purchase of Collateral Obligations having an Aggregate Principal Balance that
exceeds 5% of the Collateral Principal Amount as of the first day of the Trading
Plan Period, (x) no Trading Plan Period may include a Payment Date, (y) no more
than one Trading Plan may be in effect at any time during a Trading Plan Period
and (z) if the Investment Criteria are satisfied prospectively after giving
effect to a Trading Plan but are not satisfied upon the expiry of the related
Trading Plan Period, the Investment Criteria shall not at any time thereafter be
evaluated by giving effect to a Trading Plan. The Trading Plan shall be a
written internal document of the Collateral Manager. The Collateral Manager
shall provide prior written notice to S&P of any Trading Plan, which notice
shall specify the proposed investments identified by the Collateral Manager for
acquisition as part of such Trading Plan. In addition, the Collateral Manager
shall provide prompt written notice to S&P of any failure of a Trading Plan to
be successfully implemented during the related Trading Plan Period.

(c) Certification by Collateral Manager. Not later than the Cut-Off Date for any
Collateral Obligation purchased in accordance with this Section 12.2, the
Collateral Manager shall deliver by e-mail or other electronic transmission to
the Trustee and the Collateral Administrator (or shall include in the trade
ticket for such purchase) an Officer’s certificate of the Collateral Manager
certifying that such purchase complies with this Section 12.2 and Section 12.4.

(d) Investment in Eligible Investments. Cash on deposit in any Account (other
than the Payment Account and Custodial Account) may be invested at any time in
Eligible Investments in accordance with Article X.

Section 12.3 Optional Repurchase or Substitution of Collateral Obligations.

(a) Optional Substitutions.

(i) With respect to any Collateral Obligation as to which a Substitution Event
has occurred, subject to the limitations set forth in this Section 12.3, the
Originator may (but shall not be obligated to) either (x) convey to the
Depositor and cause the Depositor to contemporaneously convey to the Issuer one
or more Collateral

 

163



--------------------------------------------------------------------------------

Obligations in exchange for such Collateral Obligation or (y) deposit into the
Principal Collection Subaccount the Transfer Deposit Amount with respect to such
Collateral Obligation and then, prior to the expiration of the Substitution
Period, convey to the Depositor and cause the Depositor to convey to the Issuer
one or more Collateral Obligations in exchange for the funds so deposited or a
portion thereof.

(ii) Any substitution pursuant to this Section 12.3(a) shall be initiated by
delivery of written notice in the form of Exhibit I hereto (a “Notice of
Substitution”) by the Originator to the Trustee, the Depositor, the Issuer and
the Collateral Manager that the Originator intends to substitute a Collateral
Obligation pursuant to this Section 12.3(a) and shall be completed prior to the
earliest of: (x) the expiration of 90 days after delivery of such notice;
(y) delivery of written notice to the Trustee from the Originator stating that
the Originator does not intend to convey any additional Substitute Collateral
Obligations to the Issuer in exchange for any remaining amounts deposited in the
Principal Collection Subaccount under clause (a)(i)(y); or (z) in the case of a
Collateral Obligation which has become subject to a Specified Amendment, the
effective date set forth in such Specified Amendment (such period described in
clause (ii)(x), (y) or (z), as applicable, being the “Substitution Period”).

(iii) Each Notice of Substitution shall specify the Collateral Obligation to be
substituted, the reasons for such substitution and the Transfer Deposit Amount
with respect to the Collateral Obligation. On the last day of any Substitution
Period, any amounts previously deposited in accordance with clause (a)(i)(y)
above which relate to such Substitution Period that have not been applied to
purchase one or more Substitute Collateral Obligations or to fund the Revolver
Funding Account if necessary with respect thereto shall be deemed to constitute
Principal Proceeds; provided that prior to the expiration of the related
Substitution Period any such amounts shall not be deemed to be Principal
Proceeds and shall remain in the Principal Collection Subaccount until applied
to acquire Substitute Collateral Obligations or to fund the Revolver Funding
Account if necessary with respect thereto. The price paid (or deemed paid in the
case of a contemporaneous conveyance of a Substitute Loan pursuant to
Section 12.3(a)(i)(x)) by the Issuer for any Substitute Collateral Obligation
shall be an amount equal to the value thereof, as determined by the board of
directors of the Originator in accordance with the 1940 Act (but in no event
less than the fair market value thereof). To the extent any cash or other
property received by the Issuer in connection with a Substitute Collateral
Obligation exceeds the fair market value thereof, such excess shall be deemed a
capital contribution from the Originator to the Depositor and from the Depositor
to the Issuer.

(iv) The substitution of any Substitute Collateral Obligation will be subject to
the satisfaction of the Substitute Collateral Obligations Qualification
Conditions as of the related Cut-Off Date for each such Collateral Obligation
(after giving effect to such substitution).

(v) Prior to any substitution of a Collateral Obligation, the Collateral Manager
must provide written notice thereof to Moody’s. The Collateral Manager on behalf
of the Issuer will present each Substitute Collateral Obligation proposed to be

 

164



--------------------------------------------------------------------------------

included in the Assets to Moody’s within 10 Business Days of the acquisition
thereof so that Moody’s may provide a rating and a recovery rate with respect to
such Collateral Obligation; provided that (a) such Collateral Obligation may
become a part of the Assets prior to the Collateral Manager’s presentment of the
Collateral Obligation to Moody’s as described herein, (b) the Collateral
Manager’s failure to present a Collateral Obligation to Moody’s as described
herein shall not constitute an independent breach of, or default under, any
Transaction Document, and (c) the Collateral Manager shall have no obligation to
present a Substitute Collateral Obligation to Moody’s if (1) a Moody’s Rating
for such Collateral Obligation has been determined by reference to Moody’s
RiskCalc or (2) such Collateral Obligation has a public rating from Moody’s. The
Collateral Manager and the Issuer hereby agree that each substitution of
Collateral Obligations will be undertaken in accordance with the Portfolio
Acquisition and Disposition Requirements.

(b) Repurchases. In addition to the right to substitute for any Collateral
Obligations that become subject to a Substitution Event, the Originator shall
have the right, but not the obligation, to repurchase any such Collateral
Obligation subject to the Repurchase and Substitution Limit; provided, however,
that for any Collateral Obligation that the Originator sells to the Depositor
and the Depositor sells to the Issuer, the Originator shall have no right to
repurchase such Collateral Obligation pursuant to this Section 12.3(b) unless at
the time of such repurchase, such Collateral Obligation is a Defaulted
Obligation under at least one of the provisions of clauses (a) through (f),
(h) or (i) of the definition of “Defaulted Obligation”. In the event of such a
repurchase, the Originator shall deposit in the Collection Account an amount
equal to the Transfer Deposit Amount for such Collateral Obligation (or
applicable portion thereof) as of the date of such repurchase. The Issuer and,
at the written direction of the Issuer, the Trustee shall execute and deliver
such instruments, consents or other documents and perform all acts reasonably
requested by the Collateral Manager in order to effect the transfer and release
of any of the Issuer’s interests in the Collateral Obligations that are being
repurchased. The Collateral Manager and the Issuer hereby agree that each
repurchase of Collateral Obligations will be undertaken in accordance with the
Portfolio Acquisition and Disposition Requirements.

(c) Repurchase and Substitution Limit. At all times, (i) the Aggregate Principal
Balance of all Collateral Obligations that are Substitute Collateral Obligations
(excluding substitutions occurring as a result of a Substitution Event pursuant
to clause (v) of the definition thereof) plus (ii) the Aggregate Principal
Balance related to all Collateral Obligations that have been repurchased by the
Originator pursuant to its right of optional repurchase or substitution (other
than a substitution occurring as a result of a Substitution Event pursuant to
clause (v) of the definition thereof) and not subsequently applied to purchase a
Substitute Collateral Obligation may not exceed an amount equal to 20% of the
Net Purchased Loan Balance; provided that clause (ii) above shall not include
(A) the principal balance related to any Collateral Obligation that is
repurchased by the Originator in connection with a proposed Specified Amendment
to such Collateral Obligation so long as (x) the Originator certifies in writing
to the Collateral Manager and the Trustee that such purchase is, in the
commercially reasonable business judgment of the Originator, necessary or
advisable in connection with the restructuring of such Collateral Obligation and
such restructuring is expected to result in a Specified Amendment to such
Collateral Obligation, and (y) the Collateral Manager certifies in writing to
the Trustee that the Collateral Manager either would not be permitted to or
would not

 

165



--------------------------------------------------------------------------------

elect to enter into such Specified Amendment pursuant to the Collateral Manager
Standard or any provision of the Indenture or the Collateral Management
Agreement or (B) the purchase price of any Collateral Obligations or, for the
avoidance of doubt, any Equity Securities sold by the Issuer to the Originator
as described in Section 12.1. The foregoing provisions in this paragraph
constitute the “Repurchase and Substitution Limit”.

(d) Third Party Beneficiaries. The Issuer and the Trustee agree that each of the
Depositor and Originator shall be a third party beneficiary of this Indenture
solely for purposes of this Section 12.3, and shall be entitled to rely upon and
enforce such provisions of this Section 12.3 to the same extent as if it were a
party hereto.

Section 12.4 Conditions Applicable to All Sale and Purchase Transactions.
(a) Any transaction effected under this Article XII or in connection with the
acquisition of any Asset shall be conducted on an arm’s length basis and, if
effected with an Affiliate, shall be sold at a price not less than the fair
market value thereof; provided that Assets sold to the Originator in connection
with its rights or obligations to repurchase or substitute such Assets pursuant
to the Master Loan Sale Agreement and Section 12.3 shall be sold or transferred
at a price equal to the Transfer Deposit Amount. To the extent the Transfer
Deposit Amount exceeds the fair market value of any such Asset, such excess
amount shall be deemed to be a capital contribution from the Originator or the
Depositor and from the Depositor to the Issuer; provided, further, that the
Trustee shall have no responsibility to oversee compliance with this clause
(a) by the other parties.

(b) Upon any acquisition of a Collateral Obligation pursuant to this Article
XII, all of the Issuer’s right, title and interest to the Asset or Assets shall
be Granted to the Trustee pursuant to this Indenture, such Asset or Assets shall
be Delivered to the Custodian, and, if applicable, the Custodian shall receive
such Asset or Assets. The Trustee shall also receive, not later than the Cut-Off
Date, an Officer’s certificate of the Issuer containing the statements set forth
in Section 3.1(viii); provided that such requirement shall be satisfied, and
such statements shall be deemed to have been made by the Issuer, in respect of
such acquisition by the delivery to the Trustee of a trade ticket in respect
thereof that is signed by a Responsible Officer of the Collateral Manager.

(c) Notwithstanding anything contained in this Article XII or Article V to the
contrary, the Issuer shall have the right to effect any sale of any Asset or
purchase of any Collateral Obligation (1) in connection with the exercise by the
Originator of its repurchase and/or substitution rights or obligations pursuant
to and in accordance with the Master Loan Sale Agreement (provided that no such
optional repurchase or substitution rights may be exercised by the Originator
without the consent of 100% of the Aggregate Outstanding Amount of each Class of
Notes after an acceleration of the Notes which has not been rescinded in
accordance with the terms herein) or (2) (x) that has been consented to by
Noteholders evidencing at least (i) with respect to purchases during the
Reinvestment Period and sales during or after the Reinvestment Period, 75% of
the Aggregate Outstanding Amount of each Class of Notes and (ii) with respect to
purchases after the Reinvestment Period, 100% of the Aggregate Outstanding
Amount of each Class of Notes and (y) of which each Rating Agency and the
Trustee has been notified.

 

166



--------------------------------------------------------------------------------

(d) Any acquisition (whether by purchase or substitution) or disposition of a
Collateral Obligation shall satisfy the Portfolio Acquisition and Disposition
Requirements.

(e) The purchase price paid by the Issuer for any Collateral Obligation acquired
by the Issuer (i) from the Originator or one of its subsidiaries shall be the
value thereof as determined by the board of directors of the Originator in
accordance with the 1940 Act (but in no event at less than fair market value) or
(ii) from a Person other than the Originator or a subsidiary thereof, the
purchase price (expressed as a percentage of par) paid by the Issuer for such
Collateral Obligation multiplied by the outstanding principal amount thereof, as
applicable.

ARTICLE XIII

NOTEHOLDERS’ RELATIONS

Section 13.1 Subordination. (a) Anything in this Indenture or the Notes to the
contrary notwithstanding, the Holders of each Class of Notes that constitute a
Junior Class agree for the benefit of the Holders of the Notes of each Priority
Class with respect to such Junior Class that such Junior Class shall be
subordinate and junior to the Notes of each such Priority Class to the extent
and in the manner expressly set forth in the Priority of Payments.

(b) The Holders of each Class of Notes agree, for the benefit of all Holders of
each Class of Notes, not to cause the filing of a petition in bankruptcy against
the Issuer or the Depositor until the payment in full of all Notes and the
expiration of a period equal to one year and one day or, if longer, the
applicable preference period then in effect plus one day, following such payment
in full.

Section 13.2 Standard of Conduct. In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Holder under this
Indenture, a Holder or Holders shall not have any obligation or duty to any
Person or to consider or take into account the interests of any Person and shall
not be liable to any Person for any action taken by it or them or at its or
their direction or any failure by it or them to act or to direct that an action
be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuer, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder’s taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Form of Documents Delivered to Trustee. In any case where several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such Person, or that they be so certified or
covered by only one document, but one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to

 

167



--------------------------------------------------------------------------------

other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel (provided that such counsel is a
nationally or internationally recognized and reputable law firm, one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia which law firm may,
except as otherwise expressly provided herein, be counsel for the Issuer),
unless such Officer knows, or should know, that the certificate or opinion or
representations with respect to the matters upon which such certificate or
opinion is based are erroneous. Any such certificate of an Officer of the Issuer
or the Collateral Manager or Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, the Issuer, the Collateral Manager or any other Person (on which the Trustee
shall also be entitled to rely), stating that the information with respect to
such factual matters is in the possession of the Issuer, the Collateral Manager
or such other Person, unless such Officer of the Issuer or the Collateral
Manager or such counsel knows that the certificate or opinion or representations
with respect to such matters are erroneous. Any Opinion of Counsel may also be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an Officer of the Collateral Manager or the Issuer,
stating that the information with respect to such matters is in the possession
of the Collateral Manager or the Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer’s right to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).

Section 14.2 Acts of Holders. (a) Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by Holders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Holders in person or by an agent
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Issuer, if made in the manner provided in this Section 14.2.

 

168



--------------------------------------------------------------------------------

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee reasonably deems
sufficient.

(c) The principal amount or face amount, as the case may be, and registered
numbers of Notes held by any Person, and the date of such Person’s holding the
same, shall be proved by the Register or shall be provided by certification by
such Holder.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

Section 14.3 Notices, etc., to Trustee, the Issuer, the Collateral Manager,
Guggenheim Securities, the Collateral Administrator, the Paying Agent and each
Rating Agency. (a) Any request, demand, authorization, direction, instruction,
order, notice, consent, waiver or Act of Noteholders or other documents or
communication provided or permitted by this Indenture to be made upon, given,
e-mailed or furnished to, or filed with:

(i) the Trustee shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery, by electronic mail, or by facsimile to the Trustee addressed to it
at 601 Travis Street, 16th Floor, Houston, TX 77002, Attention: Global Corp
Trust – TICC CLO LLC, facsimile No. (713) 483-6001, Email:
Elaine.mah@bnymellon.com or at any other address previously furnished in writing
to the other parties hereto by the Trustee, and executed by a Responsible
Officer of the entity sending such request, demand, authorization, direction,
instruction, order, notice, consent, waiver or other document; provided that any
demand, authorization, direction, instruction, order, notice, consent, waiver or
other document sent to The Bank of New York Mellon Trust Company, National
Association (in any capacity hereunder) will be deemed effective only upon
receipt thereof by The Bank of New York Mellon Trust Company, National
Association;

(ii) the Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service, by
electronic mail or by facsimile in legible form, to the Issuer addressed to it
at 8 Sound Shore Drive, Suite 255, Greenwich, CT 06830, Attention: Saul
Rosenthal, facsimile No. (203) 983-5290, Email: jcohen@ticc.com,
srosenthal@ticc.com, and pconroy@ticc.com or at any other address previously
furnished in writing to the other parties hereto by the Issuer, with a copy to
the Collateral Manager at its address below;

(iii) the Collateral Manager shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail or by facsimile in legible form,
to the Collateral Manager addressed to it at 8 Sound Shore Drive, Suite 255,
Greenwich, CT 06830,

 

169



--------------------------------------------------------------------------------

Attention: Saul Rosenthal, facsimile No. (203) 983-5290, Email: jcohen@ticc.com,
srosenthal@ticc.com, and pconroy@ticc.com or at any other address previously
furnished in writing to the parties hereto;

(iv) Guggenheim Securities shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail or by facsimile in legible form,
addressed to it at 135 East 57th Street, 7th Floor, New York, NY 10022,
Attention: Paul M. Friedman, facsimile No. (212) 644-2869, Email:
Marc.Steinberg@guggenheimpartners.com, Zara.Ivanova@guggenheimpartners.com,
sguggenheim@bloomberg.net, and Links@bloomberg.net or at any other address
previously furnished in writing to the Issuer and the Trustee by Guggenheim
Securities;

(v) the Collateral Administrator shall be sufficient for every purpose hereunder
if in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service, by electronic mail or by facsimile in legible form,
to the Collateral Administrator addressed to it at 601 Travis Street, 16th
Floor, Houston, TX 77002, Attention: Global Corp Trust – TICC CLO LLC, facsimile
No. (713) 483-6001, Email: Elaine.mah@bnymellon.com or at any other address
previously furnished in writing to the parties hereto; and

(vi) the Rating Agencies shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service to each
Rating Agency addressed to it at Moody’s Investors Service, Inc., 7 World Trade
Center, New York, New York 10007, Attention: CBO/CLO Monitoring or by email to
cdomonitoring@moodys.com and Standard & Poor’s, 55 Water Street, 41st Floor, New
York, New York 10041-0003 or by facsimile in legible form to facsimile no.
(212) 438 2655, Attention: Asset Backed-CBO/CLO Surveillance or by electronic
copy to CDO_Surveillance@sandp.com; provided that (x) in respect of any request
to S&P for a confirmation of its Initial Ratings of the Secured Notes pursuant
to Section 7.18(e), such request must be submitted by email to
CDOEffectiveDatePortfolios@sandp.com and (y) in respect of any application for a
ratings estimate by S&P in respect of a Collateral Obligation, Information must
be submitted to CreditEstimates@standardandpoors.com.

(b) If any provision herein calls for any notice or document to be delivered
simultaneously to the Trustee and any other Person, the Trustee’s receipt of
such notice or document shall entitle the Trustee to assume that such notice or
document was delivered to such other Person or entity unless otherwise expressly
specified herein.

(c) Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee may be provided
by providing access to a website containing such information.

 

170



--------------------------------------------------------------------------------

(d) The Trustee agrees to accept and act upon instructions or directions
pursuant to this Indenture sent by unsecured email, facsimile transmission or
other similar unsecured electronic methods, provided, however, that any person
providing such instructions or directions shall provide to the Trustee an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing. If such person elects to give the Trustee
email or facsimile instructions (or instructions by a similar electronic method)
and the Trustee in its discretion elects to act upon such instructions, the
Trustee’s reasonable understanding of such instructions shall be deemed
controlling. The Trustee shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Trustee’s reliance upon and compliance
with such instructions notwithstanding such instructions conflicting with or
being inconsistent with a subsequent written instruction. Any person providing
such instructions or directions agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Trustee, including without limitation the risk of the Trustee acting on
unauthorized instructions, and the risk of interception and misuse by third
parties and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

(e) The parties hereto agree that all 17g-5 Information provided to any of the
Rating Agencies, or any of their respective officers, directors or employees, to
be given or provided to such Rating Agencies pursuant to, in connection with or
related, directly or indirectly, to this Indenture, the Collateral Management
Agreement, the Collateral Administration Agreement, any transaction document
relating hereto, the Assets or the Notes, shall be in each case furnished
directly to the Rating Agencies at the address set forth in Section 14.3(a)(vi)
with a prior copy to the Issuer or the Information Agent, as provided in
Section 3 of the Collateral Administration Agreement (for forwarding in
accordance with the Collateral Administration Agreement). The parties hereto
further agree to so provide the 17g-5 Information, to the Information Agent by
noon (New York time) on the date when such 17g-5 Information is required to be
delivered (or is in fact delivered, whichever is earlier) to the Rating Agencies
pursuant to this Indenture. The Issuer also shall furnish such other information
regarding the Issuer or the Assets as may be reasonably requested by the Rating
Agencies to the extent such party has or can obtain such information without
unreasonable effort or expense. Notwithstanding the foregoing, the failure to
deliver such notices or copies shall not constitute an Event of Default under
this Indenture.

Section 14.4 Notices to Holders; Waiver. Except as otherwise expressly provided
herein, where this Indenture provides for notice to Holders of any event,

(a) such notice shall be sufficiently given to Holders if in writing and mailed,
first class postage prepaid, or by overnight delivery service, to each Holder
affected by such event, at the address of such Holder as it appears in the
Register or such Beneficial Owner as provided in writing by such Beneficial
Owner to the Trustee, the Issuer and the Collateral Manager, as applicable, in
each case not earlier than the earliest date and not later than the latest date
prescribed for the giving of such notice; and

(b) such notice shall be in the English language.

 

171



--------------------------------------------------------------------------------

Such notices will be deemed to have been given on the date of such mailing.

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above.

Subject to the requirements of Section 14.15, the Trustee will deliver to the
Holders any information or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Notes (by Aggregate
Outstanding Amount), at the expense of the Issuer; provided that the Trustee may
decline to send any such notice that it reasonably determines to be contrary to
(i) any of the terms of this Indenture, (ii) any duty or obligation that the
Trustee may have hereunder or (iii) applicable law. The Trustee may require the
requesting Holders to comply with its standard verification policies in order to
confirm Noteholder status.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

Section 14.5 Effect of Headings and Table of Contents.

The Article and Section headings herein (including those used in
cross-references herein) and the Table of Contents are for convenience only and
shall not affect the construction hereof.

Section 14.6 Successors and Assigns. All covenants and agreements herein by the
Issuer shall bind its successors and assigns, whether so expressed or not.

Section 14.7 Severability. If any term, provision, covenant or condition of this
Indenture or the Notes, or the application thereof to any party hereto or any
circumstance, is held to be unenforceable, invalid or illegal (in whole or in
part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long

 

172



--------------------------------------------------------------------------------

as this Indenture or the Notes, as the case may be, as so modified continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Indenture or
the Notes, as the case may be, will not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.

Section 14.8 Benefits of Indenture. Except as otherwise expressly set forth in
this Indenture, nothing herein or in the Notes, expressed or implied, shall give
to any Person, other than the parties hereto and their successors hereunder, the
Collateral Manager, the Collateral Administrator, the Holders of the Notes and
(to the extent provided herein) the other Secured Parties any benefit or any
legal or equitable right, remedy or claim under this Indenture.

Section 14.9 Provision or Notices, Reports and Other Information to Initial
Purchaser. Notwithstanding anything to the contrary set forth herein, the
parties hereto hereby acknowledge and agree that the Initial Purchaser shall be
entitled to receive any and all notices, reports, requests, consent
solicitations and other information and communications provided or delivered to
(or required to be provided or delivered to) any Noteholder pursuant to any
Transaction Document in the same manner (including via the Trustee’s internet
website) as such notices, reports, requests, consent solicitations and other
information and communications are provided or delivered to (or required to be
provided or delivered to) such Noteholder.

Section 14.10 Governing Law. This Indenture shall be construed in accordance
with, and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

Section 14.11 Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture (“Proceedings”), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing herein precludes
any of the parties from bringing Proceedings in any other jurisdiction, nor will
the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

Section 14.12 WAIVER OF JURY TRIAL. EACH OF THE ISSUER, HOLDERS AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Each party hereby (i) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of a Proceeding,

 

173



--------------------------------------------------------------------------------

seek to enforce the foregoing waiver and (ii) acknowledges that it has been
induced to enter into this Indenture by, among other things, the mutual waivers
and certifications in this paragraph.

Section 14.13 Counterparts. This Indenture (and each amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts
(including by e-mail (.pdf) or facsimile transmission), each of which will be
deemed an original, and all of which together constitute one and the same
instrument. Delivery of an executed counterpart signature page of this Indenture
by e-mail (.pdf) or facsimile shall be effective as delivery of a manually
executed counterpart of this Indenture.

Section 14.14 Acts of Issuer. Any reports, information, communication, request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Indenture to be given or performed by the Issuer shall be
effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

Section 14.15 Confidential Information. (a) The Trustee, the Collateral
Administrator and each Holder of Notes will not use or disclose any Confidential
Information other than in accordance with this Section 14.15, and will maintain
the confidentiality of all Confidential Information in accordance with
procedures adopted by such Person that are reasonably designed to assure the
protection of Confidential Information delivered or disclosed to such Person;
provided that such Person may deliver or disclose Confidential Information:
(i) to the extent such disclosure is reasonably required for the administration
of this Indenture, the matters contemplated hereby or the investment represented
by the Notes, to such Person’s directors, trustees, officers, employees, agents,
attorneys and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15;
(ii) to the extent such disclosure is reasonably required for the administration
of this Indenture, the matters contemplated hereby or the investment represented
by the Notes, to such Person’s legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15;
(iii) to any other Holder, or any of the other parties to the Indenture, the
Collateral Management Agreement or the Collateral Administration Agreement;
(iv) to any Person of the type that would be, to such Person’s knowledge,
permitted to acquire Notes in accordance with the requirements of
Section 2.5 hereof to which such Person sells or offers to sell any such Note or
any part thereof (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this
Section 14.15); (v) to any other Person from which such former Person offers to
purchase any security of the Issuer (if such other Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 14.15); (vi) to any federal or state or other
regulatory, governmental or judicial authority having jurisdiction over such
Person; (vii) to the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about the investment portfolio of such Person, reinsurers
and liquidity and credit providers that agree to hold confidential the
Confidential Information substantially in accordance with this Section 14.15;
(viii) to Moody’s or S&P; (ix) to any other Person with the consent of the
Issuer and the Collateral Manager; or (x) to any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation or order applicable to such Person, (B) in
response to any subpoena or other legal process upon prior notice to the Issuer
(unless prohibited by applicable law, rule,

 

174



--------------------------------------------------------------------------------

order or decree or other requirement having the force of law), (C) in connection
with any litigation to which such Person is a party upon prior notice to the
Issuer (unless prohibited by applicable law, rule, order or decree or other
requirement having the force of law) or (D) if an Event of Default has occurred
and is continuing, to the extent such Person may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under the Notes or this Indenture or
(E) in the Trustee’s or Collateral Administrator’s performance of its
obligations under this Indenture, the Collateral Administration Agreement or
other transaction document related thereto; and provided that delivery to the
Holders by the Trustee or the Collateral Administrator of any report of
information required by the terms of this Indenture to be provided to Holders
shall not be a violation of this Section 14.15. Each Holder of Notes will, by
its acceptance of its Note, be deemed to have agreed, except as set forth in
clauses (vi), (vii) and (x) above, that it shall use the Confidential
Information for the sole purpose of making an investment in the Notes or
administering its investment in the Notes; and that the Trustee and the
Collateral Administrator shall neither be required nor authorized to disclose to
Holders any Confidential Information in violation of this Section 14.15. In the
event of any required disclosure of the Confidential Information by such Holder,
such Holder will, by its acceptance of its Note, be deemed to have agreed to use
commercially reasonable efforts to protect the confidentiality of the
Confidential Information. Each Holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 14.15 (subject to Section 7.17(d)).

(b) For the purposes of this Section 14.15, “Confidential Information” means
information delivered to the Trustee, the Collateral Administrator or any Holder
of Notes by or on behalf of the Issuer in connection with and relating to the
transactions contemplated by or otherwise pursuant to this Indenture; provided
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee, the Collateral Administrator or such Holder
prior to the time of such disclosure; (ii) subsequently becomes publicly known
through no act or omission by the Trustee, the Collateral Administrator, any
Holder or any Person acting on behalf of the Trustee, the Collateral
Administrator or any Holder; (iii) otherwise is known or becomes known to the
Trustee, the Collateral Administrator or any Holder other than (x) through
disclosure by the Issuer or (y) to the knowledge of the Trustee, the Collateral
Administrator or a Holder, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer.

(c) Notwithstanding the foregoing, the Trustee and the Collateral Administrator
may disclose Confidential Information to the extent disclosure thereof may be
required by law or by any regulatory or governmental authority and the Trustee
and the Collateral Administrator may disclose on a confidential basis any
Confidential Information to its agents, attorneys and auditors in connection
with the performance of its responsibilities hereunder.

Section 14.16 Communications with Rating Agencies. If the Issuer or the Trustee
shall receive any written or oral communication from any Rating Agency (or any
of their respective officers, directors or employees) with respect to the
transactions contemplated hereby or under the Transaction Documents or in any
way relating to the Notes, each of the Issuer and the Trustee agree to refrain
from communicating with such Rating Agency and to promptly (and, in

 

175



--------------------------------------------------------------------------------

any event, within one Business Day) notify the Collateral Manager of such
communication. Each of the Issuer and the Trustee agree to coordinate with the
Collateral Manager with respect to any communication to a Rating Agency and
further agree that in no event shall it engage in any oral communication with
respect to the transactions contemplated hereby or under the Transaction
Documents or in any way relating to the Notes with any Rating Agency (or any of
their respective officers, directors or employees) without the participation of
the Collateral Manager, unless otherwise agreed to in writing by the Collateral
Manager; provided that nothing in this Section 14.16 shall prohibit the Trustee
from making available on its internet website or sending to the Rating Agencies
pursuant to this Indenture the Monthly Reports, Distribution Reports and other
notices or documentation relating to the Notes or this Indenture.

Section 14.17 17g-5 Information.

(a) The Issuer shall comply with its obligation under Rule 17g-5 promulgated
under the Exchange Act (“Rule 17g-5”), by posting on the Issuer’s Website, no
later than the time such information is provided to the Rating Agencies, all
information that the Issuer or other parties on their behalf, including the
Trustee and the Collateral Manager, provide to the Rating Agencies pursuant to
this Indenture (the “17g-5 Information”). At all times while any Class A Notes
are rated by any Rating Agency, the Issuer shall engage a third-party to post
17g-5 Information to the Issuer’s Website. On the Closing Date, the Issuer shall
engage the Collateral Administrator (in such capacity, the “Information Agent”),
to forward certain of the 17g-5 Information in accordance with the Collateral
Administration Agreement.

(b) To the extent the Issuer, the Trustee or the Collateral Manager are engaged
in oral communications with any Rating Agency, for the purposes of determining
the initial credit rating of the Class A Notes or undertaking credit rating
surveillance of the Class A Notes, the party communicating with such Rating
Agency shall cause such oral communication to either be (x) recorded and an
audio file containing the recording to be delivered to the Information Agent in
accordance with the Collateral Administration Agreement or (y) summarized in
writing and the summary to be delivered to the Information Agent in accordance
with the Collateral Administration Agreement.

(c) Notwithstanding the requirements herein, the Trustee shall have no
obligation to engage in or respond to any oral communications with any Rating
Agency or any of their respective officers, directors or employees.

(d) The Trustee shall not be responsible for maintaining the Issuer’s Website,
posting any 17g-5 Information to the Issuer’s Website or assuring that the
Issuer’s Website complies with the requirements of this Indenture, Rule 17g-5,
or any other law or regulation. In no event shall the Trustee be deemed to make
any representation in respect of the content of the Issuer’s Website or
compliance of the Issuer’s Website with this Indenture, Rule 17g-5, or any other
law or regulation.

(e) The Trustee shall not be responsible or liable for the dissemination of any
identification numbers or passwords for the Issuer’s Website, including by the
Issuer, the Rating Agencies, the NRSROs, any of their agents or any other party.
The Trustee shall not be liable for the use of any information posted on the
Issuer’s Website, whether by the Issuer, the Rating

 

176



--------------------------------------------------------------------------------

Agencies, the NRSROs or any other third party that may gain access to the
Issuer’s Website or the information posted thereon.

(f) Notwithstanding anything herein to the contrary, the maintenance by the
Trustee of the website described in Section 10.7(g) shall not be deemed as
compliance by or on behalf of the Issuer with Rule 17g-5 or any other law or
regulation related thereto.

ARTICLE XV

ASSIGNMENT OF CERTAIN AGREEMENTS

Section 15.1 Assignment of Collateral Management Agreement. (a) The Issuer
hereby acknowledges that its Grant pursuant to the first Granting Clause hereof
includes all of the Issuer’s estate, right, title and interest in, to and under
the Collateral Management Agreement, including (i) the right to give all
notices, consents and releases thereunder, (ii) the right to give all notices of
termination and to take any legal action upon the breach of an obligation of the
Collateral Manager thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided that notwithstanding anything herein to the
contrary, the Trustee shall not have the authority to exercise any of the rights
set forth in (i) through (iv) above or that may otherwise arise as a result of
the Grant until the occurrence of an Event of Default hereunder and such
authority shall terminate at such time, if any, as such Event of Default is
cured or waived.

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.

(c) Upon the retirement of the Notes, the payment of all amounts required to be
paid pursuant to the Priority of Payments and the release of the Assets from the
lien of this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Noteholders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under the Collateral
Management Agreement shall revert to the Issuer and no further instrument or act
shall be necessary to evidence such termination and reversion.

(d) The Issuer represents that, as of the date hereof, the Issuer has not
executed any other assignment of the Collateral Management Agreement.

(e) The Issuer agrees that this assignment is irrevocable, and that it will not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer will, from time to time, execute
all instruments of further assurance and all such supplemental instruments with
respect to this assignment as may be necessary to continue and maintain the
effectiveness of such assignment.

(f) The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

 

177



--------------------------------------------------------------------------------

(i) The Collateral Manager shall consent to the provisions of this assignment
and agree to perform any provisions of this Indenture applicable to the
Collateral Manager subject to the terms (including the Collateral Manager
Standard) of the Collateral Management Agreement.

(ii) The Collateral Manager shall acknowledge that the Issuer is assigning all
of its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee as representative of the Noteholders and the Collateral
Manager shall agree that all of the representations, covenants and agreements
made by the Collateral Manager in the Collateral Management Agreement are also
for the benefit of the Trustee.

(iii) The Collateral Manager shall deliver to the Trustee copies of all notices,
statements, communications and instruments delivered or required to be delivered
by the Collateral Manager to the Issuer pursuant to the Collateral Management
Agreement.

(iv) Neither the Issuer nor the Collateral Manager will enter into any agreement
amending, modifying or terminating the Collateral Management Agreement without
satisfaction of the Global Rating Agency Condition and obtaining the consent of
a Majority of the Controlling Class; provided that the Collateral Management
Agreement may be amended to (i) correct inconsistencies, typographical or other
errors, defects or ambiguities or (ii) conform the Collateral Management
Agreement to the final Offering Circular, the Collateral Administration
Agreement or this Indenture, in each case without the consent of Noteholders and
without satisfaction of the Global Rating Agency Condition.

(v) Except as otherwise set forth herein and therein (including pursuant to
Section 9 of the Collateral Management Agreement), the Collateral Manager shall
continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments set forth under Section 11.1. The Collateral Manager
agrees not to cause the filing of a petition in bankruptcy against the Issuer
for the nonpayment of the fees or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement until the payment
in full of all Notes issued under this Indenture and the expiration of a period
equal to one year and a day, or, if longer, the applicable preference period,
following such payment. Nothing in this Section 15.1 shall preclude, or be
deemed to stop, the Collateral Manager (i) from taking any action prior to the
expiration of the aforementioned period in (A) any case or Proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Collateral Manager, or
(ii) from commencing against the Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.

 

178



--------------------------------------------------------------------------------

(vi) Except with respect to transactions contemplated by Section 5 of the
Collateral Management Agreement, if the Collateral Manager determines that it or
any of its Affiliates has a conflict of interest between the Holder of any Note
and any other account or portfolio for which the Collateral Manager or any of
its Affiliates is serving as investment adviser which relates to any action to
be taken with respect to any Asset, then the Collateral Manager will give
written notice briefly describing such conflict and the action it proposes to
take to the Trustee, who shall promptly forward such notice to the relevant
Holder. The provisions of this clause (vi) shall not apply to any transaction
permitted by the terms of the Collateral Management Agreement.

(vii) On each Measurement Date on which the S&P CDO Monitor Test is used, the
Collateral Manager on behalf of the Issuer will measure compliance under such
test.

(g) The Issuer and the Trustee agree that the Collateral Manager shall be a
third party beneficiary of this Indenture, and shall be entitled to rely upon
and enforce such provisions of this Indenture to the same extent as if it were a
party hereto.

(h) Upon a Trust Officer of the Trustee receiving written notice from the
Collateral Manager that an event constituting “Cause” as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
one Business Day thereafter, notify Moody’s and the Holders (as their names
appear in the Register) or as otherwise notified by such Holder in writing to
the Trustee.

[Signature Pages Follow]

 

179



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

TICC CLO LLC, as Issuer By: TICC Capital Corp., its designated manager By  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, as Trustee By  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Schedule 1

List of Collateral Obligations

[to be inserted]

 

S-1-1



--------------------------------------------------------------------------------

Schedule 2

Moody’s Industry Classification Group List

 

CORP - Aerospace & Defense

     1   

CORP - Automotive

     2   

CORP - Banking, Finance, Insurance & Real Estate

     3   

CORP - Beverage, Food & Tobacco

     4   

CORP - Capital Equipment

     5   

CORP - Chemicals, Plastics, & Rubber

     6   

CORP - Construction & Building

     7   

CORP - Consumer goods: Durable

     8   

CORP - Consumer goods: Non-durable

     9   

CORP - Containers, Packaging & Glass

     10   

CORP - Energy: Electricity

     11   

CORP - Energy: Oil & Gas

     12   

CORP - Environmental Industries

     13   

CORP - Forest Products & Paper

     14   

CORP - Healthcare & Pharmaceuticals

     15   

CORP - High Tech Industries

     16   

CORP - Hotel, Gaming & Leisure

     17   

CORP - Media: Advertising, Printing & Publishing

     18   

CORP - Media: Broadcasting & Subscription

     19   

CORP - Media: Diversified & Production

     20   

CORP - Metals & Mining

     21   

CORP - Retail

     22   

CORP - Services: Business

     23   

CORP - Services: Consumer

     24   

CORP - Sovereign & Public Finance

     25   

CORP - Telecommunications

     26   

CORP - Transportation: Cargo

     27   

CORP - Transportation: Consumer

     28   

CORP - Utilities: Electric

     29   

CORP - Utilities: Oil & Gas

     30   

CORP - Utilities: Water

     31   

CORP - Wholesale

     32   

 

S-2-1



--------------------------------------------------------------------------------

Schedule 3

S&P Industry Classifications

 

    Asset
Code      Asset
Description        1      Aerospace & Defense      2      Air transport      3
     Automotive      4      Beverage & Tobacco      5      Radio & Television   
  6           7      Building & Development      8      Business equipment &
services      9      Cable & satellite television      10      Chemicals &
plastics      11      Clothing/textiles      12      Conglomerates      13     
Containers & glass products      14      Cosmetics/toiletries      15      Drugs
     16      Ecological services & equipment      17      Electronics/electrical
     18      Equipment leasing      19      Farming/agriculture      20     
Financial intermediaries      21      Food/drug retailers      22      Food
products      23      Food service      24      Forest products      25     
Health care      26      Home furnishings      27      Lodging & casinos   

 

S-3-1



--------------------------------------------------------------------------------

  28      Industrial equipment      29           30      Leisure
goods/activities/movies      31      Nonferrous metals/minerals      32      Oil
& gas      33      Publishing      34      Rail industries      35     
Retailers (except food & drug)      36      Steel      37      Surface transport
     38      Telecommunications      39      Utilities      43      Life
Insurance      44      Health Insurance      45      Property & Casualty
Insurance      46      Diversified Insurance   



--------------------------------------------------------------------------------

Schedule 4

Diversity Score Calculation

The Diversity Score is calculated as follows:

 

(a) An “Issuer Par Amount” is calculated for each issuer of a Collateral
Obligation, and is equal to the Aggregate Principal Balance of all Collateral
Obligations issued by that issuer and all affiliates.

 

(b) An “Average Par Amount” is calculated by summing the Issuer Par Amounts for
all issuers, and dividing by the number of issuers.

 

(c) An “Equivalent Unit Score” is calculated for each issuer, and is equal to
the lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by
the Average Par Amount.

 

(d) An “Aggregate Industry Equivalent Unit Score” is then calculated for each of
the Moody’s industry classification groups, shown on Schedule 2, and is equal to
the sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

 

(e) An “Industry Diversity Score” is then established for each Moody’s industry
classification group, shown on Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 

Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     0.0000        0.0000        5.0500        2.7000        10.1500       
4.0200        15.2500        4.5300      0.0500        0.1000        5.1500     
  2.7333        10.2500        4.0300        15.3500        4.5400      0.1500
       0.2000        5.2500        2.7667        10.3500        4.0400       
15.4500        4.5500      0.2500        0.3000        5.3500        2.8000     
  10.4500        4.0500        15.5500        4.5600      0.3500        0.4000
       5.4500        2.8333        10.5500        4.0600        15.6500       
4.5700      0.4500        0.5000        5.5500        2.8667        10.6500     
  4.0700        15.7500        4.5800      0.5500        0.6000        5.6500   
    2.9000        10.7500        4.0800        15.8500        4.5900      0.6500
       0.7000        5.7500        2.9333        10.8500        4.0900       
15.9500        4.6000      0.7500        0.8000        5.8500        2.9667     
  10.9500        4.1000        16.0500        4.6100      0.8500        0.9000
       5.9500        3.0000        11.0500        4.1100        16.1500       
4.6200      0.9500        1.0000        6.0500        3.0250        11.1500     
  4.1200        16.2500        4.6300      1.0500        1.0500        6.1500   
    3.0500        11.2500        4.1300        16.3500        4.6400      1.1500
       1.1000        6.2500        3.0750        11.3500        4.1400       
16.4500        4.6500      1.2500        1.1500        6.3500        3.1000     
  11.4500        4.1500        16.5500        4.6600      1.3500        1.2000
       6.4500        3.1250        11.5500        4.1600        16.6500       
4.6700      1.4500        1.2500        6.5500        3.1500        11.6500     
  4.1700        16.7500        4.6800      1.5500        1.3000        6.6500   
    3.1750        11.7500        4.1800        16.8500        4.6900   

 

S-4-1



--------------------------------------------------------------------------------

Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     Aggregate
Industry
Equivalent
Unit Score     Industry
Diversity
Score     1.6500        1.3500        6.7500        3.2000        11.8500       
4.1900        16.9500        4.7000      1.7500        1.4000        6.8500     
  3.2250        11.9500        4.2000        17.0500        4.7100      1.8500
       1.4500        6.9500        3.2500        12.0500        4.2100       
17.1500        4.7200      1.9500        1.5000        7.0500        3.2750     
  12.1500        4.2200        17.2500        4.7300      2.0500        1.5500
       7.1500        3.3000        12.2500        4.2300        17.3500       
4.7400      2.1500        1.6000        7.2500        3.3250        12.3500     
  4.2400        17.4500        4.7500      2.2500        1.6500        7.3500   
    3.3500        12.4500        4.2500        17.5500        4.7600      2.3500
       1.7000        7.4500        3.3750        12.5500        4.2600       
17.6500        4.7700      2.4500        1.7500        7.5500        3.4000     
  12.6500        4.2700        17.7500        4.7800      2.5500        1.8000
       7.6500        3.4250        12.7500        4.2800        17.8500       
4.7900      2.6500        1.8500        7.7500        3.4500        12.8500     
  4.2900        17.9500        4.8000      2.7500        1.9000        7.8500   
    3.4750        12.9500        4.3000        18.0500        4.8100      2.8500
       1.9500        7.9500        3.5000        13.0500        4.3100       
18.1500        4.8200      2.9500        2.0000        8.0500        3.5250     
  13.1500        4.3200        18.2500        4.8300      3.0500        2.0333
       8.1500        3.5500        13.2500        4.3300        18.3500       
4.8400      3.1500        2.0667        8.2500        3.5750        13.3500     
  4.3400        18.4500        4.8500      3.2500        2.1000        8.3500   
    3.6000        13.4500        4.3500        18.5500        4.8600      3.3500
       2.1333        8.4500        3.6250        13.5500        4.3600       
18.6500        4.8700      3.4500        2.1667        8.5500        3.6500     
  13.6500        4.3700        18.7500        4.8800      3.5500        2.2000
       8.6500        3.6750        13.7500        4.3800        18.8500       
4.8900      3.6500        2.2333        8.7500        3.7000        13.8500     
  4.3900        18.9500        4.9000      3.7500        2.2667        8.8500   
    3.7250        13.9500        4.4000        19.0500        4.9100      3.8500
       2.3000        8.9500        3.7500        14.0500        4.4100       
19.1500        4.9200      3.9500        2.3333        9.0500        3.7750     
  14.1500        4.4200        19.2500        4.9300      4.0500        2.3667
       9.1500        3.8000        14.2500        4.4300        19.3500       
4.9400      4.1500        2.4000        9.2500        3.8250        14.3500     
  4.4400        19.4500        4.9500      4.2500        2.4333        9.3500   
    3.8500        14.4500        4.4500        19.5500        4.9600      4.3500
       2.4667        9.4500        3.8750        14.5500        4.4600       
19.6500        4.9700      4.4500        2.5000        9.5500        3.9000     
  14.6500        4.4700        19.7500        4.9800      4.5500        2.5333
       9.6500        3.9250        14.7500        4.4800        19.8500       
4.9900      4.6500        2.5667        9.7500        3.9500        14.8500     
  4.4900        19.9500        5.0000      4.7500        2.6000        9.8500   
    3.9750        14.9500        4.5000          4.8500        2.6333       
9.9500        4.0000        15.0500        4.5100          4.9500        2.6667
       10.0500        4.0100        15.1500        4.5200       

 

(f) The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each Moody’s industry classification group shown on
Schedule 2.

 

(g) For purposes of calculating the Diversity Score, affiliated issuers in the
same Industry are deemed to be a single issuer except as otherwise agreed to by
Moody’s.

 

S-4-2



--------------------------------------------------------------------------------

Schedule 5

Moody’s Rating Definitions

MOODY’S DEFAULT PROBABILITY RATING

(a) With respect to a Collateral Obligation that is a Moody’s Senior Secured
Loan or Participation Interest in a Moody’s Senior Secured Loan, if the Obligor
of such Collateral Obligation has a corporate family rating by Moody’s, then
such corporate family rating;

(b) With respect to a Collateral Obligation that is a Moody’s Senior Secured
Loan or Participation Interest in a Moody’s Senior Secured Loan, if not
determined pursuant to clause (a) above, if such Collateral Obligation (A) is
publicly rated by Moody’s, such public rating, or (B) is not publicly rated by
Moody’s but for which a rating or corporate family rating estimate has been
assigned by Moody’s upon the request of the Issuer, the Collateral Manager or
the related Obligor, such rating or the corporate family rating estimate, as
applicable;

(c) With respect to a Collateral Obligation, if not determined pursuant to
clause (a) or (b) above, (A) if the Obligor of such Collateral Obligation has
one or more senior unsecured obligations publicly rated by Moody’s, then the
Moody’s public rating on any such obligation (or, if such Collateral Obligation
is a Moody’s Senior Secured Loan, the Moody’s rating that is one subcategory
higher than the Moody’s public rating on any such senior unsecured
obligation) as selected by the Collateral Manager in its sole discretion or, if
no such rating is available, (B) if such Collateral Obligation is publicly rated
by Moody’s, such public rating or, if no such rating is available, (C) if a
rating or rating estimate has been assigned to such Collateral Obligation by
Moody’s upon the request of the Issuer, the Collateral Manager, any affiliate of
the Collateral Manager or the related Obligor, such rating or, in the case of a
rating estimate, the applicable rating estimate for such obligation or (D) if
such Collateral Obligation is a DIP Collateral Obligation, the Moody’s Derived
Rating set forth in clause (a) in the definition thereof; and

(d) With respect to a Collateral Obligation, if not determined pursuant to
clause (a), (b), or (c) above, the Moody’s Derived Rating.

For purposes of calculating a Moody’s Default Probability Rating, each
applicable rating on credit watch by Moody’s with positive or negative
implication at the time of calculation will be treated as having been upgraded
or downgraded by one rating subcategory, as the case may be.

MOODY’S RATING

(a) With respect to a Collateral Obligation that (A) is publicly rated by
Moody’s, such public rating, or (B) is not publicly rated by Moody’s but for
which a rating or rating estimate has been assigned by Moody’s (including,
without limitation, any such estimate based on Moody’s RiskCalc; provided that
such Collateral Obligation is eligible for a rating based on Moody’s RiskCalc in
accordance with terms thereof) upon the request of the Issuer, the Collateral
Manager, any affiliate of the Collateral Manager or the related Obligor, such
rating or, in the case of a rating estimate, the applicable rating estimate for
such obligation.

 

S-5-1



--------------------------------------------------------------------------------

(b) With respect to a Collateral Obligation that is a Moody’s Senior Secured
Loan or Participation Interest in a Moody’s Senior Secured Loan (if not
determined pursuant to clause (a) above), if the Obligor of such Collateral
Obligation has a corporate family rating by Moody’s, then such corporate family
rating.

(c) With respect to a Collateral Obligation, if not determined pursuant to
clause (a) or (b) above, if the Obligor of such Collateral Obligation has one or
more senior unsecured obligations publicly rated by Moody’s, then the Moody’s
public rating on any such obligation (or, if such Collateral Obligation is a
Moody’s Senior Secured Loan, the Moody’s rating that is one subcategory higher
than the Moody’s public rating on any such senior unsecured obligation) as
selected by the Collateral Manager in its sole discretion.

(d) With respect to a Collateral Obligation, if not determined pursuant to
clause (a), (b) or (c) above, the Moody’s Derived Rating;

provided that, with respect to Collateral Obligations the Moody’s Rating of
which is determined through application of Moody’s RiskCalc, (i) such Collateral
Obligations, at all times prior to the end of the Reinvestment Period, shall not
represent more than 20% of the Collateral Principal Amount and (ii) such
Collateral Obligations shall not represent, after the end of the Reinvestment
Period, the greater of (x) 20% of the Collateral Principal Amount and (y) the
Aggregate Principal Balance of Collateral Obligations included in the Assets
which have a Moody’s Rating previously determined through application of Moody’s
RiskCalc; provided further that the Collateral Manager shall redetermine and
report to Moody’s the Moody’s Rating for each Collateral Obligation determined
through application of Moody’s RiskCalc within 30 days after receipt of the
annual audited financial statements from the related Obligor.

For purposes of calculating a Moody’s Rating, each applicable rating on credit
watch by Moody’s with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.

For purposes of the definitions of “Moody’s Default Probability Rating”,
“Moody’s Derived Rating” and “Moody’s Rating”, any credit estimate assigned by
Moody’s and any Moody’s RiskCalc rating obtained by the Issuer or Collateral
Manager shall expire one year from the date such estimate was issued; provided
that, for purposes of any calculation under the Indenture, if Moody’s fails to
renew for any reason a credit estimate for a previously acquired Collateral
Obligation thereunder on or before such one-year anniversary (which may be
extended at Moody’s option to the extent the annual audited financial statements
for the Obligor have not yet been received), after the Issuer or the Collateral
Manager on the Issuer’s behalf or any affiliate of the Collateral Manager has
submitted to Moody’s all information required to provide such renewal, (1) the
Issuer for a period of 60 days will continue using the previous credit estimate
assigned by Moody’s with respect to such Collateral Obligation until such time
as Moody’s renews the credit estimate for such Collateral Obligation and
(2) after 60 days but before Moody’s renews the credit estimate for such
Collateral Obligation, the Collateral Obligation will be deemed to have a
Moody’s rating of “Caa1”.

 

S-5-2



--------------------------------------------------------------------------------

MOODY’S DERIVED RATING

With respect to a Collateral Obligation whose Moody’s Rating or Moody’s Default
Probability Rating cannot otherwise be determined pursuant to the definitions
thereof, such Moody’s Rating or Moody’s Default Probability Rating shall be
determined as set forth below.

 

  (a) With respect to any DIP Collateral Obligation one subcategory below the
facility rating (whether public or private) of such DIP Collateral Obligation,
rated by Moody’s.

 

  (b) If not determined pursuant to clause (a) above, if the obligor of such
Collateral Obligation has a long-term issuer rating by Moody’s, then such
long-term issuer rating.

 

  (c) If not determined pursuant to clause (a) or (b) above, if another
obligation of the obligor is rated by Moody’s, then by adjusting the rating of
the related Moody’s rated obligations of the related obligor by the number of
rating sub-categories according to the table below:

 

Obligation Category of Rated Obligation

 

Rating of
Rated Obligation

 

Number of Subcategories

Relative to Rated

Obligation Rating

Senior secured obligation

  greater than or equal to B2   -1

Senior secured obligation

  less than B2   -2

Subordinated obligation

  greater than or equal to B3   +1

Subordinated obligation

  less than B3   0

 

  (d) If not determined pursuant to clause (a), (b) or (c) above, if the obligor
of such Collateral Obligation has a corporate family rating by Moody’s, then one
subcategory below such corporate family rating.

 

  (e) If not determined pursuant to clause (a), (b), (c) or (d) above, then by
using any one of the methods provided below:

(i) (A) pursuant to the table below:

 

Type of Collateral Obligation

 

S&P Rating

(Public and

Monitored)

 

Collateral Obligation

Rated by S&P

 

Number of

Subcategories Relative

to Moody’s Equivalent

of S&P Rating

Not Structured Finance Obligation

  ³ “BBB-”  

Not a Loan or

Participation Interest in

Loan

  -1

Not Structured Finance Obligation

  £ “BB+”  

Not a Loan or

Participation Interest in

Loan

  -2

Not Structured Finance Obligation

    Loan or Participation   -2

 

S-5-3



--------------------------------------------------------------------------------

Type of Collateral Obligation

 

S&P Rating

(Public and

Monitored)

 

Collateral Obligation

Rated by S&P

 

Number of

Subcategories Relative

to Moody’s Equivalent

of S&P Rating

    Interest in Loan  

 

  (B) if such Collateral Obligation is not rated by S&P but another security or
obligation of the obligor has a public and monitored rating by S&P (a “parallel
security”), then the rating of such parallel security will at the election of
the Collateral Manager be determined in accordance with the table set forth in
subclause (e)(i)(A) above, and the Moody’s Rating or Moody’s Default Probability
Rating of such Collateral Obligation will be determined in accordance with the
methodology set forth in clause (a) above (for such purposes treating the
parallel security as if it were rated by Moody’s at the rating determined
pursuant to this subclause (e)(i)(B)); or

 

  (C) if such Collateral Obligation is a DIP Collateral Obligation, no Moody’s
Rating or Moody’s Default Probability Rating may be determined based on a rating
by S&P or any other rating agency;

(ii) if such Collateral Obligation is not rated by Moody’s or S&P and no other
security or obligation of the issuer of such Collateral Obligation is rated by
Moody’s or S&P, and if Moody’s has been requested by the Issuer, the Collateral
Manager, any affiliate of the Collateral Manager or the issuer of such
Collateral Obligation to assign a rating or rating estimate with respect to such
Collateral Obligation but such rating or rating estimate has not been received,
pending receipt of such estimate, the Moody’s Rating or Moody’s Default
Probability Rating of such Collateral Obligation shall be (1) “B3” if the
Collateral Manager certifies to the Trustee and the Collateral Administrator
that the Collateral Manager believes that such estimate will be at least “B3”
and if the Aggregate Principal Balance of Collateral Obligations determined
pursuant to this clause (ii) does not exceed 5% of the Collateral Principal
Amount of all Collateral Obligations or (2) otherwise, “Caa1”.

For purposes of calculating a Moody’s Derived Rating, each applicable rating on
credit watch by Moody’s with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.

MOODY’S SENIOR SECURED LOAN

(a) A loan that:

(i) is not (and cannot by its terms become) subordinate in right of payment to
any other debt obligation of the Obligor of the loan;

(ii) (x) is secured by a valid first priority perfected security interest or
lien in, to or on specified collateral securing the Obligor’s obligations under
the loan and (y) such specified collateral does not consist entirely of equity
securities or common

 

S-5-4



--------------------------------------------------------------------------------

stock; provided that any loan that would be considered a Moody’s Senior Secured
Loan but for clause (y) above shall be considered a Moody’s Senior Secured Loan
if it is a loan made to a parent entity and as to which the Collateral Manager
determines in good faith that the value of the common stock of the subsidiary
(or other equity interests in the subsidiary) securing such loan at or about the
time of acquisition of such loan by the Issuer has a value that is at least
equal to the outstanding principal balance of such loan and the outstanding
principal balances of any other obligations of such parent entity that are pari
passu with such loan, which value may include, among other things, the
enterprise value of such subsidiary of such parent entity; and

(iii) the value of the collateral securing the loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal seniority secured by a first lien or security
interest in the same collateral; or

(b) a loan that:

(i) is not (and cannot by its terms become) subordinate in right of payment to
any other debt obligation of the Obligor of the loan, except that such loan can
be subordinate with respect to the liquidation of such obligor or the collateral
for such loan;

(ii) with respect to such liquidation, is secured by a valid perfected security
interest or lien that is not a first priority in, to or on specified collateral
securing the Obligor’s obligations under the loan;

(iii) the value of the collateral securing the loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal or higher seniority secured in the same
collateral); and

(iv) (x) has a Moody’s facility rating and the obligor of such loan has a
Moody’s corporate family rating and (y) such Moody’s facility rating is not
lower than such Moody’s corporate family rating; and

(c) the loan is not:

(i) a DIP Collateral Obligation; or

(ii) a loan for which the security interest or lien (or the validity or
effectiveness thereof) in substantially all of its collateral attaches, becomes
effective, or otherwise “springs” into existence after the origination thereof.

 

S-5-5



--------------------------------------------------------------------------------

Schedule 6

S&P RECOVERY RATE TABLES

1.

(a) (i) If a Collateral Obligation has an S&P Recovery Rating, or is pari passu
with another obligation of the same obligor that has an S&P Recovery Rating and
is secured by the same collateral as such other obligation, the S&P Recovery
Rate for such Collateral Obligation shall be determined as follows:

 

S&P Recovery Rating of a Collateral Obligation

   Initial Liability Rating        “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and below  

1+

     75 %      85 %      88 %      90 %      92 %      95 % 

1

     65 %      75 %      80 %      85 %      90 %      95 % 

2

     50 %      60 %      66 %      73 %      79 %      85 % 

3

     30 %      40 %      46 %      53 %      59 %      65 % 

4

     20 %      26 %      33 %      39 %      43 %      45 % 

5

     5 %      10 %      15 %      20 %      23 %      25 % 

6

     2 %      4 %      6 %      8 %      10 %      10 %    

 

Recovery rate

  

 

  (ii) If (x) a Collateral Obligation does not have an S&P Recovery Rating and
such Collateral Obligation is a senior unsecured loan or second lien loan and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Secured Loan (a “Senior Secured Debt Instrument”) that has an S&P Recovery
Rating, the S&P Recovery Rate for such Collateral Obligation shall be determined
as follows:

 

S-6-1



--------------------------------------------------------------------------------

For Collateral Obligations Domiciled in U.S. or Canada

 

S&P Recovery Rating of the Senior Secured Debt Instrument

   Initial Liability Rating        “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and below  

1+

     16 %      18 %      21 %      24 %      27 %      29 % 

1

     16 %      18 %      21 %      24 %      27 %      29 % 

2

     16 %      18 %      21 %      24 %      27 %      29 % 

3

     10 %      13 %      15 %      18 %      19 %      20 % 

4

     5 %      5 %      5 %      5 %      5 %      5 % 

5

     2 %      2 %      2 %      2 %      2 %      2 % 

6

     —   %      —   %      —   %      —   %      —   %      —   %    

 

Recovery rate

  

 

  (iii) If (x) a Collateral Obligation does not have an S&P Recovery Rating and
such Collateral Obligation is a subordinated loan or subordinated bond and
(y) the issuer of such Collateral Obligation has issued another debt instrument
that is outstanding and senior to such Collateral Obligation that is a Senior
Secured Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

For Collateral Obligations Domiciled in U.S. or Canada

 

S&P Recovery Rating of the Senior Secured Debt Instrument

   Initial Liability Rating        “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and below  

1+

     8 %      8 %      8 %      8 %      8 %      8 % 

1

     8 %      8 %      8 %      8 %      8 %      8 % 

2

     8 %      8 %      8 %      8 %      8 %      8 % 

3

     5 %      5 %      5 %      5 %      5 %      5 % 

4

     2 %      2 %      2 %      2 %      2 %      2 % 

5

     —   %      —   %      —   %      —   %      —   %      —   % 

6

     —   %      —   %      —   %      —   %      —   %      —   %    

 

Recovery rate

  

(b) If a recovery rate cannot be determined using clause (a), the recovery rate
shall be determined using the following table.

 

S-6-2



--------------------------------------------------------------------------------

Recovery rates for obligors Domiciled in U.S. or Canada:

 

Priority Category

   Initial Liability Rating        “AAA”     “AA”     “A”     “BBB”     “BB”    
“B” and “CCC”  

Senior Secured Loans (not Cov-Lite Loans or Bonds)

                  45 %      49 %      53 %      58 %      70 %      74 % 

Senior Secured Loans (Cov-Lite Loans and Bonds)

                  37 %      41 %      44 %      49 %      59 %      62 % 

Second Lien Loans and senior Unsecured Loans (including First-Lien-Last-Out
Loans)

  

     16 %      18 %      21 %      24 %      27 %      29 % 

Subordinated Loans

                  10 %      10 %      10 %      10 %      10 %      10 %      
Recovery rate   

 

S-6-3



--------------------------------------------------------------------------------

Schedule 7

MOODY’S RISKCALC CALCULATION

“.EDF” means, with respect to any Collateral Obligation, the lowest 5-year
expected default frequency for such Collateral Obligation as determined by
running the current version of Moody’s RiskCalc in both the Financial Statement
Only (“FSO”) and the Credit Cycle Adjusted (“CAA”) modes.

“Moody’s Industries” means any one of the Moody’s industrial classification
groups as published by Moody’s from time to time.

“Pre-Qualifying Conditions” means, with respect to any Collateral Obligation,
conditions that will be satisfied if the Obligor with respect to the applicable
Collateral Obligation satisfies the following criteria:

1. the independent accountants of such Obligor shall have issued a signed,
unqualified audit opinion with respect to the most recent fiscal year financial
statements, including no explanatory paragraph addressing “going concern” or
other issues;

2. the Obligor’s EBITDA is equal to or greater than $5,000,000;

3. the Obligor’s annual sales are equal to or greater than $10,000,000;

4. the Obligor’s book assets are equal to or greater than $10,000,000;

5. the Obligor represents not more than 4.5% of the Collateral Principal Amount;

6. the Obligor is a private company with no public rating from Moody’s;

7. for the current and prior fiscal year, such Obligor’s:

(c) EBIT/interest expense ratio is greater than 1.0:1.0 and 1.25:1.00 with
respect to retail (adjusted for rent expense);

(d) debt/EBITDA ratio is less than 6.0:1.0; provided that the debt/EBITDA ratio
is less than 8.0:1.0 for any Collateral Obligations with respect to the
following Moody’s Industries: (A) Telecommunications (Moody’s industrial
classification group #29), (B) Printing and Publishing (Moody’s industrial
classification group #26) or (C) Broadcasting and Entertainment (Moody’s
industrial classification group #33);

8. no greater than 25% of the Obligor’s revenue is generated from any one
customer of the Obligor;

 

S-7-1



--------------------------------------------------------------------------------

9. no financial covenants in the Underlying Documents have been modified or
waived within the immediately preceding three month period;

10. none of the original terms of the Underlying Documents have been modified or
waived within the immediately preceding three month period; and

11. the Obligor is a for-profit operating company in any one of the Moody’s
Industries with the exception of (i) Buildings and Real Estate (Moody’s
industrial classification group #5), (ii) Finance (Moody’s industrial
classification group #14), and (iii) Insurance (Moody’s industrial
classification group #20).

 

  1. The Collateral Manager shall calculate the .EDF for each of the Collateral
Obligations to be rated pursuant to this Schedule 7. The Collateral Manager
shall also provide Moody’s with the .EDF and the information necessary to
calculate such .EDF upon request from Moody’s. Moody’s shall have the right (in
its sole discretion) to (i) amend or modify any of the information utilized to
calculate the .EDF and recalculate the .EDF based upon such revised information,
in which case such .EDF shall be determined using the table in paragraph 2 below
in order to determine the applicable Moody’s Rating, or (ii) have a Moody’s
credit analyst provide a rating estimate for any Collateral Obligation rated
pursuant to this Schedule 7, in which case such rating estimate provided by such
credit analyst shall be the applicable Moody’s Rating.

 

  2. The Moody’s Rating for each Collateral Obligation that satisfies the
Pre-Qualifying Conditions shall be the lower of (i) the Collateral Manager’s
internal rating or (ii) the rating based on the .EDF for such Collateral
Obligation, as determined in accordance with the table below:

 

Lowest .EDF    Moody’s Rating

less than or equal to .baa

   Ba3

.ba1

   B1

.ba2, .ba3 or .b1

   B2

.b2 or.b3

   B3

.caa

   Caa1

provided that the Moody’s Rating determined pursuant the chart above will be
reduced by an additional one-half rating subcategory for Collateral Obligations
originated in connection with leveraged buyout transactions.

 

  3. The Moody’s Recovery Rate for each Collateral Obligation that meets the
Pre-Qualifying Conditions shall be the lower of (i) the Collateral Manager’s
internal recovery rate or (ii) the recovery rate as determined in accordance
with the table below:

 

S-7-2



--------------------------------------------------------------------------------

Type of Collateral Obligation    Moody’s Recovery Rate  

senior secured, first priority, first lien and first out

     45 % 

second lien (including First-Lien-Last-Out Loans), all other senior secured

     40 % 

senior unsecured

     30 % 

all other Collateral Obligations

     10 % 

provided that Moody’s shall have the right (in its sole discretion) to issue a
recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate.

 

S-7-3